Exhibit 10.7

Execution Version

 

 

 

$300.0 million

REVOLVING SYNDICATED FACILITY AGREEMENT

dated as of June 18, 2012,

among

TRONOX INCORPORATED

and certain of its Subsidiaries,

as U.S. Borrowers and Guarantors,

TRONOX LIMITED (ACN 153 348 111) and certain of its Subsidiaries,

as Australian Borrowers and Guarantors,

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

UBS SECURITIES LLC,

as Arranger, Bookmanager, Documentation Agent and Syndication Agent,

UBS AG, STAMFORD BRANCH,

as Issuing Bank, Administrative Agent and Collateral Agent,

UBS LOAN FINANCE LLC,

as Swingline Lender

and

UBS AG, STAMFORD BRANCH,

as Australian Security Trustee

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page   ARTICLE I    DEFINITIONS    Section 1.01  

Defined Terms

     2    Section 1.02  

Classification of Loans and Borrowings

     58    Section 1.03  

Terms Generally

     58    Section 1.04  

Accounting Terms; GAAP

     58    Section 1.05  

Resolution of Drafting Ambiguities

     59    Section 1.06  

UCC/PPSA Australia

     59    Section 1.07  

Currency Matters

     59    Section 1.08  

Timing of Payment and Performance

     59    ARTICLE II    THE CREDITS    Section 2.01  

Commitments

     60    Section 2.02  

Loans

     61    Section 2.03  

Borrowing Procedure

     62    Section 2.04  

Evidence of Debt; Repayment of Loans

     63    Section 2.05  

Fees

     64    Section 2.06  

Interest on Loans

     65    Section 2.07  

Termination and Reduction of Commitments

     66    Section 2.08  

Interest Elections

     66    Section 2.09  

[Reserved]

     67    Section 2.10  

Optional and Mandatory Prepayments of Loans

     68    Section 2.11  

Alternate Rate of Interest

     70    Section 2.12  

Yield Protection

     70    Section 2.13  

Breakage Payments

     71    Section 2.14  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     72    Section 2.15  

Taxes

     74    Section 2.16  

Mitigation Obligations; Replacement of Lenders

     77    Section 2.17  

Swingline Loans

     78    Section 2.18  

Letters of Credit

     80    Section 2.19  

Defaulting Lenders

     86    Section 2.20  

Increase in Commitments

     88    Section 2.21  

Determination of Borrowing Bases

     89    Section 2.22  

Accounts; Cash Management

     106    Section 2.23  

Australian Public Offer

     108    Section 2.24  

Australian Tax Matters

     109    Section 2.25  

Dutch Tax Matters

     112    Section 2.26  

Nature and Extent of Each Borrower’s Liability

     114   

 

-i-



--------------------------------------------------------------------------------

ARTICLE III    REPRESENTATIONS AND WARRANTIES    Section 3.01  

Organization; Requisite Power and Authority; Qualification

     115    Section 3.02  

Equity Interests and Ownership

     116    Section 3.03  

Due Authorization; Binding Obligation

     116    Section 3.04  

No Conflict; Governmental Consents

     116    Section 3.05  

Financial Statements; Projections

     117    Section 3.06  

No Material Adverse Effect

     117    Section 3.07  

Adverse Proceedings, Etc.

     117    Section 3.08  

Taxes

     118    Section 3.09  

Properties

     118    Section 3.10  

Environmental Matters

     118    Section 3.11  

No Defaults

     120    Section 3.12  

Material Contracts

     120    Section 3.13  

Government Regulations

     120    Section 3.14  

Federal Reserve Regulations; Exchange Act

     120    Section 3.15  

Employee Matters

     120    Section 3.16  

Employee Benefit Plans

     121    Section 3.17  

Certain Fees

     122    Section 3.18  

Solvency

     122    Section 3.19  

Compliance with Statutes, Etc.

     122    Section 3.20  

Disclosure

     122    Section 3.21  

Patriot Act

     122    Section 3.22  

Foreign Assets Control Regulations and Anti-Money Laundering

     123    Section 3.23  

Senior Indebtedness

     123    Section 3.24  

Deposit Accounts and Securities Accounts

     123    Section 3.25  

Security Matters

     123    Section 3.26  

Certain Dutch Law Matters

     125    Section 3.27  

Certain Australian Law Matters

     125    Section 3.28  

Use of Proceeds

     125    Section 3.29  

Insurance

     126    Section 3.30  

Location of Material Inventory

     126    Section 3.31  

Accuracy of Borrowing Bases

     126    Section 3.32  

Not a Trustee

     126    Section 3.33  

No Immunity

     126    Section 3.34  

Excluded Entities

     126    ARTICLE IV    CONDITIONS TO CREDIT EXTENSIONS    Section 4.01  

Conditions to Initial Credit Extension

     126    Section 4.02  

Conditions to All Credit Extensions

     131    Section 4.03  

Conditions to Initial Credit Extension to an Eligible Subsidiary

     131   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE V    AFFIRMATIVE COVENANTS    Section 5.01  

Financial Statements, Reports, etc.

     132    Section 5.02  

Existence

     137    Section 5.03  

Payment of Obligations, Taxes and Claims

     137    Section 5.04  

Maintenance of Properties

     138    Section 5.05  

Insurance

     138    Section 5.06  

Books and Records; Inspections

     138    Section 5.07  

Lenders Meetings

     139    Section 5.08  

Compliance with Laws

     139    Section 5.09  

Environmental

     139    Section 5.10  

Subsidiaries

     140    Section 5.11  

Additional Material Real Estate Assets

     142    Section 5.12  

Further Assurances

     142    Section 5.13  

Cash Management

     143    Section 5.14  

Post-Closing Matters

     143    Section 5.15  

Maintenance of Ratings

     145    Section 5.16  

Centre of Main Interests

     145    Section 5.17  

Use of Proceeds

     145    Section 5.18  

Borrowing Base-Related Reports

     145    Section 5.19  

Borrowing Base Verification; Inventory Appraisals

     146    ARTICLE VI    NEGATIVE COVENANTS    Section 6.01  

Indebtedness

     147    Section 6.02  

Liens

     151    Section 6.03  

No Further Negative Pledges

     154    Section 6.04  

Restricted Junior Payments

     155    Section 6.05  

Restrictions on Subsidiary Distributions

     156    Section 6.06  

Investments

     156    Section 6.07  

Minimum Fixed Charge Coverage Ratio

     158    Section 6.08  

Fundamental Changes; Dispositions of Assets; Permitted Acquisitions

     158    Section 6.09  

Disposal of Subsidiary Interests

     159    Section 6.10  

Sales and Lease Backs

     159    Section 6.11  

Transactions with Shareholders and Affiliates

     159    Section 6.12  

Conduct of Business

     160    Section 6.13  

Permitted Activities of Holdings, the Dutch Opco, Tronox Bahamas, UK Joint
Venture Entities and the Excluded Entities

     160    Section 6.14  

Amendments or Waivers of Organizational Documents and Other Documents

     162    Section 6.15  

Fiscal Year

     162    Section 6.16  

Australian GST Group

     162    Section 6.17  

Limitation on Issuance of Capital Stock

     163    Section 6.18  

Limitation on Creation of Subsidiaries

     163    Section 6.19  

Reorganization

     163    Section 6.20  

Relationship to Term Loan

     164   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE VII    GUARANTEE    Section 7.01  

The Guarantee

     164    Section 7.02  

Obligations Unconditional

     164    Section 7.03  

Reinstatement

     165    Section 7.04  

Subrogation; Subordination

     166    Section 7.05  

Remedies

     166    Section 7.06  

Instrument for the Payment of Money

     166    Section 7.07  

Continuing Guarantee

     166    Section 7.08  

General Limitation on Guarantee Obligations

     166    Section 7.09  

Release of Guarantors

     166    Section 7.10  

Right of Contribution

     167    ARTICLE VIII    EVENTS OF DEFAULT    Section 8.01  

Events of Default

     167    Section 8.02  

Application of Proceeds

     170    ARTICLE IX    THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT   
Section 9.01  

Appointment and Authority

     171    Section 9.02  

Rights as a Lender

     171    Section 9.03  

Exculpatory Provisions

     171    Section 9.04  

Reliance by Agent

     172    Section 9.05  

Delegation of Duties

     173    Section 9.06  

Resignation of Agent

     173    Section 9.07  

Non-Reliance on Agent and Other Lenders

     174    Section 9.08  

Withholding Tax

     174    Section 9.09  

No Other Duties, etc.

     175    Section 9.10  

Enforcement

     175    Section 9.11  

Lien Releases

     175    Section 9.12  

Australian Security Trustee

     175    Section 9.13  

Collateral Agent Acting as Security Trustee

     177    ARTICLE X    MISCELLANEOUS    Section 10.01  

Notices

     181    Section 10.02  

Waivers; Amendment

     184    Section 10.03  

Expenses; Indemnity; Damage Waiver

     188    Section 10.04  

Successors and Assigns

     190    Section 10.05  

Survival of Agreement

     193   

 

-iv-



--------------------------------------------------------------------------------

Section 10.06  

Counterparts; Integration; Effectiveness

     193    Section 10.07  

Severability

     194    Section 10.08  

Right of Setoff

     194    Section 10.09  

Governing Law; Jurisdiction; Consent to Service of Process

     194    Section 10.10  

Waiver of Jury Trial

     195    Section 10.11  

Headings

     195    Section 10.12  

Treatment of Certain Information; Confidentiality

     195    Section 10.13  

USA PATRIOT Act Notice and Customer Verification

     196    Section 10.14  

Interest Rate Limitation

     196    Section 10.15  

Lender Addendum

     197    Section 10.16  

Obligations Absolute

     197    Section 10.17  

Dollar Equivalent Calculations

     197    Section 10.18  

Judgment Currency

     198    Section 10.19  

Special Provisions Relating to Currencies Other Than Dollars

     198    Section 10.20  

Australian Code of Banking Practice

     199    Section 10.21  

Contracting out of PPSA Australia Provisions

     199    Section 10.22  

Parallel Debt

     199    Section 10.23  

Intercompany Indebtedness

     200    Section 10.24  

Certain Undertakings with Respect to Securitization Subsidiaries

     201    Section 10.25  

Designation of Guarantors

     201   

 

-v-



--------------------------------------------------------------------------------

ANNEXES

 

Annex I

   Applicable Margin

SCHEDULES

 

Schedule 1.01(a)    [Intentionally Omitted] Schedule 1.01(b)    Subsidiary
Guarantors Schedule 1.01(c)    Products Schedule 1.01(d)    [Intentionally
Omitted] Schedule 1.01(e)    Direct Competitors Schedule 1.01(f)    Freight
Forwarders Schedule 1.01(g)    Transaction Summary Schedule 1.01(h)    Eligible
Multinational Account Debtors Schedule 2.22(b)    Accounts and Lockboxes
Schedule 2.22(c)    Accounts Covered by Control Agreements Schedule 3.02   
Equity Interests, Ownership and Jurisdictions Schedule 3.09    Real Estate
Assets Schedule 3.10    Environmental Matters Schedule 3.12(a)    Material
Contracts Schedule 3.12(b)    Exceptions to Material Contracts Being in Full
Force; Material Defaults under Material Contracts Schedule 3.17    Certain Fees
Schedule 3.24    Deposit Accounts and Securities Accounts Schedule 3.25   
Mortgage Recording Offices Schedule 3.29    Insurance Schedule 3.30    Location
of Material Inventory Schedule 4.01(g)    Local Counsel Schedule 4.01(n)(vi)   
Landlord Access Agreements Schedule 5.14    Post-Closing Matters Schedule
6.01(i)    Certain Indebtedness Schedule 6.01(q)    Certain Letters of Credit
Schedule 6.02(l)    Certain Liens Schedule 6.03    Certain Negative Pledges
Schedule 6.05    Certain Restrictions on Subsidiary Distributions Schedule
6.06(i)    Certain Investments as of the Closing Date Schedule 6.08    Certain
Asset Sales Schedule 6.11    Certain Affiliate Transactions Schedule 6.19   
Post-Reorganization Loan Parties

EXHIBITS

 

Exhibit A    Form of Administrative Questionnaire Exhibit B    Form of
Assignment and Assumption Exhibit C    Form of Borrowing Request Exhibit D   
Form of Compliance Certificate Exhibit E    Form of Interest Election Request
Exhibit F    Form of Joinder Agreement

 

-vi-



--------------------------------------------------------------------------------

Exhibit G    Form of Landlord Access Agreement Exhibit H    Form of LC Request
Exhibit I    Form of Lender Addendum Exhibit K-1    Form of Revolving Note
Exhibit K-2    Form of Swingline Note Exhibit L-1    Form of Perfection
Certificate Exhibit L-2    Form of Perfection Certificate Supplement Exhibit M-1
   Form of U.S. Security Agreement Exhibit M-2    Form of Australian General
Security Deed Exhibit M-3    Form of Australian Specific Security Deed Exhibit
M-4    Form of U.K. Debenture Exhibit N    [Intentionally Omitted] Exhibit O   
Form of Solvency Certificate Exhibit P    Form of Intercompany Note Exhibit Q   
Form of Non-Bank Certificate Exhibit R    Form of Intercreditor Agreement
Exhibit S    Form of Borrowing Base Certificate Exhibit T    UK Borrower Terms
and Conditions

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This REVOLVING SYNDICATED FACILITY AGREEMENT (this “Agreement”) dated as of
June 18, 2012, among TRONOX INCORPORATED, a Delaware corporation and certain of
its Subsidiaries party hereto, as U.S. Borrowers and Guarantors (collectively,
the “Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian
public limited company incorporated in the Commonwealth of Australia
(“Holdings”) and certain of its Subsidiaries party hereto, as Australian
Borrowers and Guarantors (collectively, the “Initial Australian Borrowers”; and
together with the Initial U.S. Borrowers and any Additional Co-Borrowers who
become party hereto, collectively, the “Borrowers” and each, a “Borrower”), the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in Article I), the Lenders, UBS
SECURITIES LLC, as lead arranger (in such capacity, “Arranger”), as
documentation agent (in such capacity, the “Documentation Agent”) and as
syndication agent (in such capacity, the “Syndication Agent”), UBS LOAN FINANCE
LLC, as swingline lender (in such capacity, the “Swingline Lender”), UBS AG,
STAMFORD BRANCH, as issuing bank (in such capacity, the “Issuing Bank”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties and the Issuing Bank and UBS AG, STAMFORD BRANCH, as
Australian security trustee (in such capacity, the “Australian Security
Trustee”).

WITNESSETH:

WHEREAS, the Borrowers have requested the Lenders to extend credit in the form
of Revolving Loans at any time and from time to time prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $300.0 million.

WHEREAS, the Borrowers have requested the Swingline Lender to make Swingline
Loans, at any time and from time to time prior to the Revolving Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of $30.0
million.

WHEREAS, the Borrowers have requested the Issuing Bank to issue letters of
credit, in an aggregate face amount at any time outstanding not in excess of
$35.0 million.

WHEREAS, the Guarantors have agreed to guarantee the obligations of the
Borrowers hereunder subject to the terms hereof and as set forth in the other
Loan Documents and each of the Borrowers and each of the Guarantors have agreed
to secure all of their respective Obligations by granting to the Collateral
Agent, for the benefit of Secured Parties, (a) first priority liens on all
Revolving Loan Priority Collateral and (b) second priority liens in the Term
Loan Priority Collateral, in each case subject to exceptions as permitted by the
terms of the Loan Documents.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.28.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
and the Issuing Bank is willing to issue letters of credit for the account of
the Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan or U.S. Swingline Loan.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, as applicable, and includes
registered claims (vorderingen op naam) within the meaning of the Dutch Civil
Code, in each case, in which any Person now or hereafter has rights.

“Acquired Business” shall mean (a) the business currently conducted by the South
African Acquired Companies of (i) the exploration for and mining of heavy
minerals used to produce titanium dioxide and other products, such as ilmenite,
natural rutile and zirconium; (ii) the beneficiation of (through mineral
separation, smelting and other methods) of such minerals to produce slag and pig
iron; and (iii) the storage, sales, marketing, transport and distribution of the
minerals and products described in clauses (i) and (ii), in each case, including
all of the assets, liabilities, rights and obligations of such business and
business operations; and (b) the business currently conducted by the Acquired
Companies.

“Acquired Companies” shall mean, collectively, the Australian Acquired Companies
and the South African Acquired Companies.

“Activation Notice” shall have the meaning assigned to such term in
Section 2.22.

“Additional Co-Borrower” shall mean any Eligible Subsidiary (including an
Eligible Subsidiary formed or acquired in connection with a Permitted
Acquisition), which (a) has satisfied each of the each of the conditions
precedent set forth Section 4.03; (b) is able to prepare all collateral reports
in a comparable manner to the Borrowers’ reporting procedures on the date such
subsidiary becomes an Additional Co-Borrower and to the extent required to
establish a borrowing base in its jurisdiction; (c) is not party to a Permitted
Securitization; (d) to the extent not already a Loan Party, has executed and
delivered to the Administrative Agent and the Collateral Agent a Perfection
Certificate Supplement and such joinder agreements to this Agreement,
contribution and set-off agreements and other Security Documents consistent with
the Security Documents delivered by existing Borrowers as the Administrative
Agent and the Collateral Agent (and the Australian Security Trustee, if
applicable) have reasonably requested and so long as each of the Administrative
Agent and the Collateral Agent (and the

 

2



--------------------------------------------------------------------------------

Australian Security Trustee, if applicable) have received all UCC (or its
foreign equivalent) search results necessary to confirm the Collateral Agent’s
First Priority Lien on all of such Additional Co-Borrower’s personal property,
subject to Permitted Liens; and (e) has delivered all information required under
Section 10.13 and as to which the Administrative Agent has completed all vetting
and similar procedures pursuant to Requirements of Law and bank policy; provided
that, prior to permitting such Subsidiary to initially borrow any Revolving
Loans or obtain the initial issuance of any Letters of Credit hereunder (i) such
Additional Co-Borrower shall have delivered a Borrowing Base Certificate dated
no earlier than twenty-five (25) days prior to the date such assets are first
included in the Borrowing Base and (ii) the Administrative Agent, in its
discretion, shall have the right prior to the date such assets are first
included in the Borrowing Base to conduct Collateral field audits and Inventory
Appraisals with respect to such Subsidiary, including, without limitation, of
(x) such Subsidiary’s practices in the computation of its Borrowing Base and
(y) the assets included in such Subsidiary’s Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, in each case, prepared on a basis reasonably
satisfactory to the Administrative Agent and at the sole expense of such
Subsidiary; provided, further, that prior to the Dutch Opco becoming an
Additional Co-Borrower, the Administrative Agent shall have received a copy of
the unconditional positive advice received by the Dutch Opco from its works
council in respect of the transactions contemplated by the Loan Documents to the
extent within the scope of such works council’s right to advise under Dutch law.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Revolving
Borrowing for any Interest Period, (a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Revolving
Borrowing in effect for such Interest Period; divided by (b) 1 minus the
Statutory Reserves (if any) for such Eurodollar Revolving Borrowing for such
Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other Person appointed as the successor
pursuant to Article X.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Administrative Borrower” shall mean Holdings, or any successor entity serving
in that role pursuant to Section 2.03(b).

“Adverse Proceeding” shall mean any action, suit, proceeding, hearing (in each
case, whether administrative, judicial or otherwise), governmental investigation
or arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Holdings or any Borrower, threatened against or affecting
Holdings or any of its Subsidiaries or any property of Holdings or any of its
Subsidiaries.

“Affiliate” shall mean, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (a) to vote 10% or more of the Equity Interests having
ordinary voting power for the election of directors of such Person (provided
that (x) solely for purposes of the first proviso in the definition of

 

3



--------------------------------------------------------------------------------

“Eligible Assignee”, the foregoing 10% shall be increased to 15% and (y) this
clause (a) shall not apply for purposes of the definition of “Change in
Control”) or (b) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Aggregate Borrowing Base” shall mean the sum of (a) the Australian Borrowing
Base; plus (b) the Dutch Borrowing Base; plus (c) the U.S. Borrowing Base.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day; (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%; and (c) the Adjusted LIBOR Rate
for an Interest Period of one-month beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 1.00%. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.

“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), Executive Order
13224 (effective September 24, 2001) and the Anti-Money Laundering and
Counter-Terrorism Financing Act 2006 (Cwlth).

“Applicable Fee” shall mean (a) 0.375% at any time when the Revolving Exposure
is less than or equal to 50% of the aggregate Revolving Commitments; and
(b) 0.25% at any time when the Revolving Exposure is greater than 50% of the
aggregate Revolving Commitments.

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
the applicable percentage set forth in Annex I under the appropriate caption.

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Loans and Commitments represented by such Lender’s Loans and
Commitments.

“Appointee” shall have the meaning assigned to such term in Section 9.13(c).

“Approved Currency” shall mean each of dollars and euros.

 

4



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean a sale, lease or sub lease (as lessor or sublessor),
Sale and Leaseback Transaction, assignment, conveyance, exclusive license (as
licensor or sublicensor), transfer or other disposition to, or any exchange of
property with, or any issuance or sale of any Equity Interests of any Subsidiary
of Holdings to, any Person (other than (a) among Borrowers, (b) any Borrower and
any Guarantor, (c) among Guarantors, (d) by a non-Loan Party to a Loan Party or
(e) among non-Loan Parties), in one transaction or a series of transactions, of
all or any part of Holdings’ or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, including the Equity Interests of any of Holdings’ Subsidiaries, other
than (i) inventory (or other assets) sold, conveyed, transferred, assigned,
disposed of, leased or licensed out in the ordinary course of business
(excluding any sales, conveyances, transfers, assignments, dispositions, leases
or licenses out by operations or divisions discontinued or being discontinued);
(ii) non-exclusive licenses of Intellectual Property in the ordinary course of
business; (iii) the disposition of cash and Cash Equivalents in the ordinary
course of business; (iv) except for purposes of Section 6.03, sales, leases,
sub-leases, Sale and Leaseback Transactions, assignments, conveyances, exclusive
licenses, transfers or other dispositions for consideration of less than $1.0
million with respect to any transaction or series of related transactions and
less than $5.0 million in the aggregate during any Fiscal Year; (v) the
Permitted TSL Disposition; (vi) the sales of Accounts arising in the ordinary
course of business to the Bahamas Receivables Purchaser pursuant to the Bahamas
Receivables Purchase Agreement; and (vii) issuance of Equity Interests of
Holdings to the extent permitted by Section 6.17. For the avoidance of doubt, a
grant or pledge of a security interest or a collateral assignment shall not
constitute an Asset Sale.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Associate” has the meaning assigned to such term in section 128F(9) of the
Australian Tax Act.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrowers’ then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

“Australia” shall mean the Commonwealth of Australia.

“Australian Acquired Companies” shall mean (a) Exxaro Investments (Australia)
Pty Ltd, ABN 53 071 040 152; (b) Exxaro Holdings (Australia) Pty Ltd, ABN 90 071
040 750; (c) Exxaro Australia Sands Pty Ltd, ABN 28 009 084 851; (d) Ticor
Resources Pty Ltd, ABN 27 002 376 847; (e) Ticor Finance (A.C.T.) Pty Ltd, 58
008 659 363; (f) TiO2 Corporation Pty Ltd, ABN 50 009 124 181; (g) Tific;
(h) Yalgoo; (i) Tiwest Sales Pty Ltd, ABN 40 009 344 094; (j) Senbar Holdings
Pty Ltd, ABN 86 009 313 062; (k) Synthetic Rutile Holdings Pty Ltd, ABN 38 009
312 047; and (l) Pigment Holdings Pty Ltd, ABN 53 009 312 994.

 

5



--------------------------------------------------------------------------------

“Australian Blocked Accounts” shall mean all Blocked Accounts maintained by an
Australian Borrower.

“Australian Borrowers” shall mean, collectively, (a) the Initial Australian
Borrowers; and (b) any Additional Co-Borrower incorporated or organized under
the laws of Australia that becomes a party hereto after the date hereof.

“Australian Borrowing Base” shall mean at any time, subject to adjustment as
provided in Section 2.21, an amount equal to the sum (expressed in dollars,
based on the Dollar Equivalent thereof) of, without duplication, the lesser of:

(a) (i) the book value of the Australian Eligible Accounts multiplied by the
advance rate of 85%; plus

(ii) the lesser of, (A) the advance rate of 75% multiplied by the Cost of the
Australian Eligible Inventory and (B) the advance rate of 85% multiplied by the
Net Recovery Cost Percentage multiplied by the Cost of the Australian Eligible
Inventory; minus

(iii) any Australian Reserves then in effect established from time to time by
the Administrative Agent, in the exercise of its Permitted Discretion; and

(b) the lesser of, (i) the Maximum Australian Borrowing Base Amount and (ii) 50%
of the aggregate Revolving Commitments in effect at such time.

The Australian Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as the Administrative Agent deems
appropriate, in its Permitted Discretion to correct errors, to implement
Reserves or to adjust for fluctuations in the currency exchange rate relating to
assets comprising the Australian Borrowing Base.

“Australian Dollars” shall mean the lawful currency of Australia.

“Australian Eligible Accounts” shall have the meaning assigned to such term in
Section 2.21(a).

“Australian Eligible Inventory” shall have the meaning assigned to such term in
Section 2.21(d).

“Australian General Security Deed” shall mean collectively, (a) the General
Security Deed substantially in the form of Exhibit M-2; and (b) one or more
other Australian General Security Deeds among the Loan Parties party thereto and
the Collateral Agent or the Australian Security Trustee that secure obligations
under the Loan Documents, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with their respective terms.

“Australian GST Act” shall mean the Australian A New Tax System (Goods and
Services Tax) Act 1999 (Cth).

 

6



--------------------------------------------------------------------------------

“Australian GST Group” shall mean a GST Group as defined in Australian GST Act.

“Australian Loan Party” shall mean a Loan Party incorporated, organized or
otherwise formed in Australia.

“Australian Pension Plan” shall mean any regulated superannuation fund (within
the meaning of the Superannuation Industry (Supervision) Act 1993 (Cth))
contributed to by, or to which there is or may be an obligation to contribute
by, any Loan Party in respect of its Australian employees or former employees.

“Australian Priority Payables Reserve” shall mean on any date of determination,
a reserve in an amount as the Administrative Agent may determine in its
Permitted Discretion up to the amounts secured by any rights (whether imposed
under a statute of Australia or any state or territory of Australia), Liens,
choate or inchoate, which rank or are capable of ranking in priority to the
Collateral Agent’s, Australian Security Trustee’s and/or the Secured Parties’
Liens and/or for amounts which may represent costs relating to the enforcement
of the Administrative Agent’s or the Australian Security Trustee’s Liens
including, without limitation, to the extent applicable by operation of law, any
such amounts due and not paid for wages, long service leave or vacation pay
(including amounts protected by the Fair Work Act 2009 (Cth)), any preferential
claims as set out in the Corporations Act, amounts due and not paid under any
legislation relating to workers’ compensation or to employment insurance, all
amounts deducted or withheld and not paid and remitted when due under the
Taxation Administration Act 1953 (Cth) (but excluding Pay as You Go income
withholding tax) and amounts currently or past due from a Loan Party and not
contributed, remitted or paid in respect of any Australian Pension Plan.

“Australian Reserves” shall mean the sum (without duplication) of the Australian
Priority Payables Reserve and such additional reserves, in such amounts and with
respect to such matters, as the Administrative Agent may establish from time to
time in its Permitted Discretion; provided, that the initial Australian
Reserves, if any, shall be as set forth on the Borrowing Base Certificate
delivered for purposes of the Closing Date.

“Australian Revolving Loan” shall mean a Loan made by the Lenders to an
Australian Borrower pursuant to Section 2.01(a). Each Australian Revolving Loan
shall either be an ABR Revolving Loan or a Eurodollar Revolving Loan.

“Australian Security Agreements” shall mean, collectively, (a) the Australian
Security Trust Deed; (b) each Australian General Security Deed; (c) each
Australian Specific Security Deed; and each pledge or security agreement between
or among any Loan Party incorporated or organized under the laws of the
Commonwealth of Australia or any province or territory thereof and the
Collateral Agent or the Australian Security Trustee, in each case that secure
obligations under the Loan Documents.

“Australian Security Trust” shall mean the trust established under the
Australian Security Trust Deed.

“Australian Security Trust Deed” shall mean the security trust deed dated on or
about the date of this Agreement executed as a deed poll by the Australian
Security Trustee.

“Australian Security Trustee” shall mean UBS AG, Stamford Branch or any
successor security trustee appointed in accordance with this Agreement.

 

7



--------------------------------------------------------------------------------

“Australian Specific Security Deed” shall mean collectively, (a) the Specific
Security Deed substantially in the form of Exhibit M-3; and (b) one or more
Australian Specific Security Deeds among the Loan Parties party thereto and the
Australian Security Trustee that secure obligations under the Loan Documents, as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with their respective terms.

“Australian Tax Act” shall mean the Australian Income Tax Assessment Act 1936
(Cth) or the Australian Income Tax Assessment Act 1997 (Cth) (as applicable).

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(c)(ii).

“Available Cash” shall mean, as of any date of determination, the aggregate
amount of unrestricted cash and Cash Equivalents included in the consolidated
balance sheet of Holdings and its Subsidiaries (excluding any Securitization
Subsidiary) as of such date that, in each case, are free and clear of all Liens
(other than Liens in favor of Collateral Agent, the Term Loan Agent or any
Senior Representative and Liens permitted pursuant to Section 6.02(b), (c), (d),
(i), (j), (q) and (s)).

“Average Daily Borrowing Availability” shall mean, for any period, the average
of the respective Borrowing Availability amounts as at the end of each day
during such period.

“Bahamas Receivables Purchase Agreement” shall mean a receivables purchase
agreement or similar form of agreement between Tronox Bahamas, as seller, and
the Bahamas Receivables Purchaser, in such form as may be acceptable to the
parties thereto and the Administrative Agent.

“Bahamas Receivables Purchaser” shall mean the purchaser under the Bahamas
Receivables Purchase Agreement, which shall be a U.S. Borrower, an Australian
Borrower or, from and after this Agreement is amended to add a Borrower
organized under the laws of the UK in accordance with Exhibit T, a UK Borrower.

“Bahamian Effective Date” shall mean the date on which the Bahamian Receivables
Conditions are satisfied and the Administrative Borrower shall have delivered a
certificate to the Administrative Agent certifying as to such satisfaction.

“Bahamian Receivables Conditions” shall mean the following conditions:

(a) execution and delivery of the Bahamas Receivables Purchase Agreement and
related documentation, each in form and substance reasonably satisfactory to the
Administrative Agent;

(b) delivery of (i) legal opinions with respect to the Bahamas Receivables
Purchase Agreement (which shall provide an opinion that the sale of the
receivables, having been made for good and valuable consideration, will be
absolute and creditors, trustees, receivers, administrators or any other similar
person under any Debtor Relief Law would not have any claim to such receivables
or the Proceeds thereof in any insolvency or similar proceeding under any Debtor
Relief Law involving the seller, subject to any fraudulent preference or
fraudulent disposition); (ii) evidence that there are no stamp taxes payable in
connection with the transactions contemplated as part of the Bahamas Receivables
Purchase Agreement (which evidence may be in the form of a legal opinion) or
evidence that if there are stamp taxes payable in connection with the
transactions contemplated as part of the Bahamas Receivables Purchase
Agreement), such stamp taxes have been paid or arrangements for payment
satisfactory to the Administrative Agent have been made; and (iii) all Security
Documents executed by the Bahamas Receivables Purchaser and certificates,
consistent with the documents delivered on the Closing Date;

 

8



--------------------------------------------------------------------------------

(c) (i) all Accounts relating to the sale of Inventory produced or owned by an
Australian Loan Party (including any Accounts arising from “flash sales” or
other on-selling arrangements with third party customers) are owned by an
Australian Borrower, a U.S. Borrower or, from and after this Agreement is
amended to add a Borrower organized under the laws of the UK in accordance with
Exhibit T, a UK Borrower (other than Accounts owned by Tronox Bahamas) and are
subject to a perfected, First Priority Lien in favor of the Collateral Agent or
the Australian Security Trustee pursuant to documents in form and substance
substantially consistent with the Security Documents entered into by the
Borrowers and Guarantors on the Closing Date; and (ii) the Account Debtors with
respect to such Accounts make all payments on such Accounts to a bank account
owned by an Australian Borrower, a U.S. Borrower or, from and after this
Agreement is amended to add a Borrower organized under the laws of the UK in
accordance with Exhibit T, a UK Borrower and subject to a perfected, First
Priority Lien in favor of the Collateral Agent or the Australian Security
Trustee pursuant to documents (including Control Agreements) in form and
substance reasonably satisfactory to the Administrative Agent;

(d) (i) all Account Debtors with respect to Accounts originally owned by Tronox
Bahamas (and sold to the Bahamas Receivables Purchaser) relating to the sale of
Inventory acquired directly or indirectly from any Australian Loan Party make
all payments on such Accounts to an account owned by Tronox Bahamas in its
capacity as servicer; and (ii) all Proceeds in such accounts are swept on a
daily basis to a bank account owned by the Bahamas Receivables Purchaser and
subject to a perfected security interest and continuing agreement in favor of
the Collateral Agent or the Australian Security Trustee pursuant to documents
(including Control Agreements) in form and substance reasonably satisfactory to
the Agents; and

(e) the Bahamas Receivables Purchase Agreement or a notice filing in respect
thereof shall be filed with such Governmental Authority or at such filing office
in the Bahamas as is necessary or desirable in the opinion of the Administrative
Agent.

“Bahamian Security Agreements” shall mean any and all instruments, documents and
agreements, including, without limitation, share charges and debentures,
governed by the laws of the Bahamas delivered by or on behalf or at the request
of any Loan Party pursuant to this Agreement or any of the other Loan Documents
in order to grant to, or perfect in favor of, the Collateral Agent, for the
benefit of Secured Parties, a Lien on any real, personal or mixed property of
that Loan Party as security for the Obligations.

“Bailee Letter” shall mean a bailee letter of any bailee in possession of any
assets of any Loan Party in form and substance reasonably satisfactory to the
Administrative Agent.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

“Blocked Accounts” shall have the meaning assigned to such term in Section 2.22.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

9



--------------------------------------------------------------------------------

“Board of Directors” shall mean, with respect to any Person, (a) in the case of
any corporation, the board of directors of such Person; (b) in the case of any
limited liability company, the board of managers of such Person and, in respect
of a Person organized under the laws of the Netherlands, the managing board
(bestuur) and/or the supervisory board (raad van commissarissen), as applicable;
(c) in the case of any partnership (other than any limited liability
partnership), the Board of Directors of the general partner of such Person; and
(d) in any other case, the functional equivalent of the foregoing.

“Borrower” and “Borrowers” shall have the meaning assigned to such terms in the
preamble hereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Revolving Loans, as to
which a single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Availability” shall mean at any time the lesser of (a) the Aggregate
Borrowing Base at such time; and (b) the aggregate amount of the Lenders’
Revolving Commitments at such time, in each case, less the aggregate Revolving
Exposure of all Lenders at such time.

“Borrowing Base” shall mean, as the context may require, the Aggregate Borrowing
Base, the U.S. Borrowing Base, the Australian Borrowing Base and/or the Dutch
Borrowing Base.

“Borrowing Base Certificate” shall mean a certificate signed by a Financial
Officer of the Administrative Borrower delivered to the Administrative Agent,
substantially in the form of, and containing the information prescribed by
Exhibit S, setting forth the Borrowers’ calculation of the Australian Borrowing
Base, the Dutch Borrowing Base, the U.S. Borrowing Base and the Aggregate
Borrowing Base.

“Borrowing Request” shall mean a request by the Administrative Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with (a) a Eurodollar Revolving
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market, (b) a Euro
Denominated Loan, the term “Business Day” shall also exclude any day on which
the Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not operating (as determined in good faith by the
Administrative Agent).

“Canadian Dollars” shall mean the lawful currency of Canada.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Dominion Period” shall mean,

 

10



--------------------------------------------------------------------------------

(a) with respect to the Australian Borrowers and the Australian Blocked
Accounts, any period (i) commencing on the date that (A) a Specified Event of
Default shall have occurred and be continuing; (B) unless solely due to a
fluctuation in the currency exchange rates, the Borrowing Availability shall be
less than the greater of (x) $52.5 million and (y) 17.5% of the aggregate
Revolving Commitments in effect at such time; or (C) solely due to a fluctuation
in the currency exchange rates, the Borrowing Availability for five
(5) consecutive Business Days shall be less than the greater of (x) $52.5
million and (y) 17.5% of the aggregate Revolving Commitments in effect at such
time; and (ii) continuing until, during the preceding sixty (60) consecutive
days, no Specified Event of Default has existed on any day and the Borrowing
Availability has at all times been greater than the greater of (A) $52.5 million
and (B) 17.5% of the aggregate Revolving Commitments in effect at such time; and

(b) with respect to the other Borrowers, and the other Blocked Accounts, any
period (i) commencing on the date that (A) a Specified Event of Default shall
have occurred and be continuing; (B) unless solely due to a fluctuation in the
currency exchange rates, the Borrowing Availability shall be less than the
greater of (x) $45.0 million and (y) 15% of the aggregate Revolving Commitments
in effect at such time; or (C) solely due to a fluctuation in the currency
exchange rates, the Borrowing Availability for five (5) consecutive Business
Days shall be less than the greater of (x) $45.0 million and (y) 15% of the
aggregate Revolving Commitments in effect at such time; and (ii) continuing
until, during the preceding sixty (60) consecutive days, no Specified Event of
Default has existed on any day and the Borrowing Availability has at all times
been greater than the greater of (A) $45.0 million and (B) 15% of the aggregate
Revolving Commitments in effect at such time.

“Cash Equivalents” shall mean, as at any date of determination, any of the
following: (a) marketable securities (i) issued or directly and unconditionally
guaranteed as to interest and principal by the United States Government or
(ii) issued by any agency of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing
within one year after such date; (b) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof, in each case maturing within one
year after such date and having, at the time of the acquisition thereof, a
rating of at least A 1 from S&P or at least P 1 from Moody’s; (c) commercial
paper maturing no more than six months from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A 1 from
S&P or at least P 1 from Moody’s; (d) certificates of deposit or bankers’
acceptances (or, in the case of Non-U.S. Entities, the foreign equivalent
thereof) maturing within six months after such date and issued or accepted by
any Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia that (i) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $500.0 million (or, in the case of a Non-U.S.
Entity that is incorporated in Australia, issued or accepted by any Lender or
commercial bank incorporated in Australia and which has a rating of at least A-1
from S&P or at least P-1 from Moody’s); and (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $3.0 billion, and (iii) has the highest rating
obtainable from either S&P or Moody’s; provided, that, in the case of any
Investment by a Non-U.S. Entity, “Cash Equivalents” shall also include:
(x) direct obligations of the sovereign nation (or any agency thereof) in which
such Non-U.S. Entity is organized and is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof) and (y) investments of the type and maturity described in clauses
(a) through (e) above of obligors that are Non-U.S. Entities, which Investments
or obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies.

 

11



--------------------------------------------------------------------------------

“Cash Management System” shall have the meaning assigned to such term in
Section 2.22.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any material property of Holdings
or any of its Subsidiaries. “Casualty Event” shall include but not be limited to
any taking of all or any part of any Real Property of any Person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any Person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

A “Change in Control” shall be deemed to have occurred if:

(a) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than the Exxaro Sellers and their Affiliates (i) shall have
acquired beneficial ownership or control of 40% or more on a fully diluted basis
of the voting and/or economic interest in the Equity Interests of Holdings or
(ii) shall have obtained the power (whether or not exercised) to elect a
majority of the members of the board of directors (or similar governing body) of
Holdings;

(b) Holdings shall cease to beneficially own and control, directly or
indirectly, 100% on a fully diluted basis of the economic and voting interest in
the Equity Interests of the Borrowers;

(c) the majority of the seats (other than vacant seats) on the Board of
Directors (or similar governing body) of Holdings cease to be occupied by
Persons who either (i) were members of the Board of Directors of Holdings on the
Closing Date or (ii) were nominated for election by the Board of Directors of
Holdings, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors; or

(d) any “change of control” or similar event under the Term Loan Agreement or
under any Permitted Unsecured Notes shall occur;

provided, however that a Change of Control shall not be deemed to occur as a
result of the Reorganization as set forth in the Transaction Summary.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

12



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
PPSA Australia or the UCC as in effect on the date hereof in the State of New
York, as applicable, in which any Person now or hereafter has rights.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment, in each case,
under this Agreement as originally in effect or pursuant to Section 2.20, of
which such Loan, Borrowing or Commitment shall be a part.

“Closing Date” shall mean the date on which the conditions set forth in Article
IV of this Agreement are satisfied and the agreement becomes effective pursuant
to the provisions of Section 10.06, such date being June 18, 2012.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collection Account” shall have the meaning assigned to such term in
Section 2.22.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by the Borrowers or any of their
respective Subsidiaries in the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment or Swingline Commitment, and any adjustment to such Lender’s
Revolving Commitment pursuant to the provisions set forth in Section 2.20.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum used in the primary syndication of the credit facilities
provided for herein.

“Consolidated Adjusted EBITDA” shall mean, for any period, an amount determined
for Holdings and its Subsidiaries on a consolidated basis equal to:

(a) Consolidated Net Income; plus

 

13



--------------------------------------------------------------------------------

(b) to the extent reducing Consolidated Net Income, the sum, without
duplication, of amounts for (i) consolidated interest expense; (ii) provisions
for Taxes based on income; (iii) total depreciation expense; (iv) total
accretion and amortization expense; (v) any unusual or non-recurring expenses or
losses in an amount not to exceed for any four-Fiscal Quarter period 1.0% of
Consolidated Adjusted EBITDA for such four-Fiscal Quarter period; (vi) non-cash
charges reducing Consolidated Net Income (excluding any additions to bad debt
reserves or bad debt expense and any such non cash charge to the extent that it
represents an accrual or reserve for potential cash charge in any future period
or amortization of a prepaid cash charge that was paid in a prior period, but
including for such period (A) write-downs of property, plant and equipment and
other assets; (B) impairment of intangible assets; (C) loss resulting from
cumulative effect of change in accounting principle; (D) compensation charges
arising from stock options, restricted stock grants or other equity incentive
programs, and any pension, post-retirement medical and other retirement related
expenses; (E) net foreign currency reevaluation of intercompany indebtedness and
remeasurement losses or gains related to the balance sheet of Holdings and its
Subsidiaries; (F) loss on sale of accounts receivable under asset securitization
programs (to the extent comparable to interest expense); (G) provisions for
asset retirement obligations; (H) provisions for environmental restoration and
Remedial Action (net of reimbursements received) to the extent representing an
accrual for future cash expenses; (I) net non-cash mark-to-market charges
relating to hedging contracts; and (J) unrealized losses from Hedging Agreements
and unrealized losses from foreign currency translation costs);
(vii) Transaction Costs; (viii) reasonable fees and expenses (including but not
limited to underwriting discounts) incurred in connection with any actual or
proposed Permitted Acquisitions, permitted Investments, issuance or refinancing
of Indebtedness or issuance of Equity Interests or Asset Sale or other
disposition and all fees and costs associated with the actual or proposed
registration or issuance of any debt or equity securities, in each case, whether
or not consummated or issued, as the case may be; and (ix) net cash expenditures
in respect of discontinued operations, excluding Remedial Actions, in an
aggregate amount not to exceed for any four-Fiscal Quarter period 1.0% of
Consolidated Adjusted EBITDA for such four-Fiscal Quarter period; minus

without duplication and to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income (except
to the extent deducted in determining consolidated interest expense); (ii) other
non cash gains increasing Consolidated Net Income for such period (excluding any
such non cash gain to the extent it represents the reversal of an accrual or
reserve for potential cash gain in any prior period); provided that any cash
received with respect to any non-cash items of income (other than any
extraordinary gains) for any prior period shall be added in computing
Consolidated Adjusted EBITDA for the period in which such cash is received;
(iii) any unusual or non-recurring income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sale of assets outside of the ordinary
course of business); (iv) any other non-cash income arising from the cumulative
effect of changes in accounting principle and income tax benefit; and
(v) provision for environmental restoration and Remedial Actions for continuing
operations added back pursuant to clause (vi)(H) of this definition to the
extent actually paid in cash.

With respect to any period during which a Permitted Acquisition or an Asset Sale
has occurred (each, a “Subject Transaction”), for purposes of determining
compliance with the financial covenant set forth in Section 6.07 or the Maximum
Leverage Ratio, Consolidated Adjusted EBITDA shall be calculated with respect to
such period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC, which would
include cost savings resulting from head count reduction, closure of facilities
and similar restructuring charges, which pro forma adjustments shall be
certified by the chief financial officer, if any

 

14



--------------------------------------------------------------------------------

(or alternatively chief executive officer) of Holdings) using the historical
financial statements of any business so acquired or to be acquired or sold or to
be sold and the consolidated financial statements of Holdings and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Loans incurred during such period).

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures of Holdings and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are included in “purchase
of property and equipment” or similar items, or which should otherwise be
capitalized, reflected in the consolidated statement of cash flows of Holdings
and its Subsidiaries; provided that Consolidated Capital Expenditures shall not
include (i) any expenditures for replacements and substitutions for fixed
assets, capital assets or equipment to the extent made with the net proceeds
from casualty insurance or condemnation to the extent invested as permitted
under the Term Loan Agreement or with the net proceeds from asset sales of fixed
assets, capital assets or equipment to the extent invested as permitted under
the Term Loan Agreement; (ii) any expenditures that are accounted for as capital
expenditures of such Person and that actually are paid for by a third party
(excluding Holdings, the Borrowers or any of their Subsidiaries) and for which
neither Holdings nor any Borrower nor any of their Subsidiaries has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period); (iii) the purchase price of any Permitted Acquisition or the
Exxaro Acquisition; and (iv) any expenditures which are made with the aggregate
amount of net cash proceeds received by Holdings from the sale or issuance of
Equity Interests (other than Disqualified Capital Stock and in connection with
an initial public offering of Holdings or any of its Subsidiaries); provided
that, at the time of such capital expenditure using the net cash proceeds from
the sale or issuance of Equity Interests, Holdings shall deliver a certificate
of an Responsible Officer stating that all or a portion of such capital
expenditure is being made from the proceeds of such sale or issuances.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) the sum of (i) Consolidated Adjusted EBITDA for such Test Period
minus (ii) the aggregate amount of Consolidated Capital Expenditures for such
period (other than financed with the incurrence of Indebtedness (other than
Loans hereunder or under the Term Loan Agreement)) to (b) Consolidated Fixed
Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of:

(a) consolidated interest expense for such period of Holdings and its
Subsidiaries (calculated in accordance with GAAP) paid or payable in cash,
minus, the total consolidated interest income of the Companies for such period,
minus, any one-time financing fees to the extent included in consolidated
interest expense for such period (provided the foregoing shall be calculated
after giving effect to net payments, if any, made and received pursuant to
interest rate Hedging Agreements with to respect to Indebtedness);

(b) all cash payments in respect of income taxes made during such period (net of
any cash refund in respect of income taxes actually received during such
period);

(c) the principal amount of all scheduled amortization payments on all
Indebtedness paid or payable in cash (including the principal component of all
Capital Lease Obligations, but excluding (i)

 

15



--------------------------------------------------------------------------------

such amortization payments on Indebtedness incurred to finance Capital
Expenditures included in clause (a) of the definition of “Consolidated Fixed
Charge Coverage Ratio” in such period or any prior period) of Holdings and its
Subsidiaries for such period (as determined on the first day of the respective
period and after giving effect to any reduction thereof due to mandatory or
permitted prepayments on such Indebtedness) and (ii) for the avoidance of doubt,
any principal payments at final maturity made with identifiable proceeds of
Indebtedness or equity to the extent such Indebtedness or equity was incurred to
refinance, replace or refund the entire outstanding principal amount of such
Indebtedness;

(d) the product of (i) all cash dividend payments on any series of Disqualified
Capital Stock of Holdings or any of its Subsidiaries (other than dividend
payments to any Borrower or any of its Subsidiaries) multiplied by (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
Holdings and its Subsidiaries, expressed as a decimal;

(e) the product of (i) all cash dividend payments on any Preferred Stock (other
than Disqualified Capital Stock) of Holdings or any of its Subsidiaries (other
than dividend payments to any Borrower or any of its Subsidiaries) multiplied by
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of Holdings and its Subsidiaries, expressed as a decimal; and

(f) the aggregate amount of Restricted Junior Payments made in cash pursuant to
Section 6.04(b) and (c) hereof during such period (but excluding Restricted
Junior Payments to the extent funded by an issuance by the Borrowers of
Indebtedness permitted under Section 6.01 hereof, the issuance of Equity
Interests or capital contributions to the Borrowers).

“Consolidated Net Debt” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness (excluding undrawn
letters of credit (to the extent included in such balance sheet amount) and
guaranties (to the extent a demand for payment has not been made) and
Indebtedness of the type described in clause (k) of the definition of
“Indebtedness” unless such Indebtedness is in respect of a Hedging Obligations
which has been terminated and related guaranties, in each case, to the extent
permitted by this Agreement) of Holdings and its Subsidiaries (excluding the
principal amount of any outstanding Indebtedness of all Securitization
Subsidiaries to the extent non-recourse to Holdings or any of its Subsidiaries
other than the applicable Securitization Subsidiary) (or, if higher, the par
value or stated face amount of all such Indebtedness (other than zero coupon
Indebtedness) determined on a consolidated basis in accordance with GAAP, minus
the lesser of (a) all Available Cash and (b) $150,000,000.

“Consolidated Net Income” shall mean, for any period, (a) the net income (or
loss) of Holdings and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; minus
(b) (i) the income (or loss) of any Person (other than a Subsidiary of Holdings)
in which any other Person (other than Holdings or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdings or any of the Loan Parties by such
Person during such period; (ii) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of Holdings or is merged into or
consolidated with Holdings or any of its Subsidiaries or that Person’s assets
are acquired by Holdings or any of its Subsidiaries; (iii) the income of any
Subsidiary of Holdings to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary; (iv) any after tax gains or losses attributable
to Asset Sales or returned surplus assets of any Pension Plan; and (v) (to the
extent not included in clauses (i) through (iv) above) any net extraordinary
gains or net extraordinary losses.

 

16



--------------------------------------------------------------------------------

“Contractual Obligation” shall mean, as applied to any Person, any provision of
any security or other Equity Interest issued by that Person or of any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

“Control Agreement” shall mean a power of attorney, or signing rights “control
agreement” or other agreement, in each case in form and substance reasonably
acceptable to the Collateral Agent and containing terms regarding the waiver of
any set-off rights by the depositary bank and the treatment of all cash and
other amounts on deposit in (or credited to) the respective Blocked Account
governed by such Control Agreement consistent with the requirements of
Section 2.22.

“Control Agreement Effective Date” shall mean the date that is sixty (60) days
after the Closing Date (as may be extended by the Administrative Agent in its
discretion up to two times for additional thirty (30) day periods)).

“Corporations Act” shall mean the Australian Corporations Act 2001 (Cth).

“Cost” shall mean, as determined by the Agents in good faith consistent with
customary industry practice for asset-based financings in the chemical industry,
with respect to Inventory, the lower of (a) landed cost computed on a first-in
first-out or weighted average cost basis (as elected by the Administrative
Borrower) in accordance with GAAP (or such other GAAP compliant costing method
so long as the Administrative Borrower shall have provided ninety (90) days
notice to the Administrative Agent) or (b) market value; provided, that for
purposes of the calculation of any Borrowing Base, (i) the Cost of the Inventory
shall not include: (A) the portion of the cost of Inventory equal to the profit
earned by any Affiliate on the sale thereof to a Borrower or (B) write-ups or
write-downs in cost with respect to currency exchange rates (it being understood
that the Cost of Inventory included in any Borrowing Base Certificate shall be
determined using the currency exchange rate as of the month-end to which such
Borrowing Base Certificate relates); and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent Inventory Appraisal which has
been received and approved by the Agents in their reasonable discretion
consistent with customary industry practice for asset-based financings in the
chemical industry.

“Covenant Testing Period” shall mean any period (a) commencing on the date that
Borrowing Availability shall be less than the greater of (A) $20.0 million and
(B) 10% of the lesser of (x) the aggregate Revolving Commitments in effect at
such time and (y) the Aggregate Borrowing Base at such time; and (b) continuing
until, during the preceding sixty (60) consecutive days, Borrowing Availability
has at all times been greater than the greater of (i) $20.0 million and (ii) 10%
of the aggregate Revolving Commitments in effect at such time.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

“Debtor Relief Law” shall mean Title 11 of the United States Code, and all other
liquidation, administration, company voluntary arrangement, scheme of
arrangement, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the U.S. or other applicable jurisdictions
(whether state,

 

17



--------------------------------------------------------------------------------

provincial, federal or foreign) from time to time in effect, including the Dutch
Bankruptcy Code (Fallissementswet), Chapter 3.5.5 of the Dutch Financial Markets
Supervisions Act (Wet op het financieel toezicht), the Bankruptcy Act 1966 (Cth)
or the Corporations Act.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that (a) has failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans required to be funded by it hereunder
within one (1) Business Day of the date required to be funded by it hereunder
unless such Lender notifies the Administrative Agent and the Borrowers in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied; (b) has notified the Administrative Agent, the
Issuing Bank, the Swingline Lender, any Lender and/or the Borrowers in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied); (c) has failed, within three (3) Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans (provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers); (d) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute; or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19) upon delivery of written
notice of such determination to the Borrowers, the Issuing Bank, each Swingline
Lender and each Lender.

“Direct Competitor” shall mean any producer or miner of titanium dioxide pigment
set forth on Schedule 1.01(e), as such schedule may be updated from time to time
by Holdings by delivery of an updated Schedule 1.01(e) to the Administrative
Agent for distribution to the Lenders (it being understood and agreed that
(a) any Person that is listed on such schedule that is not a producer or miner
of titanium dioxide pigment shall in no event be deemed a Direct Competitor; and
(b) any updates to such schedule shall not take effect until the Business Day
that is five (5) Business Days after the date such updated schedule is
distributed to the Lenders).

 

18



--------------------------------------------------------------------------------

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Capital Stock), pursuant
to a sinking fund obligation or otherwise; (b) is redeemable at the option of
the holder thereof (other than solely for Equity Interests which are not
otherwise Disqualified Capital Stock), in whole or in part; (c) provides for the
scheduled payments or dividends in cash; or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Capital Stock, in each case, prior to the date that is
91 days after the Revolving Maturity Date, except, in the case of clauses
(a) and (b), if as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of such a change of control or
asset sale event are subject to the prior payment in full of all Obligations.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Dollar Denominated Loan” shall mean each Loan denominated in dollars at the
time of the incurrence thereof, including from and after the date of any
conversion of a Loan into Dollar Denominated Loans pursuant to Section 2.09.

“Dollar Equivalent” shall mean, (a) as to any amount denominated in euros as of
any date of determination, the amount of dollars that would be required to
purchase the amount of euros based upon the spot selling rate at which the
Administrative Agent offers to sell euros for dollars in the London foreign
exchange market at approximately 11:00 a.m. London time on such date for
delivery two (2) Business Days later; and (b) as to any amount denominated in
any currency other than dollars or euros, the amount of dollars that would be
required to purchase the amount of such other currency based upon the spot
selling rate at which the Administrative Agent offers to sell such other
currency for dollars in the London foreign exchange market at approximately
11:00 a.m. London time on such date for delivery two (2) Business Days later.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Dutch Borrowers” shall mean any Additional Co-Borrower organized under the laws
of the Netherlands that may become a party hereto after the date hereof.

“Dutch Borrowing Base” shall mean at any time, subject to adjustment as provided
in Section 2.21, an amount equal to the sum (expressed in dollars, based on the
Dollar Equivalent thereof) of, without duplication, the lesser of:

(a) (i) the book value of the Dutch Eligible Accounts multiplied by the advance
rate of 85%; plus

 

19



--------------------------------------------------------------------------------

(ii) the lesser of, (A) the advance rate of 75% multiplied by the Cost of the
Dutch Eligible Inventory of the, and (B) the advance rate of 85% multiplied by
the Net Recovery Cost Percentage multiplied by the Cost of the Dutch Eligible
Inventory; minus

(iii) any Dutch Reserves then in effect established from time to time by the
Administrative Agent, in the exercise of its Permitted Discretion; and

(b) the lesser of (i) $35.0 million and (ii) 50% of the aggregate Revolving
Commitments in effect at such time.

The Dutch Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as the Administrative Agent deem
appropriate, in its Permitted Discretion to correct errors, to implement
Reserves or to adjust for fluctuations in the currency exchange rate relating to
assets comprising the Dutch Borrowing Base; provided that for the avoidance of
doubt, the Dutch Borrowing Base shall be $0 at all times prior to the date that
a Dutch Borrower is party to this Agreement as a Borrower.

“Dutch Civil Code” shall mean the civil code of the Netherlands (Burgerlijk
Wetboek).

“Dutch Eligible Accounts” shall have the meaning assigned to such term in
Section 2.21(b).

“Dutch Eligible In-Transit Inventory” shall mean Inventory owned by a Dutch
Borrower that otherwise satisfies the criteria for Dutch Eligible Inventory set
forth herein but is located outside of the Netherlands and which is (i) in
transit from a third party, or (ii) in transit from a Loan Party from a location
in the United States of America or Australia to either the premises of a Freight
Forwarder in the Netherlands, or the premises of such Dutch Borrower in the
Netherlands which are either owned and controlled by such Dutch Borrower or
leased by such Dutch Borrower; provided, that no Inventory shall be Dutch
Eligible In-Transit Inventory unless:

(a) the Collateral Agent, on behalf of Secured Parties, has a perfected, First
Priority Lien upon such Inventory and all documents of title with respect
thereto;

(b) such Inventory either (i) is the subject of a negotiable bill of lading
(A) in which the Collateral Agent is named as the consignee (either directly or
by means of endorsements); (B) that was issued by the carrier respecting such
Inventory that is subject to such bill of lading; and (C) that is in the
possession of the Collateral Agent or the Freight Forwarder handling the
importing, shipping and delivery of such Inventory, in all cases acting on the
Collateral Agent’s behalf subject to a Freight Forwarder Letter, duly
authorized, executed and delivered by such Freight Forwarder; or (ii) is the
subject of a negotiable forwarder’s cargo receipt and such cargo receipt on its
face indicates the name of the Freight Forwarder as a carrier or multi-modal
transport operator and has been signed or otherwise authenticated by it in such
capacity or as a named agent for or on behalf of the carrier or multi-modal
transport operator, in any case respecting such Inventory and either (A) names
the Collateral Agent as the consignee (either directly or by means of
endorsements); or (B) is in the possession of the Collateral Agent or the
Freight Forwarder handling the importing, shipping and delivery of such
Inventory, in all cases acting on Agent’s behalf subject to a Freight Forwarder
Letter, duly authorized, executed and delivered by such Freight Forwarder;

 

20



--------------------------------------------------------------------------------

(c) such Dutch Borrower has title to such Inventory and such Inventory is not
subject to any title reservation right or provision;

(d) the Collateral Agent shall have received a Freight Forwarder Letter, duly
authorized, executed and delivered by the Freight Forwarder located in the
Netherlands handling the importing, shipping and delivery of such Inventory;

(e) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, required by the Loan Documents, and the Collateral Agent shall
have received a copy of the certificate of marine cargo insurance in connection
therewith in which it has been named as an additional insured and loss payee in
a manner reasonably acceptable to the Collateral Agent;

(f) such Inventory is not subject to a Letter of Credit;

(g) such Inventory shall not have been in transit for more than forty-five
(45) days; and

(h) if such Inventory is being transported pursuant to an agreement of sale and
purchase or another agreement which provides for the transfer of title to such
Inventory or for the creation of security rights in respect thereof, such
agreement of sale and purchase or other agreement is governed by the laws of the
Netherlands, the United States, the UK or Australia, or the laws of such other
jurisdictions as the Administrative Agent may reasonably agree.

Notwithstanding the above, (x) Dutch Eligible Inventory in transit from a third
party shall not be excluded from the definition of Dutch Eligible In-Transit
Inventory by virtue of clause (b) or (d) of the proviso above for the first
thirty (30) days following the Closing Date up to an aggregate amount of $10.0
million for all Dutch Eligible In-Transit Inventory and U.S. In-Transit
Inventory, in each case, in transit from a third party, in the aggregate and
(y) Dutch Eligible Inventory in transit from a Loan Party to another Loan Party
shall not be excluded from the definition of Dutch Eligible In-Transit Inventory
by virtue of clause (b) or (d) of the proviso above for the first thirty
(30) days following the Closing Date.

“Dutch Eligible Inventory” shall have the meaning assigned to such term in
Section 2.21(e).

“Dutch law” shall mean the laws directly applicable in the Netherlands and
“Netherlands law” and “the laws of the Netherlands” shall be construed
accordingly.

“Dutch Loan Party” shall mean a Loan Party incorporated, organized or otherwise
formed under the laws of the Netherlands.

“Dutch Opco” shall mean Tronox Pigments (Holland) BV (as such entity’s name may
change) and its successors and assigns.

“Dutch Priority Payables Reserve:” shall mean on any date of determination, a
reserve in an amount as the Administrative Agent may determine in its Permitted
Discretion not to exceed the amounts secured by any Liens, choate or inchoate,
which rank or are capable of ranking in priority to the Collateral Agent’s Liens
and/or for amounts which may represent costs relating to the enforcement of the
Collateral Agent’s Liens.

“Dutch Reserves” shall mean the sum (without duplication) of the Dutch Priority
Payable Reserves and such additional reserves, in such amounts and with respect
to such matters, as the Administrative Agent may establish from time to time in
its Permitted Discretion; provided, that the initial Dutch Reserves shall be $0
on the Closing Date and at all times prior to a Dutch Borrower becoming party to
this Agreement.

 

21



--------------------------------------------------------------------------------

“Dutch Revolving Loan” shall mean a Loan made by the Lenders to a Dutch Borrower
pursuant to Section 2.01(a). Each Dutch Revolving Loan shall either be an ABR
Revolving Loan or a Eurodollar Revolving Loan.

“Dutch Security Agreements” shall mean each pledge, mortgage, or security
agreement, in each case, expressed to be governed by the laws of the
Netherlands, and entered into between or among any Loan Party and the Collateral
Agent, including but not limited to a Dutch law deed of pledge of insurance
claims, if any, a Dutch law disclosed deed of pledge of intercompany
receivables, if any, a Dutch law disclosed deed of pledge of bank accounts, if
any, a Dutch law undisclosed deed of pledge of trade receivables, if any, a
Dutch law deed of pledge of inventory, if any, a Dutch law deed of pledge of
movable assets, a Dutch law deed of pledge of shares in the capital of each
Dutch Loan Party (other than a Dutch Loan Party which is a limited partnership
or a cooperative), a Dutch law deed of pledge of membership interests in each
Dutch Loan Party which is a cooperative, a Dutch law deed of pledge of
partnership interests in each Dutch Loan Party which is a limited partnership
and a Dutch law deed of mortgage of real property and in each case, in form and
substance reasonably satisfactory to the Collateral Agent.

“Dutch Subsidiaries” shall mean the Dutch Opco and each other Subsidiary of
Holdings incorporated, organized or otherwise formed under the laws of the
Netherlands.

“Eligible Account Debtor Jurisdictions” shall mean Australia, the Netherlands,
the United States, Austria, Belgium, Canada, Denmark, Finland, France, Germany,
Ireland, Italy, Luxembourg, New Zealand, Portugal, Spain, Sweden, Switzerland,
United Kingdom, in each case together with any state or province thereof (as
applicable); provided, however, that the Borrowers shall satisfy any
requirements to notify Account Debtors in a manner deemed necessary or desirable
by the Administrative Agent in its Permitted Discretion.

“Eligible Accounts” shall mean collectively, the Australian Eligible Accounts,
the Dutch Eligible Accounts and the U.S. Eligible Accounts.

“Eligible In-Transit Inventory” shall mean collectively, the Dutch Eligible
In-Transit Inventory and the U.S. Eligible In-Transit Inventory.

“Eligible Inventory” shall mean collectively, the Australian Eligible Inventory,
the Dutch Eligible Inventory and the U.S. Eligible Inventory.

“Eligible Multinational Account Debtors” shall mean the Account Debtors set
forth on Schedule 1.01(h).

“Eligible Assignee” shall mean any Person to whom it is permitted to assign
Loans and Commitments pursuant to Section 10.04(b)(i); provided that “Eligible
Assignee” shall not include the Borrower or any of their respective Affiliates
or Subsidiaries or any natural Person; provided, further that notwithstanding
anything to the contrary in the foregoing definition, in no event shall any
Person that is a Direct Competitor as of the applicable “trade date” with
respect to any assignment hereunder be an Eligible Assignee.

 

22



--------------------------------------------------------------------------------

“Eligible Subsidiary” shall mean any Wholly Owned Subsidiary of Holdings that is
organized or incorporated under the laws of Australia, the United States or,
after the date that the Dutch Opco has become a party to this Agreement as a
Borrower, the Netherlands; provided that the Dutch Opco shall only be an
Eligible Subsidiary if prior to the date that is one (1) year after the Closing
Date the Dutch Opco (a) receives unconditional positive advice of the works
council of the Dutch Opco in respect of (i) it becoming a Dutch Borrower and
Guarantor and (ii) any Dutch Security Agreement falling within the scope of such
works council’s right to advise under Dutch law; and (b) becomes an Additional
Co-Borrower hereunder.

“Employee Benefit Plan” shall mean any employee benefit plan, as defined in
Section 3(3) of ERISA, whether subject to the Requirements of Law of the United
States or otherwise, (a) which is or, within the last six (6) years, was
sponsored, maintained or contributed to, or required to be contributed to, by
any Company or any of its ERISA Affiliates or (b) which any Company could have
any liability, whether absolute or contingent.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources or as otherwise defined in any
Environmental Law.

“Environmental Claim” shall mean any written notice of violation, claim, action,
suit, adjudicatory or proceeding, demand, abatement order or other legally
binding order or directive (conditional or otherwise) by any Governmental
Authority or any other Person arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any actual or alleged Environmental Liability; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to human health and safety,
natural resources or the Environment arising from any Hazardous Material or
related to any Environmental Law.

“Environmental Law” shall mean any and all foreign, domestic, federal, state or
local laws, statutes, ordinances, codes, orders, rules, regulations, judgments,
decrees, directives, legally binding judicial and administrative orders, common
law, or any other requirements of Governmental Authorities, in each case having
the force or effect of law, imposing liability or standards of conduct relating
to (a) environmental matters, including pollution, preservation, remediation or
the protection of the Environment or natural resources, or the emission of
greenhouse gases; (b) the generation, use, treatment, storage, transportation or
disposal of, or exposure to, Hazardous Materials; or (c) occupational safety and
health or the protection of human, plant or animal health or welfare from
environmental hazards.

“Environmental Legacy Liabilities” shall mean any and all Environmental Claims
or Environmental Liabilities, whether now existing or hereinafter arising, in
each case, related to (a) any actual or alleged exposure to Hazardous Materials
(including asbestos, benzene or creosote) that occurred on or prior to
January 12, 2009 or otherwise related to products manufactured, or environmental
contamination caused, on or prior to January 12, 2009 other than in connection
with the operation of the Real Property owned, leased, operated or used by
Holdings or any of its Subsidiaries or any of their Affiliates, or (b) the
presence or Release of Hazardous Materials at, on, under or from any real
property other than the Real Property owned, leased, operated or used by
Holdings or any of its Subsidiaries or any of their Affiliates, including any
Environmental Legacy Property, on or prior to January 12, 2009.

“Environmental Legacy Property” shall mean any real property, other than the
Real Property owned, leased, operated or used by Holdings or any of its
Subsidiaries or any of their Affiliates, that (a) was owned, operated or leased,
or to which Hazardous Materials were sent for disposal, on or prior to
January 12, 2009 by Holdings or any of its Subsidiaries or any of their
respective predecessors or

 

23



--------------------------------------------------------------------------------

Affiliates, or (b) was owned, operated or leased by Holdings or any of its
Subsidiaries or any of their respective predecessors or Affiliates prior to the
creation and formation of Tronox Worldwide LLC as a spin-off from Kerr-McGee
Corporation.

“Environmental Liabilities” shall mean any liability, claim, loss, damage,
punitive damage, consequential damage, criminal liability, fine, penalty,
interest, cost, expense, deficiency, obligation or responsibility, whether known
or unknown, arising under or relating to any Environmental Laws, or Remedial
Actions, or any Release or threatened Release of, or exposure to, Hazardous
Materials, including costs and liabilities for any Remedial Action, personal
injury, property damage, natural resource damages, court costs, and fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies.

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any successor thereto.

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to any Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) with respect to any Pension Plan, the failure to satisfy the
minimum funding standard under ERISA or Section 412 of the Code; (c) the failure
to make by its due date a required installment under Section 430(j) of the Code
with respect to any Employee Benefit Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the Code or Section 303(d) of ERISA (or after the effective date of the
Pension Protection Act of 2006, Section 412(c) of the Code and Section 302(c) of
ERISA) of an application for a waiver of the minimum funding standard, or an
extension of any amortization period is sought, with respect to any Pension
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (f) the receipt by any Company or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Pension Plan or Pension Plans or to appoint a trustee to
administer any Pension Plan, or the occurrence of any event or condition which
could reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Employee
Benefit Plan; (g) the incurrence by any Company or any of its ERISA Affiliates
of any liability with respect to the withdrawal from any Pension Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to any Pension Plan; (j) the making of any amendment to any Employee
Benefit Plan, or the existence of any other condition, circumstance or
occurrence relating to any Employee Benefit Plan, which could reasonably be
expected to result in the

 

24



--------------------------------------------------------------------------------

imposition of a lien or security interest or the posting of a bond or other
security pursuant to the Code or ERISA; (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to any Company; or (l) any Foreign Benefit Event.

“euro” or “€” shall mean the single currency of the Participating Member States.

“Euro Denominated Loan” shall mean each Loan denominated in euros at the time of
the incurrence thereof, unless and until converted into Dollar Denominated Loans
pursuant to Section 2.09.

“Euro Letter of Credit” shall mean any Letter of Credit to the extent
denominated in euros.

“Euro Equivalent” shall mean, as to any amount denominated in dollars as of any
date of determination, the amount of euros that could be purchased with such
amount of dollars based upon the Spot Selling Rate.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(c).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Account” shall mean any deposit account or securities account
(a) specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Loan Party’s
employees; (b) funded solely to pay sales and use taxes or value added or
similar taxes payable by any Loan Party; (c) of any Loan Party which has an
overnight balance of less than $7.5 million in the aggregate for all such
deposit accounts under this clause (c); (d) that are fiduciary trust accounts
established in good faith and not with a view to avoiding the requirements
contained in any Loan Document; (e) that is a disbursement account of a Loan
Party so long as such disbursement accounts are not permitted to contain any
balances estimated in good faith by the Administrative Borrower to be greater
than necessary to fund checks presented for payments on that date; and (f) that
is owned by Tronox Bahamas to the extent that granting a security interest in
such deposit account or securities account would result in a stamp tax being
assessed or becoming due in the Bahamas.

“Excluded Entities” shall mean Tronox (Luxembourg) Holdings S.a.r.l., Tronox
(Switzerland) Holding GmbH, Tronox Luxembourg S.a.r.l., Tronox Pigments
International GmbH, Tronox GmbH, Tronox Pigments GmbH and, prior to July 31,
2012 (or such later date as may be agreed by the Administrative Agent), Exxaro
Sands Holdings BV.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) taxes imposed on or
measured by its net income or profits and franchise taxes imposed on it (in lieu
of net income taxes), however denominated, by a jurisdiction as a result of any

 

25



--------------------------------------------------------------------------------

present or former connection (other than any connection resulting from or
relating to the transactions contemplated by this Agreement or the other Loan
Documents) between the Administrative Agent, such Lender, the Issuing Bank or
such other recipient and such jurisdiction (or political subdivision); (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which any other Lender is located; (c) any tax that is
imposed pursuant to any Requirements of Law that are in effect at the time such
Lender becomes a party hereto, except to the extent that such Foreign Lender’s
assignor, if any, was entitled, immediately prior to such assignment, to receive
additional amounts or indemnity payments from the Borrowers with respect to such
withholding tax pursuant to Section 2.15; (d) in the case of a Lender who
designates a new lending office, any U.S. federal withholding tax that is
imposed on interest payments pursuant to any Requirements of Law that are in
effect at the time of such change in lending office, except to the extent that
such Lender was entitled, immediately prior to such change in lending office, to
receive additional amounts or indemnity payments from any Borrower with respect
to such withholding tax pursuant to Section 2.15; (e) any tax that is
attributable to such Lender’s failure to comply with Section 2.15(e); and
(f) any U.S. federal withholding taxes imposed pursuant to FATCA.

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

“Exempt Entity” shall mean (a) the South African Subsidiaries; (b) the Excluded
Entities; (c) any Dutch Subsidiary in existence on the Closing Date, until the
date that (i) the Dutch Opco receives unconditional positive advice of the works
council of the Dutch Opco in respect of (1) it becoming an Additional
Co-Borrower and a Guarantor hereunder and (2) any Dutch Security Agreement or
this Agreement falling within the scope of such works council’s right to advise
under Dutch law and (ii) the Board of Directors of such Dutch Subsidiary shall
have approved the entry into any applicable Dutch Security Agreements and this
Agreement; (d) the Australian Acquired Companies until the earlier of (x) the
date that is seven (7) Business Days after the Closing Date and (y) the date
upon which any of the Australian Acquired Companies become an Additional
Co-Borrower or Guarantor hereunder; (e) with respect to any Dutch Subsidiary
formed or acquired after the date hereof, from and after the date of formation
or acquisition until the date that (i) if applicable such subsidiary receives
unconditional positive advice of the works council of the such subsidiary in
respect of (1) it becoming an Additional Co-Borrower and a Guarantor hereunder
and (2) any Dutch Security Agreement or this Agreement falling within the scope
of such works council’s right to advise under Dutch law and (ii) the Board of
Directors of such subsidiary shall have approved the entry into any applicable
Dutch Security Agreements and this Agreement; (f) any Subsidiary precluded from
providing any Guaranty as described in subclauses (ii) and (iii) in the proviso
of Section 5.10(a) solely during such time as the circumstances preventing a
Subsidiary from becoming a Guarantor pursuant to such subclauses (ii) and
(iii) are in existence; and (g) any Securitization Subsidiary.

“Exxaro Acquisition” shall mean the acquisition by Holdings and certain of its
Subsidiaries of the Acquired Business from Exxaro Resources Limited in
accordance with the terms of the Transaction Agreement.

“Exxaro Acquisition Date” shall mean the date on which the Exxaro Acquisition is
consummated.

“Exxaro Sellers” shall mean Exxaro Resources Limited, a company organized under
the laws of the Republic of South Africa, Exxaro Holdings Sands (Proprietary)
Limited, a company incorporated in the Republic of South Africa, and Exxaro
International BV, a company incorporated in The Netherlands.

 

26



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, including any
regulations promulgated thereunder or official interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean the confidential fee letter, dated as of June 11, 2012,
among Tronox Inc, the Arranger and certain of its Affiliates.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, chief executive officer or treasurer of Holdings (or,
if the senior executive officers or senior financial officers of Holdings and
its Subsidiaries are at Tronox Inc, of Tronox Inc) that such financial
statements fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year end adjustments.

“Financial Plan” shall have the meaning assigned to such term in Section 5.01(i)

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Priority” shall mean with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is senior to
all other Liens with respect to all Collateral other than, (w) at any time a
Loan Party is party to the Term Loan Agreement, the Lien of the Term Loan Agent
in the Term Loan Priority Collateral (only to the extent and on the terms set
forth in the Intercreditor Agreement), (x) at any time a Loan Party is party to
any definitive agreement governing Permitted Secured Indebtedness, the Lien of
the Senior Representative in the Term Loan Priority Collateral (only to the
extent and on the terms set forth in the Permitted Secured Indebtedness
Intercreditor Agreement), (y) Permitted Liens that are statutory Liens or Liens
that arise by operation of Requirements of Law in the Collateral and (z) those
Permitted Liens set forth in Sections 6.02(g), (h), (i), (j), (l), (m), (p),
(q), (s), (t) or (x).

“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.

“Fiscal Year” shall mean the fiscal year of Holdings and its Subsidiaries ending
on December 31 of each calendar year.

 

27



--------------------------------------------------------------------------------

“Flood Certificate” shall mean a “Standard Flood Hazard Determination Form” of
the Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Benefit Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Requirements of Law, or in excess of the amount that would be
permitted absent a waiver from a Governmental Authority or Governmental Entity
(or, with respect to a Foreign Plan in Australia, such Foreign Plan being in an
unsatisfactory financial position or technically insolvent (as defined under
applicable Requirements of Law)); (b) the failure of any Company to make the
required contributions or payments, under any applicable Requirements of Law or
any other legal instrument, on or before the due date for such contributions or
payments (or the incurrence by any Company of a superannuation guarantee charge
pursuant to applicable Requirements of Law); (c) the provision of a notice by
any Company to terminate contributions to the Foreign Plan; (d) the receipt by
the Foreign Plan (or any Company) of a notice by a Governmental Authority,
Governmental Entity or any other entity relating to the intention to terminate
any such Foreign Plan or to appoint a trustee or similar official to administer
any such Foreign Plan, or alleging the insolvency of any such Foreign Plan;
(e) the incurrence of any liability, whether absolute or contingent, by any
Company under applicable Requirements of Law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein, or (f) the occurrence of any transaction
that is prohibited under any applicable Requirements of Law and that could
reasonably be expected to result in the incurrence of any material liability by
any Company, or the imposition on any Company of any material fine, excise tax,
Lien or penalty resulting from any noncompliance with any applicable
Requirements of Law.

“Foreign Lender” shall mean (a) with respect to any Taxes imposed by a non-U.S.
jurisdiction, a Lender that is treated as a foreign lender by such jurisdiction
for purposes of such Tax; and (b) with respect to any Taxes imposed by the
United States or a state or locality thereof, a Lender that is not a “U.S.
Person” within the meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” shall mean the Australian Pension Plan and any employee benefit
plan, program, policy, arrangement or agreement maintained or contributed to by
any Company with respect to employees employed outside the United States.

“Foreign Security Agreement” shall mean, as the context may require, any
Australian Security Agreement, any Dutch Security Agreement, any UK Security
Agreement and/or any Bahamian Security Agreement.

 

28



--------------------------------------------------------------------------------

“Freight Forwarder Letter” shall mean an acknowledgement agreement of any
Freight Forwarder in possession of, having a Lien upon, or having rights or
interests in Holding’s or its Subsidiaries’ books and records or Inventory in
form and substance reasonably satisfactory to the Administrative Agent.

“Freight Forwarders” shall mean the persons listed on Schedule 1.01(f) or such
other person or persons as may be selected by the Administrative Borrower after
the date hereof after written notice by the Administrative Borrower to the
Collateral Agent who handle the receipt of Inventory within the United States of
America or the Netherlands, as applicable, and/or clear Inventory through the
Bureau of Customs and Border Protection (formerly the Customs Service) or other
domestic or foreign export control authorities or otherwise perform port of
entry services to process Inventory imported by a U.S. Borrower from outside the
United States of America or by a Dutch Borrower from outside the Netherlands
(such persons sometimes being referred to herein individually as a “Freight
Forwarder”).

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean any foreign, federal, state, provincial,
local, national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a non-United States entity or government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Authorization” shall mean any permit, license, authorization,
plan, directive, certification, registration, approval, consent order or consent
decree of or from any Governmental Authority.

“Governmental Entity” shall mean any federal, state, national, supranational,
provincial, regional or local governmental or regulatory authority, agency,
commission, minister, bureau, court, tribunal, arbitrator, self-regulatory
organization, or other governmental entity.

“Group Liability” shall mean a tax-related liability set out in
Section 721-10(2) of the Australian Tax Act.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Holdings and the Subsidiary Guarantors.

“Guarantors” shall mean Holdings, the Borrowers and the Subsidiary Guarantors;
provided, however, notwithstanding anything to the contrary in this Agreement or
the other Loan Documents, in no event shall any Exempt Entity be required to
become a Guarantor.

 

29



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Head Company” shall mean the head company (as defined in the Australian Tax
Act) of the Tax Consolidated Group of which the Australian Loan Parties are or
become members.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Historical Financial Statements” shall mean, as of the Closing Date, (a) the
audited consolidated financial statements of Holdings and its Subsidiaries
(without giving effect to the Exxaro Acquisition) for the Fiscal Year ended
December 31, 2012; (b) the unaudited consolidated financial statements of
Holdings and its Subsidiaries (without giving effect to the Exxaro Acquisition)
for the Fiscal Quarter ended March 31, 2012; and (c) the audited consolidated
financial statements of Exxaro Resources Limited for the Fiscal Year ended
December 31, 2011 and the pro forma financial statements of Exxaro Resources
Limited included in the S-1 filed on June 1, 2012.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Immaterial Subsidiary” shall mean, at any date of determination, each
Subsidiary of Holdings that has been designated as an “Immaterial Entity” from
time to time in writing by Holdings to the Administrative Agent; provided that
at no time shall (a) the book value of the consolidated tangible assets of all
Immaterial Subsidiaries in the aggregate as of the last day of the most recent
Fiscal Quarter or Fiscal Year for which financial statements are available equal
or exceed 4% of the consolidated tangible assets of Holdings and its
Subsidiaries as of such date; or (b) the Consolidated Adjusted EBITDA
attributable to or generated by all Immaterial Subsidiaries in the aggregate for
the most recently ended four-Fiscal Quarter period equal or exceed 4% of the
Consolidated Adjusted EBITDA of Holdings and its Subsidiaries on a consolidated
basis for such period.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.20(a).

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.20(c).

“Indebtedness” shall mean, as applied to any Person, without duplication,
(a) all indebtedness for borrowed money; (b) Capital Lease Obligations;
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money; (d) any obligation owed for
all or any part of the deferred purchase price of property or services,
including any earn-out obligations (excluding any such obligations incurred
under ERISA), which purchase price is (1) due more than six (6) months from the
date of incurrence of the obligation in respect thereof or (2) evidenced by a
note or similar written instrument; (e) all indebtedness of the type referred to
in any of clauses (a) – (d) or (f) – (k) of this definition that is secured by
any Lien on any property or asset owned

 

30



--------------------------------------------------------------------------------

or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (f) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (g) Disqualified Capital Stock, (h) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (i) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the indebtedness of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (j) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (A) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (B) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (A) or (B) of this
clause (j), the primary purpose or intent thereof is as described in clause
(i) above; and (k) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including under any Hedging
Agreement, in each case, whether entered into for hedging or speculative
purposes or otherwise; provided, in no event shall obligations under any Hedging
Agreement be deemed “Indebtedness” for calculating the Leverage Ratio or Secured
Leverage Ratio unless such obligations relate to such Hedging Agreement which
has been terminated.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Initial Australian Borrowers” shall have the meaning assigned to such term in
the preamble hereto.

“Initial U.S. Borrowers” shall have the meaning assigned to such term in the
preamble hereto.

“Instruments” shall mean all “instruments,” as such term is defined in the UCC
as in effect on the date hereof in the State of New York, in which any Person
now or hereafter has rights, and shall include (amongst others) any instruments
referred to in Titles 6 and 7 of the Dutch Commercial Code (Wetboek van
Koophandel).

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.05 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in the U.S.
Security Agreement.

 

31



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” shall have the meaning assigned to
such term in the U.S. Security Agreement.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the date hereof, among, the Collateral Agent and the Term Loan Agent, and
acknowledged and agreed to by each Loan Party substantially in the form of
Exhibit R as the same may be amended, supplemented or otherwise modified from
time to time.

“Interest Election Request” shall mean a request by the Administrative Borrower
to convert or continue a Revolving Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding; (b) with
respect to any Eurodollar Revolving Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Revolving Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period;
and (c) the Revolving Maturity Date or such earlier date on which the Revolving
Commitments are terminated, as the case may be.

“Interest Period” shall mean, with respect to any Eurodollar Revolving
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or nine or twelve months if agreed to by all affected Lenders)
thereafter, as the Borrowers may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day; and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to the
extent required under Section 2.03(a)(v).

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, as applicable, and includes
moveable not registered assets (roerende zaken niet registergoederen) within the
meaning of the Dutch Civil Code, in each case, wherever located, in which any
Person now or hereafter has rights.

“Inventory Appraisal” shall mean (a) on the Closing Date, the appraisal prepared
by Hilco Appraisal Services, LLC, dated May 29, 2012; and (b) thereafter, the
most recent inventory appraisal conducted by an independent appraisal firm
selected by the Administrative Agent and delivered pursuant to Section 5.19
(and, if applicable, in the case of an Additional Co-Borrower, pursuant to the
proviso in the definition of “Additional Co-Borrower”).

 

32



--------------------------------------------------------------------------------

“Investments” shall mean (a) any direct or indirect purchase or other
acquisition by any Company of, or of a beneficial interest in, any of the
Securities of any other Person (other than a Borrower or a Guarantor); (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Holdings from any Person (other than Holdings, any
Borrower or any Guarantor), of any Equity Interests of such Person; (c) any
direct or indirect loan, guarantee, advance (other than advances to employees
for moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by any
Company to any other Person (other than Holdings, any Borrower or any
Guarantor), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business; and (d) all investments consisting of
any exchange traded or over the counter derivative transaction, including any
Hedging Agreement, whether entered into for hedging or speculative purposes or
otherwise. The amount of any Investment of the type described in clauses (i),
(ii) and (iii) shall be the original cost of such Investment (without taking
into account any adjustments for increases or decreases in value, or write ups,
write downs or write offs with respect to such Investment) plus the cost of all
additions thereto less any returns on any such Investment (including any
dividends paid or capital returned). Whenever the term “outstanding” is used in
this Agreement with reference to an Investment, it shall take into account the
matters referred to in the immediately preceding sentence.

“IRS” shall mean the Internal Revenue Service.

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.18(j) and
(k) in its capacity as issuer of Letters of Credit issued by such Lender; or
(c) collectively, all of the foregoing.

“ITSA” shall mean an agreement between the members of an Australian GST Group
which takes effect as an indirect tax sharing agreement under section 444-90 of
Schedule 2 of the Australian Taxation Administration Act 1953 (Cth) and complies
with the Australian Taxation Administration Act 1953 (Cth) and the Australian
GST Act as well as any applicable law, official directive, request, guideline or
policy (whether or not having the force of law) issued in connection with the
Australian Taxation Administration Act 1953 (Cth), any such agreement to be in
the form and substance reasonably satisfactory to the Administrative Agent.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.18(a).

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 10.18(a).

“Krone” shall mean the lawful currency of Denmark.

“Kronor” shall mean the lawful currency of Sweden.

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.

 

33



--------------------------------------------------------------------------------

“Landlord Consent and Estoppel” shall mean, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related Lease, pursuant to which, among other things, the landlord
consents to the granting of a Mortgage on such Leasehold Property by the Loan
Party tenant, such Landlord Consent and Estoppel to be in form and substance
reasonably acceptable to the Collateral Agent in its reasonable discretion, but
in any event sufficient for the Collateral Agent to obtain a Title Policy with
respect to such Mortgage.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit to the Borrowers pursuant to Section 2.18. The amount of the LC
Commitment shall initially be $35.0 million, but in no event exceed the
Revolving Commitment.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate principal amount of all Reimbursement
Obligations outstanding at such time. The LC Exposure of any Revolving Lender at
any time shall mean its Pro Rata Percentage of the aggregate LC Exposure at such
time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by a Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agent.

“Leasehold Property” shall mean any leasehold interest of any Loan Party as
lessee under any Lease of Real Property, other than any such leasehold interest
designated from time to time by the Collateral Agent in its sole discretion as
not being required to be included in the Collateral.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Legal Reservations” shall mean (a) the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court, the
principle of reasonableness, the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganization, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors and
secured creditors; (b) the time barring of claims under applicable limitation
laws and defenses of set-off or counterclaim (including the limitation acts) and
the possibility that an undertaking to assume liability for or to indemnify a
person against non-payment of U.K. stamp duty may be void; (c) the principle
that in certain circumstances security granted by way of fixed charge may be
recharacterized as a floating charge or that security purported to be
constituted as an assignment may be recharacterized as a charge; and (d) any
other matters which are set out as qualifications or reservations (however
described) regarding a matter of law contained in any legal opinion delivered to
the Administrative Agent in connection with any Loan Document.

 

34



--------------------------------------------------------------------------------

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.15.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum; (b) the financial institutions that have
become a party hereto pursuant to an Increase Joinder; and (c) any financial
institution that has become a party hereto pursuant to an Assignment and
Assumption, other than, in each case, any such financial institution that has
ceased to be a party hereto pursuant to an Assignment and Assumption. Unless the
context clearly indicates otherwise, the term “Lenders” shall include the
Swingline Lender.

“Letter of Credit” shall mean any (a) Standby Letter of Credit; and
(b) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of a Borrower pursuant to Section 2.18.

“Letter of Credit Expiration Date” shall mean the date which is five (5) days
prior to the Revolving Maturity Date.

“Leverage Ratio” shall mean the ratio as of the last day of any Fiscal Quarter
of (a) Consolidated Net Debt as of such day to (b) Consolidated Adjusted EBITDA
for the four Fiscal Quarter period ending on such date.

“LIBOR Rate” shall mean, with respect to any Eurodollar Revolving Borrowing for
any Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full London Business Day preceding the first day of
such Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period; and (ii) if such rate is not available at
such time for any reason, then the “LIBOR Rate” shall mean, with respect to each
day during each Interest Period pertaining to Eurodollar Revolving Borrowings
comprising part of the same Borrowing, the rate per annum equal to the rate at
which the Administrative Agent is offered deposits in dollars at approximately
11:00 a.m., London, England time, two (2) London Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar
Revolving Borrowing to be outstanding during such Interest Period.
Notwithstanding the foregoing, for purposes of clause (c) of the definition of
“Alternate Base Rate,” the rates referred to above shall be the rates as of
11:00 a.m., London, England time, on the date of determination (rather than the
second London Business Day preceding the date of determination).

“Lien” shall mean, (a) (x) any lien, mortgage, pledge, assignment, security
interest, charge, tax privileges (bodemrecht) or encumbrance of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, and any lease or license in the nature thereof)
and (y) any option, trust or other preferential arrangement having the practical
effect of any of the items listed in clause (x); and (b) in the case of
Securities, any purchase option, call or similar right of a third party with
respect to such Securities.

 

35



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Intercreditor Agreement, the Notes (if any), and the Security Documents and,
solely for purposes of clause (d) of Section 8.01, the confidential Fee Letter.

“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Guarantors.

“Loans” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan.

“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Market Disruption Loans” shall mean Loans the rate of interest applicable to
which is based upon the Market Disruption Rate, and the Applicable Margin with
respect thereto shall be the same as the Applicable Margin then applicable to
Eurodollar Revolving Loans; provided that, other than with respect to the rate
of interest and Applicable Margin applicable thereto, Market Disruption Loans
shall for all purposes hereunder and under the other Loan Documents be treated
as ABR Loans.

“Market Disruption Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to, as
determined in the reasonable discretion of the Administrative Agent in good
faith pursuant to its reasonable judgment, either (i) the Alternate Base Rate
for such day or (ii) the rate for such day reasonably determined by the
Administrative Agent to be the cost of funds of representative participating
members in the interbank eurodollar market selected by the Administrative Agent
(which may include Lenders) for maintaining loans similar to the relevant Market
Disruption Loans. Any change in the Market Disruption Rate shall be effective as
of the opening of business on the effective day of any change in the relevant
component of the Market Disruption Rate. Notwithstanding the foregoing, if the
“Market Disruption Rate” as determined in accordance with the immediately
preceding sentences is less than the percentage specified in the proviso of the
definition of “Adjusted LIBOR Rate,” then for all purposes of this Agreement and
the other Loan Documents, the “Market Disruption Rate” shall be deemed equal to
such percentage for such Interest Period.

“Material Adverse Effect” shall mean a material adverse effect on and/or
material adverse developments with respect to (a) the business, operations,
properties, assets or financial condition of Holdings and its Subsidiaries taken
as a whole (but excluding any event and their effects to the extent disclosed in
Holdings’ filings with the SEC prior to January 15, 2012 other than any material
adverse development in the events or the effects thereof disclosed in such
filing); (b) the ability of the Loan Parties, taken as a whole, to fully and
timely perform their Obligations; (c) the legality, validity, binding effect or
enforceability against a Loan Party that is a Material Entity of a Loan Document
to which it is a party; (d) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Loan
Document; or (e) the Collateral or the Liens in favor of the Collateral Agent
(for its benefit and for the benefit of the other Secured Parties) on the
Collateral or the priority of such Liens.

“Material Contract” shall mean any contract or other arrangement to which
Holdings or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.

 

36



--------------------------------------------------------------------------------

“Material Entity” shall mean (a) each of the Borrowers; (b) Holdings; and
(c) any subsidiary of Holdings that is not an Immaterial Entity.

“Material Real Estate Asset” shall mean (a) any fee owned Real Estate Asset
having a fair market value in excess of $7.0 million as of the date of the
acquisition thereof; and (b) any Leasehold Property with respect to which the
aggregate payments under the term of the lease are in excess of $10.0 million
per annum; provided that notwithstanding the foregoing, a Material Real Estate
Asset shall not include any Real Estate Asset that the Collateral Agent acting
reasonably has determined (and has advised Holdings of such determination)
(x) is not material to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Holdings or any Subsidiary thereof,
including any Borrower or (y) that the cost to realize upon the security
interest thereon substantially outweighs the benefit of obtaining a security
interest thereon.

“Maximum Australian Borrowing Base Amount” shall mean (a) $75.0 million from the
Closing Date until the date that is the earlier of the Bahamian Effective Date
and 90 days after the Closing Date (as such date may be extended by the
Administrative Agent in its discretion) (for the purposes of this definition,
the “Extended Date”); (b) if the Bahamian Effective Date has not occurred on or
prior to the Extended Date, $20.0 million from the date that is the day
following the Extended Date until the Bahamian Effective Date; (c) $125.0
million on and after the Bahamian Effective Date; provided, however, that if at
any time after the Bahamian Effective Date, the conditions in clause (d) of the
definition of “Bahamian Receivables Conditions” shall cease to be satisfied, the
Maximum Australian Borrowing Base Amount shall be $0 unless and until such time
as such conditions shall again be satisfied.

“Maximum Leverage Ratio” shall mean as of the last day of each Fiscal Quarter
set forth below, the Leverage Ratio opposite such date:

 

Fiscal Quarter(s) Ending

   Leverage Ratio

June 30, 2012, September 30, 2012, December 31, 2012, March 31, 2013 and each
Fiscal Quarter thereafter through and including December 31, 2015

   3.00:1.00

March 31, 2016 and thereafter

   2.75:1.00

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“MNPI” shall have the meaning assigned to such term in Section 10.01(d).

“Mortgage” shall mean any deed of trust, leasehold deed of trust, mortgage,
leasehold mortgage, deed to secure debt, leasehold deed to secure debt,
debenture or other document creating a Lien on any Real Estate Asset or any
interest in any Real Estate Asset, in each case (a) as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and (b) in form and substance reasonably acceptable to
the Collateral Agent.

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 2(e) to the Perfection Certificate dated the Closing Date;
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making

 

37



--------------------------------------------------------------------------------

or accruing an obligation to make contributions; (b) to which any Company or any
ERISA Affiliate has within the preceding five (5) plan years made, or had any
obligation to make, contributions; or (c) with respect to which any Company
could incur liability, whether absolute or contingent.

“Narrative Report” shall mean with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.

“Net Mark-to-Market Exposure” of a Person shall mean, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedging Agreements or other Indebtedness of
the type described in clause (k) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedging Agreement or such other Indebtedness as of the
date of determination (assuming the Hedging Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Agreement or
such other Indebtedness as of the date of determination (assuming such Hedging
Agreement or such other Indebtedness were to be terminated as of that date).

“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent Inventory Appraisal received by the
Administrative Agent, net of operating expenses, liquidation expenses and
commissions reasonably anticipated in the disposition of such assets; and
(b) the denominator of which is the original Cost of the aggregate amount of the
Inventory, subject to appraisal.

“New Zealand Dollars” shall mean the lawful currency of New Zealand.

“Non-Eligible Subsidiary” shall mean any Subsidiary of Holdings that is not
organized or incorporated under the laws of Australia, the Netherlands or the
United States.

“Non-U.S. Entity” shall mean any Person that is not a U.S. Entity.

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
K-1 or K-2.

“Obligation Currency” shall have the meaning assigned to such term in
Section 10.18(a).

“Obligations” shall mean (a) obligations of the Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding (or which would have been secured but
for pendency of any such proceeding), regardless of whether allowed or allowable
in such proceeding) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise; (ii) each
payment required to be made by the Borrowers and the other Loan Parties under
this Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of Reimbursement Obligations, interest thereon and
obligations to provide cash collateral; and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct,

 

38



--------------------------------------------------------------------------------

contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents; and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers and the other Loan
Parties under or pursuant to this Agreement and the other Loan Documents.

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers of the Administrative Borrower, each in his or
her official (and not individual) capacity.

“Offshore Associate” shall mean an Associate:

(a) which is a non-resident of Australia and does not acquire, or would not
acquire, the participations as Lender under this Agreement in carrying on a
business in Australia at or through a permanent establishment of the Associate
in Australia; or

(b) which is a resident of Australia and which acquires, or would acquire, the
participations as Lender under this Agreement in carrying on a business in a
country outside Australia at or through a permanent establishment of the
Associate in the country, and

which, in either case, is not acquiring the participations as Lender under this
Agreement or receiving payment in the capacity of a clearing house, custodian,
funds manager or responsible entity of a registered managed investment scheme.

“Organizational Documents” shall mean, with respect to any Person, (a) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person; (b) in the case of any limited liability
company, the certificate of formation and operating agreement, deed of
incorporation and articles of association (or similar documents) of such Person;
(c) in the case of any limited partnership, the certificate of formation and
limited partnership agreement (or similar documents) of such Person; (d) in the
case of any limited liability partnership, the certificate of formation and
partnership agreement (or similar documents) of such Person; (e) in the case of
any general partnership, the partnership agreement (or similar document) of such
Person; (f) in the case of any trust, the trust deed (or similar document of
such Person); and (g) in any other case, the functional equivalent of the
foregoing. In the event any term or condition of this Agreement or any other
Loan Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise, property or similar taxes, charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (and any interest, additions to tax or penalties applicable
thereto, but excluding Excluded Taxes).

“Overadvance” shall have the meaning assigned to such term in Section 2.01(c).

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

 

39



--------------------------------------------------------------------------------

“Participating Member State” shall mean the member states of the European Union
that adopt or have adopted the euro as their lawful currency in accordance with
the legislation of the European Union relating to the Economic and Monetary
Union.

“Payment Conditions” shall mean, with respect to the applicable specified
activity, on any date of determination, (a) no Event of Default has occurred and
is continuing; (b) the Consolidated Fixed Charge Coverage Ratio, calculated on a
Pro Forma Basis, for the Test Period ended immediately prior to the date of
determination for which financial statements are then available or are required
to be delivered under Section 5.01(b) or (c) shall be at least 1.10 to 1.00;
(c) the Borrowing Availability on the date of such determination, before and
after giving effect to such specified activity, is no less than the greater of
(A) $50.0 million and (B) 17.5% of the lesser of (x) the aggregate Revolving
Commitments in effect at such time and (y) the Aggregate Borrowing Base at such
time; (d) average daily amount of the Borrowing Availability for the 30-day
period immediately preceding such specified activity shall have been no less
than the greater of (A) $50.0 million and (B) 17.5% of the lesser of (x) the
aggregate Revolving Commitments in effect at such time and (y) the Aggregate
Borrowing Base at such time, calculated on a Pro Forma Basis assuming the
specified activity occurred on the first day of such 30-day period; and (e) the
Administrative Borrower shall have delivered a certificate to the Administrative
Agent certifying as to clauses (a) through (d) above.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Plan” shall mean any Employee Benefit Plan that is a an employee
pension benefit plan (as such term is defined in Section 3(2) of ERISA), other
than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored
or maintained by any of the Companies or any of their respective ERISA
Affiliates or to which any of the Companies or their respective ERISA Affiliates
contributes or has an obligation to contribute, or in the case of a multiple
employer plan described in Section 4064(a) of ERISA, has made contributions (or
has had an obligation to make contributions) at any time during the preceding
five plan years.

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean any transaction for the (a) acquisition of
all or substantially all of the property of any Person, or of any business or
division of any Person; or (b) acquisition (including by merger or
consolidation) of the Equity Interests of any Person that becomes a Subsidiary
after giving effect such transaction; provided that each of the following
conditions shall be met:

(i) no Event of Default then exists or would result therefrom;

(ii) the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that Holdings and its Subsidiaries are permitted to be
engaged in under Section 6.12 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents and
shall be free and clear of any Liens, other than Permitted Liens;

 

40



--------------------------------------------------------------------------------

(iii) all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;

(iv) if such acquisition is for an aggregate cash purchase price amount in
excess of $75,000,000, Holdings shall have delivered to the Administrative Agent
(A) at least five (5) Business Days prior to such proposed acquisition (or such
shorter period as may be agreed by the Administrative Agent), a certification
setting forth the aggregate consideration for such acquisition and certifying
that such transaction complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such compliance
and (B) promptly upon request by Administrative Agent, (i) a copy of the
purchase agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by Administrative Agent to the extent
available) provided such documents and information may not be permitted to be
provided in light of any applicable confidentiality requirements (it being
understood that Holdings shall use commercially reasonable efforts to obtain any
applicable consents to permit delivery to the Administrative Agent) and
(ii) quarterly and annual financial statements of the Person whose Equity
Interests or assets are being acquired for the twelve month period immediately
prior to such proposed Permitted Acquisition, including any audited financial
statements, in each case to the extent available;

(v) if the assets acquired in such Permitted Acquisition are intended to be
included in the Borrowing Base, prior to the inclusion of such assets in the
Borrowing Base, the Administrative Agent, in its discretion, shall have the
right prior to the date such assets are first included in the Borrowing Base to
conduct Collateral field audits and Inventory Appraisals with respect to such
Subsidiary at the sole expense of the Borrowers; and

(vi) the Payment Conditions are satisfied at the time such acquisition is
consummated.

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens; and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(c), (e), and (j) of Section 6.02.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment by the Administrative Agent in accordance with customary
business practices for comparable asset-based transactions. In exercising its
Permitted Discretion, the Administrative Agent shall not establish or increase
any Reserve except upon three (3) Business Days’ prior notice (which may be by
e-mail) to the Administrative Borrower following good faith discussions with the
Administrative Borrower; provided further that prior notice and discussions with
the Administrative Borrower shall not be required for Reserves for (a) Hedging
Obligations and obligations under Treasury Services Agreements, in each case to
the extent included in Secured Obligations; (b) rent at locations leased by any
Loan Party; (c) consignee’s, warehousemen’s and bailee’s charges; and (d) if in
the good faith judgment of the Administrative Agent, failure to implement such
Reserve immediately could reasonably be expected to result in a Material Adverse
Effect or adversely affect the Revolving Loan Priority Collateral or the rights
of the Lenders hereunder.

“Permitted Indebtedness” shall have the meaning assigned to such term in
Section 6.01.

 

41



--------------------------------------------------------------------------------

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Secured Indebtedness” shall have the meaning assigned to such term in
Section 6.01(p).

“Permitted Securitization” shall mean a Securitization that complies with the
following criteria: (a) the cash portion of the initial purchase price paid by
the Securitization Subsidiary to Holdings and its Subsidiaries at closing for
the Securitization Assets is at least 70% of the Fair Market Value of the
Securitization Assets at such time; (b) the aggregate Investment by Holdings or
any of its Subsidiaries in the Securitization Subsidiary does not exceed the
customary investment required in the securitization market; and (c) the Seller’s
Retained Interest and all proceeds thereof shall constitute Collateral (unless
the Securitization Subsidiary is a South African Subsidiary, is not owned by a
Loan Party, the granting of a Lien in the Seller’s Retained Interest would
result in a violation of applicable Requirements of Law or the Administrative
Agent determines in its reasonable discretion that the benefit to the Secured
Parties of the granting of a Lien in Seller’s Retained Interest is substantially
outweighed by the burden of granting such a Lien) and, subject to the foregoing,
all necessary steps to perfect a security interest in such Seller’s Retained
Interest for the benefit of the Secured Parties are taken by Holdings and its
Subsidiaries.

“Permitted Securitization Agent” shall mean any collateral agent or similar
representative of the secured parties under any Permitted Securitization or, if
no such representative exists, the provider or providers of such Permitted
Securitization.

“Permitted Secured Indebtedness Intercreditor Agreement” shall have the meaning
assigned to such term in Section 6.01(p).

“Permitted Securitization Intercreditor Agreement” shall have the meaning
assigned to such term in Section 6.01(l).

“Permitted Seller Notes” shall mean any promissory note issued by Holdings or
any of its Subsidiaries to a seller in any Permitted Acquisition constituting
part of the purchase price thereof (or to a third party lender in connection
with any Permitted Acquisition); provided that such Indebtedness (a) is on
market terms (taking into account, among other things, Holdings’ corporate
structure and the market in which the relevant Person operates); (b) is
unsecured; (c) is expressly subordinated to the prior payment in full in cash of
Obligations on customary terms and conditions reasonably satisfactory to the
Administrative Agent; and (d) has a scheduled maturity of at least six
(6) months beyond the Revolving Maturity Date.

“Permitted TSL Disposition” shall mean the cashless disposition of up to 26% of
the Equity Interests of TSL by its direct members to affiliates of the Exxaro
Group.

“Permitted Unsecured Notes” shall mean unsecured senior or subordinated (or any
combination thereof) Indebtedness incurred from time to time by any Loan Party
(or any Person that will, upon issuance of such notes, become a Loan Party) and
issued under an indenture or similar governing instrument in a registered public
offering or a Rule 144A or other private placement transaction or other
transaction not subject to registration under the Securities Act in the form of
one or more series of senior unsecured or unsecured subordinated notes; provided
that such Indebtedness (a) is on market terms taking into account, among other
things, Holdings’ corporate structure and the markets into which such
Indebtedness is sold; (b) is unsecured; (c) does not mature or have scheduled
amortization or other required payments of principal prior to the date that is
ninety-one (91) days beyond the latest Revolving Maturity Date of any Loans
hereunder at the time such Permitted Unsecured Notes are incurred (other

 

42



--------------------------------------------------------------------------------

than customary offers to repurchase upon a change of control, asset sale or
condemnation event and customary acceleration rights after an event of default);
(d) is not guaranteed by any Person other than the Loan Parties (or any Person
that will, upon issuance of such notes, become a Loan Party); (e) does not
contain any financial maintenance covenants; (f) without limiting the foregoing
limitations, does not contain covenants, events of default or other terms and
conditions that, when taken as a whole, are more restrictive to the Loan Parties
than the terms of this Agreement (it being understood that (i) interest rates,
redemption and prepayment premiums and restrictions on prepayment or redemption
shall not be taken into account in determining whether terms are more
restrictive taken as a whole; and (ii) as a condition to the incurrence of any
Permitted Unsecured Notes, Holdings shall have delivered a certificate of one of
its Responsible Officers to the Administrative Agent at least five (5) Business
Days (or such shorter period as the Administrative Agent may reasonably agree)
prior to the incurrence of such Permitted Unsecured Notes, together with a
reasonably detailed description of the material terms and conditions of such
Permitted Unsecured Notes or drafts of the documentation relating thereto,
stating that Holdings has determined in good faith that such terms and
conditions satisfy the foregoing requirement, which shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies Holdings in writing within three (3) Business Days
after receipt of such certificate that it disagrees with such determination
(including a reasonably detailed description of specific provisions or terms of
such notes as to which it has determined do not satisfy the foregoing (it being
agreed that upon modifying such notes to change the relevant provisions
identified in the Administrative Agent’s writing, Holdings shall not be required
to provide a further notice or waiting period)).

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.20(d).

“PPSA Australia” shall mean the Personal Property Securities Act 2009 (Cth), (or
any successor statute) and the regulations thereunder.

“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Closing Date.

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Products” shall mean the products developed, researched, manufactured
(including mining and exploring for raw materials for manufacture), distributed,
marketed or sold by Holdings and its Subsidiaries, including those set forth on
Schedule 1.01(c).

“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Private Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.

 

43



--------------------------------------------------------------------------------

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment; provided that for purposes of
Section 2.19(b) and (c), “Pro Rata Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding the Revolving Commitment of any
Defaulting Lender to the extent its Swingline Exposure or LC Exposure is
reallocated to the non-Defaulting Lenders) represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Pro Rata Percentage shall be determined based upon the Revolving Commitments
most recently in effect, after giving effect to any assignments.

“Projections” shall have the meaning assigned to such term in Section 3.05(c).

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Property Material Adverse Effect” shall have the meaning assigned thereto in
the Mortgage.

“Public Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any Person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such Person; and (ii) the amount of such Indebtedness does not exceed 100% of
the cost of such acquisition, installation, construction or improvement, as the
case may be.

“Qualified Capital Stock” of any Person shall mean any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Real Estate Asset” shall mean, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any Real Property.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Record Document” shall mean, with respect to any Leasehold Property, (i) the
Lease evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected Real Property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent.

 

44



--------------------------------------------------------------------------------

“Recorded Leasehold Interest” shall mean a Leasehold Property with respect to
which a Record Document has been recorded in all places necessary or desirable,
in Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrances of the affected
Real Property.

“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under all of the outstanding
indebtedness under that certain credit agreement dated as of February 14, 2011
by and among Tronox LLC, as borrower, the guarantors party thereto, the lenders
signatory thereto and Wells Fargo Capital Finance, LLC, as agent.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean each applicable Borrower’s obligations
under Section 2.18(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material and including the migration of any Hazardous
Material through the air, soil, surface water or groundwater.

“Relevant Currency Equivalent” shall mean the Dollar Equivalent or the Euro
Equivalent, as applicable.

“Remedial Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24); and (b) all other actions required pursuant to any
Environmental Law or by any Governmental Authority, voluntarily undertaken or
otherwise reasonably necessary to (i) clean up, investigate, sample, evaluate,
monitor, remediate, remove, correct, contain, treat, abate or in any other way
address any Release of Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release or migration, of any Hazardous
Material; or (iii) perform studies and investigations in connection with, or as
a precondition to, or to determine the necessity of the activities described in,
clause (i) or (ii) above.

 

45



--------------------------------------------------------------------------------

“Reorganization” shall mean the reorganization of Holdings and its Subsidiaries
(including the formation of new Subsidiaries and dissolution of certain
Subsidiaries) as set forth in the Transaction Summary (without any changes
thereto that are adverse in any material respect to the interests of the Lenders
and the Administrative Agent hereunder (except to the extent consented to in
writing by the Administrative Agent).

“Required Lenders” shall mean Lenders having more than 50% of all Revolving
Commitments or, after the Revolving Commitments have terminated, more than 50%
of all Revolving Exposure; provided that the Revolving Commitments held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

“Reserves” shall mean the Australian Reserves, the Dutch Reserves and the U.S.
Reserves, as the context may require.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

“Restricted Junior Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Equity Interests of
any Company now or hereafter outstanding, except a non-cash dividend payable
solely in shares of that class of stock to the holders of that class or in
options, warrants or other rights to purchase such stock; (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Equity Interests of any
Company (or any direct or indirect parent thereof) now or hereafter outstanding;
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Equity
Interests of any Company (or any direct or indirect parent of any Borrower or
Holdings) now or hereafter outstanding; (d) any management or similar fees
payable to any equityholders other than a Loan Party; and (e) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, (i) the Permitted Seller Notes,
(ii) the Permitted Unsecured Notes, (iii) the Term Loan Agreement, or (iv) any
Indebtedness for borrowed money if the principal amount of such Indebtedness
referred to in this clause (iv) exceeds $25.0 million.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (a) the Business Day preceding the
Revolving Maturity Date; and (b) the date of termination of the Revolving
Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such Lender
or by an Increase Joinder, or in the Assignment and Assumption pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $300.0 million.

 

46



--------------------------------------------------------------------------------

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Revolving Loans of such Lender, plus the Dollar Equivalent of the
aggregate amount at such time of such Lender’s LC Exposure, plus the aggregate
amount at such time of such Lender’s Swingline Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loan” shall mean, as the context may require, a U.S. Revolving Loan,
an Australian Revolving Loan or a Dutch Revolving Loan.

“Revolving Loan Priority Collateral” shall have the meaning assigned to such
term in the Intercreditor Agreement.

“Revolving Maturity Date” shall mean the date which is five (5) years after the
Closing Date or, if such date is not a Business Day, the first Business Day
thereafter.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.10.

“SEC” shall mean the United States Securities and Exchange Commission.

“Secured Obligations” shall mean (a) the Obligations; (b) the due and punctual
payment and performance of all obligations of the Borrowers and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party; and (c) the due and punctual payment and performance of all
obligations of the Borrowers and the other Loan Parties (including overdrafts
and related liabilities) under each Treasury Services Agreement entered into
with any counterparty that is a Secured Party; provided that the Administrative
Agent may establish from time to time in its Permitted Discretion a Reserve for
the amount of obligations under Hedging Agreements or Treasury Services
Agreements that constitute Secured Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each counterparty to a
Hedging Agreement or Treasury Services Agreement if at the date of entering into
such Hedging Agreement or Treasury Services Agreement such Person was an Agent
or a Lender or an Affiliate of an Agent or a Lender and such Person executes and
delivers to the Administrative Agent a letter agreement, acknowledged and agreed
to by the Administrative Borrower, in form and substance acceptable to the
Administrative Agent pursuant to which such Person (a) appoints the Collateral
Agent as its agent under the applicable Loan Documents; (b) agrees to be bound
by the provisions of Sections 9.03, 10.03 and 10.09 as if it were a Lender; and
(c) setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

47



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall mean the Pledged Equity Interests (as defined in
the U.S. Security Agreement), the Intercompany Notes and any dividends, interest
or distributions in respect of or in exchange for any or all of the Pledged
Equity Interests or Intercompany Notes.

“Securitization” shall mean any transaction or series of transactions entered
into by a Non-Eligible Subsidiary pursuant to which such Non-Eligible Subsidiary
sells, conveys, assigns, grants an interest in or otherwise transfers to a
Securitization Subsidiary, Securitization Assets (and/or grants a security
interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Subsidiary), and which Securitization
Subsidiary finances the acquisition of such Securitization Assets with the cash
proceeds of Indebtedness permitted to be incurred by such Securitization
Subsidiary or the realization of proceeds from the Securitization Assets in the
ordinary course of business, or any similar arrangement with respect to the
monetization of receivables reasonably acceptable to the Administrative Agent,
it being understood that a Securitization may involve periodic transfers or
pledges of accounts receivable in which new Securitization Assets, or interests
therein, are transferred or pledged upon collection of previously transferred or
pledged Securitization Assets, or interests therein; provided that any such
transactions shall otherwise comply with the requirements of this Agreement
relating to Securitizations.

“Securitization Assets” shall mean any accounts receivable owed to an
Non-Eligible Subsidiary (whether now existing or arising or acquired or formed
in the future), arising in the ordinary course of business from the sale of
goods or services, all collateral securing such accounts receivable, all
contracts and contract rights and all guarantees or other obligations in respect
of such accounts receivable, all proceeds of such accounts receivable and other
assets (including contract rights) which are of the type customarily transferred
or in respect of which security interests are customarily granted in connection
with securitizations of accounts receivable and which are sold, transferred or
otherwise conveyed by such Non-Eligible Subsidiary to a Securitization
Subsidiary.

“Securitization Subsidiary” shall mean a Non-Eligible Subsidiary of Holdings
that engages in no activities other than in connection with the financing of
accounts receivable (and activities incidental thereto) and that is designated
by the board of directors (or similar governing body) of Holdings (as provided
below) as a Securitization Subsidiary and: (a) has no Indebtedness or other
Obligations (contingent or otherwise) that: (i) are guaranteed by Holdings, any
Borrower or any of their Subsidiaries; (ii) are recourse to or obligate
Holdings, any Borrower or any of their Subsidiaries in any way or create a Lien
on, or otherwise encumber or restrict, the Collateral in any way; or
(iii) subjects any property or assets of Holdings, any Borrower or any of their
Subsidiaries, directly or indirectly, contingently or otherwise, to the
satisfaction thereof; (b) has no contract, agreement, arrangement or undertaking
(except in connection with a Permitted Securitization) with Holdings, any
Borrower or any of their Subsidiaries other than on terms no less favorable to
Holdings, such Borrower or such Subsidiaries than those that might be obtained
at the time from Persons that are not Affiliates of a Borrower, other than fees
payable in the ordinary course of business in connection with servicing accounts
receivables; (c) neither Holdings, nor any Borrower nor any of their
Subsidiaries has any obligation to maintain or preserve the Securitization
Subsidiary’s financial condition or cause the Securitization Subsidiaries to
achieve certain levels of operating results; and (d) does not commingle its
funds or assets with those of any Borrower or any other Loan Party, in each
case, other than Standard Securitization Undertakings. Any such designation by
the Board of Directors of Holdings will be evidenced to the Administrative Agent
by filing with the Administrative Agent a certified copy of the resolution of
the Board of Directors of Holdings giving effect to such designation and an
officers’ certificate certifying, to such officer’s knowledge and belief, that
such designation complied with the foregoing conditions.

 

48



--------------------------------------------------------------------------------

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to any Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.10 or 5.11.

“Security Documents” shall mean the U.S. Security Agreement, the Australian
Security Agreements, the Dutch Security Agreements, the UK Security Agreements,
the Bahamian Security Agreements, the Mortgages, the Intellectual Property
Security Agreements, the Intercreditor Agreement, the Bailee Letters (if any),
the Landlord Access Agreements (if any) and each other security document or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as collateral for the
Secured Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the U.S. Security Agreement, any Foreign
Security Agreement, any Mortgage or any other such security document or pledge
agreement to be filed with respect to the security interests in property and
fixtures created pursuant to the U.S. Security Agreement, any Foreign Security
Agreement or any Mortgage and any other document or instrument utilized to
pledge or grant or purport to pledge or grant a security interest or lien on any
property as collateral for the Secured Obligations.

“Security Trustee” shall have the meaning assigned to such term in
Section 9.13(c).

“Seller’s Retained Interest” shall mean the debt or equity interests held by
Holdings or a Subsidiary of Holdings in a Securitization Subsidiary to which
Securitization Assets have been transferred, including any such debt or equity
received as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, or any other instrument through which
Holdings or a Subsidiary of Holdings has rights to or receives distributions in
respect of any residual or excess interest in the Securitization Assets.

“Secured Leverage Ratio” shall mean the ratio as of the last day of any Fiscal
Quarter of (a) Consolidated Net Debt as of such day (other than any portion of
Consolidated Net Debt that is unsecured) to (b) Consolidated Adjusted EBITDA for
the four Fiscal Quarter period ending on such date.

“Senior Representative” shall mean, with respect to any series of notes or term
loans permitted under Section 6.01(p), the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Solvent” shall mean:

(a) with respect to a Person (other than a Person incorporated or organized
under the laws of Australia or any state or territory of Australia), that as of
the date of determination, both (i) (A) the sum of such Person’s debt and
liabilities (subordinated, contingent or otherwise) does not exceed the present
fair saleable value of such Person’s present assets; (B) the present fair
saleable value of the property of such Person will be greater than the amount
that will be required to pay the probable liability of such Person’s debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (C) such Person’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections; (D) such Persons will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (E) such Person has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts and liabilities
(subordinated, contingent or otherwise) as they become due (whether at maturity
or otherwise);

 

49



--------------------------------------------------------------------------------

and (ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable Debtor Relief Laws and Requirements of Law relating to
fraudulent transfers and conveyances;

(b) as to any other Person incorporated, registered or organized under the laws
of Australia or any state or territory thereof (i) does not become, does not
admit in writing that it is, is not declared to be, or is not deemed under any
applicable Requirements of Law to be, insolvent under Australian law; (ii) is
able to pay its debts (as and when they become due and payable) and does not
stop payments of its debts generally; (iii) is not found or declared by a court
to be insolvent under Australian law, is not insolvent within the meaning of
sections 95A(1) and (2) of the Corporations Act or otherwise found or deemed to
be insolvent by law or a court; (iv) complies with a statutory demand that has
not been stayed or overturned within the meaning of section 459F(1) of the
Corporations Act; (v) is not the subject of an event described in section
459C(2)(b) or section 585 of the Corporations Act; (vi) is not insolvent under
administration (as defined in the Corporations Act; (vii) is not in liquidation,
is not in provisional liquidation, is not under administration or wound up or
has had a Controller (as defined in the Corporations Act) appointed to its
property; (viii) is not subject to any arrangement, assignment, moratorium or
composition, protected from creditors under any statute or dissolved (in each
case, other than to carry out a reconstruction or amalgamation while solvent on
terms approved by the Administrative Agent); and

(c) as to any other Person incorporated in the UK, is not or has not admitted
its inability to pay its debts as they fall due, has not suspended or threatened
to suspend making payments on any of its debt, has not by reason of actual or
anticipated financial difficulties, commenced negotiations with its creditors
with a view of rescheduling its indebtedness and no moratorium has been declared
in respect of its indebtedness.

For purposes of clause (a) of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“South African Acquired Companies” shall mean Exxaro Sands (Pty) Ltd and Exxaro
TSA Sands (Pty) Ltd.

“South African Subsidiaries” shall mean any Subsidiary formed under the laws of
the Republic of South Africa or any Subsidiary if, as a result of providing a
Guaranty of the Obligations or providing any Collateral or being a party to any
of the Loan Documents, such Subsidiary would violate any applicable South
African “Black Empowerment” laws, any South African exchange control regulations
or any other similar South African laws and regulations applicable to it.

“Specified Event of Default” shall mean an Event of Default pursuant to
Section 8.01(a), (b) (but only with respect to a breach of Section 6.07 or
Section 5.18 (after giving effect to the grace period contained in
Section 8.01)), (f), (g) or (m).

“Spot Selling Rate” shall mean the spot selling rate at which the Administrative
Agent offers to sell any currency (other than dollars) for dollars in the London
foreign exchange market at approximately 11:00 a.m. London time on such date for
delivery two (2) Business Days later.

 

50



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, repurchase obligations and indemnities entered into by Holdings, any
Borrower or any of their Subsidiaries which are customary for a seller or
servicer of assets transferred in connection with a Securitization.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of the Borrowers or any of their respective Subsidiaries; (b) the
obligations of third-party insurers of the Borrowers or any of their respective
Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third-party insurers to obtain such letters of credit; (c) performance, payment,
deposit or surety obligations of the Borrowers or any of their respective
Subsidiaries if required by a Requirement of Law or in accordance with custom
and practice in the industry; or (d) Indebtedness of the Borrowers or any of
their respective Subsidiaries permitted to be incurred under Section 6.01.

“Statutory Reserves” shall mean (a) for any Interest Period for any Eurodollar
Revolving Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D); or (b) for any Interest Period for any portion of a Borrowing in
euros, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves), if any, are in effect on such day for
funding in euros maintained by commercial banks which lend in euros. Eurodollar
Revolving Borrowings shall be deemed to constitute Eurodollar liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Sterling” shall mean the lawful currency of the United Kingdom.

“Subsidiary” shall mean, with respect to any Person at any date, (a) any
corporation, partnership, limited liability company, association, joint venture
or other business entity of which more than 50% of the total voting power of all
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of the Person or Persons (whether directors, managers,
trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or controlled, directly or indirectly by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof; provided that
(1) in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding,
(2) for purposes of the representations and warranties made pursuant to
Section 4.01 of this Agreement on the Closing Date, “Subsidiary” or
“Subsidiaries” shall be deemed to include (x) all Subsidiaries of Holdings other
than as set forth in the succeeding clause (y) and (y) South African
Subsidiaries only with respect to those representations and warranties that
constitute Specified Transaction Agreement Representations or Specified
Representations (each as defined in the Term Loan Agreement) and (3) the
Excluded Entities shall not be considered Subsidiaries of Holdings for any
purpose under the Loan Documents. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of Holdings subject to the proviso in the
preceding sentence.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.10 and executes a Joinder Agreement in connection therewith.

 

51



--------------------------------------------------------------------------------

“Successful Syndication” shall have the meaning given to such term in the Fee
Letter.

“Supermajority Lenders” shall mean Lenders having more than 66 2/3% of all
Revolving Commitments or, after the Revolving Commitments have terminated, more
than 66 2/3% of all Revolving Exposure; provided that the Revolving Commitments
held or deemed held by any Defaulting Lender shall be excluded for purposes of
making a determination of Supermajority Lenders.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. The amount of the Swingline Commitment
shall initially be $30.0 million, but shall in no event exceed the Revolving
Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender to a U.S.
Borrower pursuant to Section 2.17.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Consolidated Group” shall mean a “consolidated group” or an “MEC group”
each as defined in the Australian Tax Act.

“Tax Credit” shall mean a credit against, relief or remission for, or refund or
repayment of, any Taxes.

“Tax Payment” shall mean either the increase in a payment (or the payment of an
additional amount) made by a Relevant Borrower under Section 2.24 (as defined in
such Section) or a payment under Section 2.24(c), or (d) or Section 2.25(a).

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Loan” shall mean any “Loan” as defined in the Term Loan Agreement

“Term Loan Agent” shall mean the agent under the Term Loan Agreement and related
collateral documents, and any successor or new collateral agent thereunder. As
of the Closing Date, Goldman Sachs Bank USA is the Term Loan Agent.

“Term Loan Agreement” shall mean the Credit and Guaranty Agreement, dated as of
February 8, 2012, by and among Tronox Pigments (Netherlands) B.V., Tronox Inc,
certain subsidiaries of Holdings as Guarantors, the Term Loan Agent and the
other parties thereto, and any extension, renewal, refinancing or replacement
thereof permitted by the terms of this Agreement and the Intercreditor
Agreement.

 

52



--------------------------------------------------------------------------------

“Term Loan Blocked Reinvestment Account” shall mean a deposit account maintained
by Holdings solely for the direct deposit therein of identifiable proceeds of
the disposition, or resulting from the disposition of, Term Loan Priority
Collateral and subject to a perfected second priority security interest in favor
of the Collateral Agent.

“Term Loan Documents” shall mean the Term Loan Agreement and the other Loan
Documents as defined in the Term Loan Agreement, including each mortgage and
other security documents, guaranties and the notes issued thereunder.

“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the Intercreditor Agreement.

“Test Period” at any time shall mean the period of four consecutive Fiscal
Quarters of Holdings ended on or prior to such time (taken as one accounting
period).

“TFA” shall mean a tax funding agreement between the members of a Tax
Consolidated Group which includes (a) reasonably appropriate arrangements for
the funding of tax payments by the Head Company having regard to the position of
each member of the Tax Consolidated Group; (b) an undertaking from the Head
Company of the Tax Consolidated Group to compensate each other member adequately
for loss of tax attributes (including tax losses and tax offsets) as a result of
being a member of the Tax Consolidated Group; and (c) an undertaking from the
Head Company to pay all Group Liabilities of the Tax Consolidated Group before
the members of the Tax Consolidated Group make any payments to the Head Company
under the agreement, any such agreement to be in form and substance reasonably
satisfactory to the Administrative Agent.

“the Netherlands” means the part of the Kingdom of The Netherlands located in
Europe.

“Title Company” shall mean any title insurance company as shall be retained by
the Borrowers and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 5.14(a)(iv).

“Transaction Agreement” shall mean the Amended and Restated Transaction
Agreement, dated as of April 20, 2012, by and among Tronox Inc, Tronox Limited,
Concordia Acquisition Corporation, Concordia Merger Corporation, Exxaro
Resources Limited, Exxaro Holdings Sands (Proprietary) Limited and Exxaro
International BV, as such Transaction Agreement was filed as Annex A to the Form
S-4 Registration Statement of Holdings and Tronox Inc filed with the SEC on
April 20, 2012 and without any amendment, modification or waiver which is
materially adverse to the Lenders unless approved by the Administrative Agent.

“Transaction Costs” shall mean the fees, costs and expenses payable by Holdings,
any Borrower or any of Holdings’ Subsidiaries in connection with the
transactions contemplated by the Exxaro Acquisition, the Transaction Summary,
the Transaction Agreement (including filings with the SEC relating thereto), the
initial registration statement in Australia, the Loan Documents or the Term Loan
Documents.

 

53



--------------------------------------------------------------------------------

“Transaction Documents” shall mean the Transaction Agreement and the Loan
Documents.

“Transaction Summary” shall mean the summary of the Reorganization as set forth
in Schedule 1.01(g).

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
consummation of the Exxaro Acquisition; (b) the execution, delivery and
performance of the Loan Documents and the initial borrowings hereunder; (c) the
Refinancing; and (d) the payment of all fees and expenses to be paid on or prior
to the Closing Date and owing in connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Tronox Bahamas” shall mean Tronox Pigments Limited, a Bahamian entity.

“Tronox Exchangeable Share Election” means an election to receive Tronox
Exchangeable Shares in connection with the merger of Concordia Acquisition
Corporation with and into Holdings pursuant to Section 3.1(e)(i)(B) of the
Transaction Agreement.

“Tronox Exchangeable Election Shares” shall mean all shares of the common stock,
par value $0.01 per share of Tronox Inc with respect to which a Tronox
Exchangeable Share Election has been made as contemplated by the terms of the
Transaction Agreement, and not revoked.

“Tronox Exchangeable Shares” shall mean exchangeable shares of Tronox Inc, par
value $0.01 per share, with the terms and conditions set forth on Exhibit VI to
the Transaction Agreement.

“Tronox Inc” shall mean Tronox Incorporated, a Delaware corporation.

“TSA” shall mean an agreement between the members of a Tax Consolidated Group
which takes effect as a tax sharing agreement under section 721-25 of the
Australian Tax Act and complies with the Australian Tax Act and any applicable
Requirements of Law, official directive, request, guideline or policy (whether
or not having the force of law) issued in connection with the Australian Tax
Act, any such agreement to be in form and substance reasonably satisfactory to
the Administrative Agent.

“TSL” shall mean Tronox Sands LLP, a limited liability partnership organized in
England and Wales.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“UK” shall mean England and Wales.

 

54



--------------------------------------------------------------------------------

“UK Financing Subsidiary” shall mean a Subsidiary of Holdings organized under
the laws of England or Wales which is designated by the Administrative Borrower
as a finance subsidiary in a notice to the Administrative Agent. The principal
purpose of the finance subsidiary shall be to facilitate financing of Holdings
and its Subsidiaries on a global basis and it shall not conduct any operations
other than financing activities and activities reasonably incidental thereto.

“UK Finance Reserve” shall mean a reserve against the Borrowing Base established
by the Administrative Agent in its Permitted Discretion on account of the
funding of bank accounts owned by a UK Financing Subsidiary, which reserve shall
not exceed an amount equal to one year’s payroll expense of the applicable UK
Financing Subsidiary.

“UK Joint Venture Entities” means any one or more entities organized under the
laws of the UK that is (a) TSL (both before and after giving effect to the
Permitted TSL Disposition); and (b) any wholly-owned Subsidiary of TSL or such
Subsidiary’s wholly-owned Subsidiaries.

“UK Security Agreements” shall mean collectively, (a) the UK Debenture
substantially in the form of Exhibit M-4; and (b) each other pledge or security
agreement, including, without limitation, share charges and debentures, governed
by the laws of England and Wales between or among any Loan Party incorporated or
organized under the laws of England and Wales or any province or territory
thereof and the Collateral Agent.

“United States” and “U.S.” shall mean the United States of America.

“U.S. Borrowers” shall mean (a) the Initial U.S. Borrower; and (b) any
Additional Co-Borrower organized under the laws of the United States that may
become a party hereto after the date hereof.

“U.S. Borrowing Availability” shall mean at any time the lesser of (a) the U.S.
Borrowing Base at such time; and (b) the aggregate amount of the Lenders’
Revolving Commitments at such time, in each case, less the aggregate U.S.
Revolving Exposure of all Lenders at such time.

“U.S. Borrowing Base” shall mean at any time, subject to adjustment as provided
in Section 2.21, an amount equal to the sum of, without duplication:

(a) the book value of the U.S. Eligible Accounts multiplied by the advance rate
of 85%; plus

(b) the lesser of, (i) the advance rate of 75% multiplied by the Cost of the
U.S. Eligible Inventory, and (ii) the advance rate multiplied by 85% of the Net
Recovery Cost Percentage multiplied by the Cost of the U.S. Eligible Inventory;
minus

(c) any U.S. Reserves then in effect established from time to time by the
Administrative Agent, in the exercise of its Permitted Discretion.

The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent with such adjustments as the Administrative Agent deem appropriate, in its
Permitted Discretion to correct errors, to implement Reserves or to adjust for
fluctuations in the currency exchange rate relating to assets comprising the
U.S. Borrowing Base.

 

55



--------------------------------------------------------------------------------

“U.S. Eligible Accounts” shall have the meaning assigned to such term in
Section 2.21(c).

“U.S. Eligible In-Transit Inventory” shall mean Inventory owned by a U.S.
Borrower that otherwise satisfies the criteria for U.S. Eligible Inventory set
forth herein but is located outside of the United States of America and which is
in transit to either the premises of a Freight Forwarder in the United States of
America or the premises of such U.S. Borrower in the United States of America
which are either owned and controlled by such U.S. Borrower or leased by such
U.S. Borrower; provided, that no Inventory shall be U.S. Eligible In-Transit
Inventory unless:

(a) the Collateral Agent, on behalf of Secured Parties, has a perfected, First
Priority Lien upon such Inventory and all documents of title with respect
thereto;

(b) such Inventory either (i) is the subject of a negotiable bill of lading
(A) in which the Collateral Agent is named as the consignee (either directly or
by means of endorsements); (B) that was issued by the carrier respecting such
Inventory that is subject to such bill of lading; and (C) that is in the
possession of the Collateral Agent or the Freight Forwarder handling the
importing, shipping and delivery of such Inventory, in all cases acting on the
Collateral Agent’s behalf subject to a Freight Forwarder Letter, duly
authorized, executed and delivered by such Freight Forwarder; or (ii) is the
subject of a negotiable forwarder’s cargo receipt and such cargo receipt on its
face indicates the name of the freight forwarder as a carrier or multi-modal
transport operator and has been signed or otherwise authenticated by it in such
capacity or as a named agent for or on behalf of the carrier or multi-modal
transport operator, in any case respecting such Inventory and either (A) names
the Collateral Agent as the consignee (either directly or by means of
endorsements); or (B) is in the possession of the Collateral Agent or the
Freight Forwarder handling the importing, shipping and delivery of such
Inventory, in all cases acting on Agent’s behalf subject to a Freight Forwarder
Letter, duly authorized, executed and delivered by such Freight Forwarder;

(c) such Borrower has title to such Inventory;

(d) the Collateral Agent shall have received a Freight Forwarder Letter, duly
authorized, executed and delivered by the Freight Forwarder located in the
United States of America handling the importing, shipping and delivery of such
Inventory;

(e) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, required by the Loan Documents, and the Collateral Agent shall
have received a copy of the certificate of marine cargo insurance in connection
therewith in which it has been named as an additional insured and loss payee in
a manner reasonably acceptable to the Collateral Agent;

(f) such Inventory is not subject to a Letter of Credit; and

(g) such Inventory shall not have been in transit for more than forty-five
(45) days.

Notwithstanding the above, (x) U.S. Eligible Inventory in transit from a third
party shall not be excluded from the definition of U.S. Eligible In-Transit
Inventory by virtue of clause (b) or (d) of the proviso above for the first
thirty (30) days following the Closing Date up to an aggregate amount of $10.0
million for all Dutch Eligible In-Transit Inventory and U.S. In-Transit
Inventory in the aggregate and (y) U.S. Eligible Inventory in transit from a
Loan Party to another Loan Party shall not be excluded from the definition of
U.S. Eligible In-Transit Inventory by virtue of clause (b) or (d) of the proviso
above for the first thirty (30) days following the Closing Date.

 

56



--------------------------------------------------------------------------------

“U.S. Eligible Inventory” shall have the meaning assigned to such term in
Section 2.21(f).

“U.S. Entity” shall mean any Person organized under the laws of the United
States of America, any State thereof or the District of Columbia.

“U.S. Reserves” shall mean the sum (without duplication) of all reserves, in
such amounts and with respect to such matters, as the Administrative Agent may
establish from time to time in its Permitted Discretion; provided, that the
initial U.S. Reserves, if any, shall be as set forth on the Borrowing Base
Certificate delivered for purposes of the Closing Date.

“U.S. Revolving Loan” shall mean a Loan made by the Lenders to a U.S. Borrower
pursuant to Section 2.01(a). Each U.S. Revolving Loan shall either be an ABR
Revolving Loan or a Eurodollar Revolving Loan.

“U.S. Security Agreement” shall mean a Security Agreement substantially in the
form of Exhibit M-1 among the Loan Parties and the Collateral Agent for the
benefit of the Secured Parties.

“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”

“VAT” shall mean

(a) any tax imposed in compliance with the Council Directive of 28 November 2006
or the common system of value added tax (EC Directive 2006/112); and

(b) any other tax of a similar nature, that is either (i) imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in clause (a) above; or (ii) imposed elsewhere.

“Voting Stock” shall mean, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness; provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being amended or
refinanced, the affects of any amortization of or prepayments on such
indebtedness prior to the date of the applicable amendment or refinancing shall
be disregarded.

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such
Person; and (b) any partnership, association, joint venture, limited liability
company or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.

 

57



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Yen” shall mean the lawful currency of Japan.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Swingline Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Swingline
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein); (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns; (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof; (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement; (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time; (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights; and (g) “on,” when used with
respect to the Mortgaged Property or any property adjacent to the Mortgaged
Property, means “on, in, under, above or about.”

Section 1.04 Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all financial statements to
be delivered pursuant to this Agreement shall be prepared in accordance with
GAAP as in effect at the time of such preparation and all terms of an accounting
or financial nature shall be construed and interpreted in accordance with GAAP,
as in effect on the date hereof unless otherwise agreed to by the Borrowers and
the Required Lenders.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement and either the
Administrative Borrower or the Required Lenders shall so request, the
Administrative Agent and the Administrative Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP, as applicable, prior to such
change therein; and (ii) the Borrowers shall provide the reconciliation
statements required by Section 5.01(e). Notwithstanding anything in this
Agreement to the contrary, (x) any change in GAAP that would require operating
leases to be treated similarly to Capital Leases shall not be given effect in
the definition of Indebtedness or any related definitions or in the computation
of any financial ratio or requirement hereunder; and (y) all terms of an
accounting or financial nature used herein shall be construed, and all

 

58



--------------------------------------------------------------------------------

computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party at “fair value”, as defined therein.

Section 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

Section 1.06 UCC/PPSA Australia. As used herein, (a) the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper”, “Commercial Tort Claim”, “Equipment”, “Instrument”,
“Investment Property” and “Proceeds”; and (b) as such terms relate to any such
Property located in Australia, “Chattel Paper” and “Proceeds” shall refer to
chattel paper and proceeds as those terms are defined in the PPSA Australia,
“Equipment” shall refer to goods (other than goods that are consumer property or
inventory) as those terms are defined in the PPSA Australia, “Instrument” shall
refer to negotiable instrument as that term is defined in the PPSA Australia and
“Investment Property” shall refer to investment instrument and intermediated
security as those terms are defined in the PPSA Australia to the extent
applicable.

Section 1.07 Currency Matters. All references in the Loan Documents to Loans,
Letters of Credit, Obligations and other amounts shall be denominated in
dollars, unless expressly provided otherwise. The Dollar Equivalent of any
amounts denominated or reported under a Loan Document in a currency other than
dollars shall be determined by the Administrative Agent on a daily basis based
on the Spot Selling Rate. No Default or Event of Default shall arise as a result
of any limitation of threshold in Article VI set forth in dollars being exceeded
solely as a result of changes in currency exchange rates after the date of the
relevant action, event or condition. Each Borrower shall report Cost and other
Borrowing Base components to Agent in the currency shown in such Borrower’s
financial records, and unless expressly provided otherwise, Holdings shall
deliver consolidated financial statements and calculate financial covenants in
dollars; provided that all Borrowing Base Certificates shall report the
Borrowing Bases in dollars and any Borrowing Base component payable by the
applicable Account Debtor in a currency other than dollars shall be valued at
the Dollar Equivalent of such amount as of the month-end to which such Borrowing
Base Certificate relates and the Administrative Agent may from time to time in
its discretion update such Dollar Equivalent based upon changes in the currency
exchange rate. For purposes of determining the Consolidated Fixed Charge
Coverage Ratio and other financial tests in this Agreement, amounts denominated
in a currency other than dollars shall be converted to dollars at the currency
exchange rate used in preparing the Borrowers’ financial statements
corresponding to the test period with respect to the applicable date of
determination. Notwithstanding anything herein to the contrary, except as
otherwise expressly required in this Agreement, if any Obligation is funded and
expressly denominated in a currency other than dollars, Borrowers shall repay
such Obligation in such other currency.

Section 1.08 Timing of Payment and Performance. When the payment of any
obligations or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as describe din the definition of “Interest Period”
herein) or performance shall extend to the immediately succeeding Business Day.

 

59



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly to
make (x) Australian Revolving Loans in dollars to any Australian Borrower,
(y) Dutch Revolving Loans, at the applicable Borrower’s option, in dollars or
euros to any Dutch Borrower and (z) U.S. Revolving Loans, at the applicable
Borrower’s option, in dollars or euros to any U.S. Borrower, in each case at any
time and from time to time on or after the Closing Date until the earlier of one
Business Day prior to the Revolving Maturity Date and the termination of the
Revolving Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in:

(i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment; or

(ii) the sum of the total Revolving Exposures exceeding the lesser of (A) the
total Revolving Commitments and (B) the Aggregate Borrowing Base then in effect.

(b) Within the limits set forth in clause (a) above and subject to the terms,
conditions and limitations set forth herein, the Borrowers may borrow, pay or
prepay and reborrow Revolving Loans.

(c) The Administrative Agent shall not, without the prior consent of all
Lenders, make (and shall use its reasonable best efforts to prohibit the Issuing
Bank and Swingline Lender, as applicable, from making) any Revolving Loans or
provide any Letters of Credit to the Borrowers on behalf of Lenders
intentionally and with actual knowledge that such Revolving Loans, Swingline
Loans, or Letters of Credit would either (i) cause the aggregate amount of the
Revolving Exposure to exceed the Aggregate Borrowing Base or (ii) be made when
one or more of the other conditions precedent to the making of Loans hereunder
cannot be satisfied except, that, Administrative Agent may make (or cause to be
made) such additional Revolving Loans or Swingline Loans or provide such
additional Letters of Credit on behalf of the Lenders (each an “Overadvance” and
collectively, the “Overadvances”), intentionally and with actual knowledge that
such Loans or Letters of Credit will be made without the satisfaction of the
foregoing conditions precedent, if the Administrative Agent deems it necessary
or advisable in its discretion to do so to (1) pay the premiums in respect of
all required insurance policies of the Loan Parties, (2) pay property taxes and
other taxes, assessments and special assessments, levies, fees and all
governmental charges imposed upon or assessed against, and all claims
(including, without limitation, landlords’, carriers’, mechanics’, workmen’s,
repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and
other claims arising by operation of law) against, all or any portion of the
Collateral, (3) make repairs, (4) discharge Liens, (5) pay or perform any
obligations of any Loan Party under any Collateral or (6) take any other action
to protect or preserve the value of any Collateral, provided, that: (x) the
total principal amount outstanding at any time of the Overadvances to the
Borrowers which the Administrative Agent may make or provide (or cause to be
made or provided) after obtaining such actual knowledge that the conditions
precedent have not been satisfied, shall not exceed the amount equal to 10% of
the Revolving Commitments and shall not cause the total Revolving Exposure to
exceed the Revolving Commitments of all of the Lenders; (y) without the consent
of all Lenders, (i) no Overadvance shall be outstanding for more than sixty
(60) days and (ii) after all Overadvances have been repaid, the Administrative
Agent shall not make any additional Overadvance unless sixty (60) days or more
have elapsed since the last date on which any Overadvance was

 

60



--------------------------------------------------------------------------------

outstanding; and (iii) the Administrative Agent shall be entitled to recover
such funds, on demand from the Borrowers together with interest thereon for each
day from the date such payment was due until the date such amount is paid to
Administrative Agent at the interest rate provided for in Section 2.06(c). Each
Lender shall be obligated to pay the Administrative Agent the amount of its Pro
Rata Percentage of any such Overadvance provided, that the Administrative Agent
is acting in accordance with the terms of this Section 2.01(c).

Section 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans made pursuant to Section 2.17 and Loans deemed made
pursuant to Section 2.18(e)(i) and (ii), (x) ABR Loans comprising any Borrowing
shall be in an aggregate principal amount that is (i) an integral multiple of
$1.0 million and not less than $5.0 million or (ii) equal to the remaining
available balance of the applicable Commitments and (y) Eurodollar Revolving
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1.0 million and not less than $5.0 million or
(ii) equal to the remaining available balance of the applicable Commitments.

(b) Subject to Sections 2.11 and 2.12, (i) each Borrowing of Dollar Denominated
Loans shall be comprised entirely of ABR Loans or Eurodollar Revolving Loans as
the Borrowers may request pursuant to Section 2.03; and (ii) each Borrowing of
Euro Denominated Loans shall be comprised entirely of Eurodollar Revolving
Loans. Each Lender may at its option make any Eurodollar Revolving Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided that the Borrowers shall not be entitled to request any Borrowing that,
if made, would result in more than twelve (12) Eurodollar Revolving Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Except with respect to Loans deemed made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 12:00 (noon),
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to a U.S. account of the applicable Borrower as directed by
the Administrative Borrower in the applicable Borrowing Request maintained with
the Administrative Agent or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date (in the case of any Eurodollar Revolving Borrowing), and at
least 2 hours prior to the time (in the case of any ABR Borrowing), of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent at
the time of such Borrowing in accordance with clause (c) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such

 

61



--------------------------------------------------------------------------------

portion available to the Administrative Agent, each of such Lender and the
Borrowers severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrowers until the date such
amount is repaid to the Administrative Agent at (i) in the case of the
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing; and (ii) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and the Borrowers’ obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease.

(e) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date, as applicable.

Section 2.03 Borrowing Procedure.

(a) To request Loans, the Administrative Borrower shall deliver, by hand
delivery or telecopier (or e-mail), a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of Eurodollar Revolving
Loans, not later than 11:00 a.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing; (ii) in the case of Euro Denominated
Loans, not later than 11:00 a.m., New York City time, four (4) Business Days
before the date of the proposed Borrowing; or (iii) in the case of ABR Loans,
not later than 9:00 a.m., New York City time, on the date of the proposed
borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

(i) whether the requested borrowing is to be a borrowing of U.S. Revolving
Loans, Australian Revolving Loans or Dutch Revolving Loans;

(ii) the aggregate amount of such borrowing;

(iii) the date of such borrowing, which shall be a Business Day;

(iv) in the case of Dollar Denominated Loans, whether such borrowing is to be
for ABR Loans or Eurodollar Revolving Loans; provided that all borrowings on the
Closing Date shall be for ABR Loans;

(v) in the case of Eurodollar Revolving Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; provided that until the earlier of (A) the date on
which the Arranger shall have notified the Borrowers that a Successful
Syndication has been achieved and (B) the date that is ninety (90) days
following the Closing Date, the Interest Period shall be one month, the Interest
Period shall be one month;

(vi) the Borrower requesting such borrowing and the location and number of such
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.02(c);

(vii) that the conditions set forth in Sections 4.02(b)-(d) have been satisfied
as of the proposed date of the borrowing; and

 

62



--------------------------------------------------------------------------------

(viii) the Approved Currency for such borrowing.

If no election as to the Type of Loans is specified, then the requested
borrowing shall be for ABR Loans in dollars. If no Interest Period is specified
with respect to any requested Eurodollar Revolving Loan, then the Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

(b) Appointment of Administrative Borrower. Each Borrower hereby irrevocably
appoints and constitutes the Administrative Borrower as its agent to request and
receive Loans and Letters of Credit pursuant to this Agreement in the name or on
behalf of such Borrower. The Administrative Agent and Lenders may disburse the
Loans to such bank account of the Administrative Borrower or a Borrower or
otherwise make such Loans to a Borrower and provide such Letters of Credit to a
Borrower, in each case, as the Administrative Borrower may designate or direct,
without notice to any other Borrower or Guarantor. The Administrative Borrower
hereby accepts the appointment by the Borrowers to act as the agent of the
Borrowers and agrees to ensure that the disbursement of any Loans to a Borrower
requested by or paid to or for the account of such Borrower, or the issuance of
any Letter of Credit for a Borrower hereunder, shall be paid to or for the
account of such Borrower. Each Borrower hereby irrevocably appoints and
constitutes the Administrative Borrower as its agent to receive statements on
account and all other notices from the Administrative Agent and Lenders with
respect to the Obligations or otherwise under or in connection with this
Agreement and the other Loan Documents. Any notice, election, representation,
warranty, agreement or undertaking by or on behalf of any other Borrower by the
Administrative Borrower shall be deemed for all purposes to have been made by
such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if made directly by such Borrower.
No purported termination of the appointment of the Administrative Borrower as
agent as aforesaid shall be effective, except after five (5) days’ prior written
notice to the Administrative Agent.

Section 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Each of the Borrowers hereby unconditionally promises,
jointly and severally, to pay (i) to the Administrative Agent for the account of
each Revolving Lender, the then unpaid principal amount of each Revolving Loan
of such Revolving Lender on the Revolving Maturity Date; and (ii) to the
Swingline Lender, the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two (2) Business Days after such Swingline Loan is made; provided that on each
date that a Revolving Borrowing is made, the Borrowers shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested. All
payments or repayments of Loans made pursuant to this Section 2.04(a) shall be
made in the Approved Currency in which such Loan is denominated.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain records including (i) the amount and
Approved Currency of each Loan made hereunder, the Type and Class thereof and
the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder

 

63



--------------------------------------------------------------------------------

for the account of the Lenders and each Lender’s share thereof. The entries made
in the records maintained by the Administrative Agent and each Lender pursuant
to this clause (b) shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms. In the event of any conflict between the records
maintained by any Lender and the records of the Administrative Agent in respect
of such matters, the records of the Administrative Agent shall control in the
absence of manifest error.

(c) Promissory Notes. Any Lender by reasonable prior written notice to the
Administrative Borrower (with a copy to the Administrative Agent) may request
that Loans of any Class made by it be evidenced by a promissory note. In such
event, the Borrowers shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) in the form of Exhibit K-1 or K-2, as the
case may be. Thereafter, to the extent the applicable Lender shall so request,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.05 Fees.

(a) Commitment Fee. The Borrowers agree, jointly and severally, to pay to the
Administrative Agent for the account of each Lender a commitment fee (a
“Commitment Fee”) equal to the Applicable Fee per annum on the average daily
unused amount of each Commitment of such Lender during the period from and
including the date hereof to but excluding the date on which such Commitment
terminates. Accrued Commitment Fees shall be payable in arrears (A) on the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the date hereof; and (B) on the date on which
such Commitment terminates (pro rated for the number of days elapsed in such
month). Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing Commitment Fees with
respect to Revolving Commitments, a Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).

(b) Administrative Agent Fees. The Borrowers agree, jointly and severally, to
pay to the Administrative Agent, for its own account, the administrative fees
set forth in the Fee Letter (the “Administrative Agent Fees”).

(c) LC and Fronting Fees. The Borrowers agree, jointly and severally, to pay
(i) to the Administrative Agent for the account of each Revolving Lender a
participation fee (“LC Participation Fee”) with respect to its participations in
Letters of Credit, which shall accrue at a rate equal to the Applicable Margin
from time to time used to determine the interest rate on Eurodollar Revolving
Loans pursuant to Section 2.06 on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure; and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Closing Date to but excluding the later of the
date

 

64



--------------------------------------------------------------------------------

of termination of the Revolving Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank’s reasonable and customary
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Accrued LC Participation Fees
and Fronting Fees shall be payable in arrears (x) on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the Closing Date; and (y) on the date on which the Revolving
Commitments terminate. Any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this clause (c) shall be payable within
thirty (30) days after demand therefor. All LC Participation Fees and Fronting
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(d) All Fees shall be paid on the dates due, in immediately available funds in
dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Borrowers shall pay the Fronting Fees
directly to the Issuing Bank. Once paid, none of the Fees shall be refundable
under any circumstances.

Section 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

(b) Eurodollar Revolving Loans. Subject to the provisions of Section 2.06(c),
the Loans comprising each Eurodollar Revolving Borrowing shall bear interest at
a rate per annum equal to the Adjusted LIBOR Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin in effect from time to
time.

(c) Default Rate. Notwithstanding the foregoing, if there is an Event of Default
that is continuing, the Obligations payable by the Borrowers that are past due
shall, to the extent permitted by applicable Requirements of Law, bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue amounts constituting principal on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.06; or (ii) in the case of any other outstanding and overdue
amount, 2% plus the rate applicable to ABR Revolving Loans as provided in
Section 2.06(a) (in either case, the “Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued at the Default Rate pursuant to Section 2.06(c) shall be payable on
demand; (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan or a Swingline Loan without a permanent
reduction in Revolving Commitments), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment;
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

 

65



--------------------------------------------------------------------------------

(f) Currency for Payment of Interest. All interest paid or payable pursuant to
this Section 2.06 shall be paid in the Approved Currency in which the Loan
giving rise to such interest is denominated.

Section 2.07 Termination and Reduction of Commitments.

(a) Termination of Commitments. The Revolving Commitments, the Swingline
Commitment and the LC Commitment shall automatically terminate on the Revolving
Maturity Date.

(b) Optional Terminations and Reductions. At their option, the Borrowers may at
any time terminate, or from time to time permanently reduce, without premiums or
penalty, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million; and (ii) the Revolving
Commitments shall not be terminated or reduced if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the aggregate amount of Revolving Exposures would exceed the aggregate amount of
Revolving Commitments.

(c) Borrower Notice. The Administrative Borrower shall notify the Administrative
Agent in writing of any election to terminate or reduce the Commitments under
Section 2.07(b) at least three (3) Business Days prior to the effective date of
such termination or reduction (or such later date as the Administrative Agent
may agree), specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Administrative
Borrower pursuant to this Section 2.07 shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Administrative
Borrower may state that such notice is conditioned upon the effectiveness of
another debt issuance or the closing of a securities offering or other
transaction, in which case such notice may be revoked by the Administrative
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

Section 2.08 Interest Elections.

(a) Generally. Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrowers may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.08. Borrowings consisting of Euro Denominated Loans may not be
converted to a different Type. The Borrowers may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding anything to the contrary, the
Borrowers shall not be entitled to request any conversion or continuation that,
if made, would result in more than twelve (12) Eurodollar Revolving Borrowings
outstanding hereunder at any one time. This Section 2.08 shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

66



--------------------------------------------------------------------------------

(b) Interest Election Notice. To make an election pursuant to this Section 2.08,
the Administrative Borrower shall deliver, by hand delivery or telecopier (or
e-mail), a duly completed and executed Interest Election Request to the
Administrative Agent not later than the time that a Borrowing Request would be
required under Section 2.03 if the Borrowers were requesting Loans of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Revolving Borrowing;

(iv) if the resulting Borrowing is a Eurodollar Revolving Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”; provided that until the earlier of (A) the date on which the Arranger
shall have notified the Borrowers that a Successful Syndication has been
achieved and (B) the date that is ninety (90) days following the Closing Date,
the Interest Period shall be one month; and

(v) the Approved Currency of such Borrowing.

If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrowers shall be deemed to
have selected an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Revolving Borrowing is not timely delivered prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing, the
Administrative Agent or the Required Lenders may require, by prior written
notice to the Borrowers, that (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Revolving Borrowing at the end of the Interest
Period applicable thereto; and (ii) unless repaid, each Eurodollar Revolving
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09 [Reserved].

 

67



--------------------------------------------------------------------------------

Section 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, without premium
or penalty, subject to the requirements of this Section 2.10; provided that each
partial optional prepayment under this Section 2.10(a) shall be (i) in the case
of a partial optional prepayment of ABR Borrowings, in an amount that is an
integral multiple of $250,000 and not less than $1.0 million or, if less, the
outstanding principal amount of such Borrowing and (ii) in the case of a partial
optional prepayment of Eurodollar Revolving Borrowings, in an amount that is an
integral multiple of $1.0 million and not less than $5.0 million or, if less,
the outstanding principal amount of such Borrowing.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, the
Borrowers shall, on the date of such termination, repay or prepay all of their
outstanding Revolving Borrowings and all outstanding Swingline Loans and replace
all outstanding Letters of Credit or cash collateralize all outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18(i).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Borrowers and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then the Borrowers shall, on the date of
such reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect (including on any date on which Dollar
Equivalents are determined pursuant to Section 10.17), the Borrowers shall,
without notice or demand, immediately first, repay or prepay Swingline Loans,
second, repay or prepay Revolving Borrowings, and third, replace outstanding
Letters of Credit or cash collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.18(i), in an aggregate
amount sufficient to eliminate such excess.

(iv) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Borrowing Base then in effect, (including on any date on which Dollar
Equivalents are determined pursuant to Section 10.17), the Borrowers shall,
without notice or demand, immediately first, repay or prepay Swingline Loans,
second, repay or prepay Revolving Borrowings, and third, replace outstanding
Letters of Credit or cash collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.18(i), in an aggregate
amount sufficient to eliminate such excess; provided that to the extent such
excess results solely by reason of a change in exchange rates, no repayment,
replacement or cash collateralization shall be required until such excess
remains outstanding for five (5) consecutive Business Days.

(v) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect (including on any date on which Dollar Equivalents are determined
pursuant to Section 10.17), the Borrowers shall, without notice or demand,

 

68



--------------------------------------------------------------------------------

immediately replace outstanding Letters of Credit or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.18(i), in an aggregate amount sufficient to eliminate such excess.

(vi) In the event that the aggregate Swingline Exposure exceeds the Swingline
Commitment then in effect (including on any date on which Dollar Equivalents are
determined pursuant to Section 10.17), the Borrowers shall, without notice or
demand, immediately repay or prepay Swingline Loans in an aggregate amount
sufficient to eliminate such excess.

(vii) In the event that Holdings or its Subsidiaries receive net cash proceeds
in connection with an Asset Sale or an insurance or condemnation award and such
net cash proceeds constitute proceeds of Revolving Loan Priority Collateral,
then within three (3) Business Days following receipt of such proceeds, the
Borrowers shall prepay the Revolving Loans (without a corresponding reduction of
the Revolving Commitments) in an amount equal to such net cash proceeds.

(c) Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, the Administrative Borrower shall select the Borrowing or Borrowings
to be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(d), subject to the provisions of this Section 2.10(c).
Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding ABR
Revolving Loans. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Revolving Loans. Notwithstanding the foregoing, if
the amount of any prepayment of Loans required under this Section 2.10 shall be
in excess of the amount of the ABR Loans at the time outstanding (an “Excess
Amount”), only the portion of the amount of such prepayment as is equal to the
amount of such outstanding ABR Loans shall be immediately prepaid and, at the
election of the Borrowers, the Excess Amount shall be either (A) deposited in an
escrow account on terms reasonably satisfactory to the Collateral Agent and
applied to the prepayment of Eurodollar Revolving Loans on the last day of the
then next-expiring Interest Period for Eurodollar Revolving Loans; provided that
(i) interest in respect of such Excess Amount shall continue to accrue thereon
at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans; and (ii) at any time while an Event of Default has occurred and is
continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 2.13.
Any mandatory prepayment shall be made without reduction to the Revolving
Commitments.

(d) Notice of Prepayment. The Administrative Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of prepayment;
(ii) in the case of prepayment of a Borrowing consisting of Euro Denominated
Loans, not later than 11:00 a.m., New York City time, four (4) Business Days
before the date of prepayment; (iii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment; and (iv) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable; provided that a notice of prepayment
delivered by the Administrative Borrower may state that such notice is
conditioned upon the effectiveness of another debt issuance or the closing of a
securities offering or other transaction, in which case such notice may be
revoked by the Administrative Borrower (by notice to

 

69



--------------------------------------------------------------------------------

the Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Each such notice shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the Administrative Agent
shall advise the Lenders of the contents thereof. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing and
otherwise in accordance with this Section 2.10. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.06.

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Revolving Borrowing:

(a) the Administrative Agent reasonably determines (which determination shall be
prima facie evidence of the facts so determined) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBOR Rate for such Interest
Period or that euros are not available to the Lenders in sufficient amounts to
fund any Borrowing consisting of Euro Denominated Loans; or

(b) the Administrative Agent reasonably determines or is advised in writing by
the Required Lenders that the Adjusted LIBOR Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrowers
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Eurodollar
Revolving Borrowing requested to be made on the first day of such Interest
Period shall be made as a Market Disruption Loan; (ii) any Borrowing that were
to have been converted on the first day of such Interest Period to a Eurodollar
Revolving Borrowing shall be continued as a Market Disruption Loan; (iii) any
outstanding Eurodollar Revolving Borrowing shall be converted, on the last day
of the then-current Interest Period, to a Market Disruption Loan; and
(iv) Borrowing Requests for Euro Denominated Loans shall not be effective;
provided that in each of the foregoing, except to the extent the Borrowers in
their sole discretion elect to have any such Borrowing be made as, or converted
into, an ABR Loan.

Section 2.12 Yield Protection.

(a) Increased Costs Generally. Subject to the provisions of Section 2.15 (which
shall be controlling with respect to Indemnified Taxes addressed therein), if
any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or the
Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes, to the extent such Taxes are indemnifiable
under Section 2.15 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Bank); or

 

70



--------------------------------------------------------------------------------

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Revolving Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Revolving Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender,
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any,
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or the Issuing Bank, the Borrowers will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such Lender or the Issuing Bank or any lending office of such Lender or such
Lender’s or the Issuing Bank’s holding company, if any, regarding capital,
liquidity or leverage requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrowers will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in clause (a) or (b) of this Section 2.12 and delivered to
the Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.12 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the Issuing Bank, as the case may be, notifies the Borrowers of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

Section 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Revolving Loan
earlier than the last day of an Interest Period applicable thereto (including as
a result of an Event of Default); (b) the conversion of any Eurodollar Revolving
Loan earlier than the last day of the Interest Period applicable

 

71



--------------------------------------------------------------------------------

thereto; (c) the failure to borrow, convert, continue or prepay any Revolving
Loan on the date specified in any notice delivered pursuant hereto; or (d) the
assignment of any Eurodollar Revolving Loan or earlier than the last day of the
Interest Period applicable thereto as a result of a request by the Borrowers
pursuant to Section 2.16(b), then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Revolving Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount reasonably determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan); over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the applicable interbank market. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.13 shall be delivered to the
Borrowers (with a copy to the Administrative Agent) and shall be conclusive and
binding absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within five (5) days after receipt thereof.

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. The Borrowers shall make each payment required to be
made by them hereunder or under any other Loan Document (whether of principal,
interest, fees or Reimbursement Obligations, or of amounts payable under
Section 2.12, 2.13, 2.15 or 10.03, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at
Stamford, Connecticut (or such other account/office as the Administrative Agent
may specify to the Borrowers from time to time), except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall
be made directly to the persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars,
except for payments with respect to any Euro Denominated Loan or Euro Letter of
Credit (which payments shall be made in euros) or except as expressly specified
otherwise. Unless payment is otherwise timely made by the Borrowers, the
becoming due of any Obligations (whether principal, interest, fees or other
charges) shall be deemed to be a request for ABR Loans on the due date, in the
amount of such Obligations. The proceeds of such Loans shall be disbursed as
direct payment of the relevant Obligation.

 

72



--------------------------------------------------------------------------------

(b) Pro Rata Treatment.

(i) Each payment by the Borrowers of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii) Each payment by the Borrowers on account of principal of the Revolving
Borrowings shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Revolving Lenders,
except as expressly provided in Section 2.20(d).

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties; and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties. It is understood that
the foregoing does not apply to any adequate protection payments under any
federal, state or foreign bankruptcy, insolvency, receivership or similar
proceeding, and that the Administrative Agent may, subject to any applicable
federal, state or foreign bankruptcy, insolvency, receivership or similar
orders, distribute any adequate protection payments it receives on behalf of the
Lenders to the Lenders in its sole discretion (i.e., whether to pay the earliest
accrued interest, all accrued interest on a pro rata basis or otherwise).

(d) Sharing of Set-Off. Subject to the terms of the Intercreditor Agreement (so
long as any Term Loans are outstanding), the terms of any Permitted
Securitization Intercreditor Agreement (so long as any Permitted Securitization
is outstanding) or the terms of any Permitted Secured Indebtedness Intercreditor
Agreement (so long as any Permitted Secured Indebtedness is outstanding), if any
Lender (and/or the Issuing Bank, which shall be deemed a “Lender” for purposes
of this Section 2.14(d)) shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact; and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
Holdings or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply).

(e) Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the

 

73



--------------------------------------------------------------------------------

foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation. If
under applicable bankruptcy, insolvency or any similar law any Secured Party
receives a secured claim in lieu of a setoff or counterclaim to which this
Section 2.14(e) applies, such Secured Party shall to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights to which the Secured Party is entitled under this Section 2.14(e) to
share in the benefits of the recovery of such secured claim.

(f) Borrower Default. Unless the Administrative Agent shall have received notice
from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the applicable withholding
agent shall be required by applicable Requirements of Law (as determined in the
good faith discretion of the applicable withholding agent) to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased by the Loan Parties as necessary so that after
all required deductions have been made (including deductions applicable to
additional sums payable under this Section 2.15) the Administrative Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made; (ii) the applicable withholding agent
shall make such deductions; and (iii) the applicable withholding agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
clause (a) above, the Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent and each Lender, within thirty (30) days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate in reasonable detail as to
the amount of such payment or liability delivered to the Borrowers by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
The Borrowers shall not be required to compensate any Lender or the
Administrative Agent

 

74



--------------------------------------------------------------------------------

pursuant to this Section 2.15(c) for penalties, interest or other additions with
respect to any Tax paid more than 180 days prior to the date that such Lender or
the Administrative Agent notifies the Borrowers, in writing, of the Tax, and of
such Lender’s or the Administrative Agent’s intention to claim compensation
therefor.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Administrative Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders.

(i) Any Foreign Lender that is entitled to an exemption from or reduction of any
withholding tax with respect to any payments hereunder or under any other Loan
Document shall, to the extent it may lawfully do so, deliver to the
Administrative Borrower and to the Administrative Agent, at the time or times
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable
Requirements of Law as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Administrative Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Requirements of Law or reasonably
requested by the Administrative Borrower or the Administrative Agent as will
enable the Administrative Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the above
two sentences, in the case of any taxes that are not U.S. federal withholding
taxes, the completion, execution and submission of non-U.S. federal forms shall
not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any unreimbursed cost or expense or
would be disadvantageous to such Lender in any material respect.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall, to the extent it may lawfully do so, deliver to the
Administrative Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Administrative Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

(A) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(B) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a

 

75



--------------------------------------------------------------------------------

certificate, in substantially the form of Exhibit Q, or any other form approved
by the Administrative Agent, to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Foreign Lender’s conduct of a
U.S. trade or business and (y) duly completed copies of Internal Revenue Service
Form W-8BEN (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, a certificate in substantially the form of Exhibit Q,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate, in substantially the form of Exhibit Q, on behalf of such
beneficial owner(s), or

(E) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit the Administrative
Borrower and the Administrative Agent to determine the withholding or deduction
required to be made.

(iii) Each Foreign Lender shall, from time to time after the initial delivery by
such Foreign Lender of the forms described above, whenever a lapse in time or
change in such Foreign Lender’s circumstances renders such forms, certificates
or other evidence so delivered obsolete or inaccurate, promptly (1) deliver to
the Administrative Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) renewals, amendments or
additional or successor forms, properly completed and duly executed by such
Foreign Lender, together with any other certificate or statement of exemption
required in order to confirm or establish such Foreign Lender’s status or that
such Foreign Lender is entitled to an exemption from or reduction in U.S.
federal withholding tax or (2) notify Administrative Agent and the
Administrative Borrower of its inability to deliver any such forms, certificates
or other evidence.

(iv) Any Lender that is not a Foreign Lender shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
as prescribed by applicable Requirements of Law or upon the request of the
Administrative Borrower or the Administrative Agent), duly executed and properly
completed copies of Internal Revenue Service Form W-9 certifying that it is not
subject to backup withholding.

(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable

 

76



--------------------------------------------------------------------------------

reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Agent and the Administrative Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Administrative Borrower, such documentation
prescribed by applicable Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Administrative Borrower
as may be necessary for the Administrative Agent and the Borrowers to comply
with their respective obligations (including any applicable reporting
requirements) under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA and, if necessary, to determine the amount to
deduct and withhold from such payment.

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.15, it shall pay to the applicable Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 2.15 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender or in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This clause (f) shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrowers or any other Person.
Notwithstanding anything to the contrary, in no event will the Administrative
Agent or any Lender be required to pay any amount to a Loan Party the payment of
which would place the Administrative Agent or such Lender in a less favorable
net after-tax position than the Administrative Agent or such Lender would have
been in if the Indemnified Taxes or Other Taxes giving rise to such refund had
never been imposed in the first instance.

(h) Payments. For purposes of this Section 2.15, any payments by the
Administrative Agent to a Lender of any amounts received by the Administrative
Agent from the Borrowers on behalf of such Lender shall be treated as a payment
from the Borrowers to such Lender.

(i) Issuing Bank. For all purposes of this Section 2.15, the term Lender shall
include the Issuing Bank.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future; and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
in reasonable detail submitted by such Lender to the Borrowers shall be
conclusive absent manifest error.

 

77



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.15, or if any Lender is a Defaulting Lender, or if the Borrowers
exercise their replacement rights under Section 10.02(d), then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrowers shall have paid (or shall have caused to be paid) to the
Administrative Agent the processing and recordation fee specified in
Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
due and payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts;

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Each Lender agrees that, if the Borrowers elect to replace such Lender in
accordance with this Section 2.16(b), it shall promptly execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence the assignment
and shall deliver to the Administrative Agent any Note (if Notes have been
issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

Section 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.17 and in its discretion, to make Swingline
Loans in dollars to the Borrowers from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding 10% of the Revolving Commitments; or (ii) the sum of
the total Revolving Exposures exceeding the lesser of (A) the total Revolving
Commitments and (B) the Aggregate Borrowing Base; provided that the Borrowers
shall

 

78



--------------------------------------------------------------------------------

not use the proceeds of any Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, repay and reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, the Administrative Borrower
shall deliver, by hand delivery or telecopier, a duly completed and executed
Borrowing Request to the Administrative Agent and the Swingline Lender, not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
Each Swingline Loan shall be an ABR Loan. The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower to an account as directed by
the applicable Borrower in the applicable Borrowing Request maintained with the
Administrative Agent (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.18(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. The Borrowers shall not request a
Swingline Loan if at the time of or immediately after giving effect to the
Extension of Credit contemplated by such request a Default has occurred and is
continuing or would result therefrom. Swingline Loans shall be made in minimum
amounts of $1.0 million and integral multiples of $100,000 above such amount.

(c) Prepayment. The Borrowers shall have the right at any time and from time to
time to repay any Swingline Loan, in whole or in part, upon giving written
notice to the Swingline Lender and the Administrative Agent before 4:00 p.m.,
New York City time, on the proposed date of prepayment.

(d) Participations. The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swingline Lender and the Administrative Agent
are the same entity) not later than 11:00 a.m., New York City time, on the next
succeeding Business Day following such notice require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans then outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.17(d) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this clause (d) by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Administrative
Borrower of any participations in any Swingline Loan acquired by the Revolving
Lenders pursuant to this Section 2.17(d), and thereafter payments in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the
Borrowers (or other party on behalf of any Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly

 

79



--------------------------------------------------------------------------------

remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
Section 2.17(d), as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this Section 2.17(d) shall not relieve the
Borrowers of any default in the payment thereof.

Section 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, any Borrower
may request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit denominated in any Approved Currency for its own account or the account
of another Borrower or a Subsidiary of a Borrower in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided that such
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary). The
Issuing Bank shall have no obligation to issue, and the Administrative Borrower
shall not request the issuance of, any Letter of Credit at any time if after
giving effect to such issuance, the total Revolving Exposure would exceed the
lesser of (i) the total Revolving Commitments and (ii) the Aggregate Borrowing
Base. In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, the applicable Borrower or the
Administrative Borrower shall deliver, by hand or telecopier (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank), an LC Request to the Issuing Bank and the Administrative Agent
not later than 1:00 p.m. on the third Business Day preceding the requested date
of issuance, amendment, renewal or extension (or such later date and time as is
acceptable to the Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount and the currency thereof (which shall be any Approved Currency);

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that such Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);

 

80



--------------------------------------------------------------------------------

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as the Issuing Bank may reasonably require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:

(i) the Letter of Credit to be amended, renewed or extended;

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as the Issuing Bank may reasonably require.

If requested by the Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed the LC Commitment; (ii) the
total Revolving Exposures shall not exceed the total Revolving Commitments; and
(iii) the conditions set forth in Article IV in respect of such issuance,
amendment, renewal or extension shall have been satisfied. Unless the Issuing
Bank and the Administrative Agent shall agree otherwise, no Letter of Credit
shall be in an initial amount less than $100,000, in the case of a Commercial
Letter of Credit, or $500,000, in the case of a Standby Letter of Credit.

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent, who shall promptly notify each Revolving Lender, thereof,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.18(d). If the Issuing Bank is not the same Person as the
Administrative Agent, on the first Business Day of each calendar month, the
Issuing Bank shall provide to the Administrative Agent a report listing all
outstanding Letters of Credit and the amounts and beneficiaries thereof and the
Administrative Agent shall promptly provide such report to each Revolving
Lender.

(c) Expiration Date.

(i) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A) in the case of a Standby Letter of Credit, (x) the date which
is one year after the date of the issuance of such Standby Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (y) the Letter of Credit Expiration Date and (B) in the case of a
Commercial Letter of Credit, (x) the date that is 180 days after the date of
issuance of such Commercial Letter of Credit (or, in the case of any renewal or
extension thereof, 180 days after such renewal or extension) and (y) the Letter
of Credit Expiration Date.

 

81



--------------------------------------------------------------------------------

(ii) If any Borrower so requests in any Letter of Credit Request, the Issuing
Bank may, in its sole and absolute discretion, agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
Issuing Bank to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than sixty (60) days prior to
the then current expiry date. The Borrowers shall not be required to make a
specific request to the Issuing Bank for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the Issuing Bank to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the earlier of
(A) one (1) year from the date of such renewal and (B) the Letter of Credit
Expiration Date; provided that the Issuing Bank shall not permit any such
renewal if (x) the Issuing Bank has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.18(l) or otherwise), or (y) it
has received notice on or before the day that is two (2) Business Days before
the date which has been agreed upon pursuant to the proviso of the first
sentence of this clause(ii), (1) from the Administrative Agent that any
Revolving Lender directly affected thereby has elected not to permit such
renewal or (2) from the Administrative Agent, any Lender or Borrower that one or
more of the applicable conditions specified in Section 4.02 are not then
satisfied.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrowers on the date due as provided in
Section 2.18(e), or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.18(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.

(i) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrowers shall reimburse such LC Disbursement by paying to the
Issuing Bank an amount equal to such LC Disbursement not later than 3:00 p.m.,
New York City time, on the date that such LC Disbursement is made if the
Administrative Borrower shall have received notice of such LC Disbursement prior
to 11:00 a.m., New York City time, on such date, or, if such notice has not been
received by the

 

82



--------------------------------------------------------------------------------

Administrative Borrower prior to such time on such date, then not later than
3:00 p.m., New York City time, on the Business Day immediately following the day
that the Administrative Borrower receives such notice; provided that the
Borrowers may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with ABR Revolving
Loans or Swingline Loans in an equivalent amount and, to the extent so financed,
the Borrowers’ obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Loans or Swingline Loans.

(ii) If the Borrowers fail to make such payment when due, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrowers in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 noon, New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from the Borrowers pursuant to
Section 2.18(e)(i) prior to the time that any Revolving Lender makes any payment
pursuant to the preceding sentence and any such amounts received by the
Administrative Agent from the Borrowers thereafter will be promptly remitted by
the Administrative Agent to the Revolving Lenders that shall have made such
payments and to the Issuing Bank, as appropriate.

(iii) If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
each of such Revolving Lender and the Administrative Borrower severally agrees
to pay interest on such amount, for each day from and including the date such
amount is required to be paid in accordance with the foregoing to but excluding
the date such amount is paid, to the Administrative Agent for the account of the
Issuing Bank at (i) in the case of the Administrative Borrower, the rate per
annum set forth in Section 2.18(h); and (ii) in the case of such Lender, at a
rate determined by the Administrative Agent in accordance with banking industry
rules or practices on interbank compensation.

(iv) All payments made pursuant to this Section 2.18(e) shall be in the Approved
Currency in which the LC Disbursement giving rise to such payment is
denominated.

(f) Obligations Absolute. The Reimbursement Obligation of the Borrowers as
provided in Section 2.18(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein; (ii) any draft or other document presented under
a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by the Issuing Bank under a Letter of Credit
against presentation

 

83



--------------------------------------------------------------------------------

of a draft or other document that fails to comply with the terms of such Letter
of Credit; (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.18, constitute a legal or equitable discharge of, or provide a right
of setoff against, the obligations of the Borrowers hereunder; (v) the fact that
a Default shall have occurred and be continuing; or (vi) any material adverse
change in the business, property, results of operations, prospects or condition,
financial or otherwise, of the Borrowers and their respective Subsidiaries. None
of the Administrative Agent, the Lenders, the Issuing Bank or any of their
Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable Requirements of
Law) suffered by the Borrowers that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and the applicable Borrower of such demand
for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve such Borrower of its Reimbursement Obligation to
the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement (other than with respect to the timing of such Reimbursement
Obligation set forth in Section 2.18(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement pursuant to
clause (e)(i) above in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest payable on demand, for each day from and
including the date such LC Disbursement is made to and including the date that
such Borrower is required to reimburse such LC Disbursement under
Section 2.18(e)(i), at the interest rate then in effect for ABR Loans, and
thereafter, at the rate per annum determined pursuant to Section 2.06(c) until
(but excluding) the date that such Borrower reimburses such LC Disbursement
pursuant to clause (e)(i) above. Interest accrued pursuant to this clause
(h) shall be for the account of the Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Lender pursuant to
Section 2.18(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

84



--------------------------------------------------------------------------------

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Administrative Borrower receives
written notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this clause (i), the Borrowers shall deposit on
terms and in accounts satisfactory to the Collateral Agent, in the name of the
Collateral Agent and for the benefit of the Revolving Lenders, an amount in cash
equal to 103% of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in
Section 8.01(g) or (h). Funds so deposited shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of outstanding Reimbursement Obligations or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of the Borrowers under this
Agreement. If the Borrowers are required to provide an amount of cash collateral
under this Section 2.18(i) as a result of the occurrence of an Event of Default,
such amount plus any accrued interest or realized profits with respect to such
amounts (to the extent not applied as aforesaid) shall be returned to the
Administrative Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

(j) Additional Issuing Banks. The Administrative Borrower may, at any time and
from time to time, designate one or more additional Revolving Lenders to act as
an issuing bank under the terms of this Agreement, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), the
Issuing Bank and such Revolving Lender(s). Any Revolving Lender designated as an
issuing bank pursuant to this clause (j) shall have all the rights and
obligations of the Issuing Bank under the Loan Documents with respect to Letters
of Credit issued or to be issued by it, and all references in the Loan Documents
to the term “Issuing Bank” shall, with respect to such Letters of Credit, be
deemed to refer to such Revolving Lender in its capacity as the Issuing Bank, as
the context shall require. The Administrative Agent shall notify the Lenders of
any such additional Issuing Bank. If at any time there is more than one Issuing
Bank hereunder, the Borrowers may, in their discretion, select which Issuing
Bank is to issue any particular Letter of Credit.

(k) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least thirty (30) days’ prior notice
to the Lenders, the Administrative Agent and the Administrative Borrower. The
Issuing Bank may be replaced at any time by written agreement among the
Administrative Borrower, each Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such resignation or replacement
of the Issuing Bank shall become effective, the Borrowers shall pay all unpaid
fees accrued for the account of the retiring or replaced Issuing Bank, as
applicable, pursuant to Section 2.05(c). From and after the effective date of
any such resignation or replacement, as applicable, (i) the successor Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter; and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such resignation or replacement, but shall not be required to issue
additional Letters of Credit.

 

85



--------------------------------------------------------------------------------

(l) Other. The Issuing Bank shall be under no obligation to issue any Letter of
Credit if

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(m) Euro Letters of Credit. Notwithstanding anything herein to the contrary,
with respect to any Euro Letter of Credit, the related LC Exposure, the related
Reimbursement Obligation of the Borrowers, any reimbursement obligation of any
Revolving Lender pursuant to Section 2.18(e), any other obligation owed by or to
any Revolving Lender, and any LC Participation Fee or Fronting Fee owed pursuant
to Section 2.05(c) shall be calculated and due solely in dollars. The exchange
rate for conversion into dollars utilized shall be the Dollar Equivalent of
euros as reasonably determined by the Issuing Bank in consultation with the
Administrative Agent based on the rate at which the Issuing Bank could convert
or has converted any euros into dollars taking into account all transaction
costs. Any such exchange rate shall be updated at intervals reasonably
determined by the Issuing Bank after consultation with the Administrative Agent.

Section 2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender (except to the extent it is payable to the
Issuing Bank pursuant to clause (c)(v) below);

(b) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;

 

86



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.18(i) for so long as such LC Exposure is outstanding;

(iii) if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (ii) above, the Borrowers shall not be
required to pay the LC Participation Fee with respect to such portion of such
Defaulting Lender’s LC Exposure so long as it is cash collateralized;

(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the LC
Participation Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Pro Rata Percentages; or

(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.19(b), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
the Commitment Fee that otherwise would have been payable to such Defaulting
Lender (with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) and the LC Participation Fee
payable with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;

(c) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with Section 2.19(b), and participations in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
(and Defaulting Lenders shall not participate therein); and

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d) but
excluding Section 2.16(b)) may, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated non-interest
bearing account and, subject to any applicable Requirements of Law, be applied
at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank or Swingline Lender
hereunder; (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swingline Loan or Letter of Credit
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; (iv) fourth, if so determined by the Administrative Agent and Borrower,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement; (v) fifth, pro rata, to the payment of
any amounts owing to the Borrowers or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers or any Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and (vi) sixth, to such

 

87



--------------------------------------------------------------------------------

Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Obligations in respect of LC Disbursements which a
Defaulting Lender has funded its participation obligations; and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and Reimbursement Obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or Reimbursement Obligations owed to, any Defaulting
Lender.

In the event that the Administrative Agent, the Administrative Borrower, the
Issuing Bank or the Swingline Lender, as the case may be, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata
Percentage. The rights and remedies against a Defaulting Lender under this
Section 2.19 are in addition to other rights and remedies that the Borrowers,
the Administrative Agent, the Issuing Bank, the Swingline Lender and the
non-Defaulting Lenders may have against such Defaulting Lender. The arrangements
permitted or required by this Section 2.19 shall be permitted under this
Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.

Section 2.20 Increase in Commitments.

(a) Borrower Request. The Borrowers may by written notice from the
Administrative Borrower to the Administrative Agent elect to request prior to
the Revolving Maturity Date, an increase to the existing Revolving Commitments
by an amount not in excess of $200.0 million in the aggregate and in an integral
multiple of $5.0 million and not less than $15.0 million individually. Each such
notice shall specify (i) the date (each, an “Increase Effective Date”) on which
the Borrowers propose that the increased or new Commitments shall be effective,
which shall be a date not less than five (5) Business Days after the date on
which such notice is delivered to the Administrative Agent; and (ii) the
identity of each Eligible Assignee to whom the Borrowers propose any portion of
such increased or new Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the increased or new Commitments may elect or decline, in its sole
discretion, to provide such increased or new Commitment.

(b) Conditions. The increased Commitments shall become effective, as of such
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied on the
Increase Effective Date;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) the Borrowers shall make any payments required pursuant to Section 2.13 in
connection with any adjustment of Revolving Loans pursuant to Section 2.20(d);

(iv) the Borrowers shall deliver or cause to be delivered any legal opinions or
other customary documents reasonably requested by the Administrative Agent in
connection with any such transaction; and

 

88



--------------------------------------------------------------------------------

(v) if the Administrative Agent determines in its reasonable discretion upon the
advice of counsel that the same is required by, or advisable under, applicable
Requirements of Law, the Borrowers and Guarantors shall enter into any security
documents, amendments, confirmations, reaffirmations or other agreements to
maintain the Collateral Agent’s fully perfected First Priority Lien on the
Collateral, subject to the terms of the Intercreditor Agreement (so long as any
Term Loans are outstanding), the terms of any Permitted Securitization
Intercreditor Agreement (so long as any Permitted Securitization is outstanding)
or the terms of any Permitted Secured Indebtedness Intercreditor Agreement (so
long as any Permitted Secured Indebtedness is outstanding).

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments shall be identical to the Revolving Loans (it
being understood and agreed that the Borrowers may, at their option, pay
customary arrangement and upfront fees (or similar fees) in connection with the
increased Commitments). The increased or new Commitments shall be effected by a
joinder agreement (the “Increase Joinder”) executed by the Borrowers, the
Administrative Agent and each Lender making such increased or new Commitment, in
form and substance reasonably satisfactory to each of them. The Increase Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.20. In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Loans made
pursuant to new Commitments made pursuant to this Agreement.

(d) Adjustment of Revolving Loans. To the extent the Commitments being increased
on the relevant Increase Effective Date are Revolving Commitments, then each
Revolving Lender that is acquiring a new or additional Revolving Commitment on
the Increase Effective Date shall make a Revolving Loan, the proceeds of which
will be used to prepay the Revolving Loans of the other Revolving Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Revolving Loans outstanding are held by the Revolving Lenders pro
rata based on their Revolving Commitments after giving effect to such Increase
Effective Date. If there is a new borrowing of Revolving Loans on such Increase
Effective Date, the Revolving Lenders after giving effect to such Increase
Effective Date shall make such Revolving Loans in accordance with
Section 2.01(b).

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.20 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such new
Commitments.

Section 2.21 Determination of Borrowing Bases.

(a) Australian Eligible Accounts. On any date of determination of the Australian
Borrowing Base, all of the Accounts owned by the Australian Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by the
Australian Borrowers to the Administrative Agent shall be “Australian Eligible
Accounts” for the purposes of this Agreement, except any Account to which any of
the exclusionary criteria set forth below applies. In addition, the
Administrative Agent shall have the right from time to time in its Permitted
Discretion to establish, modify or eliminate Reserves against Australian
Eligible Accounts. Australian Eligible Accounts shall not include any of the
following Accounts:

(i) any Account in which the Collateral Agent (or the Australian Security
Trustee), on behalf of the Secured Parties, does not have a perfected, first
priority Lien (including under the relevant laws of the Account Debtor’s
jurisdiction of organization) (subject to Liens permitted under Section 6.02(b),
Section 6.02(d)(i) or Section 6.02(i) that have priority as a matter of law and,
in each case, as to which the Administrative Agent may establish a Reserve in
its Permitted Discretion);

 

89



--------------------------------------------------------------------------------

(ii) any Account that is subject to any Lien (including Permitted Liens) other
than (A) a Lien in favor of the Collateral Agent (or the Australian Security
Trustee), on behalf of the Secured Parties; (B) a Permitted Lien which does not
have priority over the Lien in favor of the Collateral Agent or the Australian
Security Trustee; and (C) a Lien permitted under Section 6.02(b),
Section 6.02(d)(i) or Section 6.02(i) that has priority as a matter of law and,
in each case, as to which the Administrative Agent may establish a Reserve in
its Permitted Discretion;

(iii) any Account that is not owned by an Australian Borrower;

(iv) any Account due from an Account Debtor that is either (x) not domiciled in
an Eligible Account Debtor Jurisdiction or (y) (if not a natural Person)
organized or incorporated under the laws of an Eligible Account Debtor
Jurisdiction unless (A) such Account is backed by an irrevocable letter of
credit or other credit support, in each case, reasonably acceptable to the
Administrative Agent and which is in the possession of, and is directly drawable
by, the Administrative Agent; (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent; or (C) (1) such Account Debtor is an Eligible
Multinational Account Debtor and (2) such Account Debtor’s securities are rated
BBB- or better by S&P or Baa3 or better by Moody’s; provided that the sum of all
Australian Eligible Accounts, Dutch Eligible Accounts and U.S. Eligible
Accounts, in the aggregate, due from all Eligible Multinational Account Debtors
shall not exceed $20.0 million;

(v) any Account that is payable in any currency other than dollars, Australian
Dollars, Canadian Dollars, euros, Krone, Kronor, New Zealand Dollars, Sterling
or Yen;

(vi) any Account that does not arise from the sale of goods or the performance
of services by the Australian Borrowers in the ordinary course of their business
unless such Account (A) arises from the sale of goods or the performance of
services by Tronox Bahamas in the ordinary course of business; (B) has been
purchased by an Australian Borrower; and (C) otherwise qualifies as an
Australian Eligible Account in accordance with this Section 2.21(a);

(vii) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(viii) any Account (A) to the extent that the applicable Australian Borrower’s
right to receive payment is not absolute or is contingent upon the fulfillment
of any

 

90



--------------------------------------------------------------------------------

condition whatsoever unless such condition is satisfied (for so long as such
condition remains unsatisfied); (B) as to which the applicable Australian
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial or administrative process or otherwise; or
(C) to the extent that it represents a progress billing consisting of an invoice
for goods sold or used or services rendered pursuant to a contract under which
the Account Debtor’s obligation to pay that invoice is subject to the applicable
Australian Borrower’s completion of further performance under such contract or
is subject to the equitable lien of a surety bond issuer;

(ix) to the extent that any defense, counterclaim, setoff or dispute is or has
been asserted as to such Account, it being understood that the remaining balance
of the Account shall be eligible;

(x) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(xi) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, acceptable to the
Administrative Agent in form and substance (it being agreed that forms or
transmissions substantially similar to those used in Accounts included in the
Australian Borrowing Base as of the Closing Date are deemed to be acceptable)
and which complies in all material respects, if applicable, with the Australian
GST Act requirements, has not been sent on a timely basis to, and received by,
the applicable Account Debtor, in each case, according to the normal invoicing
and timing procedures of the applicable Australian Borrower;

(xii) any Account that arises from a sale to any director, officer, other
employee or Affiliate of any Loan Party;

(xiii) to the extent any Borrower, Guarantor or Subsidiary is liable for goods
sold or services rendered by the applicable Account Debtor to any Borrower,
Guarantor or Subsidiary or for which a Borrower, Guarantor or Subsidiary is
liable for a rebate or has accrued a reserve for such Account but only to the
extent of the potential offset, rebate or reserve;

(xiv) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(xv) any Account as to which any of the following applies:

(A) any Account not paid within 120 days following its original invoice date or
that is more than 60 days past due according to its original terms of sale; or

(B) to the extent known or reasonably knowable by the Borrowers or the
Administrative Agent, the Account Debtor obligated upon such Account suspends
its business (taken as a whole), makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due; or

 

91



--------------------------------------------------------------------------------

(C) to the extent known or reasonably knowable by the Borrowers or the
Administrative Agent, a petition is filed by or against any Account Debtor
obligated upon such Account under any Debtor Relief Law or any other federal,
state or foreign (including any provincial) receivership, insolvency relief or
other law or laws for the relief of debtors;

(xvi) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in Section 2.21(a)(xv);

(xvii) any Account as to which any of the representations or warranties in the
Loan Documents are untrue;

(xviii) to the extent such Account is evidenced by a judgment;

(xix) any Account that is the obligation of an Account Debtor whose total
obligations owing to all of the Borrowers exceed (A) with respect to Sherwin
Williams, forty (40%) percent of all Eligible Accounts, (B) with respect to each
of AKZO Nobel, Benjamin Moore and PPG Industries, individually, twenty-five
(25%) percent of all Eligible Accounts, or (C) with respect to all other Account
Debtors, individually, fifteen (15%) percent of all Eligible Accounts, in each
case to the extent of the obligations owing by such Account Debtor in excess of
such percentage; provided, however, that in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit;

(xx) any Account on which the Account Debtor is a Governmental Authority (other
than a Governmental Authority representing the Crown in Australia), unless
(A) if the Account Debtor is the United States of America, any State or
political subdivision thereof or any department, agency or instrumentality of
the United States of America or any State or political subdivision thereof, the
applicable Australian Borrower has assigned its rights to payment of such
Account to the Collateral Agent or the Australian Security Trustee pursuant to
the Assignment of Claims Act of 1940, as amended, in the case of any such
federal Governmental Authority, and pursuant to any requirements of applicable
Requirements of Law, if any, in the case of any such other Governmental
Authority; and (B) if the Account Debtor is any other Governmental Authority,
the applicable Australian Borrower has, if required by any applicable
Requirements of Law, assigned its rights to payment of such Account to the
Collateral Agent or the Australian Security Trustee pursuant to applicable
Requirements of Law, if any, and, in each such case where such acceptance and
acknowledgment is required by applicable Requirements of Law, such assignment
has been accepted and acknowledged by the appropriate government officers to the
extent so required;

(xxi) any Account that is owed by an Account Debtor located in any jurisdiction
that requires, as a condition to access to the courts of such jurisdiction, that
a creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the applicable
Australian Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the applicable Australian Borrower

 

92



--------------------------------------------------------------------------------

may qualify subsequently as a foreign entity authorized to transact business in
such jurisdiction and gain access to such courts, without incurring any cost or
penalty reasonably viewed by the Administrative Agent to be material in amount,
and such later qualification cures any access to such courts to enforce payment
of such Account;

(xxii) any Account that is not freely assignable by the applicable Australian
Borrower without consent of the Account Debtor (unless such irrevocable and
unconditional consent has been obtained from the relevant Account Debtor);

(xxiii) any Account that arises under a contract governed by the laws of any
jurisdiction other than any Eligible Account Debtor Jurisdiction; or

(xxiv) any Account that the Administrative Agent determine in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Administrative Agent otherwise determine in its Permitted Discretion
is unacceptable for any reason whatsoever (in which event the Administrative
Agent shall provide notice and be available to discuss in accordance with the
procedures set forth in the definition of “Permitted Discretion”).

(b) Dutch Eligible Accounts. On any date of determination of the Dutch Borrowing
Base, all of the Accounts owned by the Dutch Borrowers and reflected in the most
recent Borrowing Base Certificate delivered by the Dutch Borrowers to the
Administrative Agent shall be “Dutch Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. In addition, the Administrative Agent shall have the right
from time to time in its Permitted Discretion to establish, modify or eliminate
Reserves against Dutch Eligible Accounts. Dutch Eligible Accounts shall not
include any of the following Accounts:

(i) any Account in which the Collateral Agent, on behalf of the Secured Parties,
does not have a perfected, first priority Lien (including under the relevant
laws of the Account Debtor’s jurisdiction of organization) (subject to Liens
permitted under Section 6.02(b), Section 6.02(d)(i) or Section 6.02(i) that have
priority as a matter of law and, in each case, as to which the Administrative
Agent may establish a Reserve in its Permitted Discretion);

(ii) any Account that is subject to any Lien (including Permitted Liens) other
than (A) a Lien in favor of the Collateral Agent, on behalf of the Secured
Parties; (B) a Permitted Lien which does not have priority over the Lien in
favor of the Collateral Agent; and (C) a Lien permitted under Section 6.02(b),
Section 6.02(d)(i) or Section 6.02(i) that has priority as a matter of law and,
in each case, as to which the Administrative Agent may establish a Reserve in
its Permitted Discretion;

(iii) any Account that is not owned by a Dutch Borrower;

(iv) any Account due from an Account Debtor that is either (x) not domiciled in
an Eligible Account Debtor Jurisdiction or (y) (if not a natural Person)
organized or incorporated under the laws of an Eligible Account Debtor
Jurisdiction unless (A) such Account is backed by an irrevocable letter of
credit or other credit support, in each case, reasonably acceptable to the
Administrative Agent and which is in the possession of, and is directly drawable
by, the Administrative Agent; (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the

 

93



--------------------------------------------------------------------------------

Administrative Agent; or (C) (1) such Account Debtor is an Eligible
Multinational Account Debtor and (2) such Account Debtor’s securities are rated
BBB- or better by S&P or Baa3 or better by Moody’s; provided that the sum of all
Australian Eligible Accounts, Dutch Eligible Accounts and U.S. Eligible
Accounts, in the aggregate, due from all Eligible Multinational Account Debtors
shall not exceed $20.0 million;

(v) any Account that is payable in any currency other than dollars, Australian
Dollars, Canadian Dollars, euros, Krone, Kronor, New Zealand Dollars, Sterling
or Yen;

(vi) any Account that does not arise from the sale of goods or the performance
of services by the Dutch Borrowers in the ordinary course of their business;

(vii) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(viii) any Account (A) to the extent that the applicable Dutch Borrower’s right
to receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever unless such condition is satisfied (for so long as such
condition remains unsatisfied); (B) as to which the applicable Dutch Borrower is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial or administrative process or otherwise; or (C) that
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to the applicable Dutch Borrower’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;

(ix) to the extent that any defense, counterclaim, setoff or dispute is or has
been asserted as to such Account, it being understood that the remaining balance
of the Account shall be eligible;

(x) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(xi) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, acceptable to the
Administrative Agent in form and substance (it being agreed that forms or
transmissions substantially similar to those used in Accounts included in the
Dutch Borrowing Base as of the Closing Date are deemed to be acceptable) and
which complies with the relevant VAT requirements and shows the amounts and
percentage of VAT applied, if any, has not been sent on a timely basis to, and
received by, the applicable Account Debtor, in each case, according to the
normal invoicing and timing procedures of the applicable Dutch Borrower;

(xii) any Account that arises from a sale to any director, officer, other
employee or Affiliate of any Loan Party;

(xiii) to the extent any Borrower, Guarantor or Subsidiary is liable for goods
sold or services rendered by the applicable Account Debtor to any Borrower,
Guarantor

 

94



--------------------------------------------------------------------------------

or Subsidiary or for which a Borrower, Guarantor or Subsidiary is liable for a
rebate or has accrued a reserve for such Account but only to the extent of the
potential offset, rebate or reserve;

(xiv) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(xv) any Account as to which any of the following applies:

(A) any Account not paid within 120 days following its original invoice date or
that is more than 60 days past due according to its original terms of sale; or

(B) to the extent known or reasonably knowable by the Borrowers or the
Administrative Agent, the Account Debtor obligated upon such Account suspends
its business (taken as a whole), makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due; or

(C) to the extent known or reasonably knowable by the Borrowers or the
Administrative Agent, a petition is filed by or against any Account Debtor
obligated upon such Account under any Debtor Relief Law or any other federal,
state or foreign (including any provincial) receivership, insolvency relief or
other law or laws for the relief of debtors;

(xvi) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in Section 2.21(b)(xv);

(xvii) any Account as to which any of the representations or warranties in the
Loan Documents are untrue;

(xviii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

(xix) any Account that is the obligation of an Account Debtor whose total
obligations owing to the Borrowers exceed (A) with respect to Sherwin Williams,
forty (40%) percent of all Eligible Accounts, (B) with respect to each of AKZO
Nobel, Benjamin Moore and PPG Industries, individually, twenty-five
(25%) percent of all Eligible Accounts, or (C) with respect to all other Account
Debtors, individually, fifteen (15%) percent of all Eligible Accounts, in each
case to the extent of the obligations owing by such Account Debtor in excess of
such percentage; provided, however, that in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit;

(xx) any Account on which the Account Debtor is a Governmental Authority, unless
if the Account Debtor is the United States of America, any State or political
subdivision thereof or any department, agency or instrumentality of the United
States of

 

95



--------------------------------------------------------------------------------

America or any State or political subdivision thereof, the applicable Dutch
Borrower has assigned its rights to payment of such Account to the Collateral
Agent pursuant to the Assignment of Claims Act of 1940, as amended, in the case
of any such federal Governmental Authority, and pursuant to any applicable
Requirements of Law, if any, in the case of any such other Governmental
Authority;

(xxi) any Account that is owed by an Account Debtor located in any jurisdiction
that requires, as a condition to access to the courts of such jurisdiction, that
a creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the applicable
Dutch Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the applicable Dutch Borrower may qualify subsequently as a foreign
entity authorized to transact business in such jurisdiction and gain access to
such courts, without incurring any cost or penalty reasonably viewed by the
Administrative Agent to be material in amount, and such later qualification
cures any access to such courts to enforce payment of such Account;

(xxii) any Account that arises under a contract which is subject to consumer
protection laws;

(xxiii) any Account that cannot be easily segregated and identified for
ownership purposes and for purposes of the Dutch Security Agreements;

(xxiv) any Account that is not freely assignable by the applicable Dutch
Borrower without consent of the Account Debtor (unless such irrevocable and
unconditional consent has been obtained from the relevant Account Debtor);

(xxv) any Account which, alone, or together with the agreement from which it
arises, contravenes in any material respect any applicable Requirements of Law,
including the Dutch 1977 Sanctions Act (Sanctiewet 1977) and the rules and
regulations promulgated pursuant thereto;

(xxvi) any Account that arises under a contract governed by the laws of any
jurisdiction other than any Eligible Account Debtor Jurisdiction; or

(xxvii) any Account that the Administrative Agent determine in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Administrative Agent otherwise determine in its Permitted Discretion
is unacceptable for any reason whatsoever (in which event the Administrative
Agent shall provide notice and be available to discuss in accordance with the
procedures set forth in the definition of “Permitted Discretion”).

(c) U.S. Eligible Accounts. On any date of determination of the U.S. Borrowing
Base, all of the Accounts owned by the U.S. Borrowers and reflected in the most
recent Borrowing Base Certificate delivered by the U.S. Borrowers to the
Administrative Agent shall be “U.S. Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. In addition, the Administrative Agent shall have the right
from time to time in its Permitted Discretion to establish, modify or eliminate
Reserves against U.S. Eligible Accounts. Eligible Accounts shall not include any
of the following Accounts:

(i) any Account in which the Collateral Agent, on behalf of the Secured Parties,
does not have a perfected, first priority Lien (including under the relevant
laws of the Account Debtor’s jurisdiction of organization) (subject to Liens
permitted under Section 6.02(b), Section 6.02(d)(i) or Section 6.02(i) that have
priority as a matter of law and, in each case, as to which the Administrative
Agent may establish a Reserve in its Permitted Discretion);

 

96



--------------------------------------------------------------------------------

(ii) any Account that is subject to any Lien (including Permitted Liens) other
than (A) a Lien in favor of the Collateral Agent, on behalf of the Secured
Parties; (B) a Permitted Lien which does not have priority over the Lien in
favor of the Collateral Agent; and (C) a Lien permitted under Section 6.02(b),
Section 6.02(d)(i) or Section 6.02(i) that has priority as a matter of law and,
in each case, as to which the Administrative Agent may establish a Reserve in
its Permitted Discretion;

(iii) any Account that is not owned by a U.S. Borrower;

(iv) any Account due from an Account Debtor that is either (x) not domiciled in
an Eligible Account Debtor Jurisdiction or (y) (if not a natural Person)
organized or incorporated under the laws of an Eligible Account Debtor
Jurisdiction unless (A) such Account is backed by an irrevocable letter of
credit or other credit support, in each case, reasonably acceptable to the
Administrative Agent and which is in the possession of, and is directly drawable
by, the Administrative Agent; (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent; or (C) (1) such Account Debtor is an Eligible
Multinational Account Debtor and (2) such Account Debtor’s securities are rated
BBB- or better by S&P or Baa3 or better by Moody’s; provided that the sum of all
Australian Eligible Accounts, Dutch Eligible Accounts and U.S. Eligible
Accounts, in the aggregate, due from all Eligible Multinational Account Debtors
shall not exceed $20.0 million;

(v) any Account that is payable in any currency other than dollars, Australian
Dollars, Canadian Dollars, euros, Krone, Kronor, New Zealand Dollars, Sterling
or Yen;

(vi) any Account that does not arise from the sale of goods or the performance
of services by the U.S. Borrowers in the ordinary course of their business
unless such Account (A) arises from the sale of goods or the performance of
services by Tronox Bahamas in the ordinary course of business; (B) has been
purchased by a U.S. Borrower; and (C) otherwise qualifies as a U.S. Eligible
Account in accordance with this Section 2.21(c);

(vii) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(viii) any Account (A) to the extent that the applicable U.S. Borrower’s right
to receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever unless such condition is satisfied (for so long as such
condition remains unsatisfied); (B) as to which the applicable Australian
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial or administrative process or otherwise; or
(C) that represents a progress billing consisting of

 

97



--------------------------------------------------------------------------------

an invoice for goods sold or used or services rendered pursuant to a contract
under which the Account Debtor’s obligation to pay that invoice is subject to
the applicable U.S. Borrower’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

(ix) to the extent that any defense, counterclaim, setoff or dispute is or has
been asserted as to such Account, it being understood that the remaining balance
of the Account shall be eligible;

(x) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(xi) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, acceptable to the
Administrative Agent in form and substance (it being agreed that forms or
transmissions substantially similar to those used in Accounts included in the
U.S. Borrowing Base as of the Closing Date are deemed to be acceptable) has not
been sent on a timely basis to, and received by, the applicable Account Debtor
according to the normal invoicing and timing procedures of the applicable U.S.
Borrower;

(xii) any Account that arises from a sale to any director, officer, other
employee or Affiliate of any Loan Party;

(xiii) to the extent any Borrower, Guarantor or Subsidiary is liable for goods
sold or services rendered by the applicable Account Debtor to any Borrower,
Guarantor or Subsidiary or for which a Borrower, Guarantor or Subsidiary is
liable for a rebate or has accrued a reserve for such Account but only to the
extent of the potential offset, rebate or reserve;

(xiv) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(xv) any Account as to which any of the following applies:

(A) any Account not paid within 120 days following its original invoice date or
that is more than 60 days past due according to its original terms of sale; or

(B) to the extent known or reasonably knowable by the Borrowers or the
Administrative Agent, the Account Debtor obligated upon such Account suspends
its business (taken as a whole), makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due; or

(C) to the extent known or reasonably knowable by the Borrowers or the
Administrative Agent, a petition is filed by or against any Account Debtor
obligated upon such Account under any Debtor Relief Law or any other federal,
state or foreign (including any provincial) receivership, insolvency relief or
other law or laws for the relief of debtors;

 

98



--------------------------------------------------------------------------------

(xvi) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in Section 2.21(c)(xv);

(xvii) any Account as to which any of the representations or warranties in the
Loan Documents are untrue;

(xviii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

(xix) any Account that is the obligation of an Account Debtor whose total
obligations owing to the Borrowers exceed (A) with respect to Sherwin Williams,
forty (40%) percent of all Eligible Accounts, (B) with respect to each of AKZO
Nobel, Benjamin Moore and PPG Industries, individually, twenty-five
(25%) percent of all Eligible Accounts, or (C) with respect to all other Account
Debtors, individually, fifteen (15%) percent of all Eligible Accounts, in each
case to the extent of the obligations owing by such Account Debtor in excess of
such percentage; provided, however, that in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit;

(xx) any Account on which the Account Debtor is a Governmental Authority, unless
(A) if the Account Debtor is the United States of America, any State or
political subdivision thereof or any department, agency or instrumentality of
the United States of America or any State or political subdivision thereof, the
applicable U.S. Borrower has assigned its rights to payment of such Account to
the Collateral Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of any such federal Governmental Authority, and pursuant to
any applicable Requirements of Law, if any, in the case of any such other
Governmental Authority; and (B) if the Account Debtor is any other Governmental
Authority, the applicable U.S. Borrower has, if required by any applicable
Requirements of Law, assigned its rights to payment of such Account to the
Collateral Agent pursuant to applicable Requirements of Law, if any, and, in
each such case where such acceptance and acknowledgment is required by
applicable Requirements of Law, such assignment has been accepted and
acknowledged by the appropriate government officers to the extent so required;

(xxi) any Account that is owed by an Account Debtor located in any jurisdiction
that requires, as a condition to access to the courts of such jurisdiction, that
a creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the applicable
U.S. Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the applicable U.S. Borrower may qualify subsequently as a foreign
entity authorized to transact business in such jurisdiction and gain access to
such courts, without incurring any cost or penalty reasonably viewed by the
Administrative Agent to be material in amount, and such later qualification
cures any access to such courts to enforce payment of such Account;

 

99



--------------------------------------------------------------------------------

(xxii) any Account that is not freely assignable by the applicable U.S. Borrower
without consent of the Account Debtor (unless such irrevocable and unconditional
consent has been obtained from the relevant Account Debtor)

(xxiii) any Account that arises under a contract governed by the laws of any
jurisdiction other than any Eligible Account Debtor Jurisdiction; or

(xxiv) any Account that the Administrative Agent determine in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Administrative Agent otherwise determine in its Permitted Discretion
is unacceptable for any reason whatsoever (in which event the Administrative
Agent shall provide notice and be available to discuss in accordance with the
procedures set forth in the definition of “Permitted Discretion”).

(d) Australian Eligible Inventory. On any date of determination of the
Australian Borrowing Base, all of the Inventory owned by the Australian
Borrowers and reflected in the most recent Borrowing Base Certificate delivered
by the Borrowers to the Administrative Agent shall be “Australian Eligible
Inventory” for the purposes of this Agreement, except any Inventory to which any
of the exclusionary criteria set forth below applies. In addition, the
Administrative Agent shall have the right from time to time in its Permitted
Discretion to establish, modify or eliminate Reserves against Australian
Eligible Inventory. Australian Eligible Inventory shall not include any
Inventory that:

(i) the Collateral Agent (or the Australian Security Trustee), on behalf of
Secured Parties, does not have a perfected, first priority Lien upon (subject to
Liens permitted under Section 6.02(b), Section 6.02(c), Section 6.02(d)(i) or
Section 6.02(i) that have priority as a matter of law and, in each case, as to
which the Administrative Agent may establish a Reserve in its Permitted
Discretion);

(ii) is subject to any Lien (including Permitted Liens) other than (A) a Lien in
favor of the Collateral Agent (or the Australian Security Trustee), on behalf of
the Secured Parties; (B) a Permitted Lien which does not have priority over the
Lien in favor of the Collateral Agent or the Australian Security Trustee; and
(C) a Lien permitted under Section 6.02(b), Section 6.02(c), Section 6.02(d)(i)
or Section 6.02(i) that has priority as a matter of law and, in each case, as to
which the Administrative Agent may establish a Reserve in its Permitted
Discretion;

(iii) (A) is stored at a leased location where the aggregate value of Inventory
exceeds $500,000 unless either (x) a reasonably satisfactory Landlord Access
Agreement has been delivered to the Administrative Agent, or (y) Reserves
reasonably satisfactory to the Administrative Agent (not to exceed three
(3) months of periodic rent and, if a default under the applicable lease or
other agreement by the Loan Parties exists, an amount equal to the amounts due
and payable thereunder) have been established with respect thereto; or (B) is
stored with a bailee or warehouseman where the aggregate value of Inventory
exceeds $500,000 unless either (x) a reasonably satisfactory, acknowledged
Bailee Letter has been received by the Administrative Agent or (y) Reserves
reasonably satisfactory to the Administrative Agent have been established with
respect thereto; or (C) is stored at a location where the aggregate book value
of Inventory is less than $100,000; provided that the requirement for Reserves
set forth in clauses (A)(y) and (B)(y) above shall be waived for the first sixty
(60) days following the Closing Date and Inventory stored at a leased location
or with a bailee or warehouseman shall not be excluded from the definition of
Australian Eligible Inventory by virtue of this clause (iii)(A) or (B) during
such period;

 

100



--------------------------------------------------------------------------------

(iv) is placed on consignment, unless both (x) an effective first ranking Lien
under the PPSA Australia in respect of the relevant Inventory in favor of the
Collateral Agent or the Australian Security Trustee has been established and all
relevant financing statements have been properly filed against the consignee (as
assigned to the Collateral Agent or the Australian Security Trustee); and
(y) there is a written agreement acknowledging that such Inventory is held on
consignment, that the applicable Australian Borrower retains title to such
Inventory, that no Lien arising by, through or under such consignment has
attached or will attach to such Inventory (and proceeds thereof) and requiring
consignee to segregate the consigned Inventory from the consignee’s other
personal or movable property; provided that the sum of all Australian Eligible
Inventory, Dutch Eligible Inventory and U.S. Eligible Inventory, in the
aggregate, consisting of Inventory placed on consignment shall not exceed $20.0
million; provided, further that the requirement to deliver a written agreement
pursuant to clause (y) above shall be waived for the first sixty (60) days
following the Closing Date;

(v) is not located in Australia or is in transit;

(vi) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except those in favor of the Collateral Agent and landlords,
carriers, bailees and warehousemen if clause (iii) above has been complied with;

(vii) is to be returned to suppliers or consists of goods returned or rejected
by a Borrower’s customers;

(viii) is obsolete, unsalable, shopworn, damaged or unfit for sale;

(ix) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory (except to the extent it is a
work-in-process which could reasonably be expected to be converted into finished
goods within three (3) Business Days following such time) or replacement parts;
provided that the sum of all Australian Eligible Inventory, Dutch Eligible
Inventory and U.S. Eligible Inventory, in the aggregate, consisting of
work-in-process Inventory which could reasonably be expected to be converted
into finished goods within three (3) Business Days following such time shall not
exceed $10.0 million;

(x) is not of a type held for sale in the ordinary course of the Australian
Borrowers’ business;

(xi) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;

(xii) consists of Hazardous Material or goods that can be transported or sold
only with licenses that are not readily available unless the applicable
Australian Borrower has obtained all of the necessary licenses and is in
material compliance with Environmental Law, including with respect to handling
and disposal of all such Hazardous Material;

 

101



--------------------------------------------------------------------------------

(xiii) is subject to any licensing arrangement the effect of which would be to
limit the ability of Administrative Agent, or any Person selling the Inventory
on behalf of Administrative Agent, to sell such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
other Person, unless such consent has been obtained;

(xiv) is not covered by casualty insurance maintained as required by
Section 5.05;

(xv) is purchased pursuant to an agreement that includes a retention of title
provision until the Inventory has been indefeasibly paid for in full;

(xvi) after the Bahamian Effective Date, is held for sale, or intended to be
sold, through Tronox Bahamas or another Bahamian entity unless the Bahamian
Receivables Conditions are satisfied; or

(xvii) is not either otherwise acceptable to, or subject to a Reserve acceptable
to, the Administrative Agent, in its Permitted Discretion.

(e) Dutch Eligible Inventory. On any date of determination of the Dutch
Borrowing Base, all of the Inventory owned by the Dutch Borrowers and reflected
in the most recent Borrowing Base Certificate delivered by the Borrowers to the
Administrative Agent shall be “Dutch Eligible Inventory” for the purposes of
this Agreement, except any Inventory to which any of the exclusionary criteria
set forth below applies. In addition, the Administrative Agent shall have the
right from time to time in its Permitted Discretion to establish, modify or
eliminate Reserves against Dutch Eligible Inventory. Dutch Eligible Inventory
shall not include any Inventory that:

(i) the Collateral Agent, on behalf of Secured Parties, does not have a
perfected, first priority Lien upon (subject to Liens permitted under
Section 6.02(b), Section 6.02(c), Section 6.02(d)(i) or Section 6.02(i) that
have priority as a matter of law and, in each case, as to which the
Administrative Agent may establish a Reserve in its Permitted Discretion);

(ii) in respect whereof the applicable Borrower does not hold free legal title
or which is subject to any Lien (including Permitted Liens) other than (A) a
Lien in favor of the Collateral Agent, on behalf of the Secured Parties; (B) a
Permitted Lien which does not have priority over the Lien in favor of the
Collateral Agent; and (C) a Lien permitted under Section 6.02(b),
Section 6.02(c), Section 6.02(d)(i) or Section 6.02(i) that has priority as a
matter of law and, in each case, as to which the Administrative Agent may
establish a Reserve in its Permitted Discretion;

(iii) (A) is stored at a leased location where the aggregate value of Inventory
exceeds $500,000 unless either (x) a reasonably satisfactory Landlord Access
Agreement has been delivered to the Administrative Agent, or (y) Reserves
reasonably satisfactory to the Administrative Agent (not to exceed three
(3) months of periodic rent and, if a default under the applicable lease or
other agreement by the Loan Parties exists, an amount equal to the amounts due
and payable thereunder) have been established with respect thereto; or (B) is
stored with a bailee or warehouseman where the aggregate value of Inventory
exceeds $500,000 unless either (x) a reasonably satisfactory, acknowledged
Bailee Letter has been received by the Administrative Agent or (y) Reserves
reasonably satisfactory to

 

102



--------------------------------------------------------------------------------

the Administrative Agent have been established with respect thereto; or (C) is
stored at a location where the aggregate book value of Inventory is less than
$100,000; provided that the requirement for Reserves set forth in clauses (A)(y)
and (B)(y) above shall be waived for the first sixty (60) days following the
Closing Date and Inventory stored at a leased location or with a bailee or
warehouseman shall not be excluded from the definition of Dutch Eligible
Inventory by virtue of this clause (iii)(A) or (B) during such period;

(iv) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to the Administrative Agent is in place with respect to
such Inventory and the Borrowers have taken all steps necessary to perfect the
Collateral Agent’s interest in the Inventory (including the filing of financing
statements, if applicable); provided that the sum of all Australian Eligible
Inventory, Dutch Eligible Inventory and U.S. Eligible Inventory, in the
aggregate, consisting of Inventory placed on consignment shall not exceed $20.0
million; provided, further that the requirement to deliver a written agreement
pursuant to clause (y) above shall be waived for the first sixty (60) days
following the Closing Date;

(v) is not located in the Netherlands or is in transit (unless it is Dutch
Eligible In-Transit Inventory); provided that the sum of all Dutch Eligible
In-Transit Inventory and U.S. Eligible In-Transit Inventory, in each case, in
transit from a third party, in the aggregate, shall not exceed $25.0 million;

(vi) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except those in favor of the Collateral Agent and landlords,
carriers, bailees and warehousemen if clause (iii) above has been complied with;

(vii) is to be returned to suppliers or consists of goods returned or rejected
by a Borrower’s customers;

(viii) is obsolete, unsalable, shopworn, damaged or unfit for sale;

(ix) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory (except to the extent it is a
work-in-process which could reasonably be expected to be converted into finished
goods within three (3) Business Days following such time) or replacement parts;
provided that the sum of all Australian Eligible Inventory, Dutch Eligible
Inventory and U.S. Eligible Inventory, in the aggregate, consisting of
work-in-process Inventory which could reasonably be expected to be converted
into finished goods within three (3) Business Days following such time shall not
exceed $10.0 million;

(x) is not of a type held for sale in the ordinary course of the Dutch
Borrowers’ business;

(xi) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;

(xii) consists of Hazardous Material or goods that can be transported or sold
only with licenses that are not readily available unless the applicable Dutch
Borrower has obtained all of the necessary licenses and is in material
compliance with Environmental Law, including with respect to handling and
disposal of all such Hazardous Material;

 

103



--------------------------------------------------------------------------------

(xiii) is subject to any licensing arrangement the effect of which would be to
limit the ability of Administrative Agent, or any Person selling the Inventory
on behalf of Administrative Agent, to sell such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
other Person, unless such consent has been unconditionally and irrevocably
obtained;

(xiv) is not covered by casualty insurance maintained as required by
Section 5.05;

(xv) is purchased pursuant to an agreement that includes a retention of title
provision until the Inventory has been indefeasibly paid for in full; or

(xvi) is not either otherwise acceptable to, or subject to a Reserve acceptable
to, the Administrative Agent, in its Permitted Discretion.

(f) U.S. Eligible Inventory. On any date of determination of the U.S. Borrowing
Base, all of the Inventory owned by the U.S. Borrowers and reflected in the most
recent Borrowing Base Certificate delivered by the Borrowers to the
Administrative Agent shall be “U.S. Eligible Inventory” for the purposes of this
Agreement, except any Inventory to which any of the exclusionary criteria set
forth below applies. In addition, the Administrative Agent shall have the right
from time to time in its Permitted Discretion to establish, modify or eliminate
Reserves against U.S. Eligible Inventory. U.S. Eligible Inventory shall not
include any Inventory that:

(i) the Collateral Agent, on behalf of Secured Parties, does not have a
perfected, first priority Lien upon (subject to Liens permitted under
Section 6.02(b), Section 6.02(c), Section 6.02(d)(i) or Section 6.02(i) that
have priority as a matter of law and, in each case, as to which the
Administrative Agent may establish a Reserve in its Permitted Discretion);

(ii) is subject to any Lien (including Permitted Liens) other than (A) a Lien in
favor of the Collateral Agent, on behalf of the Secured Parties; (B) a Permitted
Lien which does not have priority over the Lien in favor of the Collateral
Agent; and (C) a Lien permitted under Section 6.02(b), Section 6.02(c),
Section 6.02(d)(i) or Section 6.02(i) that has priority as a matter of law and,
in each case, as to which the Administrative Agent may establish a Reserve in
its Permitted Discretion;

(iii) (A) is stored at a leased location where the aggregate value of Inventory
exceeds $500,000 unless either (x) a reasonably satisfactory Landlord Access
Agreement has been delivered to the Administrative Agent, or (y) Reserves
reasonably satisfactory to the Administrative Agent (not to exceed three
(3) months of periodic rent and, if a default under the applicable lease or
other agreement by the Loan Parties exists, an amount equal to the amounts due
and payable thereunder) have been established with respect thereto; or (B) is
stored with a bailee or warehouseman where the aggregate value of Inventory
exceeds $500,000 unless either (x) a reasonably satisfactory, acknowledged
Bailee Letter has been received by the Administrative Agent or (y) Reserves
reasonably satisfactory to the Administrative Agent have been established with
respect thereto; or (C) is stored at a location where the aggregate book value
of Inventory is less than $100,000; provided that

 

104



--------------------------------------------------------------------------------

the requirement for Reserves set forth in clauses (A)(y) and (B)(y) above shall
be waived for the first sixty (60) days following the Closing Date and Inventory
stored at a leased location or with a bailee or warehouseman shall not be
excluded from the definition of U.S. Eligible Inventory by virtue of this clause
(iii)(A) or (B) during such period;

(iv) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to the Administrative Agent is in place with respect to
such Inventory and the Borrowers have taken all steps necessary to perfect the
Collateral Agent’s interest in the Inventory (including the filing of financing
statements, if applicable); provided that the sum of all Australian Eligible
Inventory, Dutch Eligible Inventory and U.S. Eligible Inventory, in the
aggregate, consisting of Inventory placed on consignment shall not exceed $20.0
million; provided, further that the requirement to deliver a written agreement
pursuant to clause (y) above shall be waived for the first sixty (60) days
following the Closing Date;

(v) is not located in the United States or is in transit (unless it is U.S.
Eligible In-Transit Inventory); provided that the sum of all Dutch Eligible
In-Transit Inventory and U.S. Eligible In-Transit Inventory, in each case, in
transit from a third party, in the aggregate, shall not exceed $25.0 million;

(vi) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except those in favor of the Collateral Agent and landlords,
carriers, bailees and warehousemen if clause (iii) above has been complied with;

(vii) is to be returned to suppliers or consists of goods returned or rejected
by a Borrower’s customers;

(viii) is obsolete, unsalable, shopworn, damaged or unfit for sale;

(ix) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory (except to the extent it is a
work-in-process which could reasonably be expected to be converted into finished
goods within three (3) Business Days following such time) or replacement parts;
provided that the sum of all Australian Eligible Inventory, Dutch Eligible
Inventory and U.S. Eligible Inventory, in the aggregate, consisting of
work-in-process Inventory which could reasonably be expected to be converted
into finished goods within three (3) Business Days following such time shall not
exceed $10.0 million;

(x) is not of a type held for sale in the ordinary course of the U.S. Borrowers’
business;

(xi) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;

(xii) consists of Hazardous Material or goods that can be transported or sold
only with licenses that are not readily available unless the applicable U.S.
Borrower has obtained all of the necessary licenses and is in material
compliance with Environmental Law, including with respect to handling and
disposal of all such Hazardous Material;

 

105



--------------------------------------------------------------------------------

(xiii) is subject to any licensing arrangement the effect of which would be to
limit the ability of Administrative Agent, or any Person selling the Inventory
on behalf of Administrative Agent, to sell such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
other Person, unless such consent has been obtained;

(xiv) is not covered by casualty insurance maintained as required by
Section 5.05; or

(xv) is not either otherwise acceptable to, or subject to a Reserve acceptable
to, the Administrative Agent, in its Permitted Discretion.

Section 2.22 Accounts; Cash Management.

(a) Each Borrower and each Guarantor shall maintain a cash management system
which is acceptable to the Collateral Agent (the “Cash Management System”),
which shall operate as provided in this Section 2.22.

(b) All proceeds of Collateral held by the Borrowers or any other Loan Party
(other than funds being collected pursuant to the provisions stated below or
identifiable Proceeds of Term Loan Priority Collateral) shall be deposited in
one or more bank accounts or securities investment accounts, as set forth on
Schedule 2.22(b) or other accounts in form and substance reasonably satisfactory
to the Collateral Agent, in each case, subject to the terms of the applicable
Security Agreement and, from and after the Control Agreement Effective Date,
applicable Control Agreements.

(c) The Borrowers shall establish and maintain, and shall cause each Guarantor
to establish and maintain, at its sole expense deposit accounts subject to a
first priority security interest in favor of the Collateral Agent and a Control
Agreement over such account maintained by the financial institutions as
described on Schedule 2.22(b) hereto or with such other banks as are acceptable
to the Collateral Agent (in each case, “Blocked Accounts”) and which shall not
be subject to cash pooling or other similar arrangements with any entity that is
not a Loan Party and shall not be subject to cash pooling or other similar
arrangements with any entity organized in a jurisdiction other than the
jurisdiction of the United States (with respect to Blocked Accounts of any Loan
Party that is a U.S. Entity), Australia (with respect to Blocked Accounts of any
Australian Loan Party) or the Netherlands (with respect to Blocked Accounts of
any Dutch Loan Party), into which the Borrowers and Guarantors shall promptly
deposit and direct their respective Account Debtors to directly remit all
payments on Accounts and all payments constituting proceeds of Inventory or
other Revolving Loan Priority Collateral in the identical form in which such
payments are made, whether by cash, check or other manner and shall be
identified and segregated from all other funds of the Loan Parties; provided
that notwithstanding anything to the contrary herein, all payments on Accounts
owned by any Dutch Loan Party and all payments constituting proceeds of
Inventory or other Revolving Loan Priority Collateral owned by any Dutch Loan
Party shall be deposited into accounts and related lockboxes maintained by the
Collateral Agent or another bank acceptable to the Collateral Agent.
Notwithstanding the foregoing, the Loan Parties shall be permitted to fund
deposit accounts owned by a UK Financing Subsidiary which are subject to a first
priority security interest and, after the Control Agreement Effective Date,
Control Agreements in favor of the Collateral Agent in such amounts as the
Administrative Borrower reasonably deems necessary; provided that the aggregate
amount of funds on deposit in deposit accounts owned by a UK Financing
Subsidiary shall not exceed amounts payable by such UK Financing Subsidiary in
the (ten) 10 Business Day (or longer with the consent of the Administrative
Agent) period following the date of such funding. If the Loan Parties elect to
fund such accounts for a period longer than ten (10) Business Days with the
consent of the Administrative Agent,

 

106



--------------------------------------------------------------------------------

the Administrative Borrower shall promptly notify the Administrative Agent of
the estimated amount of such funding and the Administrative Agent may establish
a UK Finance Reserve. From and after the Control Agreement Effective Date, the
Borrowers and Guarantors shall cause (i) all of the accounts set forth on
Schedule 2.22(c) (and each account in substitution or replacement therefor) and
(ii) each other bank account, deposit account, security account or other
investment account of any Loan Party (other than, in the case of this clause
(ii), Excluded Accounts) to be subject to Control Agreements and shall deliver,
or cause to be delivered, to the Collateral Agent a Control Agreement duly
authorized, executed and delivered by each bank where such account is
maintained. The Borrowers shall further execute and deliver, and shall cause
each Guarantor to execute and deliver, such agreements and documents as the
Collateral Agent may require in connection with such accounts and such Control
Agreements. The Borrowers and Guarantors shall not establish any deposit
accounts (other than Excluded Accounts) after the Closing Date into which
proceeds of Collateral are deposited, unless such Borrower or such Guarantor has
complied in full with the provisions of this Section 2.22(c) with respect to
such deposit accounts. The Borrowers agree that, from and after the delivery of
an Activation Notice and subject to the terms of the Intercreditor Agreement (so
long as any Term Loans are outstanding), the terms of any Permitted
Securitization Intercreditor Agreement (so long as any Permitted Securitization
is outstanding) or the terms of any Permitted Secured Indebtedness Intercreditor
Agreement (so long as any Permitted Secured Indebtedness is outstanding), all
payments made to such Blocked Accounts or other funds received and collected by
the Administrative Agent, the Collateral Agent or any Lender, whether in respect
of the Accounts or as proceeds of Inventory shall be treated as payments to the
Administrative Agent, the Collateral Agent and Lenders in respect of the
Obligations and therefore shall constitute the property of the Administrative
Agent, the Collateral Agent and Lenders to the extent of the then outstanding
applicable Obligations.

(d) The applicable bank at which any Blocked Accounts are maintained shall
agree, from and after the receipt of a notice (an “Activation Notice”) from the
Collateral Agent (which Activation Notice may, or upon instruction of the
Required Lenders, shall, be given by the Collateral Agent at any time during a
Cash Dominion Period) pursuant to the applicable Control Agreement, to forward,
daily, all amounts in each Blocked Account to the account with the Collateral
Agent (or a financial institution acceptable to the Collateral Agent) designated
as the collection account (the “Collection Account”) which shall be under the
exclusive dominion and control of the Collateral Agent and which shall not be
subject to cash pooling or other similar arrangements.

(e) From and after the delivery of an Activation Notice, with respect to all
affected Blocked Accounts, subject to the terms of the Intercreditor Agreement
(so long as any Term Loans are outstanding), the terms of any Permitted
Securitization Intercreditor Agreement (so long as any Permitted Securitization
is outstanding) or the terms of any Permitted Secured Indebtedness Intercreditor
Agreement (so long as any Permitted Secured Indebtedness is outstanding), the
Collateral Agent shall apply all such funds in the Collection Account on a daily
basis to the repayment of the Obligations in accordance with Section 8.02.
Notwithstanding the foregoing sentence, after payment in full has been made of
the amounts required under Section 8.02, upon the Administrative Borrower’s
request and as long as no Default has occurred and is continuing and, so long as
the aggregate Revolving Exposure of all Lenders is greater than zero, all other
conditions precedent to a Borrowing have been satisfied, any additional funds
deposited in the Collection Account shall be released to the Borrowers.

(f) The Borrowers, Guarantors and their respective directors, employees, agents
and other Affiliates shall promptly deposit (or cause the same to be deposited)
any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or Inventory of the Loan Parties which come into their
possession or under their control in the applicable Blocked Accounts, or remit
the same (or

 

107



--------------------------------------------------------------------------------

cause the same to be remitted), in kind, to the Collateral Agent. The Borrowers
agree to reimburse the Collateral Agent on demand for any amounts owed or paid
to any bank at which a Blocked Account is established or any other bank or
Person involved in the transfer of funds to or from the Blocked Accounts arising
out of the Collateral Agent’s payments to or indemnification of such bank or
Person.

(g) The Borrowers or the Administrative Borrower shall set up deposit accounts
in the United States, in each case, subject to Control Agreements within the
time periods specified in Section 2.22(b), into which proceeds of the Revolving
Loans shall be disbursed by the Administrative Agent.

(h) Concurrent with obtaining a Control Agreement in favor of the Term Loan
Agent over the Term Loan Blocked Reinvestment Account, the Borrowers and
Guarantors shall deliver, or cause to be delivered, to the Collateral Agent, as
“second lien agent”, a Control Agreement duly authorized, executed and delivered
by the bank where the Term Loan Blocked Reinvestment Account for the benefit of
Holdings is maintained.

Section 2.23 Australian Public Offer.

(a) The Arranger represents and warrants to the Australian Borrowers that it has
made, or, if it has not done so, undertakes that it will make, no later than
thirty (30) days after the date of this Agreement:

(i) invitations to become a Lender under this Agreement to at least ten
(10) invitees, and:

(A) its officers involved in the day-to-day syndication process reasonably
believed (or will reasonably believe), at the time of making the invitations,
that each invitee was carrying on a business of providing finance, or investing
or dealing in securities, in the course of operating in financial markets; and

(B) its officers involved in the day-to-day syndication process did not (or will
not) know or suspect at the time of making the invitations that any invitee was
an Associate of any of the other invitees or an Offshore Associate of any
Australian Borrower; or

(ii) invitations to become a Lender under this Agreement publicly in an
electronic form, or in another form, that is used by financial markets for
dealing in debentures or debt interests, such as on either the Bloomberg or
Reuters screen.

(b) The Australian Borrowers irrevocably authorise the Arranger to make the
invitations referred to in this Section 2.23.

(c) Each Australian Borrower represents and warrants that:

(i) it does not know, or have reasonable grounds to suspect, that an Offshore
Associate of any Australian Borrower will become a Lender under this Agreement
and agrees to notify the Administrative Agent immediately if any proposed Lender
disclosed to it is known or suspected by it to be an Offshore Associate of any
Australian Borrower; and

 

108



--------------------------------------------------------------------------------

(ii) each Borrower under this agreement is:

(A) a member of the same “wholly-owned group” (as defined in the Australian Tax
Act); or

(B) an Associate of each other Borrower under this agreement.

(d) Each Lender that became a Lender as a result of an invitation under
Section 2.23(a)(i) represents and warrants that:

(i) an invitation to become Lender was made to it by the Arranger under this
Section 2.23;

(ii) it was, at the time of the invitation, carrying on a business of providing
finance, or investing or dealing in securities, in the course of operating in
financial markets; and

(iii) except as disclosed to the Arranger, it is not, so far as it has actual
knowledge, an Associate of any other invitee referred to in Section 2.23(a) or
an Offshore Associate of any Australian Borrower.

(e) At the cost of the relevant Australian Borrower, each Lender and the
Arranger agree, so far as it is reasonably able to do so, to do or provide the
things (including information) which the Australian Borrowers request it to do
or provide in connection with the invitation made to (or by) it to become a
“Lender” under this agreement, if the Australian Borrowers consider them
practicable and necessary to ensure that the requirements of section 128F of the
Australian Tax Act are satisfied or to demonstrate that they are satisfied.

Section 2.24 Australian Tax Matters. With respect to any advance under any Loan
Document to any Australian Borrower or any other Borrower required to withhold
tax in accordance with Australian law (each a “Relevant Borrower” for purposes
of this Section 2.24), this Section 2.24 shall apply instead of the provisions
of Section 2.15(a), (c) and (e).

(a) Definitions. Solely for purposes of this Section 2.24, the following terms
shall have the following meanings:

“GST” has the meaning given to it in the Australian GST Act, as shall any other
term used in Section 2.24 which is defined for purposes of the Australian GST
Act.

(b) Tax Gross-up. Save to the extent required under any applicable Requirements
of Law, all payments to be made by a Relevant Borrower to any Lender hereunder
or under any Loan Document shall be made free and clear of and without deduction
or withholding for or on account of Taxes. If a Relevant Borrower is required to
deduct or withhold any Taxes, or an amount for or on account of any Taxes from
any payment made hereunder or under the Loan Documents to any Lender, the
Relevant Borrower (in respect of which such deduction or withholding is required
to be made) shall be required to pay an additional amount to the extent
necessary to ensure that such Lender receives a sum equal to the sum that such
Lender would have received if no such deduction or withholding (including
deductions or withholdings applicable to any additional amounts paid under this
Section 2.24(b)) had been made; provided, that this Section 2.24 shall not apply
in relation to withholding or deduction from payments:

(i) on account of Taxes on the overall net income of a Lender;

 

109



--------------------------------------------------------------------------------

(ii) to, or to a third party on behalf of, a Lender who is liable to such Taxes
by reason of the Lender having some connection with the Commonwealth of
Australia other than the mere participation in this agreement;

(iii) to, or to a third party on behalf of, a Lender who is liable to such Taxes
by reason of the Lender being an Offshore Associate of the Relevant Borrower; or

(iv) to, or a third party on behalf of, a Lender if the relevant Australian
Borrower has not received written notice of that Person’s tax file number or
Australian business number or evidence of any exemption that person may have
from the need to advise its tax file number or Australian business number.

(c) Tax Indemnity.

(i) The Relevant Borrowers shall (within three (3) Business Days of demand by
the Administrative Agent) pay to a Lender an amount equal to the loss, liability
or cost which that Lender determines will be or has been (directly or
indirectly) suffered for or on account of Taxes by that Lender in respect of a
Loan Document; provided that this subclause (i) shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(I) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(II) under the law of the jurisdiction in which such Lender’s lending office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost:

(I) is compensated for by the payment of an additional amount under
Section 2.24(b); or

(II) would have been compensated for by an increased payment under
Section 2.24(b) but was not so compensated solely because one of the exclusions
in Section 2.24(b) applied.

(ii) A Lender making, or intending to make a claim under Section 2.24(c)(i)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Borrowers.

(iii) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 2.24(c), notify the Administrative Agent.

 

110



--------------------------------------------------------------------------------

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to the payment of an additional amount
of which that Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit.

the Lender shall as soon as reasonably practicable following receipt of such Tax
Credit pay an amount to the Relevant Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Relevant
Borrower.

(e) Notification of Requirement to Deduct Tax. If, at any time, a Relevant
Borrower is required by law to make any deduction or withholding from any sum
payable by it hereunder or under the other Loan Documents (or if thereafter
there is any change in the rates at which or the manner in which such deductions
or withholdings are calculated), such Relevant Borrower shall promptly notify
the Administrative Agent.

(f) Evidence of Payment of Tax. If a Relevant Borrower makes any payment
hereunder or under the other Loan Documents in respect of which it is required
to make any deduction or withholding, it shall pay the full amount required to
be deducted or withheld to the relevant taxation or other authority within the
time allowed for such payment under applicable Requirements of Law and shall, as
promptly as reasonably practicable thereafter, deliver to the Administrative
Agent on behalf of the Lenders to which such payment was made evidence of
payment as is reasonably satisfactory to Administrative Agent.

(g) Goods and Services Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a taxable supply or taxable supplies for GST purposes shall be deemed to be
exclusive of GST and the party liable to make that payment shall pay to the
Lender (in addition to and at the same time as paying any consideration for such
supply) an amount equal to the GST payable on that supply, subject to receiving
a valid tax invoice from the supplier of that supply.

(ii) Where a Loan Document requires any party to reimburse or indemnify a Lender
for any cost or expense the reimbursement or indemnity (as the case may be)
shall be reduced by the amount of any input tax credit that the Lender (or
representative member of the Australian GST Group of which the Lender is a
member) is entitled to.

(h) Stamp Taxes. The Borrowers shall:

(i) pay all stamp duty, registration and other similar Taxes payable in respect
of any Loan Document or in respect of any assignment by a Lender of its rights
under a Loan Document; and

(ii) within thirty (30) days of demand, indemnify each Lender against any
reasonable cost, any loss or any liability that the Lender incurs in relation to
any stamp duty, registration or other similar Tax paid or payable in respect of
any Loan Document

 

111



--------------------------------------------------------------------------------

or in respect of any assignment by a Lender of its rights under a Loan Document,
including for the avoidance of doubt, any interest, additions to tax or
penalties applicable thereto.

Section 2.25 Dutch Tax Matters With respect to any advance under any Loan
Document to any Dutch Borrower or any other Borrower that is required to make a
Tax Deduction in accordance with the relevant provisions of Dutch law (each a
“Relevant Borrower” for the purposes of this Section 2.25), this Section 2.25
shall apply instead of the provisions of Section 2.15(c) and (f).

(a) Tax Indemnity.

(i) The Relevant Borrowers shall (within three (3) Business Days of demand by
the Administrative Agent) pay to a Lender an amount equal to the loss, liability
or cost which that Lender determines will be or has been (directly or
indirectly) suffered for or on account of Taxes by that Lender in respect of a
Loan Document; provided that this subclause (i) shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(I) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(II) under the law of the jurisdiction in which such Lender’s lending office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost is compensated for by an increased
payment under Section 2.15(a).

(ii) A Lender making, or intending to make a claim under Section 2.25(a)(i)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Borrowers.

(iii) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 2.25(a), notify the Administrative Agent.

(b) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit,

 

112



--------------------------------------------------------------------------------

the Lender shall promptly following receipt of such Tax Credit pay an amount to
the Relevant Borrower which that Lender determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Relevant Borrower.

(c) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for such supply
to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration),

(A) (1) (where the Supplier is the Person required to account to the relevant
tax authority for the VAT), the Relevant Party must also pay to the Supplier (at
the same time as paying that amount) an additional amount equal to the amount of
VAT; and (2) the Recipient must (where this subsection (ii)(A) applies) promptly
pay to the Relevant Party an amount equal to any credit or repayment the
Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

(B) (1) (where the Recipient is the Person required to account to the relevant
tax authority for the VAT), the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply; and (2) the Recipient must (where this subsection (ii)(B)
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense incurred in connection with such Loan Document,
the reimbursement or indemnity (as the case may be) shall be for the full amount
of such cost or expense, including such part thereof as represents VAT, save to
the extent that such Lender reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 2.25 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to each
relevant member of such group at such time.

 

113



--------------------------------------------------------------------------------

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

(vi) Except as otherwise expressly provided in this Section 2.25, a reference to
“determines” or “determined” in connection with tax provisions contained in this
Section 2.25 means a determination made in the absolute discretion of the Person
making the determination, acting reasonably.

Section 2.26 Nature and Extent of Each Borrower’s Liability.

(a) Joint and Several Liability. All obligations, liabilities, indemnities,
representations, warranties and covenants of the Borrowers hereunder are joint
and several obligations of the Borrowers and may be enforced against any
Borrower individually, one or more Borrowers collectively or all of the
Borrowers collectively.

(b) Obligations Unconditional. The obligations of each Borrower hereunder are,
to the fullest extent permitted by applicable Requirements of Law, absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Obligations of any
other Borrower under this Agreement, the Notes, if any, or any other agreement
or instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or a Loan Party
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of any Borrower hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above (in each case, subject to the terms of the applicable Loan
Documents):

(i) at any time or from time to time, without notice to such Borrower, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be amended in any respect, or any right under the Loan
Documents or any other agreement or instrument referred to herein or therein
shall be amended or waived in any respect or any other guarantee of any of the
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or

(iv) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Obligations shall fail to be
perfected.

Each Borrower hereby expressly waives, to the fullest extent permitted by
applicable Requirements of Law, diligence, presentment, demand of payment,
protest and all notices whatsoever (other than the ones expressly provided for
or set forth in the applicable Loan Documents), and any

 

114



--------------------------------------------------------------------------------

requirement that any Secured Party exhaust any right, power or remedy or proceed
against any other Loan Party under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Obligations. Each Borrower waives, to the fullest extent permitted by applicable
Requirements of Law, any and all notices of the creation, renewal, extension,
waiver, termination or accrual of any of the Obligations and notice of or proof
of reliance by any Secured Party upon the joint and several liability of the
Borrowers, and the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon the joint and several
liability of the Borrowers, in each case, subject to the terms of the applicable
Loan Documents.

(c) Subrogation; Subordination. Each Borrower hereby agrees that until the
indefeasible payment and satisfaction in full in cash of all Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its joint and
several liability hereunder, whether by subrogation or otherwise, against any
other Borrower of any of the Obligations or any security for any of the
Obligations. Any Indebtedness of any Loan Party permitted pursuant to
Section 6.01(d) shall be subordinated to such Loan Party’s Secured Obligations
in the manner set forth in the Intercompany Note evidencing such Indebtedness.

(d) General Limitation on Obligations. In any action or proceeding involving any
state corporate limited partnership or limited liability company law, or any
applicable state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Borrower under Section 2.26(a) would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 2.26(a),
then, notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Borrower, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in
Section 2.26(e)) that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

(e) Right of Contribution. Each Borrower hereby agrees that to the extent that
another Borrower shall have paid more than its proportionate share of any
payment made hereunder, such Borrower shall be entitled to seek and receive
contribution from and against any other Borrower hereunder which has not paid
its proportionate share of such payment. The provisions of this clause (c) shall
in no respect limit the obligations and liabilities of any Borrower to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders,
and each Borrower shall remain liable to the Administrative Agent, the Issuing
Bank, the Swingline Lender and the Lenders for the full amount of the
Obligations hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:

Section 3.01 Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and (with
respect to any Persons organized, formed or incorporated in any state of the
United States, and to the extent applicable in the

 

115



--------------------------------------------------------------------------------

relevant jurisdiction for any Non-U.S. Entities) in good standing under the laws
of its jurisdiction of organization or incorporation; (b) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby; and (c) is qualified to do business and (with respect to any Persons
organized, formed or incorporated in any state of the United States, and to the
extent applicable in the relevant jurisdiction for any Non-U.S. Entities) in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.

Section 3.02 Equity Interests and Ownership. The Equity Interests of each of
Holdings and its Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 3.02, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Holdings or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Equity Interests of
Holdings or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Holdings or any of its Subsidiaries of
any additional membership interests or other Equity Interests of Holdings or any
of its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of Holdings or any of its Subsidiaries (other than the
Tronox Exchangeable Election Shares). Schedule 3.02 correctly sets forth the
ownership interest and jurisdiction of organization or incorporation (as
appropriate) of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date (after giving effect to the Transactions).

Section 3.03 Due Authorization; Binding Obligation.

(a) Due Authorization. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary action on the part of each
Loan Party that is a party thereto.

(b) Binding Obligation. Each Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

Section 3.04 No Conflict; Governmental Consents.

(a) No Conflict. The execution, delivery and performance by the Loan Parties of
the Loan Documents to which such Loan Parties are parties and the consummation
of the transactions contemplated by such Loan Documents do not and will not
(i) except as could not reasonably be expected to result in a Material Adverse
Effect, violate (A) any provision of any law or any governmental rule or
regulation applicable to Holdings or any of its Subsidiaries or (B) any
Requirement of Law applicable to Holdings or any of its Subsidiaries (including,
without limitation, in respect of the Australian Borrowers, Section 260A of the
Corporations Act (Cth) (2001)); (ii) except as could not reasonably be expected
to result in a Material Adverse Effect, conflict with, result in a breach of,
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries; (iii) violate any
of the Organizational Documents of Holdings or any of its Subsidiaries,
(iv) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Holdings or any of its Subsidiaries (other than any
Liens created under any of the Loan Documents in favor of the Collateral Agent,
on behalf of the Secured Parties and Permitted Liens); or (v) require any
approval of stockholders, members or partners or

 

116



--------------------------------------------------------------------------------

any approval or consent of any Person under any material Contractual Obligation
of Holdings or any of its Subsidiaries, except for such approvals or consents
which have been obtained and are in full force and effect.

(b) Governmental Consents. The execution, delivery and performance by the Loan
Parties of the Loan Documents entered into on such date and to which such Loan
Parties are parties and the consummation of the transactions contemplated by
such Loan Documents do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any Governmental
Authority except (i) as have been obtained or made and are in full force and
effect; (ii) for filings and recordings with respect to the Collateral necessary
to perfect Liens created by the Loan Documents; and (iii) as could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.05 Financial Statements; Projections.

(a) Historical Financial Statements. The Historical Financial Statements (other
than clause (c) of the definition thereof) and all financial statements
delivered pursuant to Sections 5.01(a), (b) and (c) have been prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year end adjustments.

(b) Liabilities. Except as set forth in the financial statements referred to in
Section 3.05(a), there are no liabilities of Holdings and its Subsidiaries of
any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise, which could reasonably be expected to result in a Material Adverse
Effect, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a liability, other than
liabilities under the Loan Documents and the Term Loan Agreement.

(c) Financial Projections. On and as of the Closing Date, the projections of
Holdings and its Subsidiaries (both with and without giving effect to the
Transactions) for the period commencing with the Closing Date through
December 31, 2017 (the “Projections”) are based on good faith estimates and
assumptions made by the management of Holdings; provided, the Projections are
not to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from such Projections and that the
differences may be material; provided, further, as of the Closing Date,
management of Holdings believed that the Projections were reasonable and
attainable.

Section 3.06 No Material Adverse Effect. Since December 31, 2011, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to result in, either in any case or in the aggregate, a
Material Adverse Effect.

Section 3.07 Adverse Proceedings, Etc.

(a) There are no Adverse Proceedings that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(b) Neither Holdings nor any of its Subsidiaries (i) is in violation of any
Requirement of Law that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or (ii) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

117



--------------------------------------------------------------------------------

Section 3.08 Taxes. Except as otherwise permitted under Section 5.03 (i) all Tax
returns and reports of Holdings and its Subsidiaries required to be filed by any
of them have been timely filed; (ii) all Taxes shown on such tax returns to be
due and payable have been timely paid; and (iii) all assessments, fees and other
governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. Neither Holdings nor any of its
Subsidiaries knows of any proposed Tax assessment against Holdings or any of its
Subsidiaries which is not being actively contested by Holdings or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor. As of the Closing Date, each
Australian Loan Party is not, nor has it ever been, a member of an Australian
GST Group.

Section 3.09 Properties.

(a) Generally; Title. Each of Holdings and its Subsidiaries has (i) good and
legal title to (in the case of fee interests in Real Property); (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property); (iii) valid licensed or other rights in (in the case of licensed or
other interests in Intellectual Property); and (iv) good title to (in the case
of all other personal property), all of their respective properties and assets
reflected in the Historical Financial Statements and in the most recent
financial statements delivered pursuant to Section 5.01, in each case except
where the failure to have good and legal title, a valid leasehold interest, a
valid license or other rights or good title could not reasonably be expected to
have a Material Adverse Effect and for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.08. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens other than Permitted Liens.

(b) Real Estate. As of the Closing Date, Schedule 3.09 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Loan Party, regardless of whether such Loan Party is the landlord
or tenant (whether directly or as an assignee or successor in interest) under
such lease, sublease or assignment. Each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and, except as could
reasonably be expected to have a Material Adverse Effect, neither Holdings nor
any Borrower has knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.

Section 3.10 Environmental Matters. Except as set forth on Schedule 3.10:

(a) Other than exceptions that could not reasonably be expected to, individually
or in the aggregate, have a Material Adverse Effect:

(i) Holdings and its Subsidiaries (A) are and have been in compliance with all
applicable Environmental Laws, and (B) have obtained, and maintained in full
force and effect, all Governmental Authorizations arising under Environmental
Laws that are required for the conduct of their businesses, operations and Real
Property in compliance with Environmental Laws;

 

118



--------------------------------------------------------------------------------

(ii) neither Holdings nor any of its Subsidiaries have received any unresolved
written notice, report or other written communication regarding any actual or
alleged material violation of Environmental Laws or any unresolved Environmental
Liabilities relating to their businesses, operations and Real Property;

(iii) no Release at any Real Property or facility owned, leased or operated by
Holdings or any of its Subsidiaries is occurring that requires notice by
Holdings or any of its Subsidiaries to any Governmental Authority, any form of
Remedial Action under applicable Environmental Law by Holdings or any of its
Subsidiaries, or that could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries;

(iv) neither Holdings nor any of its Subsidiaries has by law or contract agreed
to, assumed or retained any material Environmental Liability or responsibility
for any Environmental Claim, including under any lease, purchase agreement, sale
agreement, joint venture agreement or other binding corporate or real estate
document or agreement; and

(v) there are no pending or, to the knowledge of Holdings or any Borrower,
threatened Environmental Claims and there are no violations of Environmental
Laws or Releases that could reasonably be expected to form the basis of any such
Environmental Claim; and

(vi) the Products are being, or have been, pre-registered and registered within
the meaning of the Regulation (EC) No. 1907/2006 concerning the Registration,
Evaluation, Authorisation and Restriction of Chemicals of the European Union and
all rules and regulations promulgated thereunder, and do and will comply with
all Environmental Laws relating to the Products or to the sale of the Products
in the European Union.

(b) Holdings has provided the Administrative Agent, or its agents or
consultants, with access to all significant environmental reports, data
(including in relation to energy consumption, energy generation and emissions of
greenhouse gases to the extent such data exists), documents, studies, analyses,
investigations, audits and reviews in the possession or control of, or otherwise
reasonably available to, Holdings or its Subsidiaries as necessary to reasonably
disclose any material Environmental Liabilities with respect to any Real
Property or facility owned, leased, operated or used by Holdings or any of its
Subsidiaries or any of their Affiliates set forth in such documents, studies,
analyses, investigations, audits or reviews.

(c) No material Lien has been recorded or, to the knowledge of Holdings or any
Borrower, threatened by any Governmental Authority under any Environmental Law
with respect to any Real Property or facility owned, leased, operated or used by
Holdings or any of its Subsidiaries or any of their Affiliates.

(d) Neither Holdings nor any of its Subsidiaries is subject to, or has taken any
action so as to exacerbate, any Environmental Legacy Liabilities which
Environmental Legacy Liabilities, or which exacerbation, could reasonably be
expected to have a Material Adverse Effect.

 

119



--------------------------------------------------------------------------------

This Section 3.10 contains the sole and exclusive representations and warranties
of Holdings with respect to any environmental, health or safety matters,
including without limitation any arising under any Environmental Laws.

Section 3.11 No Defaults. To the actual knowledge of Holdings or any Borrower,
neither Holdings nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its material Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

Section 3.12 Material Contracts. Schedule 3.12(a) contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date (other
than leases of Real Property set forth on Schedule 3.09(b)), and, except as
described on Schedule 3.12(b), all such Material Contracts are in full force and
effect and, to the actual knowledge of Holdings or any Borrower, no material
defaults by Holdings or a Subsidiary of Holdings (or, on the Closing Date, any
other Person) currently exist thereunder.

Section 3.13 Government Regulations. Neither Holdings nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other applicable statute or
regulation of any Governmental Authority which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable except as expressly set forth herein. Neither Holdings nor any of
its Subsidiaries is a “registered investment company” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.

Section 3.14 Federal Reserve Regulations; Exchange Act.

(a) Federal Reserve Regulations. None of Holdings, any Borrower or any of their
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) Exchange Act. No portion of the proceeds of any Loans or any Letters of
Credit shall be used in any manner, whether directly or indirectly, that causes
or could reasonably be expected to cause, such the extension of such Loans or
issuances of such Letters of Credit or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Securities Exchange Act of 1934.

Section 3.15 Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and each Borrower, threatened against any of them before the National
Labor Relations Board or any similar Governmental Authority or Governmental
Entity outside of the United States and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Holdings or any of its Subsidiaries or, to the best knowledge of
Holdings and each Borrower, threatened against any of them; (b) no strike or
work stoppage in existence or threatened involving Holdings or any of its
Subsidiaries; and (c) to the best knowledge of Holdings and each any Borrower,
no union representation question existing with respect to the employees of
Holdings or any of its Subsidiaries and, to the best knowledge of Holdings and
each Borrower, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or

 

120



--------------------------------------------------------------------------------

(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect. All payments due from any Loan Party,
or for which any claim may be made against any Loan Party, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings or any of its Subsidiaries is
bound.

Section 3.16 Employee Benefit Plans.

(a) Pension Plans. Except as would not reasonably be expected to have a Material
Adverse Effect, each Company and, with respect to a Pension Plan, each of their
respective ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA, the Code and other Requirements of Law (including
Requirements of Law applicable outside of the United States) and the regulations
and published interpretations thereunder with respect to each Employee Benefit
Plan, and have performed all their obligations under each Employee Benefit Plan.
Each Employee Benefit Plan (i) which is intended to qualify under Section 401(a)
of the Code (or be registered or qualify under similar Requirements of Law
applicable outside of the United States) has either received a favorable
determination letter from the IRS (or similar documentation from a Governmental
Authority or Governmental Entity outside of the United States) indicating that
such Employee Benefit Plan is so qualified or registered or may rely on a
favorable opinion letter issued by the IRS (or similar documentation issued by a
Governmental Authority or Governmental Entity outside the United States), and,
to the knowledge of Holdings and each Borrower, nothing has occurred subsequent
to the issuance of such determination or opinion letter (or such similar
documentation issue by a Governmental Authority or Governmental Entity outside
of the United States) which would cause such Employee Benefit Plan to lose its
qualified or registered status. There are no pending or, to the knowledge of
Holdings and each Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority or Governmental Entity, with respect to any Employee
Benefit Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Employee Benefit Plan that
could reasonably be expected to have a Material Adverse Effect. No material
liability to the PBGC (other than required premium payments and required minimum
funding contributions) or the IRS (or similar Governmental Authority or
Governmental Entity, whether in the United States or outside of the United
States), to or under any Employee Benefit Plan or under any trust established
under Title IV of ERISA (or similar Requirements of Law applicable outside of
the United States) has been or is expected to be incurred by Holdings, any of
its Subsidiaries. No fact or circumstance exists that reasonably could be
expected to result in the imposition of a lien or security interest against the
assets of any of the Borrowers pursuant to Section 430(k) of the Code or 303(k)
of ERISA or a violation of 436 of the Code or ERISA resulting in material
liability to the Borrowers and, except as could not reasonably be expected to
have a Material Adverse Effect, no ERISA Event has occurred or is reasonably
expected to occur.

(b) Foreign Plans. With respect to each Foreign Plan and except as could not
reasonably be expected to have a Material Adverse Effect, (i) none of Holdings,
its Subsidiaries or any of their respective directors, officers, employees or
agents has engaged in a transaction which would subject Holdings or any of its
Subsidiaries, directly or indirectly, to any tax or civil liability, Lien or
penalty; (ii) all pension contributions (including, without limitation, employer
and employee contributions) required by applicable Requirements of Law, by the
terms of such Foreign Plan or by any other instrument to have been made by
Holdings or its Subsidiaries have been timely made by Holdings or its
Subsidiaries on or before the due date thereof; and (iii) (A) reserves have been
established in the financial statements of

 

121



--------------------------------------------------------------------------------

Holdings and its Subsidiaries furnished to Lenders in respect of any and all
unfunded liabilities (and other financial obligations which have not yet been
fulfilled) of Holdings and its Subsidiaries in accordance with applicable Law
or, where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Foreign Plan is maintained; and (B) Holdings and its
Subsidiaries have no liabilities or financial obligations other than those for
which such reserves have been established. Except with respect to any pension
schemes applied by the Dutch Subsidiaries, the present value of the aggregate
accumulated benefit liabilities of each Foreign Plans (based on those
assumptions used to fund such Foreign Plan) did not, as of the last valuation
date applicable thereto, exceed the fair market value of the assets of such
Foreign Plan in an amount that could reasonably be expected to result in a
Material Adverse Effect.

Section 3.17 Certain Fees. Except as set forth on Schedule 3.17, no broker’s or
finder’s fee or commission will be payable with respect to the transactions
contemplated hereby, except as payable to the Agents and Lenders.

Section 3.18 Solvency. (a) Each of the Borrowers and each other Australian
Subsidiary that is a Material Entity (after giving effect to rights of
contribution) is; and (b) Holdings and its Subsidiaries taken as a whole are,
and, in each case, upon the incurrence of any Obligation by any Loan Party on
any date on which this representation and warranty is made, will be Solvent.

Section 3.19 Compliance with Statutes, Etc. Each of Holdings and its
Subsidiaries is in material compliance with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such non-compliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 3.20 Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document, the Confidential Information Memorandum (if any)
or in any other documents, certificates or written statements furnished to any
Agent or Lender by or on behalf of Holdings or any of its Subsidiaries for use
in connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (known to
Holdings or any Borrower, in the case of any document not furnished by any of
them) necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Holdings or any
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.

Section 3.21 Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with (a) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto; (b) the Patriot
Act; and (c) other applicable federal, state or foreign laws relating to “know
your customer” and anti-money laundering rules and regulations. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

122



--------------------------------------------------------------------------------

Section 3.22 Foreign Assets Control Regulations and Anti-Money Laundering.

(a) Each Loan Party and each Subsidiary of each Loan Party is and will remain in
compliance in all material respects with all applicable United States, Bahamian,
Dutch and Australian economic sanctions laws, Decrees and implementing
regulations as promulgated by the U.S. Treasury Department’s Office of Foreign
Assets Control, and all applicable anti-money laundering and counter-terrorism
laws including (i) financing provisions of the Bank Secrecy Act; and (ii) Part 4
of the Australian Charter of the United Nations Act 1945 (Cth), and all
regulations issued pursuant to any of the foregoing.

(b) No Loan Party and no Subsidiary or Affiliate of a Loan Party (i) is a Person
designated by the United States government on the list of the Specially
Designated Nationals and Blocked Persons (the “SDN List”) with which a United
States Person cannot deal with in business transactions, (ii) is a Person who is
otherwise the target of United States, Bahamian, Dutch or Australian economic
sanctions laws such that a United States Person, Bahamian Person, Dutch Person
or Australian Person cannot deal in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person or entity on the SDN List or a
foreign government that is the target of United States, Bahamian or Australian
economic sanctions prohibitions such that the entry into, or performance under,
this Agreement or any other Loan Document would be prohibited under United
States, Bahamian, Dutch or Australian law. Further, each Loan Party and each
Subsidiary of each Loan Party is and will remain in compliance in all material
respects with all Dutch economic sanction laws and regulations and all
applicable Dutch anti-money laundering and Dutch counter-terrorism laws,
including, but not limited to, the law for the prevention of money laundering
and terrorist financing (Wet ter voorkoming van witwassen en financieren van
terrorisme) and the rules and regulations promulgated therefrom, in each case,
to the extent applicable to it.

Section 3.23 Senior Indebtedness. To the extent any Indebtedness that, by its
terms is contractually subordinated to the Obligations, is outstanding, the
Loans and other Obligations will constitute “senior indebtedness,” “designated
senior indebtedness” or other comparable term for all purposes of such
subordinated indebtedness.

Section 3.24 Deposit Accounts and Securities Accounts. As of the Closing Date,
all of the Loan Parties’ material deposit accounts and securities accounts (and
the bank or securities intermediary at which such accounts are maintained) are
listed on Schedule 3.24.

Section 3.25 Security Matters.

(a) U.S. Security Agreement. The U.S. Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the U.S. Security
Agreement) of the Loan Parties party thereto as of the Closing Date and (i) when
the Pledged Collateral (as defined in the U.S. Security Agreement) is delivered
to the Collateral Agent (to the extent delivery is required by the U.S. Security
Agreement) together with stock, membership interest powers or other appropriate
instruments of transfer duly executed in blank, the Lien created under the U.S.
Security Agreement shall constitute a fully perfected First Priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Collateral; and (ii) when financing statements in appropriate form
are filed in the jurisdiction of organization of each U.S. Entity (and in the
District of Columbia with respect to any Non-U.S. Entity that is a signatory to
the U.S. Security Agreement), the Lien created under the U.S. Security Agreement
will constitute a fully perfected First Priority Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral (other
than Intellectual Property (as defined in the U.S. Security Agreement)) on which
a Lien may be perfected by the filing of a financing statement.

 

123



--------------------------------------------------------------------------------

(b) PTO Filing; Copyright Office Filing. Upon the recordation of the U.S.
Security Agreement (or a short-form security agreement in form and substance
reasonably satisfactory to Holdings and the Collateral Agent) with the United
States Patent and Trademark Office and the United States Copyright Office (and,
with respect to any equivalent rights outside of the United States, the taking
of appropriate actions under the laws of such jurisdictions as required pursuant
to the terms of the U.S. Security Agreement, including filing in other
appropriate foreign or international offices or registrars), together with the
financing statements or such other filings in appropriate form are filed in the
jurisdiction of organization of each U.S. Entity (and in the District of
Columbia with respect to any Non-U.S. Entity that is a signatory to the U.S.
Security Agreement), the Lien created under the U.S. Security Agreement shall
constitute a fully perfected First Priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Intellectual Property
(as defined in the U.S. Security Agreement) (it being understood that
(i) subsequent filings and recordings in the United States Patent and Trademark
Office and the United States Copyright Office and equivalent offices outside the
United States may be necessary with respect to registered trademarks and
patents, trademark and patent applications and registered copyrights acquired or
created by the Loan Parties after the date hereof; and (ii) notwithstanding
anything to the contrary in this Agreement or any other Loan Document, in no
event shall any of the Loan Parties be required to make any filings or
recordings with intellectual property offices in Asia).

(c) Mortgages. The Mortgages are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable First Priority Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when the Mortgages are filed in the offices specified on Schedule 3.25 (or,
in the case of any Mortgage executed and delivered after the date thereof in
accordance with the provisions of Sections 5.11 and 5.12, when such Mortgage is
filed in the offices specified in the local counsel opinion delivered with
respect thereto in accordance with the provisions of Sections 5.11 and 5.12) and
all related recording fees paid, the Mortgages shall constitute a fully
perfected First Priority Lien on, and, subject to the exceptions set forth in
the applicable Mortgage, security interest in, all right, title and interest of
the Loan Parties in each such Mortgaged Property and the proceeds thereof.

(d) UK Security Agreements. Subject to the Legal Reservations, the UK Security
Documents, if any, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, a legal, valid, enforceable and perfected First Priority Lien
in the “Collateral” (as defined in the relevant UK Security Document) of the
Loan Parties party to such documents to the extent set forth therein.

(e) Australian Security Agreements. The Australian Security Agreements, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent (or the Australian Security Trustee), for the ratable
benefit of the Secured Parties, a legal, valid, enforceable and perfected First
Priority Lien in the “Collateral” (as defined in the relevant Australian
Security Agreements) of the Loan Parties party to such documents to the extent
set forth therein.

(f) Dutch Security Agreements. The Dutch Security Agreements, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid,
enforceable and perfected First Priority Lien in the “Collateral” (as defined in
the relevant Dutch Security Agreements) of the Loan Parties party to such
documents to the extent set forth therein.

 

124



--------------------------------------------------------------------------------

(g) Other Foreign Security Documents. Any Security Document governed by a law
other than applicable Australian laws, Dutch laws, U.S. laws or UK laws creates,
upon execution and delivery thereof by the parties thereto, an effective First
Priority Lien over the assets purported to be secured by it.

(h) Valid Liens. Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof by the parties thereto, be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable Requirements of Law; and
(ii) subject to the Intercreditor Agreement (so long as any Term Loans are
outstanding), the terms of any Permitted Securitization Intercreditor Agreement
(so long as any Permitted Securitization is outstanding) or the terms of any
Permitted Secured Indebtedness Intercreditor Agreement (so long as any Permitted
Secured Indebtedness is outstanding), upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by any
Security Document), such Security Document will constitute fully perfected First
Priority Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral.

Section 3.26 Certain Dutch Law Matters.

(a) Guarantee. No Dutch Loan Party guarantees or has guaranteed the obligations
of any other Person in accordance with Section 2:403 of the Dutch Civil Code (or
similar arrangements in other jurisdictions).

(b) Dutch Security. Any security interest or guarantee granted by a Dutch Loan
Party is in its corporate interest, is not prejudicial to the rights of other
creditors and does not violate section 2:98c or 2:207c of the Dutch Civil Code.

(c) Centre of Main Interests and Establishments. Each Dutch Loan Party (i) has
its “centre of main interests” (as that term is used in Article 3(1) of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”) in The Netherlands; and (ii) does not have an “establishment”
(as that term is used in Article 2(h) of the Regulation) in any jurisdiction.

Section 3.27 Certain Australian Law Matters.

(a) Tax Consolidated Group. No Australian Loan Party is a member of a Tax
Consolidated Group unless (i) a TSA and a TFA are in full force and effect; and
(ii) each member of the Tax Consolidated Group to which the Australian Loan
Party is a member is party to the TSA and TFA.

(b) Australian GST Group. Neither Holdings nor any of its Subsidiaries is a
member of an Australian GST Group unless an ITSA is in full force and effect.

(c) Australian Loan Parties. If such Loan Party is an Australian Loan Party,
(i) the entering into and performance by it of its obligations under the Loan
Documents to which it is expressed to be a party are for its commercial benefit
and are in its commercial interests; and (ii) the entry into and performance by
it of its obligations under the Loan Documents to which it is a party do not
contravene the Corporations Act.

Section 3.28 Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Loans and Swingline Loans on and after the Closing Date (a) to effect
the Refinancing; (b) to pay all fees

 

125



--------------------------------------------------------------------------------

and expenses owing in connection with the Transactions (other than the Exxaro
Acquisition); and (c) for general corporate purposes (including to effect
Permitted Acquisitions other than, for the avoidance of doubt, the Exxaro
Acquisition)). Each Borrower will, and will cause each of its Subsidiaries to,
ensure that no Proceeds of the Revolving Loans and Swingline Loans shall be used
in violation of law or result in any guarantee or grant of security by any Loan
Party being in violation of law.

Section 3.29 Insurance. Schedule 3.29 (to the extent available to the
Administrative Borrower on the Closing Date, and after the Closing Date, as
modified pursuant to Section 5.14(c)) sets forth a true, complete and correct
description of all insurance maintained by Holdings and its Subsidiaries as of
the Closing Date. All insurance maintained by Holdings and its Subsidiaries is
in full force and effect, all premiums have been duly paid, neither Holdings nor
any of its Subsidiaries has received notice of violation or cancellation
thereof, the Premises, and the use, occupancy and operation thereof, comply in
all material respects with all Insurance Requirements, and there exists no
default under any Insurance Requirement. Holdings and its Subsidiaries have
insurance required under Section 5.05.

Section 3.30 Location of Material Inventory. Schedule 3.30 (as such schedule may
be amended or supplemented from time to time on the same terms and conditions as
required under Section 6.5(c) of the U.S. Security Agreement to amend Schedule
5.5 to the U.S. Security Agreement) sets forth all locations in the United
States, the Netherlands and Australia where the aggregate value of Inventory at
any such location owned by the Loan Parties exceeds $500,000.

Section 3.31 Accuracy of Borrowing Bases. At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, each Account and each item
of Inventory included in the calculation of each of the Borrowing Bases
satisfies all of the criteria stated herein (or of which the Administrative
Borrower has hereafter been notified by the Administrative Agent under
Section 2.21) to be an Eligible Account and an item of Eligible Inventory,
respectively.

Section 3.32 Not a Trustee. Except as set out in this document, no Australian
Loan Party enters into any Loan Document as trustee of any trust or settlement.

Section 3.33 No Immunity. No Loan Party nor any of its Subsidiaries or any of
their assets have immunity from the jurisdiction of a court or from legal
process, except to the extent it concerns assets located in the Netherlands
which qualify as goods intended for public use (goederen bestemd voor de
openbare dienst) as referred to in the Dutch Code of Civil Procedure (Wetboek
van Burgerlijke Rechtsvordering).

Section 3.34 Excluded Entities. No Excluded Entity holds any material assets or
properties or conducts any business, and no material liability is reasonably
expected to result from the dissolution of any of the Excluded Entities.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.

 

126



--------------------------------------------------------------------------------

(a) Loan Documents. There shall have been delivered to the Administrative Agent
an executed counterpart of each of the Loan Documents and the Perfection
Certificate.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
(or, in the case of an Australian Loan Party, of a director or in the case of a
limited liability partnership, a designated member) dated the Closing Date,
certifying (A) that attached thereto is a true and complete copy of each
Organizational Document of such Loan Party certified (to the extent applicable)
as of a recent date by the Secretary of State of the state of its organization;
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or any other corporate body of such Loan
Party which is authorized under such Loan Party’s Organizational Documents or by
any applicable Requirements of Law to resolve on the following matters)
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect; and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));

(ii) with respect to any Persons organized, formed or incorporated in any state
of the United States, and to the extent applicable in the relevant jurisdiction
for any Non-U.S. Entities, a certificate as to the good standing of each Loan
Party (in so-called “long-form” if available) as of a recent date, from such
Secretary of State (or other applicable Governmental Authority) and a
“bring-down” good standing dated on or about the Closing Date; and

(iii) such other documents as the Administrative Agent may reasonably request.

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer
and the chief financial officer of Holdings, confirming compliance with the
conditions precedent set forth in this Section 4.01 and Sections 4.02(b) and
(c).

(d) Financings and Other Transactions, etc.

(i) The Exxaro Acquisition Date shall have occurred.

(ii) The organizational structure and capital structure of Holdings and its
Subsidiaries shall be as set forth on Schedule 3.02.

(iii) The Refinancing shall have been consummated in full to the satisfaction of
the Lenders with all liens in favor of the existing lenders being
unconditionally released; the Administrative Agent shall have received a
“pay-off” letter or “deed of release” (as applicable) in form and substance
reasonably satisfactory to the Administrative Agent with respect to all debt
being refinanced in the Refinancing; and

 

127



--------------------------------------------------------------------------------

the Administrative Agent shall have received from any Person holding any Lien
securing any such debt, such UCC termination statements, mortgage releases,
releases of assignments of leases and rents, releases of security interests in
Intellectual Property, undertakings to register financing statements in relation
to the PPSA Australia to remove security interests and other instruments, in
each case in proper form for recording, as the Administrative Agent shall have
reasonably requested to release and terminate of record the Liens securing such
debt.

(e) Financial Statements; Pro Forma Balance Sheet; Projections. The Lenders
shall have received and shall be satisfied with the form and substance of the
financial statements described in Section 3.05 and with the forecasts of each of
the Borrowing Bases (other than the Dutch Borrowing Base) and financial
performance of Holdings, the Borrowers, the Acquired Business and their
respective Subsidiaries.

(f) Indebtedness and Minority Interests. After giving effect to the Transactions
and the other transactions contemplated hereby, no Company shall have
outstanding any Indebtedness or preferred stock other than (i) the Loans and
Credit Extensions hereunder; (ii) Indebtedness incurred under the Term Loan
Agreement; (iii) the Indebtedness listed on Schedule 6.01(i); and
(iv) Indebtedness owed to any Borrower or Guarantor.

(g) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
favorable written opinion of (i) Kirkland & Ellis LLP, special counsel for the
Loan Parties; and (ii) each local and foreign counsel for the Loan Parties (or
the Administrative Agent, to the extent consistent with finance opinion practice
in such Loan Party’s jurisdiction of organization) listed on Schedule 4.01(g),
in each case (A) dated the Closing Date, (B) addressed to the Agents, the
Issuing Bank and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent.

(h) Solvency Certificate and Other Reports. The Administrative Agent shall have
received appraisals of the Borrowers’ Inventory and a field examination of the
Collateral, in each case satisfactory to the Administrative Agent, it being
agreed that the appraisals and field examinations delivered to the
Administrative on or prior to June 11, 2012 are satisfactory to the
Administrative Agent. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit O, dated the Closing Date and signed by the
chief financial officer of Holdings.

(i) Requirements of Law. The Lenders shall be satisfied that the Holdings, its
Subsidiaries and the Transactions shall be in full compliance with all material
Requirements of Law, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them.

(j) Consents. Each Loan Party shall have obtained all material Governmental
Authorizations and all material consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the
Loan Documents and each of the foregoing shall be in full force and effect and
in form and substance reasonably satisfactory to the Administrative Agent. All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Loan Documents
or the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

128



--------------------------------------------------------------------------------

(k) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings, any Borrower or any of
their respective Subsidiaries to fully and timely perform their respective
obligations under the Transaction Documents, or the ability of the parties to
consummate the financings contemplated hereby or the other Transactions.

(l) Fees. The Arranger and Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the legal fees and expenses of Skadden, Arps, Slate, Meagher & Flom
LLP, special counsel to the Agents, King & Wood Mallesons, foreign counsel to
the Agents and the Australian Security Trustee, De Brauw Blackstone Westbroek
N.V., foreign counsel to the Agents, and the fees and expenses of any other
local counsel, foreign counsel, appraisers, consultants and other advisors)
required to be reimbursed or paid by the Borrowers hereunder or under any other
Loan Document.

(m) Confirmation of Perfected Security Interest. The Security Documents required
hereunder on the Closing Date shall have been executed and delivered in form,
scope and substance customary for financings of this type and the Collateral
Agent shall have a First Priority perfected security interest in the Collateral
of the Borrowers and Guarantors; it being understood that other than to the
extent such perfection may be achieved through (i) the execution of the Loan
Documents, (ii) the filing of a UCC financing statement (or jurisdictional
equivalent) or other document with the United States Patent and Trademark Office
or United States Copyright Office or (iii) the possession of stock certificates
or other certificates representing Equity Interests, to the extent any
Collateral or the grant of a security interest or perfection of such security
interest in any Collateral is not provided on the Closing Date after the use by
the Loan Parties of commercially reasonable efforts to do so or without undue
burden or expense, the delivery of such Collateral shall not constitute a
condition precedent to the Closing Date but may instead be required to be
delivered within ninety (90) days after the Closing Date (or such later date as
the Administrative Agent may agree).

(n) Personal Property Requirements. The Collateral Agent shall have received:

(i) satisfactory evidence that all certificates, agreements or instruments
representing or evidencing the Securities Collateral accompanied by instruments
of transfer and stock powers undated and endorsed in blank have been delivered
to the Term Loan Agent (which shall act as bailee for the Collateral Agent (or
the Australian Security Trustee));

(ii) satisfactory evidence that the Intercompany Note executed by and among
Holdings and each of its Subsidiaries, accompanied by instruments of transfer
undated and endorsed in blank have been delivered to the Term Loan Agent (which
shall act as bailee for the Collateral Agent (or the Australian Security
Trustee));

(iii) satisfactory evidence that all other certificates, agreements, including
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments and all Investment Property of each Loan Party
(as each such term is defined in the U.S. Security Agreement or any Australian
Security Agreement and to the extent required by the U.S. Security Agreement or
any Australian Security Agreement) have been delivered to the Term Agent (which
shall act as bailee for the Collateral Agent (or the Australian Security
Trustee))];

 

129



--------------------------------------------------------------------------------

(iv) UCC financing statements in appropriate form for filing under the UCC,
financing statements in appropriate for filing under the PPSA Australia,
Intellectual Property Security Agreements for filing with the United States
Patent and Trademark Office and United States Copyright Office and such other
documents under applicable Requirements of Law in each jurisdiction as may be
necessary or appropriate or, in the opinion of the Collateral Agent, desirable
to perfect the Liens created, or purported to be created, by the Security
Documents;

(v) certified copies of UCC, Australian PPSA, United States Patent and Trademark
Office and United States Copyright Office, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches, each
of a recent date listing all effective financing statements, lien notices or
comparable documents that name any Loan Party as debtor and that are filed in
those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Collateral Agent deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than Permitted
Collateral Liens or any other Liens acceptable to the Collateral Agent);

(vi) with respect to each location set forth on Schedule 4.01(n)(vi), a Landlord
Access Agreement or Bailee Letter, as applicable; provided that no such Landlord
Access Agreement or Bailee Letter shall be required with respect to any Real
Property that could not be obtained after the Loan Party that is the lessee of
such Real Property or owner of the inventory or other personal property
Collateral stored with the bailee thereof, as applicable, shall have used all
commercially reasonable efforts to do so; and

(vii) evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents.

(o) Anti-Terrorism Laws. At least five (5) Business Days prior to the Closing
Date, the Lenders and the Administrative Agent shall have received the
information required under Section 10.13.

(p) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate evidencing Borrowing Availability on the Closing Date
of at least $200.0 million.

(q) Intercreditor Agreement. The Loan Parties and the Term Loan Agent shall have
executed the Intercreditor Agreement, which agreement shall be in form and
substance satisfactory to the Administrative Agent and the Lenders.

(r) Exxaro Indebtedness. Consideration in the form of cash to be utilized for
the payment in full of Indebtedness permitted under Section 6.01(x) shall be
held by a Borrower or an Affiliate of a Borrower in a separate account pursuant
to the Transaction Agreement on terms consistent with the Transaction Agreement
for the purpose of paying such Indebtedness in full.

(s) Term Loan Evidence. The Administrative Agent shall have received evidence
that the Term Loan Documents do not prohibit the grant of a security interest to
the Collateral Agent in the Equity Interests of Holdings and its Subsidiaries as
contemplated hereby.

 

130



--------------------------------------------------------------------------------

Section 4.02 Conditions to All Credit Extensions.

The obligation of each Lender and each Issuing Bank to make any Credit Extension
(including the initial Credit Extension) shall be subject to, and to the
satisfaction of, each of the conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).

(b) No Default. At the time of and immediately after giving effect to such
Credit Extension and the application of the proceeds thereof, no Default shall
have occurred and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date; provided, however, that this condition shall not apply to
any request for the amendment of a Letter of Credit for purposes of decreasing
its face value.

(d) Anti-Terrorism Laws. With respect to Letters of Credit issued for the
account of a Subsidiary only, the Lenders and the Administrative Agent shall
have timely received the information required under Section 10.13.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by the Borrowers of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrowers and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(b) and (c) have been satisfied.

Section 4.03 Conditions to Initial Credit Extension to an Eligible Subsidiary.

The obligation of each Lender and each Issuing Bank to make the initial Credit
Extension to an Eligible Subsidiary shall be subject to, and to the satisfaction
of, each of the conditions precedent set forth below.

(a) Opinion of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
favorable written opinion of special counsel for such Eligible Subsidiary (or
the Administrative Agent, to the extent consistent with finance opinion practice
in such Loan Party’s jurisdiction of organization), (A) dated the date of the
proposed initial Credit Extension to such Eligible Subsidiary (each, an “Initial
Borrowing Date”), (B) addressed to the Agents, the Issuing Bank and the Lenders
and (C) in form and substance satisfactory to the Administrative Agent.

 

131



--------------------------------------------------------------------------------

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary (or director if such
Eligible Subsidiary is incorporated or organized under the laws of Australia or
the laws of the Netherlands) of such Eligible Subsidiary dated the Initial
Borrowing Date (or such earlier date acceptable to the Administrative Agent)
certifying (A) that attached thereto is a true and complete copy of each
Organizational Document of such Eligible Subsidiary certified (to the extent
applicable) as of a recent date by the Secretary of State of the state of its
organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Eligible Subsidiary
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Eligible Subsidiary (together with a certificate of
another officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (i));

(ii) (other than in respect of any Eligible Subsidiary incorporated or organized
under the laws of Australia) a certificate as to the good standing of such
Eligible Subsidiary (in so-called “long-form” if available) as of a recent date,
from such Secretary of State (or other applicable Governmental Authority); and

(iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request and consistent with the requirements
of Section 4.01, including but not limited to, applicable Security Documents.

(c) Anti-Terrorism Laws. The Lenders and the Administrative Agent shall have
timely received the information required under Section 10.13.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full (other than any contingent indemnification obligations as to which no
claim has been made) and all Letters of Credit have been canceled, cash
collateralized in a manner and in an amount consistent with the requirements of
Section 2.18(i) or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, each Loan Party shall perform, and shall cause each of its Subsidiaries
to perform, all covenants in this Article V.

Section 5.01 Financial Statements, Reports, etc. Holdings will deliver to the
Administrative Agent and each Lender:

(a) [Intentionally omitted];

(b) Quarterly Reports. As soon as available, and in any event within forty-five
(45) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (or, with respect to the first Fiscal Quarter following the Exxaro
Acquisition Date, if such Fiscal Quarter is one of the first three Fiscal
Quarters of the relevant Fiscal Year, 60 days), commencing with the Fiscal
Quarter in which the Closing

 

132



--------------------------------------------------------------------------------

Date occurs, (i) the consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Narrative Report with respect thereto (it being understood that all of the
foregoing information may be furnished in the form of a Form 10-Q and only the
information required as of the date hereof by such Form 10-Q shall be required
by this Section 5.01(b)(i) so long as such financial information includes the
financial information described in this Section 5.01(b)(i))and (ii) a Financial
Officer Certification with respect thereto;

(c) Annual Reports. As soon as available, and in any event within 90 days after
the end of each Fiscal Year (or, with respect to the first Fiscal Year in which
the Exxaro Acquisition Date occurs, 120 days), commencing with the Fiscal Year
ending December 31, 2012, (1) (i) the audited consolidated balance sheets of
Holdings and its Subsidiaries as at the end of such Fiscal Year and the related
audited consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
all in reasonable detail, together with a Narrative Report with respect thereto
(it being understood that all of the foregoing information may be furnished in
the form of a Form 10-K and only the information required as of the date hereof
by such Form 10-K shall be required by this Section 5.1(c)(1)(i) so long as such
financial information includes the financial information described in this
Section 5.01(c)(1)(i)) and (ii) a Financial Officer Certification with respect
thereto and (2) with respect to such audited consolidated financial statements,
a report thereon of Grant Thornton LLP or other independent certified public
accountants of recognized national or regional standing selected by Holdings,
and reasonably satisfactory to Administrative Agent (the firm delivering such
report, the “Accounting Firm”) (which report and/or the accompanying financial
statements shall be unqualified as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards). Furthermore, Holdings and Tronox US
shall use commercially reasonable efforts to cause the Accounting Firm to
deliver concurrently with its report delivered pursuant to Section 5.01(c)(2) a
written statement by such independent certified public accountants stating
(i) that their audit examination has included a review of the terms of
Section 6.07 of this Agreement and the related definitions, (ii) to the extent
the accountants agree to so provide, whether, in connection therewith, any
condition or event that constitutes a Default or an Event of Default under
Section 6.07 has come to their attention and, if such a condition or event has
come to their attention, specifying the nature and period of existence thereof,
and (iii) that nothing has come to their attention that causes them to believe
that the information contained in any Compliance Certificate is not correct or
that the matters set forth in such Compliance Certificate are not stated in
accordance with the terms hereof;

(d) Financial Officer’s Certificate. Concurrently with any delivery of financial
statements under Section 5.01(b) or (c), a Compliance Certificate (A) certifying
that no Default has occurred or, if such a Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (B) beginning with the first Fiscal Quarter ending
after the Closing Date, setting forth computations in reasonable detail
satisfactory to the Administrative Agent calculating the Consolidated Fixed
Charge Coverage Ratio (whether or not a Covenant Testing Period exists) and
(C) showing a reconciliation of Consolidated Adjusted EBITDA to the net income
set forth on the statement of income;

 

133



--------------------------------------------------------------------------------

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 5.01(b) or (c) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance reasonably satisfactory to the Administrative
Agent;

(f) Notice of Default. Promptly upon an officer of Holdings or any Borrower
obtaining actual knowledge (and, in any event, within five (5) Business Days
thereof) (i) of any occurrence of a Default or an Event of Default; (ii) that
any Person has given any notice to Holdings or any of its Subsidiaries or taken
any other action with respect to any event or condition set forth in
Section 8.01(m); or (iii) of the occurrence of any event or change that has
caused or evidences or could reasonably be expected to result in, either
individually or in the aggregate, a Material Adverse Effect, a certificate of a
Responsible Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Borrowers have taken, is taking
and proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any officer of Holdings or any Borrower
obtaining actual knowledge of (A) (i) any Adverse Proceeding not previously
disclosed in writing to Lenders or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii) could be reasonably
expected to have a Material Adverse Effect; (B) any proceeding with respect to
any Loan Document; (C) any proceeding that could reasonably be expected to have
a Material Adverse Effect; or (D) any proceeding that seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the Transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
the Companies to enable Administrative Agent and its counsel to evaluate such
matters;

(h) Employee Benefit Plans, Multiemployer Plans. (i) Promptly upon any Company
becoming aware (and, in any event, within five (5) Business Days thereof) of the
occurrence of or forthcoming occurrence of any ERISA Event that could reasonably
be expected to have a Material Adverse Effect, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the IRS, the
Department of Labor, the PBGC or any other Governmental Authority or
Governmental Entity with respect thereto; and (ii) with reasonable promptness
upon the request of the Administrative Agent, copies of (1) each Schedule SB
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Holdings or any of its Subsidiaries with the IRS with respect to each Pension
Plan (and any similar reports filed by any Company with any Governmental
Authority, Governmental Entity or pension provider with respect to each Foreign
Plan); (2) all notices received by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning
an ERISA Event; and (3) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan; provided that if any Company
or its ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, the applicable
Company or ERISA Affiliate shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof;

 

134



--------------------------------------------------------------------------------

(i) Financial Plan. (i) As soon as practicable and in any event no later than
forty-five (45) days after the beginning of each Fiscal Year, commencing for the
Fiscal Year ending December 31, 2013, (A) a consolidated plan and financial
forecast for each Fiscal Quarter of such Fiscal Year, including a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Holdings and its Subsidiaries for each such Fiscal Quarter of such
Fiscal Year, and an explanation of the assumptions on which such forecasts are
based; and (B) a consolidated plan and financial forecast for each of the two
(2) subsequent Fiscal Years, including a forecasted consolidated balance sheet
and forecasted consolidated statements of income and cash flows of Holdings and
its Subsidiaries for each such Fiscal Year, an explanation of the assumptions on
which such forecasts are based and accompanied by the statement of a Financial
Officer of Holdings to the effect that the Financial Plan is a reasonable
estimate for the periods covered thereby (each plan delivered pursuant to clause
(A) or (B) above, a “Financial Plan”); and (iii) promptly when available, any
significant revisions of such Financial Plan;

(j) Insurance Report. As soon as practicable and in any event within ninety
(90) days after the end of each Fiscal Year, a certificate from the Companies’
insurance broker(s) in form and substance reasonably satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such certificate by Holdings and its Subsidiaries and promptly
notify the Administrative Agent and the Collateral Agent whenever any separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under Section 5.05 is taken out by any Company; and
promptly deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies;

(k) Notice Regarding Material Contracts. Promptly, and in any event within ten
(10) Business Days (or such later date as the Administrative Agent may agree)
(i) after any Material Contract of any Company is terminated (other than
pursuant to its terms) or amended in a manner that is materially adverse to
Holdings and its Subsidiaries, taken as a whole; or (ii) any new Material
Contract (other than any contract in the ordinary course of business) is entered
into, a written statement describing such event, with copies of such material
amendments or new contracts, delivered to the Administrative Agent (to the
extent such delivery is permitted by the terms of any such Material Contract;
provided, no such prohibition on delivery shall be effective if it were
bargained for by such Company with the intent of avoiding compliance with this
Section 5.1(k)), and an explanation of any actions being taken with respect
thereto;

(l) Information Regarding Collateral.

(i) Holdings will furnish to the Collateral Agent prompt written notice of any
change (A) in Loan Party’s corporate name; (B) in the location of any Loan
Party’s chief executive office; (C) in any Loan Party’s identity or corporate
structure; (D) in any Loan Party’s jurisdiction of organization; or (E) if
applicable, in any Loan Party’s Federal Taxpayer Identification Number or state
organizational identification number. Each Loan Party agrees to promptly provide
the Collateral Agent with certified Organizational Documents reflecting any of
the changes described in the preceding sentence;

(ii) Other than in connection with the Reorganization (provided that it is
acknowledged and agreed that any transfers of Collateral in connection with the
Reorganization shall be made subject to the Liens in favor of the Collateral
Agent for the

 

135



--------------------------------------------------------------------------------

benefit of the Secured Parties), Holdings agrees not to effect or permit any
change referred to in the preceding subclause (ii) unless (A) it shall have
given the Collateral Agent and the Administrative Agent prompt (and in any event
within ten (10) days (or such later date as the Administrative Agent may agree)
notice following any such change, clearly describing such change and providing
such other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request; (B) it shall have taken all action
reasonably satisfactory to the Collateral Agent to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable (including, without limitation,
filings under the UCC or otherwise that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral as contemplated in the
Security Documents);

(iii) Each Loan Party agrees to promptly notify the Collateral Agent of any
change in the location of any office in which it maintains books or records
relating to Revolving Loan Priority Collateral owned by it or any office or
facility at which Revolving Loan Priority Collateral in excess of $1,000,000 is
located (including the establishment of any such new office or facility), other
than changes in location to a Mortgaged Property or a leased property subject to
a Landlord Access Agreement; provided that the Loan Parties shall not be
required to notify the Collateral Agent under this clause (iii) with respect to
(A) mobile goods; (B) Inventory or Equipment in transit or being handled by
freight forwarders; (C) property at other locations in connection with the
repair or refurbishment thereof; and (D) collateral in the possession of
employees in the ordinary course of business;

(iv) Holdings also agrees promptly after it becomes aware to notify the
Collateral Agent (A) if any material portion of the Revolving Loan Priority
Collateral is damaged or destroyed or otherwise materially adversely affected;
(B) the incurrence of any material Lien (other than Permitted Collateral Liens)
on, or material claim asserted against any of the Collateral; (C) the occurrence
of a Casualty Event; or (D) the occurrence of any other event which could
materially affect the value of the Collateral;

(m) Annual Collateral Verification. Within 120 days after the end of each Fiscal
Year, commencing with the Fiscal Year ended December 31, 2012, Holdings shall
deliver to the Collateral Agent a certificate of a Responsible Officer
(i) either confirming that there has been no change in the information set forth
in the Perfection Certificate or the latest Perfection Certificate Supplement
and/or identifying such changes by setting forth the information required
pursuant to the Perfection Certificate Supplement; and (ii) certifying that all
UCC financing statements (including fixtures filings, as applicable) and all
supplemental Intellectual Property Security Agreements or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (n) above (or in the latest Perfection Certificate
Supplement delivered pursuant to this Section 5.01(m)) to the extent necessary
to effect, protect and perfect the security interests under the Security
Documents (to the extent perfection may be achieved by the foregoing filings)
for a period of not less than 18 months after the date of such certificate
(except as noted therein with respect to any continuation statements to be filed
within such period);

(n) Other Information. Promptly upon their becoming available, copies of (i) all
financial statements, reports, notices and proxy statements sent or made
available generally by any Loan Party to its security holders or bondholders
acting in such capacity; (ii) all regular and periodic reports and all

 

136



--------------------------------------------------------------------------------

registration statements and prospectuses, if any, filed by any Loan Party with
any securities exchange or with the SEC, ASIC or any other Governmental
Authority; (iii) all press releases and other statements made available
generally by Holdings or any of its Subsidiaries to the public concerning
material developments in the business of Holdings or any of its Subsidiaries;
and (iv) such other information and data with respect to the operations,
business affairs and financial condition of any Company as from time to time may
be reasonably requested by the Administrative Agent; and

(o) Term Loan Agreement. Concurrently with the delivery thereof, Holdings shall
deliver copies of all reports and other information provided to the agents and
lenders under the Term Loan Agreement and shall provide notice of all conference
calls and meetings of the Loan Parties (as defined therein) and the lenders
under such Term Loan Agreement to the extent not prohibited by the Term Loan
Agent or any such lenders, in each case for informational purposes only.

Section 5.02 Existence. Except as otherwise permitted under Section 6.08 or
(other than with respect to Holdings or any Borrower) to the extent that the
failure to remain in existence could not reasonably be expected to result in a
Material Adverse Effect, each Loan Party will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business; provided, no Loan Party (other than a Borrower with respect to
existence) or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to Lenders.

Section 5.03 Payment of Obligations, Taxes and Claims.

(a) Payment of Obligations. Each Loan Party will, and will cause each of its
Subsidiaries to, pay all material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, that such payment shall not be required with respect to any
Tax if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i)(A) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor and (B) in the case of a Tax or claim which has or may become
a Lien against any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such Tax or
claim; and (ii) the failure to pay could not reasonably be expected to result in
a Material Adverse Effect. No Loan Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holdings or any of its Subsidiaries).

(b) Australian Tax Consolidation. With respect to each Australian Loan Party,
each Loan Party will, and will cause each of its Subsidiaries to, ensure that
(i) so long as it is a member of a Tax Consolidated Group (A) there is at all
times a TSA for that Tax Consolidated Group (of which each Australian Loan Party
is party to) in form and substance reasonably satisfactory to the Agent,
(B) each member of the Tax Consolidated Group (of which each Australian Loan
Party is a member) is party to a TFA; and (C) it complies with the TSA and TFA
(ii) the TSA is amended or replaced to the extent necessary to ensure that it
remains a valid TSA (having regard to changes in the composition or activities
of the Tax Consolidated Group); (iii) it is not at any time liable for any Group
Liability other than in respect of its own assets and activities (including as a
result of being a member of a Tax Consolidated Group or a party to a TSA);
(iv) the Head Company of the Tax Consolidated Group to which each

 

137



--------------------------------------------------------------------------------

Australian Loan Party is a member gives the Australian Taxation Office a copy of
the TSA within the period required by section 721-25(3)(b) of the Australian Tax
Act if the Australian Taxation Office gives a notice requiring it to do so.

(c) Australian GST Group. With respect to each Australian Loan Party, each Loan
Party will, and will cause each of its Subsidiaries to, ensure that it will not
become a member of an Australian GST Group unless the Australian GST Group of
which the Australian Loan Party becomes a member has at all times while the
Australian Loan Party is a member a valid ITSA for that Australian GST Group in
a form and substance reasonably satisfactory to the Administrative Agent, except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

Section 5.04 Maintenance of Properties. Except to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
each Loan Party will, and will cause each of its Subsidiaries to maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear and damage by casualty or operational failure excepted, all
material tangible properties used or useful in the business of Holdings and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.

Section 5.05 Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
Flood Program, in each case in compliance with any applicable regulations of the
Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. From and after
the tenth (10th) Business Day (or such longer period as the Administrative Agent
shall agree), each such policy of insurance shall (i) name the Collateral Agent,
on behalf of the Secured Parties, as an additional insured thereunder as its
interests may appear, (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to the Collateral Agent, that names the Collateral Agent, on behalf of the
Secured Parties, as the loss payee thereunder. Holdings shall provide or shall
cause to be provided at least thirty (30) days’ prior written notice to the
Collateral Agent of any modification adverse to the interests of the Lenders
hereunder or cancellation of such policy.

Section 5.06 Books and Records; Inspections. Each Loan Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities. Each Company will permit any
authorized representatives designated by the Administrative Agent to visit and
inspect any of the properties of such Company and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and advisors (including independent public
accountants), all upon reasonable prior written notice and at such reasonable
times during normal business hours and as often as may reasonably be requested;
provided, however, that Holdings shall only be responsible for the expenses
relating to the foregoing (a) for one visit per Fiscal Year if no Event of
Default has occurred and is continuing and (b) during the continuation of an
Event of Default.

 

138



--------------------------------------------------------------------------------

Section 5.07 Lenders Meetings. Holdings will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once each Fiscal Year to be held at
Holdings’ offices in the United States (or at such other location as may be
agreed to by Holdings and Administrative Agent or, at the option of the
Administrative Agent, by conference call) at such time as may be agreed to by
Holdings and the Administrative Agent.

Section 5.08 Compliance with Laws. Each Loan Party will comply, and will cause
each of its Subsidiaries and shall use commercially reasonable efforts to cause
all other Persons, if any, on or occupying any Real Property presently or
formerly owned, leased, operated or used by any Company to comply, with the
requirements of all applicable Requirements of Law, rules, regulations and
orders of any Governmental Authority (except with respect to Environmental Laws
which are covered in Section 5.09), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.09 Environmental.

(a) Environmental Disclosure. Holdings will deliver to the Administrative Agent
and the Lenders:

(i) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release of Hazardous Materials that could reasonably
be expected to require a Remedial Action or give rise to Environmental
Liabilities or Environmental Claims that could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect, (2) any
Environmental Claim brought against any Company that could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect or
(3) any Company’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Real Property owned, operated or leased by
any Company that could cause such Real Property or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws that could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect;

(ii) as soon as practicable following the sending or receipt thereof by any
Company, a copy of any and all written communications with any Governmental
Authority or other Person with respect to (1) any Environmental Claims that
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect; (2) any Release of Hazardous Materials that could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; and (3) any request for information from any Governmental
Authority that suggests such Governmental Authority is investigating whether any
Company may be potentially responsible for any Release of Hazardous Materials
that could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect;

(iii) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by any Company that could reasonably
be expected to expose Holdings or any of its Subsidiaries to, or result in,
Environmental

 

139



--------------------------------------------------------------------------------

Liability or Environmental Claims that could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect; and (2) any
proposed action to be taken the Companies to modify current operations in a
manner that could reasonably be expected to subject the Companies to any
additional material Environmental Liabilities or other material obligations or
requirements under any Environmental Laws which in either case could reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect; and

(iv) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested in writing by the Administrative Agent
in relation to any matters disclosed pursuant to this Section 5.09(a).

(b) Remedial Action. Each Loan Party shall promptly take, and shall cause each
of its Subsidiaries to promptly take, any and all actions necessary to (i) cure
any violation of applicable Environmental Laws by such Company that could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; (ii) conduct any Remedial Action that may be required pursuant
to applicable Environmental Laws by such Company that could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect;
and (iii) make an appropriate response to any Environmental Claim against such
Company and discharge any obligations it may have to any Person thereunder where
failure to do so could reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.

(c) Environmental Compliance. Each Loan Party shall comply, and shall cause each
of its Subsidiaries all lessees to comply, with all Environmental Laws, obtain
and maintain in full force and effect all necessary Governmental Authorizations
required pursuant to Environmental Laws, and conduct all Remedial Actions
required by, and in accordance with, applicable Environmental Laws except for
any failures to comply, obtain, maintain or conduct which would not reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect.

Section 5.10 Subsidiaries.

(a) In the event that any Person becomes a Subsidiary of Holdings (other than
any Exempt Entity) or any Subsidiary that was an Exempt Entity but has ceased to
be an Exempt Entity, Holdings shall within seven (7) Business Days after any
Dutch Subsidiary or any Australian Acquired Company ceases to be an Exempt
Entity (as such date may be extended by the Administrative Agent in its
discretion) or promptly (in the case of any other Subsidiary), but in no event
later than forty-five (45) days after the date such Person becomes a Subsidiary
of Holdings or ceases to be an Exempt Entity unless extended by the
Administrative Agent in its sole discretion), cause such Subsidiary (other than
any Exempt Entity) to become a Guarantor hereunder (unless such Subsidiary
becomes an Additional Co-Borrower hereunder) by executing and delivering to the
Administrative Agent and the Collateral Agent a Joinder Agreement or such
comparable documentation (in form and substance satisfactory to the
Administrative Agent); provided that, notwithstanding the foregoing, (i) each
additional Guaranty shall be limited (or not required) as necessary to reflect
limitations or prohibitions under applicable Requirements of Law with respect to
maintenance of share capital, financial assistance and other such similar legal
restrictions affecting such Subsidiary; (ii) Holdings shall not be obligated to
cause such Subsidiary to provide a Guaranty of the Obligations to the extent
that such Guaranty would result in a violation of applicable Requirements of Law
or any liability for individuals that are officers or directors of such
Subsidiary which, in any case, cannot be prevented or otherwise avoided through
the reasonable commercial efforts of Holdings or such Subsidiary; (iii) if such
Subsidiary is not directly or indirectly wholly-owned by Holdings, another Loan
Party or a direct or indirect wholly-owned Subsidiary of any of the foregoing,
if the consent of the

 

140



--------------------------------------------------------------------------------

co-owner of such Subsidiary is necessary or desirable and such consent is not
obtained following the use of commercially reasonable efforts, then such
Subsidiary shall not be required to provide a Guaranty pursuant to this
Section 5.10(a); (iv) Holdings shall not be obligated to cause such Subsidiary
to provide a Guaranty of the Obligations if such Guaranty would result in an
adverse tax consequences on account of application of Section 956 of the Code;
and (v) if the Administrative Agent determines in its sole discretion that the
benefit to the Secured Parties of such Subsidiary providing a Guaranty of the
Obligations is substantially outweighed by the expense or burden of such
Subsidiary providing such Guaranty, the Administrative Agent may advise Holdings
that certain actions otherwise required by this Section 5.10(a) shall not be
required (in which case such Subsidiary shall not be required to take such
actions).

(b) With respect to any Person who provides a Guaranty pursuant to
Section 5.10(a) or becomes an Additional Co-Borrower, Holdings shall seven
(7) Business Days after any Dutch Subsidiary or any Australian Acquired Company
ceases to be an Exempt Entity (as such date may be extended by the
Administrative Agent in its discretion) or promptly (in the case of any other
Subsidiary), but in no event later than forty-five (45) days after the date such
Person becomes a Subsidiary of Holdings unless extended by the Administrative
Agent in its sole discretion): (i) cause such Subsidiary to become a Grantor
under the relevant Security Documents, and additional Security Documents
(including those compatible with the laws of any non-U.S. Entity’s jurisdiction)
in form and substance reasonably acceptable to the Collateral Agent (it being
understood and agreed that the Secured Parties by their acceptance of the
benefits of this Agreement and the Security Documents authorize the Collateral
Agent to negotiate and execute such additional Security Documents on their
behalf); (ii) cause Holdings or the relevant Subsidiary or Subsidiaries of
Holdings that hold the ownership interests in such Person to take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates reasonably requested by the
Collateral Agent in respect of the pledge of the Equity Interests in such Person
together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of the holder(s) of
such Equity Interests, in each case, subject to the terms of the Intercreditor
Agreement (so long as any Term Loans are outstanding), the terms of any
Permitted Securitization Intercreditor Agreement (so long as any Permitted
Securitization is outstanding) or the terms of any Permitted Secured
Indebtedness Intercreditor Agreement (so long as any Permitted Secured
Indebtedness is outstanding); and (iii) cause such Subsidiary to take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates reasonably requested by the
Collateral Agent, including but not limited to those which are similar to those
described in Sections 4.01(b), (g) (such opinions, if any, to be delivered by
such counsel as is customary in the relevant jurisdiction), (h), (m) and (n) and
Section 5.14(a); provided however that if the Administrative Agent determines in
its reasonable discretion that the benefit to the Secured Parties of the
granting of a Lien on certain assets of such Subsidiary by such Subsidiary is
outweighed by the burden of granting a Lien on such assets of such Subsidiary by
such Subsidiary, the Administrative Agent may advise such Subsidiary that
certain actions otherwise required by this Section 5.10(b) shall not be required
(in which case such Subsidiary shall not be required to take such actions). With
respect to each such Subsidiary, Holdings shall promptly send to Administrative
Agent written notice setting forth with respect to such Person (x) the date on
which such Person became a Subsidiary of a Borrower; and (y) to the extent
applicable, all of the data required to be set forth in Schedules 3.01, 3.02,
3.09(b), 3.12(a) and 3.25 with respect to such Subsidiary; and such written
notice shall be deemed to supplement Schedules 3.01, 3.02, 3.09(b), 3.12(a) and
3.25 for all purposes hereof. Notwithstanding anything herein or in any other
Loan Document to the contrary, (A) no Loan Party shall be required to grant a
security interest in respect of Equity Interests in any South African
Subsidiaries; (B) in no event shall any of the Loan Parties be required to make
any filings or recordings with intellectual property offices in Asia; and (C) no
Lien shall be required to be created pursuant to the operation of this
Section 5.10(b) to the extent that the granting of such Lien would result in a
violation of applicable Requirements of Law.

 

141



--------------------------------------------------------------------------------

Section 5.11 Additional Material Real Estate Assets. In the event that (a) any
Material Real Estate Asset acquired by any Loan Party after the Closing Date or
(b) any Real Estate Asset owned or leased on the Closing Date becomes a Material
Real Estate Asset, other than the Mortgaged Properties, and such interest has
not otherwise been made subject to the Lien of the Security Documents in favor
of the Collateral Agent, for the benefit of Secured Parties, then such Loan
Party shall promptly take all such actions and execute and deliver, or cause to
be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates, including those which are similar to
those described in Section 5.14(a) with respect to each such Material Real
Estate Asset that the Collateral Agent shall reasonably request to create in
favor of the Collateral Agent, for the benefit of Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets; provided that
(x) the Collateral Agent and the Borrowers agree to exclude such Material Real
Estate Asset from the Collateral and the Borrowers shall not be required to
deliver any additional Security Documents if in each case, as reasonably
determined by the Collateral Agent in writing, the cost of obtaining or
perfecting a security interest is excessive in relation to the benefit afforded
to the Lenders thereby or the Term Loan Agent or the Senior Representative
determines not to include such Real Estate Assets in the Collateral or to not
require delivery of any Mortgages, opinions of counsel, Title Policies or
Surveys and (y) solely in respect of Leasehold Properties that are Material Real
Estate Assets, the applicable Loan Party shall only be obligated to use
commercially reasonable efforts to meet its obligations under this Section 5.11
and only to the extent such efforts are similarly required by the Term Loan
Agent or Senior Representative. In addition to the foregoing, the Borrowers
shall, at the request of the Collateral Agent, deliver, from time to time, to
the Collateral Agent, such appraisals as are required by any Requirement of Law
of Real Estate Assets with respect to which the Collateral Agent has been
granted a Lien. For the avoidance of doubt, with respect to any Real Estate
Asset acquired or leased after the Closing Date, unless required pursuant to
this Section 5.11, no Loan Party shall be required to take any actions to grant
a Lien or perfect a Lien in a Real Estate Asset that is not a Material Real
Estate Asset.

Section 5.12 Further Assurances.

(a) At any time or from time to time upon the request of the Administrative
Agent, each Loan Party will, at the Borrowers’ expense, promptly execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or any document or
instrument creating any additional security interest to the satisfaction of the
Administrative Agent, the Collateral Agent or any Lender, and do such other acts
and things as the Administrative Agent or the Collateral Agent may reasonably
request in order to effect fully the purposes of the Loan Documents, at all
times subject to the express limitations, exceptions and time limitations
included in the Loan Documents. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as the Administrative Agent
or the Collateral Agent may reasonably request from time to time to ensure that
the Obligations are guarantied by the Guarantors and are secured by the
Collateral and all other assets of the same asset class as those asset classes
constituting Collateral (in each case, and perfected with a First Priority Lien)
including all of the outstanding Equity Interests of the Subsidiaries of
Holdings. If the Administrative Agent, the Collateral Agent or the Required
Lenders determine that they are required by a Requirement of Law to have
appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, the Borrowers shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent and the Collateral Agent.

 

142



--------------------------------------------------------------------------------

(b) Each Loan Party (other than Tronox Bahamas) hereby authorizes the Collateral
Agent to file any financing or continuation statements, Intellectual Property
Security Agreements and amendments and supplements to any of the foregoing, in
any jurisdictions and with any filing offices as the Collateral Agent may
determine, in its reasonable discretion, are necessary or advisable to perfect
or otherwise protect the security interest granted to the Collateral Agent
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agent may
determine, in its reasonable discretion, is necessary, advisable or prudent to
ensure the perfection of the security interest in the Collateral granted to the
Collateral Agent in the Security Documents, including, without limitation,
describing such property as “all assets, whether now owned or hereafter
acquired, developed or created” or words of similar effect.

Section 5.13 Cash Management. Holdings shall maintain the Cash Management System
pursuant to Section 2.22 and keep Proceeds of the Term Loan Priority Collateral
separate (which Proceeds shall not be intentionally commingled with proceeds of
the Revolving Loan Priority Collateral, or, if commingled, shall remain
identifiable and, as promptly as practicable (but in no event later than five
(5) Business Days after such commingling unless extended by the Collateral Agent
in its sole discretion), segregated and maintained in separate accounts.

Section 5.14 Post-Closing Matters.

(a) Real Property Requirements. Within thirty (30) days after the Closing Date,
or such extended time as Administrative Agent shall permit, in its sole
discretion, the Collateral Agent shall have received, with respect to each
Mortgaged Property, each of the following, in form and substance reasonably
satisfactory to the Collateral Agent:

(i) a fully executed and notarized Mortgage, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering the Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured
Parties, together with all related title documents (if any);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each state or jurisdiction in which a Mortgaged Property is
located with respect to the enforceability of the Mortgage to be recorded in
such state or jurisdiction and such other matters as the Collateral Agent may
reasonably request (such opinions to be delivered by such counsel as is
customary in the relevant jurisdiction);

(iii) in the case of each Leasehold Property that is a Mortgaged Property
located in the United States, then to the extent available after the use of
commercially reasonable efforts by the Loan Parties, (A) a Landlord Consent and
Estoppel and (B) evidence that such Leasehold Property is a Recorded Leasehold
Interest;

(iv) (A) with respect to each Mortgaged Property located in the United States,
an ALTA mortgagee title insurance policy dated as of the date of the Mortgage
with all endorsements requested by Collateral Agent or an unconditional
commitment therefor issued by the Title Company (“Title Policy”) in an amount
not less than the fair market value of the Mortgaged Property, together with a
title report issued by the Title Company

 

143



--------------------------------------------------------------------------------

with respect thereto, dated not more than thirty days prior to the Closing Date
and copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, and (B) evidence satisfactory to the Collateral Agent that
the applicable Loan Party has paid to the Title Company or to the appropriate
governmental authorities all expenses and premiums of the Title Company and all
other sums required in connection with the issuance of the Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Mortgaged Property
in the appropriate real estate records;

(v) (A) a completed Flood Certificate with respect to each Mortgaged Property
located in the United States, which Flood Certificate shall (x) be addressed to
the Collateral Agent and (y) otherwise comply with the Flood Program; (B) if the
Flood Certificate states that such Mortgaged Property is located in a Flood
Zone, the Borrower’s written acknowledgment of receipt of written notification
from the Collateral Agent (x) as to the existence of such Mortgaged Property and
(y) as to whether the community in which each Mortgaged Property is located is
participating in the Flood Program; and (C) if such Mortgaged Property is
located in a Flood Zone and is located in a community that participates in the
Flood Program, evidence that the Borrower has obtained a policy of flood
insurance that is in compliance with all applicable requirements of the Flood
Program;

(vi) with respect to each Mortgaged Property located in the United States that
is not a Leasehold Property, an ALTA survey, provided that, if the applicable
Borrower is able to obtain a “no change” affidavit acceptable to the Title
Company and does deliver such certificate to the Title Company to enable it to
issue a Title Policy (A) removing all exceptions which would otherwise have been
raised by the title company as a result of the absence of a new survey for such
real property and (B) including all endorsements that would otherwise have been
included had a new ALTA survey been obtained, then a new ALTA survey shall not
be required;

(vii) a fully executed and notarized mortgage release, in proper form for
recording in all appropriate places in the applicable jurisdiction and otherwise
in form and substance acceptable to the Title Company in order to remove the
existing lien in favor of Wells Fargo Capital Finance, LLC;

Notwithstanding anything contained in Section 5.14(a), the Collateral Agent and
the Borrowers agree to exclude Real Estate Assets from the Collateral and/or the
Borrowers shall not be required to deliver any Mortgages, opinions of counsel,
Title Polices and Surveys, if, in each case, (x) as reasonably determined by the
Collateral Agent in writing, the cost of obtaining or perfecting a security
interest is excessive in relation to the benefit afforded to the Lenders thereby
or (y) the Term Loan Agent or Senior Representative determines not to include
such Real Estate Assets in the Collateral or not to obtain a mortgage over such
Real Estate Assets, as applicable.

(b) Within sixty (60) days after the Closing Date, or such extended time as the
Administrative Agent shall permit, in its sole discretion, the Administrative
Agent shall have received (i) a multi-jurisdictional mortgage statement signed
on behalf of Holdings and each other Australian Loan Party who provides a
security where any of the relevant Collateral is situated, or taken under the
Duties Act 1997 (NSW) to be situated, in New South Wales or (ii) a certification
or a statutory declaration by a Responsible Officer of Holdings and each other
Australian Loan Party that no relevant Collateral is situated, or taken under
the Duties Act 1997 (NSW) to be situated, in New South Wales.

 

144



--------------------------------------------------------------------------------

(c) Within ten (10) Business Days after the Closing Date, or such extended time
as Administrative Agent shall permit, the Administrative Agent shall have
received (i) one or more certificates from Holdings’ insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.05 is in full force and effect, together with endorsements
naming the Collateral Agent, for the benefit of Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.05 and
(ii) an updated Schedule 3.29 setting forth a true, complete and correct
description of all insurance maintained by Holdings and its Subsidiaries as of
the Closing Date.

(d) Each of the Loan Parties shall execute and deliver the documents and
complete the tasks set forth on Schedule 5.14 on or before the date specified
for such requirement or such later date to be determined by the Administrative
Agent.

Section 5.15 Maintenance of Ratings. At all times on and after the Closing Date,
Holdings shall use commercially reasonable efforts to maintain (a) a public
corporate family rating from Moody’s; and (b) a public corporate credit rating
from S&P.

Section 5.16 Centre of Main Interests. Each Loan Party incorporated or organised
within the European Union shall, for the purposes of The Council of the European
Union Regulation No. 1346/2000 on Insolvency Proceedings (the “Regulation”),
except as contemplated by the Transaction Summary, have and maintain its centre
of main interest (as that term is used in Article 3(1) of the Regulation) in the
jurisdiction of its incorporation or organisation, as applicable, and it shall
have no “establishment” (as that term is used in Article 2(h) of the Regulation)
in any other jurisdiction.

Section 5.17 Use of Proceeds. The Loan Parties shall use the proceeds of the
Loans only for the purposes set forth in Section 3.28 and request the issuance
of Letters of Credit only for the purposes set forth in the definition of
Commercial Letter of Credit or Standby Letter of Credit, as the case may be.

Section 5.18 Borrowing Base-Related Reports. The Borrowers shall deliver or
cause to be delivered (at the expense of the Borrowers) to the Administrative
Agent the following:

(a) in no event less frequently than twenty (20) days after the end of each
month for the month most recently ended (or more frequently as the Borrowers may
elect, so long as the same frequency of delivery is maintained for the
immediately following ninety (90) day period), a Borrowing Base Certificate from
the Borrowers covering the Aggregate Borrowing Base, the Australian Borrowing
Base, the Dutch Borrowing Base (to the extent that a Dutch Borrower is party to
this Agreement) and the U.S. Borrowing Base, accompanied by such supporting
detail and documentation as shall be requested by the Administrative Agent in
its Permitted Discretion; provided that if a Cash Dominion Period exists, the
Administrative Borrower shall deliver a Borrowing Base Certificate within five
(5) Business Days after the end of each calendar week;

(b) upon request by the Administrative Agent, and in no event less frequently
than thirty (30) days after the end of each Fiscal Quarter (i) a monthly trial
balance for the last month in such Fiscal Quarter showing Accounts outstanding
aged from statement date as follows: 1 to 30 days, 31 to 60 days, 61 to 90 days
and 91 days or more, accompanied by a comparison to the prior month’s trial
balance and such supporting detail and documentation as shall be requested by
the Administrative Agent in its Permitted Discretion; and (ii) a summary of
Inventory by location and type accompanied by such supporting detail and
documentation as shall be requested by the Administrative Agent in its Permitted
Discretion (in each case, together with a copy of all or any part of such
delivery requested by any Lender in writing after the Closing Date);

 

145



--------------------------------------------------------------------------------

(c) at the time of delivery of each of the financial statements delivered
pursuant to Sections 5.01(b) and (c), a reconciliation of the Accounts trial
balance and quarter-end Inventory reports of the Borrowers to the general ledger
of the Borrowers, accompanied by such supporting detail and documentation as
shall be requested by the Administrative Agent in its Permitted Discretion;

(d) until the Bahamian Effective Date, upon request by the Administrative Agent,
and in no event less frequently than bi-weekly, a summary of Inventory owned by
the Australian Borrowers; and

(e) such other reports, statements and reconciliations with respect to the
Borrowing Bases or Collateral of any or all Loan Parties as the Administrative
Agent shall from time to time request in its Permitted Discretion.

(f) The delivery of each certificate and report or any other information
delivered pursuant to this Section 5.18 shall constitute a representation and
warranty by the Borrowers that the statements and information contained therein
are true and correct in all material respects on and as of such date.

Section 5.19 Borrowing Base Verification; Inventory Appraisals. Each Loan Party
shall, and shall cause each of its Subsidiaries to, permit any of the
Administrative Agents’ officers, designated employees or agents, at any
reasonable time on reasonable prior notice to the Borrowers, in the name of such
Agent, to verify the validity, amount or any other matter relating to Accounts
or Inventory by mail, telephone, electronic communication, personal inspection
or otherwise and to conduct field audits of the financial affairs and Collateral
of the Loan Parties. The Loan Parties shall cooperate fully with the
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process. The Loan Parties shall cooperate fully with the
Administrative Agent and its agents during all (x) Collateral field audits,
which shall be at the Borrowers’ expense and shall be conducted, at the request
of the Administrative Agent, not more than (i) two (2) times during the first
year after the Closing Date; (ii) once per year any twelve month period
thereafter, absent an Event of Default; and (iii) two (2) times during the
twelve month period after that the date that the Borrowing Availability shall be
less than the greater of (A) $150.0 million and (B) 50% of the aggregate
Revolving Commitments in effect at such time; and (y) Inventory Appraisals,
which shall be at the Borrowers’ expense and shall be conducted, at the request
of the Administrative Agent, not more than (i) once per year during the first
year after the Closing Date; (ii) two (2) times, during any twelve month period
thereafter, absent an Event of Default; and (iii) two (2) times during the
twelve month period after that the date that the Borrowing Availability shall be
less than the greater of (A) $150.0 million and (B) 50% of the aggregate
Revolving Commitments in effect at such time; or (z) in the case of both
Collateral field audits and Inventory Appraisals, following the occurrence and
during the continuation of an Event of Default, more frequently at the
Administrative Agent’s reasonable request.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
(other than any contingent indemnification obligations as to which no claim has
been made) and all Letters of Credit have been canceled, cash collateralized in
a manner and in an amount consistent with the requirements of Section 2.18(i) or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, such Loan Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Article VI.

 

146



--------------------------------------------------------------------------------

Section 6.01 Indebtedness. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except the following (collectively, “Permitted Indebtedness”):

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) Indebtedness in respect of Investments permitted under Sections 6.06(b),
(d) and (e); provided, that, for Indebtedness in respect of Investments
permitted under Sections 6.06(b), (d)(A) and (e), (i) all such Indebtedness
shall be evidenced by an Intercompany Note, and, if owed to a Loan Party, shall
be subject to a First Priority Lien pursuant to the Security Documents; (ii) all
such Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of an Intercompany
Note; and (iii) any payment by any such Subsidiary Guarantor under any guaranty
of the Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Subsidiary to any Borrower or to any of its
Subsidiaries for whose benefit such payment is made;

(c) [Intentionally omitted];

(d) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Holdings or any such Subsidiary
pursuant to such agreements in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Holdings or any
of its Subsidiaries;

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(f) Indebtedness (including intraday cash management lines relating thereto) of
Holdings and its Subsidiaries pursuant to over-draft or similar lines of credit
(including treasury management arrangements, depository or other cash management
services and commercial credit card and merchant card services), netting
services and other services customarily provided in connection with depository
account services;

(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;

(h) (i) guaranties by Holdings of Indebtedness of a Subsidiary Guarantor;
(ii) guaranties by a Subsidiary Guarantor or a Borrower of Indebtedness of
another Borrower or another Subsidiary Guarantor; or (iii) guaranties by a
Person that is not a Loan Party of Indebtedness of another Person that is not a
Loan Party, in each case, with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.01; provided, that if the Indebtedness that
is being guarantied is unsecured and/or subordinated to the Obligations, the
guaranty shall also be unsecured and/or subordinated to the Obligations;

(i) Indebtedness described in Schedule 6.01(i) and any extensions, renewals,
refinancings or replacements of such Indebtedness and any further extensions,
renewals, refinancings or replacements of such extended, renewed, refinanced or
replaced Indebtedness; provided that in respect of any extensions, renewals,
refinancings or replacements of any such Indebtedness (or any further
extensions, renewals, refinancings or replacements of such extended, renewed,
refinanced or replaced Indebtedness), (i) the terms and conditions thereof shall
not be materially less favorable to the obligor(s) thereon or to the

 

147



--------------------------------------------------------------------------------

Lenders than the Indebtedness being extended, renewed, refinanced or replaced;
(ii) the average life to maturity thereof is greater than or equal to that of
the Indebtedness being extended, renewed, refinanced or replaced; (iii) if the
direct or contingent obligors thereon are not the same as the direct or
contingent obligors on the Indebtedness being extended, renewed, refinanced or
replaced, then the direct or contingent obligors thereon shall be non-Loan
Parties if the direct or contingent obligors on the Indebtedness being extended,
renewed, refinanced or replaced are non-Loan Parties; and (iv) the principal
amount thereof shall not exceed the then outstanding amount of the Indebtedness
being extended, renewed, refinanced or replaced (plus capitalized interest
thereon, OID and related fees);

(j) Indebtedness of Subsidiaries of Holdings in respect of Capital Lease
Obligations (including but not limited to obligations in connection with the
leasing of rail cars constituting Capital Lease Obligations and letter of credit
reimbursement obligations in connection therewith) in an aggregate amount not to
exceed $85.0 million at any time outstanding;

(k) Indebtedness of Subsidiaries of Holdings in respect of Purchase Money
Obligations in an aggregate amount not to exceed $60.0 million outstanding at
any time; provided, any such Indebtedness (i) shall be secured only by the asset
acquired in connection with the incurrence of such Indebtedness; and (ii) shall
constitute not less than 50% of the aggregate consideration paid with respect to
such asset;

(l) Indebtedness of any Securitization Subsidiary under any Permitted
Securitization (i) that is without recourse to any Company (other than such
Securitization Entity) or any of their respective assets (other than pursuant to
Standard Securitization Undertakings; and (ii) that are negotiated in good faith
at arm’s length; provided that (w) any Indebtedness pursuant to this clause
(l) shall not be incurred, created or assumed if any Event of Default has
occurred and is continuing or would result therefrom; (x) the sum of the
aggregate outstanding principal amount of the Indebtedness of all Securitization
Entities under all Permitted Securitizations may not exceed $150,000,000;
(y) the Securitization Subsidiary, the Collateral Agent and the Permitted
Securitization Agent shall, if required by the Permitted Securitization Agent
for the Permitted Securitization to grant in favor of the Collateral Agent a
First Priority Lien in the Seller’s Retained Interest, enter into either an
amendment, supplement or amendment and restatement of the Intercreditor
Agreement with the Term Loan Agent and the Administrative Agent to effectuate
such security interest or enter into one or more intercreditor agreements with
the Administrative Agent to effectuate such security interest (each such
intercreditor agreement, a “Permitted Securitization Intercreditor Agreement”),
and such amended, supplemented or amended and restated Intercreditor Agreement
or such Permitted Securitization Intercreditor Agreement shall be in full force
and effect so long as any such Permitted Securitization remains outstanding
(provided that, if Seller’s Retained Interest in the relevant Securitization
Subsidiary is not required to be Collateral pursuant to the terms of the
definition of “Permitted Securitization”, then this clause (l) shall not be
applicable to such Seller’s Retained Interest); and (z) after giving effect
thereto, the entire amount of the Commitments then in effect plus the amount of
any increase in Commitments available to the Borrowers under Section 2.20 is
available to be utilized hereunder without violating Section 6.1 of the Term
Loan Agreement or the Intercreditor Agreement;

(m) Indebtedness of one or more Loan Parties in respect of the Term Loan
Agreement and any extensions, renewals, refinancings or replacements of any such
Indebtedness, including any replacements thereof following repayment in full
thereof (which, for the avoidance of doubt, includes the repayment in full of
all obligations (other than contingent indemnification obligations) under such
agreement and the termination of all commitments to lend thereunder) to the
extent permitted by the Intercreditor Agreement; provided, that (i) any such
extensions, renewals, refinancings or replacements (x) shall not have direct or
contingent obligors that are not also Loan Parties, (y) shall not be secured by
assets that do not constitute Collateral, and (z) shall at all times be subject
to the Intercreditor Agreement; and (ii) the aggregate principal amount of such
Indebtedness may not exceed $900.0 million outstanding at any time;

 

148



--------------------------------------------------------------------------------

(n) the financing of insurance premiums in customary amounts in the ordinary
course of business;

(o) debt facilities established, incurred, or guaranteed by South African
Subsidiaries in an aggregate principal amount not to exceed $160.0 million so
long as such facilities are non-recourse to the Loan Parties;

(p) secured term loans provided under one or more credit agreements or one or
more series of secured notes issued pursuant to one or more indentures, in each
case, not otherwise permitted under this Section 6.01 (such Indebtedness,
“Permitted Secured Indebtedness”); provided, that (i) such Indebtedness does not
mature prior to the date that is ninety-one (91) beyond the latest Revolving
Maturity Date of any Loans hereunder at the time such Indebtedness is incurred;
(ii) such Indebtedness has a Weighted Average Life to Maturity that is no
earlier than ninety-one (91) days after the Revolving Maturity Date; (iii) no
Default or Event of Default is then continuing or would result therefrom;
(iv) such Indebtedness is not guaranteed by any Person other than the Loan
Parties (or any Person that will, upon the incurrence of such Indebtedness,
become a Loan Party); (v) the terms of such Indebtedness do not require any
amortization, mandatory prepayment or redemption or repurchase at the option of
the holder thereof (other than, with respect to any term loans, customary
mandatory prepayments upon a change of control or asset sale or, with respect to
any secured notes, customary asset sale or change of control provisions, which
asset sale provisions may require the application of proceeds of asset sales and
casualty events to make mandatory prepayments or prepayment offers out of such
proceeds except to the extent such asset sale proceeds are Revolving Loan
Priority Collateral) earlier than ninety-one (91) days after the Revolving
Maturity Date; (vi) such Indebtedness does not contain covenants, events of
default or other terms and conditions that, when taken as a whole, are more
restrictive to the Loan Parties than the terms of the Term Loan Documents (or,
if the Term Loan Documents are no longer in effect, than the Term Loan Documents
as in effect immediately prior to their termination) (it being understood that
subordination provisions, interest rates, redemption and prepayment premiums and
restrictions on prepayment or redemption shall not be taken into account in
determining whether terms are more restrictive taken as a whole); (vii) such
Indebtedness and the holders thereof or the Senior Representative thereunder
shall enter into either an amendment, supplement or amendment and restatement of
the Intercreditor Agreement with the Term Loan Agent and the Administrative
Agent to join such Indebtedness to the Intercreditor Agreement or enter into one
or more intercreditor agreements with the Administrative Agent the terms of
which are substantially similar to the Intercreditor Agreement or are not less
favorable in any material respect to the Administrative Agent and the Lenders
than the terms of the Intercreditor Agreement (provided that a certificate of a
Responsible Officer of Holdings delivered to the Administrative Agent at least
five (5) Business Days prior to the entering into of such intercreditor
agreement (or such shorter period as the Administrative Agent may reasonably
agree) stating that Holdings has determined in good faith that such terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy such requirements unless the Administrative
Agent notifies Holdings within such five Business Day period that it disagrees
with such determination and includes a reasonable description of the basis upon
which it disagrees) (each such intercreditor agreement, a “Permitted Secured
Indebtedness Intercreditor Agreement”), and such amended, supplemented or
amended and restated Intercreditor Agreement or such Permitted Secured
Indebtedness Intercreditor Agreement shall be in full force and effect so long
as any such Indebtedness remains outstanding; and (viii) after giving pro forma
effect to (x) the incurrence of such Indebtedness, (y) any increases in the
principal amount under the Term Loan Agreement and (z) the repayment or

 

149



--------------------------------------------------------------------------------

prepayment of any Permitted Secured Indebtedness or the Term Loans, in each
case, after the most recently ended Fiscal Quarter or Fiscal Year for which
financial statements are then available or are required to be delivered under
Section 5.01(b) or (c), the Secured Leverage Ratio as of the last day of such
Fiscal Quarter or Fiscal Year does not exceed 2.00 to 1.00; provided, further
that as a condition to the incurrence of any such Indebtedness, Holdings shall
have delivered a certificate of one of its Responsible Officers to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that Holdings has determined in good faith that such
terms and conditions satisfy the foregoing requirement, which shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements unless the Administrative Agent notifies Holdings in writing within
three (3) Business Days after receipt of such certificate that it disagrees with
such determination (including a reasonably detailed description of specific
provisions or terms of such Indebtedness as to which it has determined do not
satisfy the foregoing (it being agreed that upon modifying such Indebtedness to
change the relevant provisions identified in the Administrative Agent’s writing,
Holdings shall not be required to provide a further notice or waiting period));

(q) letters of credit issued for the account of Holdings or any of its
Subsidiaries (i) that are outstanding on the Closing Date and set forth on
Schedule 6.01(q); provided that, for the avoidance of doubt, renewals,
extensions and replacements of such letters of credit are not permitted under
this clause (q) unless such renewals, extensions and replacements are made in
the form of a Letter of Credit issued under this Agreement or in reliance on
subclause (ii) of this clause (q); and (ii) other letters of credit issued for
the account of Holdings or any of its Subsidiaries in an aggregate principal
face amount not to exceed $35,000,000 outstanding at any time; provided that no
such letter of credit may be issued if an Issuing Bank is able to issue the
requested letter(s) of credit as a Letter of Credit under this Agreement;

(r) other Indebtedness (excluding Permitted Unsecured Notes) of Holdings and its
Subsidiaries in an aggregate principal amount not to exceed $125.0 million
outstanding at any time;

(s) [Intentionally omitted];

(t) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents; and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate; provided further that if such Hedging Obligations
relate to interest rates or currency exchange rates, such Hedging Obligations
shall be unsecured unless they constitute Secured Obligations under this
Agreement;

(u) Permitted Seller Notes in an aggregate principal amount not to exceed $125.0
million outstanding at any time;

(v) Indebtedness of a Person at the time such Person becomes a Subsidiary of
Holdings, or is merged or consolidated with or into Holdings or any of its
Subsidiaries in a transaction otherwise permitted under this Agreement, in an
aggregate principal amount not to exceed $100.0 million outstanding at any time,
and outstanding for all Indebtedness incurred pursuant to this clause (v), and
extensions, renewals, refinancing, refunding and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than any such increase not exceeding the amount of any fees, OID, if any,
premium, if any, and financing costs relating to such refinancing); provided
that

 

150



--------------------------------------------------------------------------------

(i) such Indebtedness (other than any such extension, renewal, refinancing,
refunding or replacement) exists at the time such Person becomes a Subsidiary
and is not created in contemplation of such event; (ii) other than guaranties
permitted by Section 6.01(h), neither Holdings, any Borrower nor any
Subsidiaries (other than the Person that is the obligor on such Indebtedness at
the time it becomes a Subsidiary) shall be liable for such Indebtedness; and
(iii) Holdings is in compliance, on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, with the
covenant contained in Section 6.07; and

(w) Permitted Unsecured Notes, so long as both before and after giving pro forma
effect to (1) the incurrence of such Permitted Unsecured Notes, (2) the
incurrence of any Indebtedness incurred pursuant to Section 6.01(p), (3) any
increases in the principal amount under the Term Loan Agreement and (4) and the
repayment or prepayment of any Permitted Secured Indebtedness, Permitted
Unsecured Notes or the Term Loans, in each case, after the most recently ended
Fiscal Quarter or Fiscal Year for which financial statements are then available
or are required to be delivered under Section 5.01(b) or (c), (i) no Event of
Default shall have occurred and be continuing or result therefrom and (ii) the
Leverage Ratio as of the last day of such Fiscal Quarter or Fiscal Year does not
exceed 2.50:1.00; and

(x) Indebtedness of Persons comprising the Acquired Business in existence on the
Exxaro Acquisition Date; provided that (i) such Indebtedness is paid in full,
any commitments to lend thereunder are terminated, and any Liens permitted
pursuant to Section 6.02(z) hereof are released in full no later than seven
(7) Business Days after the Exxaro Acquisition Date; (ii) the only consideration
for the repayment in full of such Indebtedness shall be consideration received
from the Exxaro Sellers (it being understood and agreed that such consideration
shall be in addition to the consideration otherwise contemplated by the
Transaction Agreement as of the Closing Date); (iii) on or prior to the Exxaro
Acquisition Date, consideration in the form of cash to be utilized for the
payment in full of such Indebtedness shall be held by a Borrower or an Affiliate
of a Borrower on terms reasonably satisfactory to the Collateral Agent or its
designee for the purpose of paying such Indebtedness in full; (iv) such
Indebtedness is not guaranteed in any way by Holdings or any of its Subsidiaries
(other than those Persons comprising the Acquired Business) and is not recourse
to, or otherwise obligate Holdings or any of its Subsidiaries (other than those
Persons comprising the Acquired Business) in any way to make payment on such
Indebtedness; and (v) the Administrative Agent shall have received a “pay-off”
letter or “deed of release” (as applicable) in form and substance reasonably
satisfactory to the Administrative Agent with respect to such Indebtedness and
all related UCC termination statements, mortgage releases, releases of
assignments of leases and rents, releases of security interests in Intellectual
Property, undertakings to register financing statements in relation to the PPSA
Australia to remove security interests and other instruments, in each case in
proper form for recording, as the Administrative Agent shall have reasonably
requested to release and terminate of record the Liens securing such debt.

Section 6.02 Liens. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on any property or any asset of any kind (including any document
or instrument in respect of goods or accounts receivable) now owned or hereafter
acquired, created or licensed by it or on any income, profits or revenues or
rights in respect of any thereof or file or permit the filing of, or permit to
remain in effect, any financing statement or other similar notice of any Lien
with respect to any such property, asset, income, profits or royalties under the
UCC of any State or under any similar recording or notice statute in any
jurisdiction in or outside of the United States or under any applicable
intellectual property laws, rules or procedure, except the following
(collectively, the “Permitted Liens”):

(a) Liens in favor of the Collateral Agent for the benefit of Secured Parties
granted pursuant to any Security Document to secure the Secured Obligations;

 

151



--------------------------------------------------------------------------------

(b) Liens for Taxes not yet due or, if due, if obligations with respect to such
Taxes are being contested in good faith by appropriate proceedings and reserves
in accordance with GAAP with respect thereto have been provided on the
consolidated books of Holdings;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by Requirements of Law (other than any such Lien imposed pursuant to
Section 430(k) of the Code, ERISA or a violation of Section 436 of the Code or
analogous provisions under applicable Requirements of Law in jurisdictions
outside of the United States), in each case incurred in the ordinary course of
business (i) (x) for amounts not yet overdue or (y) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of
forty-five (45) days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien; and (ii) which do not in the aggregate
materially detract from the value of the property of the Companies, taken as a
whole, and do not materially impair the use thereof in the operation of the
business of the Companies, taken as a whole;

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
and analogous provisions under Requirements of Laws in jurisdictions outside of
the United States, or (ii) to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(exclusive of obligations for the payment of Indebtedness for borrowed money),
so long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the Collateral on account thereof;

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title on or with respect to any Real Property, in
each case which do not interfere in any material respect with the ordinary
conduct of the business of the Companies at such Real Property;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property and
analogous filings under applicable Requirements of Law outside of the United
States;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any Real Property;

(k) non-exclusive outbound licenses of patents, copyrights, trademarks and other
Intellectual Property rights granted by Holdings or any of its Subsidiaries in
the ordinary course of business;

 

152



--------------------------------------------------------------------------------

(l) Liens described in Schedule 6.02(l) and any replacements, renewals or
extensions thereof at any time and from time to time so long as such
replacement, renewed or extended Liens (i) except as permitted by clause (iv) in
the proviso to Section 6.01(i) do not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Closing Date; and (ii) do
not extend to any property other than the property covered by the Liens
described in Schedule 6.02(l);

(m) Liens securing Indebtedness permitted pursuant to Sections 6.01(j) and (k);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;

(n) (i) Liens granted in connection with Indebtedness permitted under
Section 6.01(l) that are limited in each case to the Securitization Assets
transferred or assigned pursuant to the related Permitted Securitization;
(ii) Liens on assets of Holdings, the Borrower, the Guarantors or any of their
respective Subsidiaries and Affiliates securing obligations under the Term Loan
Agreement, subject to the Intercreditor Agreement (so long as any Term Loans are
outstanding), the terms of any Permitted Securitization Intercreditor Agreement
(so long as any Permitted Securitization is outstanding) or the terms of any
Permitted Secured Indebtedness Intercreditor Agreement (so long as any Permitted
Secured Indebtedness is outstanding); and (iii) Liens granted in connection with
Indebtedness permitted under Section 6.01(p); provided that Liens permitted
under this clause (n)(iii) shall be permitted only so long as such Liens are
subject to either the Intercreditor Agreement (if amended to join such
Indebtedness to the Intercreditor Agreement) or a Permitted Secured Indebtedness
Intercreditor Agreement, as the case may be;

(o) Liens on assets of South African Subsidiaries securing indebtedness
permitted under Section 6.01(o); provided that in no event shall the Lien
permitted hereby extend to the assets (other than Equity Interests held in such
South African Subsidiaries) of any Person other than such South African
Subsidiaries;

(p) Liens on insurance policies and the proceeds thereof and unearned premiums
securing the financing of premiums with respect thereto as provided in
Section 6.01(n);

(q) Liens consisting of customary rights of set-off for bankers liens on amounts
on deposit at banks or other financial institutions, to the extent arising by
operation of law or otherwise, incurred in the ordinary course of business;
provided that, unless such Liens are non-consensual and arise by operation of
law, or arise under or pursuant to the Dutch General Banking Conditions, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

(r) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(h) hereof and in respect of which such Company shall
in good faith be prosecuting an appeal or proceedings for review in respect of
which there shall be secured a subsisting stay of execution pending such appeal
or proceedings;

(s) Liens of a collection bank arising in the ordinary course of business under
§4-208 of the Uniform Commercial Code in effect in the relevant jurisdiction and
any analogous right of a collection bank arising by Requirements of Law in
jurisdictions outside of the United States;

(t) Liens on cash and Cash Equivalents arising in connection with the cash
collateralization of letters of credit in an amount not to exceed 105% of the
aggregate face amount of the letters of credit permitted pursuant to
Section 6.01(q);

 

153



--------------------------------------------------------------------------------

(u) (i) other Liens on assets other than the Collateral; and (ii) other Liens
subordinated to the Liens of the Collateral Agent under this Agreement and any
liens in favor of the Term Loan Agent or any Senior Representative, in the case
of clause (i) and (ii) together, securing Indebtedness in an aggregate amount
not to exceed $85.0 million at any time outstanding;

(v) Liens securing Indebtedness permitted pursuant to Section 6.01(b) of Persons
that are not Loan Parties;

(w) Liens securing not more than 80% of the aggregate principal amount of
Indebtedness permitted pursuant to Section 6.01(r); provided that if the
aggregate principal amount of any individual item of Indebtedness incurred
pursuant to such section is equal to or greater than $25.0 million and such
Liens are in respect of any Collateral, such Lien must be subordinated to the
Liens created pursuant to the Security Documents on terms reasonably
satisfactory to the Administrative Agent pursuant to, at the option of the
Administrative Agent, either an amendment, supplement or amendment and
restatement of the Intercreditor Agreement with the Term Loan Agent and the
Administrative Agent to join such secured Indebtedness to the Intercreditor
Agreement or an intercreditor agreement or subordination agreement with the
Administrative Agent and the relevant creditor; provided, further, that no such
Liens shall attach to any Accounts, Inventory or other Revolving Credit Priority
Collateral, in each case, owned by a Loan Party;

(x) title retention arrangements relating to goods or raw materials purchased by
a Loan Party in the ordinary course of business, which secures only the unpaid
purchase price of those goods or raw materials and is scheduled to be, and is,
discharged within ninety (90) days of its creation;

(y) an interest that is a Lien by virtue only of the operation of section 12(3)
of the PPSA Australia; and

(z) Liens securing Indebtedness permitted pursuant to Section 6.01(x) of Persons
comprising the Acquired Business; provided that (i) such Liens are released no
later than seven (7) Business Days after the Exxaro Acquisition Date, (ii) such
Liens only encumber the assets of those Persons acquired with in connection with
the Exxaro Acquisition, (iii) such Liens do not subject any property or assets
of Holdings, the Borrowers or any of their Subsidiaries (other than in respect
of those Persons comprising the Acquired Business), directly or indirectly,
contingently or otherwise, to the satisfaction thereof; and (iv) such Liens do
not in any way adversely affect the ability of the Collateral Agent to obtain
Liens for the benefit of itself and the other Secured Parties as contemplated
by, and within the time frames set forth in, Section 5.10 and Section 6.08(l)
hereof.

Section 6.03 No Further Negative Pledges. No Loan Party nor any of its
Subsidiaries shall enter into any agreement, instrument, deed or lease which
prohibits or limits the ability of any Loan Party to create, incur, assume or
suffer to exist any Lien upon any of their respective properties or revenues,
whether now owned or hereafter acquired, to secure the Obligations, except the
following: (a) covenants with respect to specific property encumbered to secure
payment of particular Indebtedness or to be sold pursuant to an executed
agreement with respect to an Asset Sale permitted under Section 6.08 pending the
consummation of such sale; (b) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be); (c) Indebtedness permitted pursuant to
Section 6.01(m) and Section 6.01(p) so long as such restrictions are no more
restrictive than the restrictions in the Term Loan Documents as in effect on the
Closing Date; (d) Indebtedness permitted pursuant to Section 6.01(v) and
Section 6.01(x) so long as

 

154



--------------------------------------------------------------------------------

such restrictions were in place at the time such Indebtedness was assumed or
acquired and such restrictions are limited to the assets secured thereby (and to
no other assets of the entities or businesses being acquired); (e) restrictions
identified on Schedule 6.03; and (f) this Agreement and the other Loan
Documents.

Section 6.04 Restricted Junior Payments. No Loan Party shall, nor shall it
permit any of its Subsidiaries through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment, except the following:

(a) any Company may declare and pay dividends or make other distributions
ratably to its equity holders (provided that, other than in respect of
Restricted Junior Payments made with amounts received directly or indirectly
from South African Subsidiaries, no Loan Party or any of its Subsidiaries may
declare and pay dividends pursuant to this Section 6.04(a) to any Person that is
not a Loan Party);

(b) any Subsidiary of Holdings may make Restricted Junior Payments to Holdings
to the extent necessary to permit Holdings (i) to pay general administrative
costs and expenses, legal and accounting fees and other general corporate and
overhead expenses incurred by Holdings in the ordinary course of business;
(ii) (A) pay franchise taxes and other Tax obligations or fees required in each
case to maintain its corporate existence and (B) pay Taxes which are due and
payable by Holdings as part of a consolidated group or due to ownership of any
interests in Subsidiaries that are not treated as corporations for applicable
Tax purposes, in each case, to the extent such Taxes are attributable to
Holdings and Subsidiaries of Holdings; (iii) pay auditing fees and expenses;
(iv) pay directors fees, expenses and indemnities owing to directors of
Holdings; and (v) pay fees and expenses incurred in connection with an initial
public offering; provided however that other than due to Requirements of Law
prohibiting the payment by one or more Subsidiaries of their proportionate share
of Holdings’ liabilities noted in this Section 6.04(b) (or if any such payment
would render one or more Subsidiaries insolvent or reasonably likely to become
insolvent), each Subsidiary of Holdings may not pay more than its proportionate
share of Holdings’ liabilities noted in this Section 6.04(b));

(c) Holdings or any Subsidiary may make regularly scheduled payments of interest
in respect of any Indebtedness for borrowed money in accordance with the terms
of, and only to the extent required by, the agreement pursuant to which such
Indebtedness was issued;

(d) Holdings or any Subsidiary may make (i) regularly scheduled payments of
principal and interest and mandatory prepayments of principal in respect of any
Indebtedness for borrowed money, in accordance with the terms of, and only to
the extent required by, the agreement pursuant to which such Indebtedness was
issued; and (ii) so long as the Payment Conditions are satisfied at the time of
such payment, voluntary payments of principal and interest in respect of any
Permitted Indebtedness;

(e) Tronox Inc may make payments in connection with the repurchase of the Tronox
Exchangeable Election Shares in an amount equal to the per share purchase price
set forth in the Transaction Agreement (without giving effect to any amendments
thereto that are prohibited hereunder) so long as no Event of Default is then
continuing or would result therefrom, but in no event shall the Restricted
Junior Payments made pursuant to this Section 6.04(e) exceed the difference
between the Merger Consideration Amount and the actual Merger Consideration
Payment (each as defined in the Term Loan Agreement);

(f) (i) any Restricted Junior Payments made in connection with the
Reorganization to Exxaro Sellers and their Affiliates or Holdings and its
Subsidiaries that are referenced in the Transaction

 

155



--------------------------------------------------------------------------------

Summary and permitted under Section 6.19 but not to exceed the amounts set forth
in the Transaction Summary in respect thereof; and (ii) the non-Cash
distributions in connection with the Exxaro Acquisition to Exxaro Sellers and
their Affiliates in accordance with the Transaction Agreement; and

(g) notwithstanding anything to the contrary contained herein, Holdings may make
Restricted Junior Payments permitted under Section 6.4(g), (h), (i) and (j) of
the Term Loan Agreement (as in effect on the Closing Date) so long as the
Payment Conditions are satisfied at the time of such payment;

Section 6.05 Restrictions on Subsidiary Distributions. Except as provided
herein, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Holdings to: (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by Holdings or
any other Subsidiary of Holdings; (b) repay or prepay any Indebtedness owed by
such Subsidiary to Holdings or any other Subsidiary of Holdings; (c) make loans
or advances to Holdings or any other Subsidiary of Holdings; or (d) transfer,
lease or license any of its property or assets to Holdings or any other
Subsidiary of Holdings, except for such encumbrances or restrictions (i) in
agreements evidencing Indebtedness permitted by (x) Section 6.01(j) and
Section 6.01(x) that impose restrictions on the property with respect to such
Indebtedness, (y) Section 6.01(k) and Section 6.01(x) that impose restrictions
on the property so acquired and (z) Sections 6.01(m) and 6.01(w); (ii) by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business; (iii) that are or were created
by virtue of any transfer of, agreement to transfer or option or right with
respect to any property, assets or Equity Interests not otherwise prohibited
under this Agreement; (iv) described on Schedule 6.05; or (v) in this Agreement
and the other Loan Documents.

Section 6.06 Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture, except:

(a) Investments in cash and Cash Equivalents;

(b) Investments owned as of the Closing Date (and any renewals, replacements,
refinancing, refundings and reinvestments thereof that do not increase the
principal amount of such Investment) in any Subsidiary of Holdings; provided,
that any renewal, replacement, refinancing or refunding of Investments in the
form of intercompany loans in existence as of the Closing Date (other than among
non-Loan Parties) shall be evidenced by the Intercompany Note and in the case of
a loan or advance by a Loan Party, shall be subject to a perfected First
Priority Lien pursuant to the Security Documents;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or on account of
an Asset Sale made in compliance with Section 6.08; and (ii) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business;

(d) (A) Investments made (x) by any Loan Party to any other Loan Party and
(y) by any Subsidiary that is not a Loan Party to any Loan Party, and
(B) Investments made by any Subsidiary that is not a Loan Party to or in any
other Subsidiary that is not a Loan Party; provided (i) any Investment by or in
a Loan Party in the form of a loan or advance shall be evidenced by an
Intercompany Note; and (ii) any such Investment in the form of a loan or advance
by or in a Loan Party in the form of a loan or advance that is renewed,
replaced, refinanced or refunded shall continue to be evidenced by the
Intercompany Note;

 

156



--------------------------------------------------------------------------------

(e) other Investments (which may consist of intercompany loans, equity
contributions, guarantees or other Investments) made by a Loan Party to any
Subsidiary that is not a Loan Party in an aggregate amount not to exceed $50.0
million at any time outstanding; provided, that (x) any such Investments in the
form of intercompany loans shall be evidenced by an Intercompany Note, and shall
be subject to a perfected First Priority Lien to the extent required under and
pursuant to the Security Documents and (y) any such Investments in the form of
intercompany loan shall be renewed, replaced, refinanced or refunded so long as
such intercompany loan continues to be evidenced by the Intercompany Note;

(f) [Intentionally omitted];

(g) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business in connection with Holdings’ and its Subsidiaries’
credit card program as in effect on the Closing Date and as may be revised from
time to time in an aggregate principal amount not to exceed $2.0 million at any
time outstanding; provided that no payments shall be made on any such loans or
advances unless such payment is being made to a Loan Party;

(h) Permitted Acquisitions permitted pursuant to Section 6.08;

(i) each Investment described in Schedule 6.06(i) as of the Closing Date, and
any renewals, replacements, refinancings or refundings thereof that do not
increase the amount of, or require an increase in the amount of, such
Investment; provided however that, for the avoidance of doubt, any increase in
the amount of any Investment referenced in this Section 6.06(i) (whether such
increased Investment is voluntary or committed) shall not be permitted pursuant
to this Section 6.06(i) (without limiting the availability of other applicable
sections of this Section 6.06 to make such increased Investment);

(j) Investments by a Non-Eligible Subsidiary in a Securitization Subsidiary made
in connection with a Permitted Securitization to the extent permitted under
Section 6.1(l);

(k) Hedging Obligations incurred pursuant to Section 6.01(t) which constitute
Investments;

(l) [Intentionally omitted];

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business, and any Investments consisting
of extensions of credit in the nature of accounts receivable arising from the
granting of trade credit in the ordinary course of business; and

(n) other Investments so long as both before and immediately after giving effect
to such Investment, the Payment Conditions are satisfied at the time of such
Investment; provided that any Investment involving (x) the acquisition of all or
substantially all of the property of any Person, or of any business or division
of any Person, in each case, other than a Person that was a Subsidiary prior to
such transaction so long as such Subsidiary was not formed or acquired in
connection with or for the purpose of effectuating such transaction directly or
indirectly or (y) the acquisition (including by merger or consolidation) of the
Equity Interests of any Person that becomes a Subsidiary after giving effect
such transaction shall also be subject to the conditions set forth in the
definition of “Permitted Acquisition.”

 

157



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.04.

Section 6.07 Minimum Fixed Charge Coverage Ratio. At any time during a Covenant
Testing Period, Holdings shall not permit the Consolidated Fixed Charge Coverage
Ratio, for the Test Period ended immediately prior to the commencement of such
Covenant Testing Period and for each Test Period thereafter to be less than 1.00
to 1.00.

Section 6.08 Fundamental Changes; Dispositions of Assets; Permitted
Acquisitions. No Loan Party shall, nor shall it permit any of its Subsidiaries
to, (x) enter into any transaction of merger or consolidation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
(y) convey, sell, lease, sublease or license, exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible (and including any issuances or
sales of any Equity Interests of any Subsidiary of Holdings), whether now owned
or hereafter acquired, created, leased or licensed, or (z) acquire by purchase
or otherwise (other than purchases or other acquisitions of inventory, materials
and equipment and capital expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

(a) (i) any Subsidiary of Holdings (other than a Borrower) may be merged with
and into any Borrower or any Subsidiary Guarantor or into any Person that, upon
such merger, shall become a Loan Party, or be liquidated, wound up or dissolved,
or all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Borrower or any Subsidiary Guarantor or to any Person that,
in connection with such transaction, becomes a Loan Party; provided, in the case
of such a merger, (A) in no event shall the jurisdiction of organization of
either the entity being merged into another entity or such surviving entity be
changed (provided, that the foregoing shall not preclude Non-U.S. Entities from
merging into U.S. Entities so long as the surviving entity is a U.S. Entity that
is a Loan Party), (B) in any merger involving any Borrower, in no event shall a
Borrower not be the continuing or surviving Person, (C) the Guarantees of the
Obligations and the Collateral securing the Obligations shall not be adversely
affected in any material respect and (D) any Person that becomes a Loan Party in
connection herewith shall comply with Section 5.10; and (ii) any non-Loan Party
may be merged with or into any other non-Loan Party (other than a Borrower), or
be liquidated, wound up or dissolved, or all or part of its assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any other non-Loan Party;

(b) sales or other dispositions of assets that do not constitute Asset Sales or
that are expressly carved-out from the definition of “Asset Sale;”

(c) Asset Sales, the proceeds of which are less than $750.0 million from the
Closing Date until the date of determination; provided with respect to each of
the Asset Sales in this clause (c): (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the Board of Directors of Holdings (or similar
governing body)); (2) no less than 75% thereof shall be paid in cash; and
(3) the Payment Conditions are satisfied at the time of such Asset Sale;

(d) the liquidation, winding-up or dissolution of the Excluded Entities;

 

158



--------------------------------------------------------------------------------

(e) disposals of obsolete, worn out or surplus property in the ordinary course
of business;

(f) (i) any license of Intellectual Property in the ordinary course of business
or (ii) the abandonment or other disposition of Intellectual Property in the
ordinary course of business that is no longer material to the conduct of the
business of Holdings and its Subsidiaries as such business is operated;

(g) the discount or sale of accounts receivables more than 270 days past due, in
each case in the ordinary course of business and not included as Australian
Eligible Accounts, Dutch Eligible Accounts or U.S. Eligible Accounts in the most
recent Borrowing Base Certificate delivered pursuant to Section 5.18(a);

(h) Permitted Acquisitions;

(i) Investments made in accordance with Section 6.06 (excluding
Section 6.06(h));

(j) Asset Sales described in Schedule 6.08;

(k) the subordination of the Liens on the Term Loan Priority Collateral securing
the Term Loan Agreement to the extent required by the Intercreditor Agreement;
and

(l) Assets sales made in connection with the Reorganization that are referenced
in the Transaction Summary and permitted under Section 6.19 but not to exceed
the amounts set forth in the Transaction Summary in respect thereof.

Section 6.09 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.08 or with respect to any Permitted Lien, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries, except to qualify directors if required by
applicable Requirements of Law; or (b) permit any of its Subsidiaries directly
or indirectly to sell, assign, pledge or otherwise encumber or dispose of any
Equity Interests of any of its Subsidiaries, except to another Loan Party
(subject to the restrictions on such disposition otherwise imposed hereunder),
or to qualify directors if required by applicable Requirements of Law.

Section 6.10 Sales and Lease Backs. No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which a Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than Holdings or any of its Subsidiaries),
or (b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Loan Party to any Person
(other than Holdings or any of its Subsidiaries) in connection with such lease
(each, a “Sale and Leaseback Transaction”).

Section 6.11 Transactions with Shareholders and Affiliates. No Loan Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Holdings on terms that are less favorable to Holdings or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such a holder or Affiliate; provided, the foregoing restriction shall not
apply to (a) any transaction between the Borrowers

 

159



--------------------------------------------------------------------------------

or between any Borrower and any Subsidiary Guarantor; (b) reasonable and
customary fees paid to members of the Board of Directors (or similar governing
body) of Holdings and its Subsidiaries; (c) compensation arrangements for
officers and other employees of Holdings and its Subsidiaries entered into in
the ordinary course of business; (d) transactions described in Schedule 6.11;
(e) Restricted Junior Payments permitted pursuant to Section 6.04; and
(f) Investments permitted pursuant to Section 6.06. Notwithstanding anything in
the foregoing to the contrary, no Dutch Loan Party shall guarantee the
obligations of any Person (other than those of another Loan Party) in accordance
with Section 2:403 of the Dutch Civil Code (or similar arrangements in other
jurisdictions).

Section 6.12 Conduct of Business. From and after the Closing Date, no Loan Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (a) the businesses engaged in by the Borrowers and their Subsidiaries
on the Closing Date as described in the Confidential Information Memorandum and
any businesses similar, related, ancillary, complementary or a reasonable
expansion thereof; and (b) such other lines of business as may be consented to
by the Required Lenders.

Section 6.13 Permitted Activities of Holdings, the Dutch Opco, Tronox Bahamas,
UK Joint Venture Entities and the Excluded Entities.

(a) Holdings shall not (i) incur, directly or indirectly, any Indebtedness or
any other obligation or liability whatsoever other than (A) the Indebtedness and
obligations under this Agreement and the other Loan Documents and (B) the
Indebtedness under Section 6.01(m) and Section 6.01(p) and any Permitted
Unsecured Notes; (ii) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired, created, leased or licensed by it other
than the Liens created under the Security Documents to which it is a party or
permitted pursuant to Section 6.02; (iii) engage in any business or activity or
own any assets other than (A) directly or indirectly holding (1) 100% of the
Equity Interests of each of the Borrowers and (2) its other Subsidiaries,
(B) performing its obligations and activities incidental thereto under the Loan
Documents, and to the extent not inconsistent therewith, the Term Loan Documents
or documents governing the Indebtedness under Section 6.01(m) and
Section 6.01(p) and the Permitted Unsecured Notes; and (C) making Restricted
Junior Payments and Investments to the extent permitted by this Agreement;
(iv) consolidate with or merge with or into, or convey, transfer, lease or
license all or substantially all its assets to, any Person; (v) sell or
otherwise dispose of any Equity Interests of any of its Subsidiaries; or
(vi) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

(b) Except as contemplated by the Transaction Summary, until the Dutch Opco
becomes an Additional Co-Borrower hereunder, no Loan Party nor any Subsidiary of
any Loan Party (other than the Dutch Opco) may (i) create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness for the benefit of the Dutch Opco; (ii) incur any
Liens or enter into any negative pledges for the benefit of the Dutch Opco;
(iii) make any Restricted Junior Payments to, or Investments in, the Dutch Opco
except as permitted under Section 6.06; (iv) make any Asset Sales to the Dutch
Opco, other than sales of Inventory in the ordinary course of business and
consistent with past practices; or (v) merge with or into the Dutch Opco, other
than Investments permitted by Section 6.02 and sales of Inventory in the
ordinary course of business and consistent with past practices.

(c) In respect of the Excluded Entities, no Loan Party nor any Subsidiary of any
Loan Party (other than another Excluded Entity) may (i) create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness for the benefit of any Excluded Entity, (ii) incur
any Liens or enter into any negative pledges for the benefit of any Excluded
Entity, (iii) make any Restricted Junior Payments to, Investments in, or Asset
Sales to, any Excluded Entity or (iv) merge

 

160



--------------------------------------------------------------------------------

with or into any Excluded Entity. Further, no Excluded Entity may, for so long
as such Person is a direct or indirect Subsidiary of any Loan Party: (i) engage
in any business from and after the Closing Date except to the extent (A) it is
engaged in such business prior to the Closing Date or (B) related to any
insolvency, liquidation or dissolution proceedings, (ii) hold or acquire a
material amount of assets or liabilities in excess of any assets or liabilities
such Excluded Entity holds as of the Closing Date, (iii) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever
other than to the extent in existence as of the Closing Date or (iv) fail to
hold itself out to the public as a legal entity separate and distinct from all
other Persons.

(d) So long as a Bahamas Receivables Purchase Agreement is in effect, Tronox
Bahamas shall not (i) incur, directly or indirectly, any Indebtedness or any
other obligation or liability whatsoever other than the Indebtedness and
obligations under this Agreement, the other Loan Documents, the Term Loan
Agreement, any Indebtedness permitted pursuant to Section 6.01(p) or as
permitted under clause (iii) below; (ii) create or suffer to exist any Lien upon
any property or assets now owned or hereafter acquired, created, leased or
licensed by it other than the Liens created under the Security Documents to
which it is a party, Liens granted under the Term Loan Documents that secure the
Term Loans and Liens granted to secure the Permitted Secured Indebtedness or
Liens permitted pursuant to Section 6.02; provided that Tronox Bahamas may not
grant any Liens on any property or assets pursuant to this clause (ii) to secure
the Term Loans or any Permitted Secured Indebtedness unless Tronox Bahamas shall
also grant a Lien on the same property and/or assets to the Collateral Agent to
secure the Secured Obligations; (iii) engage in any business or activity or own
any assets other than (A) purchasing assets from a Subsidiary of Holdings and,
substantially contemporaneously therewith, selling such assets, resulting in the
creation of a payment obligation therefor; (B) related to, arising from and
incidental to the transactions in connection with Bahamas Receivable Purchase
Agreements, and owning assets related thereto; and (C) making Restricted Junior
Payments, dispositions and Investments to the extent permitted by this
Agreement; (iv) except as permitted under Section 6.08(c), consolidate with or
merge with or into, or convey, transfer, lease or license all or substantially
all its assets to, any Person; (v) sell or otherwise dispose of any Equity
Interests of any of its Subsidiaries; or (vi) fail to hold itself out to the
public as a legal entity separate and distinct from all other Persons; provided
that, for the avoidance of doubt, Tronox Bahamas may redomicile into the United
States or Australia (or any component jurisdiction of each thereof) subject to
compliance with the requirements to grant security in accordance with
Section 5.10.

(e) In respect of the UK Joint Venture Entities, no Loan Party nor any
Subsidiary of any Loan Party (other than the South African Subsidiaries) may
(i) create, incur, assume or guaranty, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness for the benefit of any UK
Joint Venture Entity; (ii) incur any Liens or enter into any negative pledges
for the benefit of any UK Joint Venture Entity; (iii) make any Restricted Junior
Payments to, or Asset Sales to, any UK Joint Venture Entity; (iv) merge with or
into any UK Joint Venture Entity; (v) make any Investments in any UK Joint
Venture Entity other than, in the case of this clause (v), Investments permitted
pursuant to Section 6.06(d)(B), Section 6.06(e) or Section 6.06(n) in each case
solely in connection with establishing the UK Joint Venture Entities; or (vi) in
the case of a UK Joint Venture Entity, make any Investments other than as set
forth in the preceding clause (v) or in the immediately succeeding sentence.
Further, no UK Joint Venture Entity may: (w) engage in any business other than
as expressly permitted under this Section 6.13(e); (x) hold or acquire any
assets other than (A) an intercompany loan balance owing by the South African
Subsidiaries in favor of one or more of the UK Joint Venture Entities assumed by
such UK Joint Venture Entities in connection with the Exxaro Acquisition
(provided the proceeds of such intercompany loan did not originate from a Loan
Party or from the proceeds of a Loan); (B) the proceeds of Restricted Junior
Payments received from the South African Subsidiaries so long as such proceeds
are immediately distributed to such UK Joint Venture Entities’ equity holders on
a pro rata basis; and (C)

 

161



--------------------------------------------------------------------------------

Equity Interests in another UK Joint Venture Entity; (y) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever
other than operating expenses incurred in the ordinary course of business; or
(z) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

Section 6.14 Amendments or Waivers of Organizational Documents and Other
Documents. No Loan Party shall, nor shall it permit any of its Subsidiaries to,

(a) agree to any material amendment, restatement, supplement, termination or
other modification to, or waiver of, any of its Organizational Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Equity Interests (as defined in the
U.S. Security Agreement) as a “security” under Section 8-103 of the UCC other
than concurrently with the delivery of certificates representing such Pledged
Equity Interests to the Collateral Agent), in each case, that would adversely
affect the Lenders or their rights in the good faith judgment of the
Administrative Agent or the Required Lenders after the Closing Date without
obtaining the prior written consent of the Required Lenders to such amendment,
restatement, supplement, termination or other modification or waiver or
agreement; provided that Holdings may issue such Equity Interests, so long as
such issuance is not prohibited by Section 6.17 or any other provision of this
Agreement, and may amend or modify its Organizational Documents to authorize any
such Equity Interests;

(b) agree to any amendment, restatement, supplement or other modification to, or
waiver of, or make any payment consistent with an amendment thereof or change
thereto, (i) any Permitted Unsecured Notes; (ii) any Permitted Seller Notes;
(iii) after the Bahamian Effective Date, the Bahamas Receivables Purchase
Agreement; or (iv) any Term Loan Document to the extent in violation of the
Intercreditor Agreement, in each case that would adversely affect the Lenders or
their rights after the Closing Date in the good faith judgment of the
Administrative Agent or the Required Lenders without obtaining the prior written
consent of Required Lenders to such amendment, restatement, supplement or other
modification or waiver; or

(c) in respect of the Australian Loan Parties and Tronox Bahamas only,
(i) waive, amend or modify any provisions regarding the direction of proceeds
under any sales contract to which an Australian Loan Party or Tronox Bahamas is
a party; or (ii) enter into any customer contract or similar agreement to which
any Australian Loan Party or Tronox Bahamas is a party without the
Administrative Agent’s prior written approval of the form thereof (such approval
not to be unreasonably withheld or delayed).

Section 6.15 Fiscal Year. Change its Fiscal Year end from December 31.

Section 6.16 Australian GST Group. If it is or becomes a member of an Australian
GST Group, (a) enter into and comply with the terms of the ITSA of which it is a
party; (b) provide a copy of the ITSA to the Administrative Agent within five
(5) Business Days of request; (c) ensure that the ITSA is maintained in full
force and effect while such Australian GST Group is in existence; (d) not amend
or vary the ITSA in a manner that could reasonably be expected to be adverse in
any material respect to the Lenders without the Administrative Agent’s prior
written consent (it being understood and agreed that any such amendment that
does not adversely affect in any material respect a Loan Party’s cash flows or
financial condition or its present or prospective indirect tax liabilities or
liabilities under the ITSA shall be deemed to be not adverse to the Lenders in
any material respect); (d) not cease to be a party to, or replace or terminate
the ITSA, without the Administrative Agent’s prior written consent: (e) ensure
that the ITSA is in the approved form as determined by the Australian
Commissioner of Taxation from time to time; (f) ensure that Contribution Amounts
are determined on a reasonable basis; and (g) ensure that the representative
member of such Australian GST Group provides a copy of the ITSA to the
Australian Commissioner of Taxation within fourteen (14) days of request or
within such other time required by the Australian Commissioner of Taxation.

 

162



--------------------------------------------------------------------------------

Section 6.17 Limitation on Issuance of Capital Stock.

(a) Holdings shall not issue any Equity Interest that is not either
(i) Qualified Capital Stock or (ii) to the extent permitted by Section 6.01,
Disqualified Capital Stock.

(b) No Loan Party shall issue any Equity Interest (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except (i) for stock splits, stock
dividends and additional issuances of Equity Interests which do not decrease the
percentage ownership of the Loan Parties in any class of the Equity Interest of
such Subsidiary; (ii) Subsidiaries of the Borrowers formed after the Closing
Date in accordance with Section 6.18 may issue Equity Interests to a Borrower or
the Subsidiary of a Borrower which is to own such Equity Interests; and
(iii) the Borrowers may issue common stock that is Qualified Capital Stock to
Holdings. All Equity Interests issued in accordance with this Section 6.17(b)
shall, to the extent required by Section 5.10 or any Security Agreement or if
such Equity Interests are issued by a Borrower, be delivered to the Collateral
Agent for pledge pursuant to the applicable Security Agreement.

Section 6.18 Limitation on Creation of Subsidiaries. No Loan Party shall, nor
shall it permit any of its Subsidiaries to, establish, create or acquire any
additional Subsidiaries without the prior written consent of the Required
Lenders; provided that, without such consent, any Loan Party may (a) establish
or create one or more Wholly Owned Subsidiaries of such Loan Party;
(b) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.06 or a transaction permitted pursuant to
Section 6.08; or (c) acquire one or more Subsidiaries in connection with a
Permitted Acquisition, so long as, in each case, Section 5.10 shall be complied
with.

Section 6.19 Reorganization. Notwithstanding any other provision of this
Agreement or any other Loan Document to the contrary, the Loan Parties shall be
permitted to make the Investments, Restricted Junior Payments, Asset Sales,
other dispositions, mergers and other modifications, and in each case, with
respect to intercompany transfers of assets from Loan Parties to non-Loan
Parties in not more than the amounts that are referenced in the Transaction
Summary (without any changes thereto that are adverse in any material respect to
the Lenders and the Administrative Agent (except to the extent consented to in
writing by the Administrative Agent)) in connection with or as a result of the
Reorganization; provided that (a) after giving effect to the Reorganization, the
Loan Parties shall consist of those Persons set forth on Schedule 6.19 hereto,
and if any of such Persons are not then Loan Parties or if any Loan Party shall
have changed its jurisdiction of organization, such Persons (and/or their parent
companies) shall comply with Sections 5.10, 5.11 and 5.12, as applicable, and
take all such further actions and executed all such further documents and
instruments (and delivered such opinions) as may be reasonably requested by the
Administrative Agent or the Collateral Agent to ensure the validity,
enforceability, creation and perfection of this Agreement, the Guaranty and the
Security Documents, as the case may be; and (b) the Collateral pledged (and the
perfection and priority thereof) under the Security Documents in favor of the
Collateral Agent (taken as a whole) shall not be adversely affected in any
material respect as the final result of the consummation and completion of the
Reorganization as a whole, and, subject to the timing requirements, exceptions
and other terms contained in Sections 5.10 and 6.08, in no instance may less
than 100% of the Equity Interests of any Borrower and Holdings’ other wholly
owned Subsidiaries organized under the laws of any State in the United States,
Australia, the United Kingdom, the Bahamas or (subject to any necessary works
council and corporate approvals in respect of the Dutch Subsidiaries) the
Netherlands, be pledged in favor of the Collateral Agent.

 

163



--------------------------------------------------------------------------------

Section 6.20 Relationship to Term Loan.

(a) Notwithstanding Section 6.01, no Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness in reliance on Section 6.1 of the Term Loan
Agreement (other than the Indebtedness incurred hereunder) unless after giving
effect thereto, the entire amount of the Commitments then in effect plus the
amount of any increase in Commitments available to the Borrowers under
Section 2.20 is available to be utilized hereunder without violating Section 6.1
of the Term Loan Agreement or the Intercreditor Agreement.

(b) No Loan Party shall permit any of its Subsidiaries to guarantee the
obligations under the Term Loan Agreement or become a borrower under the Term
Loan Agreement unless such Subsidiary is also a Borrower, an Additional
Co-Borrower or Guarantor hereunder.

ARTICLE VII

GUARANTEE

Section 7.01 The Guarantee. Each Borrower and each of the other Guarantors
hereby jointly and severally guarantee, as a primary obligor and not as a surety
to each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest on (including any interest, fees, costs or charges that would accrue
but for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) the
Loans made by the Lenders to, and the Notes held by each Lender of, the
Borrowers, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Hedging
Agreement or Treasury Services Agreement entered into with a counterparty that
is a Secured Party, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if any
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

Section 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of the
Borrowers under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

164



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive, to the fullest extent permitted by
applicable Requirements of Law, diligence, presentment, demand of payment,
protest and all notices whatsoever (other than the ones expressly provided for
or set forth in the applicable Loan Documents), and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the
Borrowers under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive, to the fullest extent permitted by applicable Requirements of
Law, any and all notice of the creation, renewal, extension, waiver, termination
or accrual of any of the Guaranteed Obligations and notice of or proof of
reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other Person at any time of any right or
remedy against the Borrowers or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 7.03 Reinstatement. The obligations of the Guarantors under this Article
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of any Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

165



--------------------------------------------------------------------------------

Section 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against any
Borrower or other Guarantor of any of the Guaranteed Obligations or any security
for any of the Guaranteed Obligations. Any Indebtedness of any Loan Party
permitted pursuant to Section 6.01(d) shall be subordinated to such Loan Party’s
Secured Obligations in the manner set forth in the Intercompany Note evidencing
such Indebtedness.

Section 7.05 Remedies. Subject to the terms of the Intercreditor Agreement (so
long as any Term Loans are outstanding), the terms of any Permitted
Securitization Intercreditor Agreement (so long as any Permitted Securitization
is outstanding) or the terms of any Permitted Secured Indebtedness Intercreditor
Agreement (so long as any Permitted Secured Indebtedness is outstanding), the
Guarantors jointly and severally agree that, as between the Guarantors and the
Lenders, the obligations of the Borrowers under this Agreement and the Notes, if
any, may be declared to be forthwith due and payable as provided in Section 8.01
(and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

Section 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

Section 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other Person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 7.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

Section 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests of any Guarantor are sold or otherwise transferred (a “Transferred
Guarantor”) to a Person or persons, none of which is a Borrower or a Loan Party,
such Transferred Guarantor shall, upon the consummation of such sale or
transfer, be automatically released (without any further action by any Agent or
any other Person so long as the Administrative Agent has received the documents
requested pursuant to this Section 7.09) from its

 

166



--------------------------------------------------------------------------------

obligations under the Loan Documents (including under Section 10.03 hereof) and
its obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and the pledge of such Equity Interests to the Collateral
Agent pursuant to the Security Documents shall be automatically released, and,
so long as the Borrowers shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably
request, the Collateral Agent shall take such actions as are necessary to effect
or evidence each release described in this Section 7.09 in accordance with the
relevant provisions of the Security Documents, so long as the Borrowers shall
have provided the Administrative Agent such certifications or documents as the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Agreement; provided that such Guarantor is also released from its
obligations under the Term Loan Documents on the same terms.

Section 7.10 Right of Contribution. Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 7.04. The provisions of this Section 7.10
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent, the Issuing Bank, the Swingline Lender
and the Lenders, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) Failure to Make Payments When Due. Failure by the Borrowers to pay (i) when
due any installment of principal of any Loan or any Reimbursement Obligation,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; or (ii) any interest on any Loan or any
fee or any other amount due hereunder within five (5) days after the date due;
or

(b) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Sections 5.01(b), (c), (d), (f) or
(l)(iv), Section 5.02, Section 5.09, Section 5.14, Section 5.18(a),
Section 5.18(b)-(d) (for a period of more than three (3) Business Days),
Section 5.19 or in Article VI; or

(c) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
the borrowings or issuances of Letters of Credit hereunder or in any statement
or certificate at any time given by any Loan Party or any of its Subsidiaries in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be false or misleading in any material respect as of the date made or deemed
made or furnished; or;

 

167



--------------------------------------------------------------------------------

(d) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other clause of this
Section 8.01, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an officer of Holdings becoming aware
of such default; and (ii) receipt by Holdings of notice from the Administrative
Agent or any Lender of such default; or

(e) Australian Loan Party Insolvency. An Australian Loan Party that is a
Material Entity is not Solvent; or

(f) Involuntary Bankruptcy, Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Material Entity in an involuntary case under any Debtor Relief Laws now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law or law in any
other jurisdiction; (ii) an involuntary case shall be commenced against any
Material Entity under any Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of an administrator, receiver, administrative receiver, liquidator
or manager, sequestrator, trustee, custodian or other officer having similar
powers over any Material Entity, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim administrator, receiver, liquidator or manager,
trustee or other custodian of any Material Entity for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of any Material
Entity; provided that, in relation to any Material Entity other than a Material
Entity incorporated in England and Wales, any such event described in this
clause (ii) above shall continue for sixty (60) days without having been
dismissed, bonded or discharged; (iii) in the case of any Material Entity
incorporated under the laws of England and Wales, any legal proceedings or other
procedure or step is taken in relation to the suspension of payments, a
moratorium of any indebtedness, winding-up dissolution, administration or
reorganization (whether by a scheme of arrangement or otherwise) or compromise,
composition or assignment with creditors; or (iv) any analogous step or
procedure shall be taken under the laws of any jurisdiction in respect of any
Material Entity; or

(g) Voluntary Bankruptcy, Appointment of Receiver, Etc. (i) Any Material Entity
shall have an order for relief entered with respect to it or shall commence a
voluntary case under any Debtor Relief Laws now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver,
administrator, liquidator, manager, trustee or other custodian for all or a
substantial part of its property; or any Material Entity shall make any
assignment for the benefit of creditors; (ii) any Material Entity shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due or suspends or threatens to suspend making
payments of its debts; or the Board of Directors (or similar governing body) of
any Material Entity (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.01(f); or (iii) any analogous step or procedure shall be taken
under the laws of any jurisdiction in respect of any Material Entity; or

(h) Judgments and Attachments. Any money judgment, writ, warrant of attachment,
expropriation, sequestration, distress or execution or similar process
individually or in the aggregate in excess of $50.0 million (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has not denied coverage) shall be entered or filed against any Company
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days (or in any event later than
five (5) days prior to the date of any proposed sale thereunder) or any action
shall be legally taken by a judgment creditor to levy upon properties of any
Company to enforce any such judgment; or

 

168



--------------------------------------------------------------------------------

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party that is a Material Entity decreeing the dissolution or split up of such
Loan Party and such order shall remain undischarged or unstayed for a period in
excess of thirty (30) days; or

(j) Employee Benefit Plans. There shall occur one or more ERISA Events or
similar events with respect to Foreign Plans which individually or in the
aggregate results in, or could reasonably be expected to result in, liability of
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates in
an amount that would reasonably be expected to have a Material Adverse Effect;
or

(k) Change of Control. A Change of Control shall occur; or

(l) Guarantees, Security Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations and the termination of the
Commitments, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder; (ii) this Agreement or any
Security Document ceases to be in full force and effect (other than by reason of
a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations and the termination of the Commitments
in accordance with the terms hereof) or shall be declared null and void, in each
case for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control; (iii) the Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Security Documents with the priority
required by the relevant Security Document; or (iv) any Loan Party shall contest
the validity or enforceability of any Loan Document in writing or deny in
writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document to which it is a party or shall
contest the validity or perfection of any Lien in any Collateral purported to be
covered by the Security Documents; or

(m) Defaults in Other Agreements. (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of or interest on (or, in
respect of any Indebtedness set forth in clause (k) of the definition of
“Indebtedness,” any other amount), including any payment in settlement, payable
in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.01(a)) in an aggregate principal amount (or Net
Mark-to-Market Exposure) of $50.0 million or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Loan Party
with respect to any other material term of (x) one or more items of Indebtedness
in the individual or aggregate principal amounts (or Net Mark-to-Market
Exposure) referred to in clause (i) above or (y) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be.

THEN (1) upon the occurrence of any Event of Default described in
Section 8.01(f) or 8.01(g), automatically, and (2) upon the occurrence and
during the continuance of any other Event of Default, at the request of the
Required Lenders or at the Administrative Agent’s discretion, upon notice to
Holdings by the Administrative Agent (A) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby

 

169



--------------------------------------------------------------------------------

expressly waived by each Loan Party: (I) the unpaid principal amount of and
accrued interest and premium on the Loans and (II) the Reimbursement Obligations
and all other Obligations; (B) the Administrative Agent may cause the Collateral
Agent to enforce any and all Liens and security interests created pursuant to
Security Documents; and (C) the Commitments shall be terminated forthwith.

Section 8.02 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement (so long as any Term Loans are outstanding), the terms of any
Permitted Securitization Intercreditor Agreement (so long as any Permitted
Securitization is outstanding) or the terms of any Permitted Secured
Indebtedness Intercreditor Agreement (so long as any Permitted Secured
Indebtedness is outstanding), all proceeds received by the Collateral Agent in
the event that an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.01 and in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Collateral Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent against the Obligations in the
following order of priority:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document (in its
capacity as the Collateral Agent and not as a Lender), together with interest on
each such amount at the Default Rate from and after the date such amount is due,
owing or unpaid until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the Default Rate from and after
the date such amount is due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, Reimbursement
Obligations and obligations to cash collateralize Letters of Credit) including
Overadvances and any fees, premiums and scheduled periodic payments due under
Hedging Agreements or Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations and any premium thereon (including Reimbursement
Obligations and obligations to cash collateralize Letters of Credit) and any
breakage, termination or other payments under Hedging Agreements and Treasury
Services Agreements constituting Secured Obligations and any interest accrued
thereon; and

(e) Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

 

170



--------------------------------------------------------------------------------

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints UBS AG,
Stamford Branch, to act on its behalf as the Administrative Agent and the
Collateral Agent hereunder and under the other Loan Documents and authorizes
such Agents to take such actions on its behalf and to exercise such powers as
are delegated to such Agents by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Collateral
Agent, the Lenders and the Issuing Bank, and neither any Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

(b) Each Lender authorizes and directs the Agents to enter into this Agreement,
the Intercreditor Agreement and the other Loan Documents. In addition, each
Lender authorizes and directs the Administrative Agent to enter into the Bahamas
Receivables Purchase Agreement (or acknowledge and agree thereto), to the extent
it deems appropriate. Each Lender agrees that any action taken by Agents,
Required Lenders or Supermajority Lenders in accordance with the terms of this
Agreement or the other Loan Documents and the exercise by Agents, Required
Lenders or Supermajority Lenders of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.

Section 9.02 Rights as a Lender. Each Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents);

 

171



--------------------------------------------------------------------------------

provided that such Agent shall not be required to take any action that, in its
judgment or the judgment of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.

(b) No Agent shall be liable for any action taken or not taken by it (x) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct as determined by a final and nonappealable decision of a court of
competent jurisdiction. No Agent shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by a Borrower, a Lender or the Issuing Bank.

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Requirements of Law. Instead, such term is
used merely as a matter of market custom and is intended to create or reflect
only an administrative relationship between independent contracting parties.

(d) Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of the Borrowers and the other Loan Parties.
No Agent shall be liable for any action taken or not taken by any such service
provider.

Section 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may

 

172



--------------------------------------------------------------------------------

consult with legal counsel, independent accountants and other experts selected
by it, and shall be entitled to rely upon the advice of any such counsel,
accountants or experts and shall not be liable for any action taken or not taken
by it in accordance with such advice.

Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent, including a sub-agent which is a
non-U.S. affiliate of such Agent. Each Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article IX shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

Section 9.06 Resignation of Agent.

(a) Each Agent may at any time give written notice of its resignation to the
Lenders, the Issuing Bank and the Borrowers at least thirty (30) days prior to
the proposed resignation effective date. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor
(subject to the Administrative Borrower’s consent (such consent not to be
unreasonably withheld or delayed)), which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above; provided that if the Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this clause (a). Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this clause (a)). The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article IX and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

(b) Any resignation by UBS AG, Stamford Branch as Administrative Agent pursuant
to Section 9.06(a) shall, unless UBS AG, Stamford Branch gives notice to the
Administrative Borrower otherwise, also constitute its resignation as Issuing
Bank, Swingline Lender, and such resignation as Issuing Bank and Swingline
Lender shall become effective simultaneously with the discharge of the
Administrative Agent from its duties and obligations as set forth in the
immediately preceding clause (a) (except as to already outstanding Letters of
Credit and LC Obligations and Swingline Loans, as to which

 

173



--------------------------------------------------------------------------------

the Issuing Bank and the Swingline Lender shall continue in such capacities
until the LC Exposure relating thereto shall be reduced to zero and such
Swingline Loans shall have been repaid, as applicable, or until the successor
Administrative Agent shall succeed to the roles of Issuing Bank and Swingline
Lender in accordance with the next sentence and perform the actions required by
the next sentence). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, unless UBS AG, Stamford Branch and such
successor gives notice to Administrative Borrower otherwise, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swingline Lender and (ii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit. At the time any such resignation of the Issuing Bank shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the retiring Issuing Bank pursuant to Section 2.05(c).

Section 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has had the
opportunity to review the Confidential Information Memorandum (if any) and each
other document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof. Each Lender and the Issuing Bank also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Notwithstanding anything herein to the contrary, each Lender also acknowledges
that the Lien and security interest granted to the Collateral Agent (and/or the
Australian Security Trustee, as applicable) pursuant to the Security Documents
and the exercise of any right or remedy by the Collateral Agent (and/or the
Australian Security Trustee, as applicable) thereunder are subject to the
provisions of the Intercreditor Agreement (so long as any Term Loans are
outstanding), the terms of any Permitted Securitization Intercreditor Agreement
(so long as any Permitted Securitization is outstanding) or the terms of any
Permitted Secured Indebtedness Intercreditor Agreement (so long as any Permitted
Secured Indebtedness is outstanding). So long as any Term Loans are outstanding
or obligations under any Permitted Securitization or any Permitted Secured
Indebtedness are outstanding, in the event of any conflict between the terms of
the Intercreditor Agreement and the Security Documents, the terms of the
Intercreditor Agreement shall govern and control.

Section 9.08 Withholding Tax. To the extent required by any applicable
Requirements of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding tax. Without
limiting the provisions of Section 2.15(a) or (c), each Lender and the Issuing
Bank shall, and does hereby, indemnify the Administrative Agent, and shall make
payable in respect thereof within thirty (30) days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A

 

174



--------------------------------------------------------------------------------

certificate as to the amount of such payment or liability delivered to any
Lender or the Issuing Bank by the Administrative Agent shall be conclusive
absent manifest error. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or Issuing Bank under this Agreement or any other Loan Document
against any amount due the Administrative Agent under this Section 9.08. The
agreements in this Section 9.08 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

Section 9.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookmanagers, Arrangers, Syndication Agent or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the Issuing Bank hereunder.

Section 9.10 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent (or the Collateral Agent with the
consent of the Administrative Agent), or as the Required Lenders may require or
otherwise direct, for the benefit of all the Lenders and the Issuing Bank;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the Collateral Agent, the Issuing Bank or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Collateral Agent, Issuing Bank or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with, and
subject to, the terms of this Agreement, or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any bankruptcy or insolvency law.
The Collateral Agent may, and hereby does, appoint the Administrative Agent as
its agent for the purpose of enforcing rights and remedies hereunder and under
the other Loan Documents as set forth above.

Section 9.11 Lien Releases. The Secured Parties authorize the Collateral Agent
to release any Lien with respect to any Collateral (a) that is the subject of a
disposition or Lien that the Borrowers certify in writing is an Asset Sale
permitted under Section 6.08 or a Permitted Lien entitled to priority over the
Collateral Agent’s Liens (and the Collateral Agent may rely conclusively on any
such certificate without further inquiry); (b) that does not constitute a
material part of the Collateral; or (c) subject to Section 10.02(b), with the
consent of the Required Lenders. The Secured Parties authorize Agent to
subordinate its Liens to any Lien securing Purchase Money Obligations permitted
hereunder or other Lien entitled to priority hereunder.

Section 9.12 Australian Security Trustee.

(a) Each of the Secured Parties hereby irrevocably appoints the Australian
Security Trustee as its security trustee, and authorizes the Australian Security
Trustee to take such actions on its behalf, including execution of the other
Loan Documents, as applicable, and to exercise such powers as are delegated to
the Australian Security Trustee by the terms of the Loan Documents, together
with such actions and powers as are reasonably incidental thereto. All of the
Secured Parties (other than the

 

175



--------------------------------------------------------------------------------

Administrative Agent and the Collateral Agent to the extent provided herein)
agree and acknowledge that they will take no action in respect of the Australian
Security Agreements (including communicating with the Borrowers) except through
the Australian Security Trustee. The express powers granted to the Australian
Security Trustee are in addition to any other power or rights it has under any
other law. In relation to anything the Australian Security Trustee does or omits
to do, a Borrower need not enquire (i) whether the Australian Security Trustee
needed to consult with or has consulted with the Lenders, (ii) whether any
Lender has instructed the Australian Security Trustee, or (iii) about the terms
of any instructions. As between the Australian Security Trustee and any
Borrower, all action the Australian Security Trustee as security trustee for the
Lenders is taken to be authorized unless such Borrower has actual notice to the
contrary.

(b) The Australian Security Trustee shall promptly forward to a party the
original or a copy of any document which is delivered to the Australian Security
Trustee for that party by any other party. If the Australian Security Trustee
receives notice from a party referring to this Agreement, describing a Default
or an Event of Default and stating that the circumstance described is a Default
or an Event of Default, it shall promptly notify the Administrative Agent. If
the Australian Security Trustee is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to any other Secured Party under
this Agreement, it shall promptly notify such other Secured Party. The
Australian Security Trustee’s duties under the Loan Documents are solely
mechanical and administrative in nature. The Australian Security Trustee has no
other duties except as expressly provided in the Loan Documents.

(c) The Australian Security Trustee may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any Loan Party.

(d) The Australian Security Trustee may assume (unless it has received actual
notice to the contrary in its capacity as security trustee for the Secured
Parties) that any right, power, authority or discretion vested in any party or
the Required Lenders has not been exercised.

(e) Notwithstanding any other provision of any Loan Document to the contrary,
(i) the Australian Security Trustee is not obliged to do or to omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality, (ii) the Australian Security Trustee need not act (whether or
not on instruction from one or more Lenders) for so long as it is unable to act
due to any cause beyond its control (including war, riot, natural disaster,
labor dispute or law taking effect after the date of this Agreement). The
Australian Security Trustee agrees to notify each Lender, each other Agent and
the Australian Borrower promptly after it determines that it is unable to act
pursuant to clause (ii) of this Section 9.11(e). The Australian Security Trustee
will have no responsibility for any liability or loss arising from, or any costs
incurred in connection with, the Australian Security Trustee not acting for so
long as it is unable to act pursuant to clause (ii) of this Section 9.11(e)).

(f) Unless a contrary indication appears in any Loan Document, the Australian
Security Trustee shall: (i) exercise any right, power, authority or discretion
vested in it as Australian Security Trustee in accordance with any instructions
given to it by the Administrative Agent (or, if so instructed by the
Administrative Agent, refrain from acting or exercising any right, power,
authority or discretion vested in it as Australian Security Trustee); and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with such an instruction of the Secured Parties.
Unless a contrary indication appears in a Loan Document, any instructions given
to the Australian Security Trustee by the Administrative Agent will be binding
on all the Secured Parties. The Australian Security Trustee may refrain from
acting in accordance with the instructions of the Administrative Agent (or, if
appropriate, the Secured Parties) until it has received such security as it may
require for any cost, loss or liability

 

176



--------------------------------------------------------------------------------

(together with any associated indirect Tax) which it may incur in complying with
the instructions. The Australian Security Trustee is not authorized to act on
behalf of a Secured Party (without first obtaining that Secured Party’s consent)
in any legal or arbitration proceedings relating to any Loan Document.

(g) Without limiting the rest of this clause (g), the Australian Security
Trustee will not be liable for any action taken by it, or for omitting to take
action under or in connection with any Loan Document, unless directly caused by
its gross negligence or willful misconduct. No party (other than the Australian
Security Trustee) may take any proceedings against any officer, employee or
agent of the Australian Security Trustee in respect of any claim it might have
against the Australian Security Trustee or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Loan Document and
any officer, employee or agent of the Australian Security Trustee may rely on
this Article IX. The Australian Security Trustee will not be liable for any
delay (or any related consequences) in crediting an account with an amount
required under the Loan Documents to be paid by the Australian Security Trustee
if the Australian Security Trustee has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognized clearing or settlement system used by the Australian Security
Trustee for that purpose.

(h) Each Lender shall (in proportion to its share of the aggregate Revolving
Commitments at any time or, if the aggregate Revolving Commitments at such time
are zero, to its share of the aggregate Revolving Commitments immediately prior
to their reduction to zero) indemnify the Australian Security Trustee, within
three (3) Business Days of demand, against any cost, loss or liability incurred
by the Australian Security Trustee (otherwise than by reason of the Australian
Security Trustee’s fraud, negligence or willful misconduct) in acting as
Australian Security Trustee under the Loan Documents (unless the Australian
Security Trustee has been reimbursed by a Borrower pursuant to a Loan Document).

(i) The Australian Security Trustee may treat the Administrative Agent as the
agent entitled to payments under this Agreement and acting through its facility
office unless it has received not less than five (5) Business Days prior notice
from the Administrative Agent to the contrary in accordance with the terms of
this Agreement.

(j) Any amount payable to the Australian Security Trustee under the Loan
Documents shall include the cost of utilizing the Australian Security Trustee’s
management time or other resources and will be calculated on the basis of such
reasonable daily or hourly rates as the Australian Security Trustee may notify
to the Borrowers and the Secured Parties, and is in addition to any fee paid or
payable to the Australian Security Trustee under any Loan Document.

(k) If any party owes an amount to the Australian Security Trustee under any
Loan Document, the Australian Security Trustee may, after giving notice to such
party, deduct an amount not exceeding that amount from any payments to such
party which the Australian Security Trustee would otherwise be obliged to make
under such Loan Document and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Loan Document, such
party shall be regarded as having received any amount so deducted.

Section 9.13 Collateral Agent Acting as Security Trustee.

(a) Appointment. The Secured Parties appoint the Collateral Agent to act as
security trustee (the “Security Trustee”) under the UK Security Agreements for
the purposes of holding (A) any Lien created by any UK Security Agreement; and
(B) the covenants and undertakings of the relevant UK Security Agreements.

 

177



--------------------------------------------------------------------------------

(b) Delegation. The Security Trustee may delegate to any Person on such terms
(which may include the power to sub-delegate) and subject to such conditions as
it thinks fit, all or any of the rights, powers, authorities and discretions
vested in it by any of the Loan Documents.

(c) Separate Security Trustees. The Security Trustee may (whether for the
purpose of complying with any law or regulation of any overseas jurisdiction, or
for any other reason) appoint any Person to act jointly with the Security
Trustee either as a separate trustee or as a co-trustee (each an “Appointee”) on
such terms and subject to such conditions as the Security Trustee thinks fit and
with such of the rights, powers, authorities and discretions vested in the
Security Trustee by any Loan Document as may be conferred by the instrument of
appointment of the Appointee. The Security Trustee may pay reasonable
remuneration to any Appointee, together with any costs and expenses (including
legal fees) reasonably incurred by the Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Security Trustee.

(d) The UK Security Agreements. Each Secured Party confirms its approval of the
relevant UK Security Agreements and of any Lien intended to be created under it,
and authorizes and instructs the Security Trustee to execute and deliver the
relevant UK Security Agreements. The Security Trustee may accept without enquiry
the title (if any) which any Person may have to any assets over which Lien is
intended to be created by the relevant UK Security Agreements, and shall not be
liable to any other party for any defect in or failure of any such title. The
Security Trustee shall not be (i) liable or responsible to any Secured Party for
any failure to perfect, protect, register, make any filing or give notice in
respect of the Lien intended to be created by the relevant UK Security
Agreements, unless that failure arises directly from its own gross negligence or
wilful misconduct; (ii) obliged to insure any assets over which Lien is intended
to be created by the relevant UK Security Agreements, to require any other
person to maintain any such insurance, or to make any enquiry or conduct any
investigation into the legality, validity, effectiveness, adequacy or
enforceability of any insurance existing over any such asset; or (iii) obliged
to hold in its own possession the relevant UK Security Agreements, title deed or
other document relating to any assets over which Lien is intended to be created
by the relevant UK Security Agreements.

(e) Security Trustee as Proprietor. Each Secured Party confirms that it does not
wish to be registered as a joint proprietor of any mortgage or charge created
pursuant to the relevant UK Security Agreements and accordingly (i) authorizes
the Security Trustee to hold such mortgages and charges in its sole name as
trustee for the Secured Parties; and (ii) requests the Land Registry (or other
relevant registry) to register the Security Trustee as a sole proprietor (or
heritable creditor, as the case may be) of any such mortgage or charge.

(f) Investments. Except to the extent that a UK Security Agreement otherwise
requires, any moneys received by the Security Trustee under or pursuant to a UK
Security Agreement may be (a) invested in any investments which it may select
and which are authorized by applicable law; or (b) placed on deposit at any bank
or institution (including itself) on such terms as it may think fit, in each
case in the name or under the control of the Security Trustee, and those moneys,
together with any accrued income (net of any applicable Tax) shall be held by
the Security Trustee to the order of the Administrative Agent, and shall be
payable to the Administrative Agent on demand.

(g) Secured Parties’ Indemnity to the Security Trustee. Each Secured Party shall
indemnify the Security Trustee, its delegates and sub-delegates and Appointees
(for purposes of this Section 9.13, each an “Indemnified Party”), within three
(3) Business Days of demand, against any cost, loss or liability incurred by the
Security Trustee or the relevant Indemnified Party (otherwise than by reason of
the gross negligence or wilful misconduct of the Security Trustee or that
Indemnified Party) in acting as

 

178



--------------------------------------------------------------------------------

Security Trustee or its delegate, sub-delegate or Appointee under the relevant
UK Security Agreements (except to the extent that the Security Trustee, or the
relevant Indemnified Party has been reimbursed by any Loan Party pursuant to the
relevant UK Security Agreements).

(h) Conduct of Business by the Security Trustee. No provision of this Agreement
will (i) interfere with the right of the Security Trustee to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit; (ii) oblige the Security
Trustee to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or (iii) oblige
the Security Trustee to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of tax.

(i) Liability of Security Trustee.

(i) The Security Trustee shall not nor shall any of its officers, employees or
agents from time to time be responsible for: (A) the adequacy, accuracy and/or
completeness of any information (whether oral or written) supplied by any Loan
Party or any other person given in or in connection with the relevant UK
Security Agreements; or (B) the legality, validity, effectiveness, adequacy or
enforceability of the relevant UK Security Agreements or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with the relevant UK Security Agreements.

(ii) Without limiting subclause (i) above, the Security Trustee shall not be
liable for any action taken by it or not taken by it under or in connection with
the relevant UK Security Agreements, unless directly caused by its gross
negligence or wilful misconduct.

(iii) No party (other than the Security Trustee) may take any proceedings
against any officer, employee or agent of the Security Trustee in respect of any
claim it might have against the Security Trustee or in respect of any act or
omission of any kind by that officer, employee or agent in relation to the
relevant UK Security Agreements and any officer, employee or agent of the
Security Trustee may rely on this Section 9.13 and the provisions of the
Contracts (Rights of Third Parties) Act 1999.

(iv) The Security Trustee shall not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Loan
Documents to be paid by the Security Trustee, if the Security Trustee has taken
all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognized clearing or settlement
system used by the Security Trustee for that purpose.

(v) Without affecting the responsibility of the Loan Parties for information
supplied by them or on their behalf in connection with any Loan Document, each
Secured Party confirms to the Security Trustee that it has been, and shall
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with the relevant UK
Security Agreements including but not limited to: (i) the financial condition,
status and nature of the Loan Parties; (ii) the legality, validity,
effectiveness, adequacy or enforceability of the relevant UK Security Agreements
and any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with the relevant UK Security
Agreements; (iii) whether such Secured Party has recourse, and the nature and
extent of

 

179



--------------------------------------------------------------------------------

that recourse, against any party or any of its respective assets under or in
connection with any Loan Document, the transactions contemplated by the UK
Security Agreements or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
relevant UK Security Agreements; and (iv) the adequacy, accuracy and/or
completeness of any information provided by any person under or in connection
with the relevant UK Security Agreements, the transactions contemplated by the
relevant UK Security Agreements or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
the relevant UK Security Agreements.

(j) UK Security Agreements. The Security Trustee shall accept without
investigation, requisition or objection, such title as any person may have to
the assets which are subject to the relevant UK Security Agreements and shall
not (i) be bound or concerned to examine or enquire into the title of any
person; (ii) be liable for any defect or failure in the title of any person,
whether that defect or failure was known to the Security Trustee or might have
been discovered upon examination or enquiry and whether capable of remedy or
not; or (iii) be liable for any failure on its part to give notice of the
relevant UK Security Agreements to any third party or otherwise perfect or
register the Liens created by the relevant UK Security Agreements (unless such
failure arises directly from the Security Trustee’s gross negligence or wilful
misconduct). The Security Trustee shall hold the relevant UK Security Agreements
and all proceeds of enforcement of them on trust for the Secured Parties on the
terms and conditions of this Agreement. The relevant UK Security Agreements
shall rank as continuing Lien for the discharge of the liabilities secured by
it.

(k) Disposals. The Security Trustee is authorized by each of the Secured Parties
to execute on behalf of itself and each such Secured Party without the need for
any further referral to or authority from such Secured Party, any release of the
Liens created by the relevant UK Security Agreements over that asset and, if
such asset comprises all of the shares in any Loan Party, the Security Trustee
is further authorized, without the need for any further referral to or authority
from such Secured Party, to execute a release of any Liens granted by such Loan
Party over its assets pursuant to any of the UK Security Agreements; provided
that in each such case the proceeds are applied in the manner provided for in
this Agreement as if they were realizations pursuant to the relevant UK Security
Agreements. Each Secured Party undertakes to execute such releases and other
documents as may be necessary to give effect to the releases specified in this
clause (k).

(l) Appointment and Retirement of Security Trustee. The Security Trustee
(i) subject to the appointment of a successor (in consultation with the
Administrative Borrower) may, and must if the Administrative Agent requires,
retire at any time from its position as Collateral Agent under the Loan
Documents without assigning any reason, and (ii) must give notice of its
intention to retire by giving to the other Secured Parties and the
Administrative Borrower not less than thirty (30) days’ nor more than sixty
(60) days’ notice.

(m) Appointment of Successor. The Administrative Agent may, with the approval of
the Administrative Borrower (such approval not to be unreasonably withheld)
other than during the continuation of an Event of Default, appoint a successor
to the Security Trustee, during the period of notice in Section 12.2.13. If no
successor is appointed by the Administrative Agent, the Security Trustee may
appoint (after consultation with the Administrative Agent and the Administrative
Borrower) its successor. The Secured Parties shall promptly enter into any
agreements that the successor may reasonably require to effect its appointment.

 

180



--------------------------------------------------------------------------------

(n) Discharge of Security Trustee. From the date that the appointment of the
successor is effected under clause (m) above, the retiring Security Trustee must
be discharged from any further obligations under the Loan Documents as Security
Trustee, and the successor to the Security Trustee and each of the other Secured
Parties have the same rights and obligations between themselves as they would
have had if the successor had been a party to those Loan Documents.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a) Generally Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

(i) if to any Loan Party, to the Borrowers at:

3301 N.W. 150th Street

Oklahoma City, OK 73134

Attention: General Counsel

Telecopier No.: (405) 302-4706

Email: Michael.Foster@tronox.com

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Leonard Klingbaum

Telecopier No.: (212) 446-6460

Email: leonard.klingbaum@kirkland.com

(ii) if to the Administrative Agent, the Collateral Agent or Issuing Bank, to it
at:

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Banking Product Services

Telecopier No.: (203) 719-4176

Email: DL-UBSAgency@ubs.com

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire;

 

181



--------------------------------------------------------------------------------

(iv) if to the Swingline Lender, to it at:

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Banking Product Services

Telecopier No.: (203) 719-4176

Email: DL-UBSAgency@ubs.com

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
Any party hereto may change its address or telecopier number for notices and
other communications hereunder by written notice to the Administrative Borrower,
the Agents, the Issuing Bank and the Swingline Lender.

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to the provisions of this
Section 10.01) be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Collateral Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including
pursuant to the provisions of this Section 10.01); provided that approval of
such procedures may be limited to particular notices or communications.

Each Loan Party hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent or the Lenders pursuant to this Agreement and any
other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to the Administrative Agent at DL-UBSAgency@ubs.com or at
such other e-mail address(es) provided to the Borrowers from time to time or in
such other form as the Administrative Agent shall require. In addition, each
Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document or in such other form as the Administrative Agent shall require.
Nothing in this Section 10.01 shall prejudice the right of the Agents, the
Issuing Bank, any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document or as any such
Agent or the Issuing Bank, as the case may be, shall require.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

182



--------------------------------------------------------------------------------

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications (other
than any such Communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by the Administrative Agent at its e-mail address(es) set
forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.

(c) Platform. Each Loan Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such Person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Person’s gross negligence
or willful misconduct.

(d) Public/Private. Each Loan Party hereby authorizes the Administrative Agent
to distribute (i) to Private Siders all Communications, including any
Communication that the Borrowers identify in writing is to be distributed to
Private Siders only (“Private Side Communications”), and (ii) to Public Siders
all Communications other than any Private Side Communication. Each Borrower
represents and warrants that no Communication (other than Private Side
Communications) contains any MNPI. Each Borrower agrees to designate as Private
Side Communications only those Communications or portions thereof that it
reasonably believes in good faith constitute MNPI, and agrees to use all
commercially reasonable efforts not to designate any Communications provided
under Section 5.01(a), (b), (c) and (d) as Private Side Communications. “Private
Siders” shall mean Lenders’ employees and representatives who have declared that
they are authorized to receive MNPI. “Public Siders” shall mean Lenders’
employees and representatives who have not declared that they are authorized to
receive MNPI; it being understood that Public Siders may be engaged in
investment and other market-related activities with respect to Borrowers’ or
their affiliates’ securities or loans. “MNPI” shall mean material non-public
information (within the meaning of United States federal securities laws) with
respect to the Borrowers, their affiliates and any of their respective
securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any Person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.

 

183



--------------------------------------------------------------------------------

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable Requirements of Law and identify such designee
(including such designee’s contact information) on such Lender’s Administrative
Questionnaire. Each Lender agrees to notify the Administrative Agent in writing
from time to time of such Lender’s designee’s e-mail address to which notice of
the availability of Private Side Communications may be sent by electronic
transmission.

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.

Section 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, the Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time. No notice or demand on
the Borrowers in any case shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.

(b) Required Consents. Subject to the terms of the Intercreditor Agreement (so
long as any Term Loans are outstanding), the terms of any Permitted
Securitization Intercreditor Agreement (so long as any Permitted Securitization
is outstanding) or the terms of any Permitted Secured Indebtedness Intercreditor
Agreement (so long as any Permitted Secured Indebtedness is outstanding) and to
Section 10.02(c), and (d), neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended, supplemented or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Administrative Agent
or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent, the Collateral
Agent (in the case of any Security Document) and the Loan Party or Loan Parties
that are party thereto, in each case with the written consent of the Required
Lenders; provided that no such agreement shall be effective if the effect
thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, mandatory prepayment,
covenant or Default shall constitute an increase in the Commitment of any
Lender);

 

184



--------------------------------------------------------------------------------

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (other than interest pursuant to Section 2.06(c)), or
reduce any Fees payable hereunder, or change the form or currency of payment of
any Obligation, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii) and it being further understood that,
for the avoidance of doubt, only the consent of the Required Lenders shall be
required to amend the definition of “Default Rate” or to waive any obligation of
the Borrowers to pay interest or any other payment due hereunder or under any
other Loan Document at the Default Rate);

(iii) (A) change the scheduled final maturity of any Loan, (B) postpone the date
for payment of any Reimbursement Obligation or any interest or fees payable
hereunder, (C) reduce the amount of, waive or excuse any such payment (other
than waiver of any increase in the interest rate pursuant to Section 2.06(c)),
or (D) postpone the scheduled date of expiration of any Commitment or any Letter
of Credit beyond the Revolving Maturity Date, in any case, without the written
consent of each Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by the Borrowers of any of their
respective rights or obligations under any Loan Document, without the written
consent of each Lender;

(vi) except pursuant to the Intercreditor Agreement, release Holdings or all or
substantially all of the Subsidiary Guarantors from their Guarantee (except as
expressly provided in Article VII), or limit their liability in respect of such
Guarantee, without the written consent of each Lender;

(vii) except pursuant to the Intercreditor Agreement, release all or a
substantial portion of the Collateral from the Liens of the Security Documents
or alter the relative priorities of the Secured Obligations entitled to the
Liens of the Security Documents, in each case without the written consent of
each Lender (it being understood that additional Classes of Loans or increases
in the Loans pursuant to Section 2.20 or consented to by the Required Lenders
may be equally and ratably secured by the Collateral with the then existing
Secured Obligations under the Security Documents);

(viii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.17(d) and
2.18(d), without the written consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Classes of Loans or increases in the Loans pursuant to Section 2.20
or consented to by the Required Lenders);

 

185



--------------------------------------------------------------------------------

(x) change the percentage set forth in the definition of “Required Lenders,”
“Supermajority Lenders” or any other provision of any Loan Document (including
this Section 10.02) specifying the number or percentage of Lenders (or Lenders
of any Class) required to waive, amend or modify any rights thereunder or make
any determination or grant any consent thereunder, without the written consent
of each Lender (or each Lender of such Class, as the case may be), other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent;

(xi) subordinate the Obligations to any other obligation, without the written
consent of each Lender;

(xii) change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

(xiii) change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of the Administrative Agent and the Issuing Bank;

(xiv) change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of the Swingline Lender;

(xv) expressly change or waive any condition precedent in Section 4.02 to any
Revolving Borrowing without the written consent of the Required Lenders; or

(xvi) change or waive any provision of the definition of “Aggregate Borrowing
Base”, “Australian Borrowing Base”, “Borrowing Base”, “Dutch Borrowing Base” or
“U.S. Borrowing Base” or any of the exclusionary criteria for Australian
Eligible Accounts, Dutch Eligible Accounts, U.S. Eligible Accounts, Australian
Eligible Inventory, Dutch Eligible Inventory and U.S. Eligible Inventory set
forth in Section 2.21 if the effect of such change or waiver would be to make
more credit available, without the written consent of the Supermajority Lenders;
or

(xvii) increase the applicable advance rates set forth in the definitions of
“Australian Borrowing Base,” “Dutch Borrowing Base” or “U.S. Borrowing Base”
without the written consent of each Lender;

provided, further, that any waiver, amendment or modification of the
Intercreditor Agreement (or any Permitted Securitization Intercreditor Agreement
or any Permitted Secured Indebtedness Intercreditor Agreement) (and any related
definitions) may be effected by an agreement or agreements in writing entered
into among the Collateral Agent, the Administrative Agent and the Term Loan
Agent (or any Permitted Securitization Agent or Senior Representative, as
applicable) (with the consent of the Required Lenders but without the consent of
any Loan Party, so long as such amendment, waiver or modification does not
impose any additional duties or obligations on the Loan Parties or alter or
impair any right of any Loan Party under the Loan Documents). Neither Holdings
nor any of its Subsidiaries or Affiliates will, directly or indirectly, pay or
cause to be paid any consideration, to or for the benefit of any Lender for or
as an inducement to any consent, waiver or amendment of any of the terms or
provisions of this Agreement or any other Loan Document unless such
consideration is offered to be paid to all Lenders and is paid to all Lenders
that consent, waive or agree to amend in the time frame set forth in the
documents relating to such consent, waiver or agreement.

 

186



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein:

(I) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i), (ii) or (iii) in the proviso to the
first sentence of this Section 10.02(b);

(II) any Loan Document may be waived, amended, supplemented or modified pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Administrative Agent (without the consent of any Lender) solely to cure a defect
or error, or to grant a new Lien for the benefit of the Secured Parties or
extend an existing Lien over additional property; and

(III) at any time prior to the date which is ninety (90) days after the Closing
Date, this Agreement may be amended pursuant to a written instrument or
instruments executed by the Administrative Agent at the direction of the
Arranger (and without the consent of any other Person (provided that the
Arranger shall have consulted with the Borrowers)) in order to implement the
provisions of the Fee Letter under “Market Flex” (and subject to the limitations
therein). At the request of the Arranger, the Borrowers shall execute each
amendment pursuant to this clause (III), but the Borrowers’ failure or refusal
to execute such amendment shall not affect the validity thereof.

(c) Collateral. Without the consent of any other Person, the applicable Loan
Party or Parties and the Administrative Agent and/or the Collateral Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrowers shall have the right to replace all, but not less
than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.16(b) so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination. Each Lender
agrees that, if the Borrowers elect to replace such Lender in accordance with
this Section 10.02(d), it shall promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such non-consenting Lender to
execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.

 

187



--------------------------------------------------------------------------------

(e) Increased Commitments. Notwithstanding the foregoing, the Administrative
Agent and the Borrowers (without the consent of any Lenders) may amend this
Agreement and the Loan Documents if necessary or advisable to effectuate any
increase in Commitments contemplated by Section 2.20.

(f) Schedules. Notwithstanding anything in this Section 10.02 to the contrary,
(i) Holdings may supplement each of Schedule 3.01, 3.02, 3.09(b), 3.12(a) and
3.25 (without the consent of any Lender or Agent) as set forth in clause (y) of
the penultimate sentence of Section 5.10(b); (ii) Holdings may supplement
Schedule 3.30 from time to time (without the consent of any Lender or Agent) as
set forth in Section 3.30 by delivering an updated Schedule 3.30 to the
Administrative Agent; and (iii) Holdings may update Schedule 1.1(e) from time to
time and such schedule shall be, on the Business Day that is five (5) Business
Days after the date such updated schedule is distributed to the Lenders, deemed
effective without the consent of any Loan Party, any Agent or any Lender
(subject to the limitations set forth in the definition of “Direct Competitor”).

(g) Notwithstanding the foregoing, the Agent and the Loan Parties (without the
consent of any Lenders) may amend this Agreement and the Loan Documents as
necessary to add a Subsidiary of Holdings, organized under the laws of the UK,
as an Additional Co-Borrower to this Agreement on the terms, and subject to the
satisfaction of the conditions set forth on Exhibit T.

Section 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay, without duplication, (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent and their respective Affiliates (including the
reasonable and documented fees, charges and disbursements of one (1) counsel in
each relevant jurisdiction for the Administrative Agent and the Collateral
Agent) in connection with the syndication of the credit facilities provided for
herein (including the obtaining and maintaining of CUSIP numbers for the Loans),
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made and including any reasonable
and documented costs and expenses of the service provider referred to in
Section 9.03, (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, any Lender or the Issuing Bank (including the reasonable fees,
charges and disbursements of one (1) counsel in each relevant jurisdiction for
the Administrative Agent and the Collateral Agent and one (1) local counsel for
the other Secured Parties), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.03, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (iv) all
documentary and similar taxes and charges in respect of the Loan Documents.

(b) Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), the
Collateral Agent (and any sub-agent thereof) each Lender and the Issuing Bank,
and each Related Party of any of the foregoing persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all

 

188



--------------------------------------------------------------------------------

losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any party hereto or any third
party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release or threatened Release of Hazardous Materials on,
at, under or from any property owned, leased or operated by any Company at any
time, or any Environmental Claim related in any way to any Company, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by any Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from any dispute
solely among Indemnitees other than claims against an Indemnitee in its capacity
as Arranger or Agent hereunder or fulfilling its role as the Administrative
Agent, the Collateral Agent or the Arranger, as the case may be, and other than
claims arising out of any act or omission on the part of the Borrowers, any Loan
Party or their respective Affiliates.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under clauses (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that (i) the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Swingline Lender or the Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Swingline Lender or Issuing Bank in connection with such
capacity and (ii) such indemnity for the Swingline Lender or the Issuing Bank
shall not include losses incurred by the Swingline Lender or the Issuing Bank
due to one or more Lenders defaulting in their obligations to purchase
participations of Swingline Exposure under Section 2.17(d) or LC Exposure under
Section 2.18(d) or to make Revolving Loans under Section 2.18(e) (it being
understood that this proviso shall not affect the Swingline Lender’s or the
Issuing Bank’s rights against any Defaulting Lender). The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 2.14. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Revolving Exposure and unused Commitments at the
time.

 

189



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 10.03 shall be payable not
later than thirty (30) days after written demand therefor.

Section 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Swingline Lender and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.04(b), (ii) by way of
participation in accordance with the provisions of Section 10.04(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.04(f) (and any other attempted assignment or transfer by any
Borrower or any Lender shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.04(d) and, to the extent
expressly contemplated hereby, the other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Administrative Borrower; provided that no consent of the Administrative
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing or prior to the completion of the primary syndication of the
Commitments and Loans (as determined by the Arranger), any other assignee;
provided, further that the Administrative Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment; and

 

190



--------------------------------------------------------------------------------

(C) the Issuing Bank and the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arranger or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5.0 million unless each of the Administrative Agent and, so long
as no Default has occurred and is continuing, the Administrative Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches on a non-pro rata basis; and

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.04(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.04(d).

If an assignment or transfer does not include an amount outstanding from each
Borrower which is a Dutch Loan Party of at least € 100,000 (or its equivalent in
other currencies) (or such other amount as may be

 

191



--------------------------------------------------------------------------------

required from time to time under the Dutch Financial Markets Supervision Act
(Wet op het financieel toezicht), the assignee or transferee, as the case may
be, shall confirm in the relevant Assignment and Assumption to each such
Borrower that it is a professional market party (professionele marktpartij)
within the meaning of such Act.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Administrative Borrower, the Issuing Bank, the
Collateral Agent, the Swingline Lender and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice. A Loan may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Notwithstanding
anything to the contrary contained in this Agreement, the Loans and Obligations
are registered obligations and the right, title and interest of the Lenders in
and to such Obligations shall be transferable only in accordance with the terms
hereof. This Section 10.04(c) shall be construed so that the Loans and
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Administrative Borrower, the Administrative Agent, the Issuing
Bank or the Swingline Lender sell participations to any Person (other than a
natural Person, any Borrower or any of their respective Affiliates or
Subsidiaries or any Direct Competitor) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders and Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to Section 10.03(e), each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to satisfying the requirements of those Sections as if it were a
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.03(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the

 

192



--------------------------------------------------------------------------------

Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. Any participation of such
Loan may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by the Administrative Borrower from time to time upon reasonable prior notice.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Administrative Borrower’s prior written
consent (not to be unreasonably withheld or delayed).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrowers or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.14, 2.15 and Article X (other than Section 10.12) shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This

 

193



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, and the Fee Letter constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff. Subject to the Intercreditor Agreement (so long
as any Term Loans are outstanding), the terms of any Permitted Securitization
Intercreditor Agreement (so long as any Permitted Securitization is outstanding)
or the terms of any Permitted Secured Indebtedness Intercreditor Agreement (so
long as any Permitted Secured Indebtedness is outstanding), if an Event of
Default shall have occurred and be continuing, each Lender, the Issuing Bank,
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of the Borrowers
or any other Loan Party against any and all of the obligations of the Borrowers
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the Issuing Bank, irrespective of whether or not
such Lender or the Issuing Bank shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrowers or
such Loan Party may be contingent or unmatured or are owed to a branch or office
of such Lender or the Issuing Bank different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Administrative Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Agreement or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto

 

194



--------------------------------------------------------------------------------

hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable Requirements of Law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Venue. Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Requirements of Law, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

Section 10.10 Waiver of Jury Trial. Each Loan Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 10.10.

Section 10.11 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 10.12 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Requirements
of Law or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement with the Loan Parties

 

195



--------------------------------------------------------------------------------

containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and their respective obligations or
(iii) any rating agency for the purpose of obtaining a credit rating applicable
to any Lender, (g) with the consent of the Borrowers or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.12 or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers. For purposes of
this Section 10.12, “Information” means all information received from the Loan
Parties or any of their respective Subsidiaries or Affiliates relating to the
Loan Parties or any of their respective Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Loan Parties or any of their respective Subsidiaries
or Affiliates. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 10.13 USA PATRIOT Act Notice and Customer Verification. Each Lender that
is subject to the USA PATRIOT Act and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
“know your customer” regulations and the requirements of the USA PATRIOT Act,
they are required to obtain, verify and record information that identifies each
Loan Party, which information includes the name, address and tax identification
number (and other identifying information in the event this information is
insufficient to complete verification) that will allow such Lender or the
Administrative Agent, as applicable, to verify the identity of each Loan Party.
This information must be delivered to the Lenders and the Administrative Agent
no later than five (5) days prior to the Closing Date and thereafter promptly
upon request. This notice is given in accordance with the requirements of the
USA PATRIOT Act and is effective as to the Lenders and the Administrative Agent.
Each Loan Party must provide all information to the applicable Lender or Agent
which they reasonably require in order to manage its anti-money laundering,
counter-terrorism financing or economic and trade sanctions risk or to comply
with any laws or regulations in any country binding on the applicable Lender or
agent (including, without limitation, the Anti-Terrorism Laws). Each Loan Party
agrees that the applicable Lender or Agent may disclose any information
concerning the relevant Borrower to:

(a) any law enforcement, regulatory agency or court where required by any such
law or regulation in any country binding on any applicable Lender or Agent
(including, without limitation, the Anti-Terrorism Laws) where possible, on
terms that such information is to be kept confidential; and

(b) any correspondent the applicable Lender uses to make the payment for the
purpose of compliance with any such law or regulation on (where possible) terms
that such information is to be kept confidential.

Section 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the

 

196



--------------------------------------------------------------------------------

interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 10.14 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

Section 10.15 Lender Addendum. Each Lender to become a party to this Agreement
on the date hereof shall do so by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrowers and the
Administrative Agent.

Section 10.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

Section 10.17 Dollar Equivalent Calculations.

(a) For purposes of this Agreement, the Dollar Equivalent of each Loan that is a
Euro Denominated Loan shall be calculated on the date when any such Loan is made
and at such other times as designated by the Administrative Agent. Such Dollar
Equivalent shall remain in effect until the same is recalculated by the
Administrative Agent as provided above and notice of such recalculation is
received by the Administrative Borrower, it being understood that until such
notice of such recalculation is received, the Dollar Equivalent shall be that
Dollar Equivalent as last reported to the Administrative Borrower by the
Administrative Agent. The Administrative Agent shall promptly notify the
Administrative Borrower and the Lenders of each such determination of the Dollar
Equivalent.

(b) For purposes of this Agreement, the Dollar Equivalent of the stated amount
of each Letter of Credit that is a Euro Letter of Credit shall be calculated on
the date when such Letter of Credit is issued and at such other times as
designated by the Issuing Bank in consultation with Administrative Agent. Such
Dollar Equivalent shall remain in effect until the same is recalculated by the
Issuing Bank as provided above and notice of such recalculation is received by
the Borrowers, it being understood that until such notice of such recalculation
is received, the Dollar Equivalent shall be that Dollar Equivalent as

 

197



--------------------------------------------------------------------------------

last reported to the Administrative Borrower by the Issuing Bank. The Issuing
Bank shall promptly notify the Administrative Borrower, Administrative Agent and
the Lenders of each such determination of the Dollar Equivalent.

Section 10.18 Judgment Currency.

(a) The Borrowers’ obligation hereunder and under the other Loan Documents to
make payments in the applicable Approved Currency (pursuant to such obligation,
the “Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Borrower in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made at the
Relevant Currency Equivalent, and in the case of other currencies, the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers, jointly and severally, covenant and agree to pay, or cause to be
paid, such additional amounts, if any (but in any event not a lesser amount) as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

(c) For purposes of determining the Relevant Currency Equivalent or any other
rate of exchange for this Section 10.18, such amounts shall include any premium
and costs payable in connection with the purchase of the Obligation Currency.

Section 10.19 Special Provisions Relating to Currencies Other Than Dollars.

(a) All funds to be made available to Administrative Agent or the Issuing Bank,
as applicable, pursuant to this Agreement in euros shall be made available to
Administrative Agent or the Issuing Bank, as applicable, in immediately
available, freely transferable, cleared funds to such account with such bank in
such principal financial center in such Participating Member State (or in
London) as Administrative Agent or the Issuing Bank, as applicable, shall from
time to time nominate for this purpose.

(b) In relation to the payment of any amount denominated in euros neither the
Administrative Agent nor the Issuing Bank shall be liable to the Borrowers or
any of the Lenders for any delay, or the consequences of any delay, in the
crediting to any account of any amount required by this Agreement to be paid by
the Administrative Agent or the Issuing Bank if such Administrative Agent or
Issuing Bank shall have taken all relevant and necessary steps to achieve, on
the date required by this Agreement, the payment of such amount in immediately
available, freely transferable, cleared funds (in euros) to the account with the
bank in the principal financial center in the Participating Member State which
the

 

198



--------------------------------------------------------------------------------

Administrative Borrower or, as the case may be, any Lender shall have specified
for such purpose. In this Section 10.19(b), “all relevant steps” means all such
steps as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as Administrative Agent or
Issuing Bank may from time to time determine for the purpose of clearing or
settling payments of euros. Furthermore, and without limiting the foregoing,
neither the Administrative Agent nor the Issuing Bank shall be liable to the
Borrowers or any of the Lenders with respect to the foregoing matters in the
absence of its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision or pursuant to
a binding arbitration award or as otherwise agreed in writing by the affected
parties).

Section 10.20 Australian Code of Banking Practice. Each of the parties hereto
agrees that the Australian Code of Banking Practice does not apply to this
Agreement and the transactions in connection with it.

Section 10.21 Contracting out of PPSA Australia Provisions.

(a) PPSA Notices. Neither a Secured Party nor any receiver or manager is obliged
to give any notice under the PPSA Australia (including notice of a verification
statement) unless the notice is required by the PPSA Australia and cannot be
excluded. The Loan Parties consent to the waiver of the requirement for notice
and waive any rights they have to receive a notice under sections 95, 118,
121(4), 125, 130, 132(3)(d), 132(4), 135 and 157 of the PPSA Australia.

(b) Contracting Out. To the extent that Chapter 4 of the PPSA Australia would
otherwise apply, the parties agree that the following provisions of the PPSA
Australia are excluded: (a) to the extent permitted by section 115(1) of the
PPSA Australia allows them to be excluded: sections 125, 132(3)(d), 132(4), 135,
without limiting Section 12.3.1(a), 142 and 143 of the PPSA Australia; and
(b) to the extent permitted by section 115(7) of the PPSA Australia allows them
to be excluded: sections 129(2) and (3), 132, 133(1)(b) (as it relates to a Lien
of a Secured Party), 134(2), 135, 136(3)(4) and (5). The Loan Parties consent to
the waiver of the requirement for notice under any other provision of the PPSA
Australia that a Secured Party may notify to a Loan Party after the date of this
document and waives any rights it has to receive that notice.

Section 10.22 Parallel Debt.

(a) For purposes of this Section 10.22, (i) “Corresponding Debt” means all
Obligations which any Loan Party owes to any Secured Party and (ii) “Parallel
Debt” means any amount which a Loan Party owes to the Collateral Agent under
this Section 10.22.

(b) Each Loan Party irrevocably and unconditionally undertakes to pay to the
Collateral Agent amounts equal to, and in the currency or currencies of, its
Corresponding Debt.

(c) The Parallel Debt of each Loan Party (i) shall become due and payable at the
same time as its Corresponding Debt and (ii) is independent and separate from,
and without prejudice to, its Corresponding Debt.

(d) For purposes of this Section 10.22, the Collateral Agent: (i) is the
independent and separate creditor of each Parallel Debt, (ii) acts in its own
name and not as agent, representative or trustee of the Secured Parties and its
claims in respect of each Parallel Debt shall not be held in trust and
(iii) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).

 

199



--------------------------------------------------------------------------------

(e) The Parallel Debt of a Loan Party shall be (i) decreased to the extent that
its Corresponding Debt has been irrevocably and unconditionally paid or
discharged, and (ii) increased to the extent to that its Corresponding Debt has
increased, and the Corresponding Debt of a Loan Party shall be (i) decreased to
the extent that its Parallel Debt has been irrevocably and unconditionally paid
or discharged, and (ii) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Loan Party shall
never exceed its Corresponding Debt.

(f) This Section 10.22 applies for the purpose of determining the secured
obligations under the Security Documents governed by Dutch law.

Section 10.23 Intercompany Indebtedness. On behalf of itself and each of its
Subsidiaries, each Loan Party hereby agrees for the benefit of the Secured
Parties that:

(a) any intercompany indebtedness among Holdings and its Subsidiaries (or among
such Subsidiaries) shall be subordinate and junior in right of payment, to the
extent and in the manner set forth in this Section 10.23, to the Obligations,
including, without limitation, where applicable, under any such intercompany
borrower’s Guaranty (if any) of the Obligations hereunder;

(b) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any intercompany borrower or to its creditors,
as such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such intercompany borrower,
whether or not involving insolvency or bankruptcy, then (i) the holders of the
Obligations shall be paid in full in cash in respect of all amounts constituting
Obligations before any intercompany lender is entitled to receive (whether
directly or indirectly), or make any demands for, any payment on account of any
intercompany indebtedness (excluding demands by the Collateral Agent exercising
its rights under any collateral assignment of the rights of such intercompany
lenders) and (ii) until the holders of the Obligations are paid in full in cash
in respect of all amounts constituting Obligations, any payment or distribution
to which such intercompany lender would otherwise be entitled under any
intercompany indebtedness shall be made to the Administrative Agent;

(c) if any Event of Default occurs and is continuing, and an intercompany
borrower has received written notice from the Administrative Agent, then, except
as required by any Requirement of Law, no payment or distribution of any kind or
character shall be made by any intercompany borrower that is a Loan Party in
respect of any intercompany indebtedness to any Person that is not a Loan Party
or that is not the Administrative Agent;

(d) if any payment or distribution of any character, whether in cash, securities
or other property, in respect of intercompany indebtedness shall (despite these
subordination provisions) be received by any intercompany lender in violation of
clause (b) or (c) above before all Obligations shall have been paid in full in
cash, such payment or distribution shall be held in trust for the benefit of,
and shall be paid over or delivered to, the Administrative Agent in a manner to
be determined by the Administrative Agent; and

(e) to the fullest extent permitted by law, the Administrative Agent and the
Collateral Agent shall not be prejudiced in their right to enforce the
subordination in this Section 10.23 by any act or failure to act on the part of
any intercompany borrower, any intercompany lender, the Administrative

 

200



--------------------------------------------------------------------------------

Agent, the Collateral Agent or by any act or failure to act on the part of any
of the foregoing or any representative, trustee or agent thereof. Each Loan
Party, on behalf of itself and its Subsidiaries, agrees that the subordination
of intercompany indebtedness contemplated by this Section 10.23 is for the
benefit of the Secured Parties and the Administrative Agent or the Collateral
Agent may enforce the subordination provisions herein.

Section 10.24 Certain Undertakings with Respect to Securitization Subsidiaries.
Each of the Lenders and the Agents agrees that, prior to the date that is one
year and one day after the payment in full of all the obligations of the
Securitization Subsidiary in connection with and under a Permitted
Securitization, (a) the Secured Parties shall not be entitled, whether before or
after the occurrence of any Event of Default, to (i) institute against, or join
any other Person in instituting against, any Securitization Subsidiary any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof; (ii) transfer and
register the Equity Interests of any Securitization Subsidiary or any other
instrument evidencing any Seller’s Retained Interest in the name of a Secured
Party or any designee or nominee thereof; (iii) foreclose such security interest
regardless of the bankruptcy or insolvency of any Borrower or any of its
Subsidiaries: (iv) exercise any voting rights granted or appurtenant to such
capital stock of any Securitization Subsidiary or any other instrument
evidencing any Seller’s Retained Interest; or (v) enforce any right that the
holder of any such Equity Interest of any Securitization Subsidiary or any other
instrument evidencing any Seller’s Retained Interest might otherwise have to
liquidate, consolidate, combine, collapse or disregard the entity status of such
Securitization Subsidiary; and (b) the Secured Parties hereby waive and release
any right to require (i) that any Securitization Subsidiary be in any manner
merged, combined, collapsed or consolidated with or into Borrower or any of its
Subsidiaries, including by way of substantive consolidation in a bankruptcy
case; or (ii) that the status of any Securitization Subsidiary as a separate
entity be in any respect disregarded. Each of the Lenders, the Agents and the
Arranger agrees and acknowledges that the agent acting on behalf of the holders
of securitization indebtedness of the Securitization Subsidiary is an express
third party beneficiary with respect to this Section 10.24 and such agent shall
have the right to enforce compliance by the Secured Parties, the Lenders, the
Agents, and the Arranger with this Section 10.24.

Section 10.25 Designation of Guarantors. Not withstanding anything to the
contrary contained herein, the Administrative Borrower may, so long as a Cash
Dominion Period does not exist, at any time and from time to time redesignate
any Borrower hereunder as a Guarantor (any such redesignated entity, a
“Redesignated Guarantor”) upon delivery of a certificate of a Responsible
Officer of the Administrative Borrower to the Administrative Agent (a) attaching
an updated Borrowing Base Certificate reflecting the removal of any Accounts or
Inventory of such Redesignated Guarantor from the Aggregate Borrowing Base;
(b) certifying that after giving effect to the updated Borrowing Base
Certificate, (i) the sum of the total Revolving Exposures does not exceed the
lesser of (A) the total Revolving Commitments and (B) the Aggregate Borrowing
Base then in effect; (ii) a Cash Dominion Period will not commence as a result
of such redesignation; and (iii) immediately prior to such redesignation, the
Borrower to be redesignated does not own any bank account, deposit account,
security account or other investment account subject to, or required to be
subject to, a Control Agreement.

[Signature Pages Follow]

 

201



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

U.S. BORROWERS:

SOUTHWESTERN REFINING COMPANY, INC.

TRIPLE S REFINING CORPORATION

TRONOX HOLDINGS, INC.

TRONOX INCORPORATED

TRONOX LLC

TRONOX WORLDWIDE LLC

By:

 

/s/ Michael J. Foster

Name:

  Michael J. Foster

Title:

  Vice President and Secretary

TRONOX US HOLDINGS INC.

By:

 

/s/ Michael J. Foster

Name:

  Michael J. Foster

Title:

  President

 

S-1



--------------------------------------------------------------------------------

   AUSTRALIAN BORROWERS:

SIGNED by

 

as attorney for

TRONOX AUSTRALIA HOLDINGS PTY LIMITED (ACN 155 254 274)

TRONOX AUSTRALIA PIGMENTS HOLDINGS PTY LIMITED (ACN 155 120 728)

TRONOX GLOBAL HOLDINGS PTY LIMITED (ACN 154 691 826)

TRONOX LIMITED (ACN 153 348 111)

TRONOX PIGMENTS AUSTRALIA HOLDINGS PTY LIMITED (ACN 155 235 304)

TRONOX PIGMENTS AUSTRALIA PTY LIMITED (ACN 155 254 336)

TRONOX PIGMENTS WESTERN AUSTRALIA PTY LIMITED (ACN 155 319 430)

TRONOX SANDS HOLDINGS PTY LIMITED (ACN 154 709 332) under power of attorney
dated

  

  )

  )

  )

  )

  )

  )

  )

  )

  )

  )

  )

  )

  )

   in the presence of:      

/s/ Matthew A. Paque

      Signature of witness            

/s/ Michael J. Foster

Matthew A. Paque

      By executing this agreement the attorney states that the attorney has
received no notice of revocation of the power of attorney Name of witness (block
letters)            

 

S-2



--------------------------------------------------------------------------------

SIGNED by

 

as attorney for

TRONOX WESTERN AUSTRALIA PTY LTD (ACN 009 331 195) under power of attorney dated

 

in the presence of:

 

)

)

)

)

)

)

)

)

)

)

 

/s/ Matthew A. Paque

  )  

/s/ Michael J. Foster

Signature of witness   )   By executing this agreement the attorney states that
the attorney has received no notice of revocation of the power of attorney   )  

Matthew A. Paque

    Name of witness (block letters)    

 

S-3



--------------------------------------------------------------------------------

GUARANTORS: TRONOX INTERNATIONAL FINANCE LLP By:  

/s/ Michael J. Foster

Name:   Michael J. Foster Title:   Representative Board Member TRONOX PIGMENTS
LTD By:  

/s/ Michael J. Foster

Name:   Michael J. Foster Title:   Vice President and Secretary

 

S-4



--------------------------------------------------------------------------------

AGENTS AND LENDERS: UBS SECURITIES LLC, as Arranger, Syndication Agent and
Documentation Agent By:  

/s/ Mary B. Evans

Name:   Mary B. Evans Title:   Attorney-in-Fact By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director UBS AG, STAMFORD BRANCH, as
Issuing Bank, Administrative Agent and Collateral Agent By:  

/s/ Mary B. Evans

Name:   Mary B. Evans Title:   Attorney-in-Fact By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director UBS LOAN FINANCE LLC, as Lender
and Swingline Lender By:  

/s/ Mary B. Evans

Name:   Mary B. Evans Title:   Attorney-in-Fact By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 

S-5



--------------------------------------------------------------------------------

Annex I

Applicable Margin

Revolving Loans

 

Average Daily Borrowing Availability

   Revolving Loans        Eurodollar     ABR  

Level I: ³$200.0 million

     1.50 %      0.50 % 

Level II: <$200.0 million but ³$100.0 million

     1.75 %      0.75 % 

Level III: <$100.0 million

     2.00 %      1.00 % 

Changes in the Applicable Margin will be based on the Average Daily Borrowing
Availability for the immediately preceding month and shall be calculated on the
first day of each month Each change in the Applicable Margin shall be effective
with respect to all Loans and Letters of Credit prospectively on the first day
of each month

Notwithstanding the foregoing, the Applicable Margins shall be deemed to be in
Level II (i) from the Closing Date until six months after the Closing Date, and
(ii) at any time during which the Borrowers have failed to deliver the Borrowing
Base Certificate required by Section 5.18(a).

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 5.01 is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected would have led to a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (i) the Borrowers shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period; (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrowers); and (iii) the Borrowers shall immediately pay to the
Administrative Agent the additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof This
paragraph shall not limit the rights of the Administrative Agent and the Lenders
hereunder.

 

S-1



--------------------------------------------------------------------------------

Schedules and Exhibits

To be mutually agreed.



--------------------------------------------------------------------------------

Schedules to the

REVOLVING SYNDICATED FACILITY AGREEMENT

dated as of June 18, 2012

among

TRONOX INCORPORATED

and certain of its Subsidiaries,

as U.S. Borrowers and Guarantors,

TRONOX LIMITED (ACN 153 348 111) and certain of its Subsidiaries,

as Australian Borrowers and Guarantors,

and

THE OTHER GUARANTORS PARTY THERETO,

as Guarantors,

THE LENDERS PARTY THERETO,

UBS SECURITIES LLC,

as Arranger, Bookmanager, Documentation Agent and Syndication Agent,

UBS AG, STAMFORD BRANCH,

as Issuing Bank, Administrative Agent and Collateral Agent,

UBS LOAN FINANCE LLC,

as Swingline Lender

and

UBS AG, STAMFORD BRANCH,

as Australian Security Trustee



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

Schedule 1.01(b)

  

Subsidiary Guarantors

Schedule 1.01(c)

  

Products

Schedule 1.01(e)

  

Direct Competitors

Schedule 1.01(f)

  

Freight Forwarders

Schedule 1.01(g)

  

Transaction Summary

Schedule 1.01(h)

  

Eligible Multinational Account Debtors

Schedule 2.22(b)

  

Accounts and Lockboxes

Schedule 2.22(c)

  

Accounts Covered by Control Agreements

Schedule 3.02

  

Equity Interests, Ownership and Jurisdiction

Schedule 3.09

  

Real Estate Assets

Schedule 3.10

  

Environmental Matters

Schedule 3.12(a)

  

Material Contracts

Schedule 3.12(b)

  

Exceptions to Material Contracts Being in Full Force; Material Defaults under
Material Contracts

Schedule 3.17

  

Certain Fees

Schedule 3.24

  

Deposit Accounts and Securities Accounts

Schedule 3.25

  

Mortgage Recording Offices

Schedule 3.29

  

Insurance

Schedule 3.30

  

Location of Material Inventory

Schedule 4.01(g)

  

Local Counsel

Schedule 4.01(n)(vi)

  

Landlord Access Agreements

Schedule 5.14

  

Post-Closing Matters

Schedule 6.01(i)

  

Certain Indebtedness

Schedule 6.01(q)

  

Certain Letters of Credit

Schedule 6.02(l)

  

Certain Liens

Schedule 6.03

  

Certain Negative Pledges

 

i



--------------------------------------------------------------------------------

Schedule 6.05

  

Certain Restrictions on Subsidiary Distributions

Schedule 6.06(i)

  

Certain Investments as of the Closing Date

Schedule 6.08

  

Certain Asset Sales

Schedule 6.11

  

Certain Affiliate Transactions

Schedule 6.19

  

Post-Reorganization Loan Parties

 

ii



--------------------------------------------------------------------------------

Schedule 1.01(b)

Subsidiary Guarantors

 

1. Tronox Incorporated

 

2. Tronox Worldwide LLC

 

3. Triple S Refining Corporation

 

4. Southwestern Refining Company, Inc.

 

5. Tronox LLC

 

6. Tronox Holdings, Inc.

 

7. Tronox Pigments Ltd.

 

8. Tronox US Holdings Inc.

 

9. Tronox Australia Holdings Pty Limited

 

10. Tronox Australia Pigments Holdings Pty Limited

 

11. Tronox Pigments Australia Holdings Pty Limited

 

12. Tronox Pigments Australia Pty Limited

 

13. Tronox Pigments Western Australia Pty Limited

 

14. Tronox Global Holdings Pty Limited

 

15. Tronox Sands Holdings Pty Limited

 

16. Tronox International Finance LLP

 

17. Tronox Western Australia Pty Ltd

The following will be joined post-Closing in accordance with the terms of the
Credit Agreement (the “Exxaro Legacy Entities”):

 

18. Tiwest Pty Ltd

 

19. Tronox Investments (Australia) Pty Ltd. f/k/a Exxaro Investments (Australia)
Pty Ltd

 

20. Tronox Holdings (Australia) Pty Ltd f/k/a Exxaro Holdings (Australia) Pty
Ltd

 

21. Tronox Australia Sands Pty Ltd f/k/a Exxaro Australia Sands Pty Ltd

 

22. Ticor Resources Pty Ltd

 

23. Ticor Finance (A.C.T.) Pty Ltd

 

24. TiO2 Corporation Pty Ltd

 

25. Tific Pty. Ltd

 

26. Yalgoo Minerals Pty. Ltd

 

27. Tiwest Sales Pty Ltd

 

28. Senbar Holdings Pty Ltd

 

29. Synthetic Rutile Holdings Pty Ltd

 

30. Pigment Holdings Pty Ltd

 

3



--------------------------------------------------------------------------------

Schedule 1.01(c)

Products

Electrolytic Products

 

Product

 

Available Languages

Lithium Manganese Oxide

  English (U.S.)

Manganese Dioxide

  English (U.S.)

Sodium Chlorate

  English (U.S.)

Sodium Chlorate Solution

  English (U.S.)

TRONA Boron Trichloride

  English (U.S.)

TRONA Elemental Boron

  English (U.S.)

Non-Pigmentary Products

 

Product

 

Available Languages

Cobalt Concentrate

  English (U.S.)

Gypsum

  English (U.S.)

Hydrochloric Acid

  English (U.S.)

Iron Oxide

  English (U.S.)

Spent Sulfuric Acid

  English (U.S.)

Sulfuric Acid

  English (U.S.)

Pigmentary Products

 

Product

  

Available Languages

8101

   English (U.S.)

820

   Chinese, Deutsch, English (U.K.), English (U.S.), Español, Français,
Italiano, Portuguesa

8400

   Chinese, English (U.S.)

CR-470

   Chinese, Deutsch, Deutsch, English (U.K.), English (U.K.), English (U.S.),
Español, Español, Français, Français, Italiano, Italiano, Portuguesa

 

4



--------------------------------------------------------------------------------

CR-800    Chinese, Deutsch, English (U.K.), English (U.S.), Español, Français,
Hungarian, Italiano, Portuguesa CR-800E    Chinese, Deutsch, English (U.K.),
English (U.S.), Español, Français, Hungarian, Italiano, Portuguesa CR-813   
Chinese, Deutsch, English (U.K.), English (U.S.), Español, Français, Italiano
CR-813S    English (U.S.) CR-822    Chinese, Deutsch, English (U.K.), English
(U.S.), Español, Français, Hungarian, Italiano, Portuguesa CR-826    Chinese,
Deutsch, English (U.K.), English (U.S.), Español, Français, Hungarian, Italiano,
Portuguesa CR-826S    English (U.S.) CR-828    Chinese, Deutsch, Deutsch,
English (U.K.), English (U.K.), English (U.S.), Español, Español, Français,
Français, Hungarian, Italiano, Italiano, Portuguesa, Portuguesa CR-834   
Chinese, Deutsch, Deutsch, English (U.K.), English (U.K.), English (U.S.),
Español, Español, Français, Français, Hungarian, Italiano, Italiano, Portuguesa,
Portuguesa CR-880    Chinese, Deutsch, English (U.K.), English (U.S.), Español,
Français, Hungarian, Italiano, Portuguesa

Tiwest Products

 

Carbon RC412

Carbon RC830

Carbon PAC200

Carbon 2050C

Carbon RC40100C

Carbon RCHD

Carbon PAC170

Ilmenite

Leucoxene 85

Leucoxene 92

Rutile Premium

Rutile PT

Staurolite

Synthetic Rutile

Zircon Feedstock

Zircon Sand

 

5



--------------------------------------------------------------------------------

Schedule 1.01(e)

Direct Competitors

Primary Pigment Producers

 

  1. Cinkarna Celje, D.D. (dba Cinkarna Metalursko-Kemicna Industrija Celje,
D.D. (Headquarters))

 

  2. Cosmo Chemical Co., Ltd.

 

  3. Crenox GmbH

 

  4. Cristal Global

 

  5. E. I. du Pont de Nemours and Company

 

  6. Henan Billions Chemical Co., Ltd.

 

  7. Huntsman International LLC

 

  8. Ishihara Sangyo Kaisha, Ltd.

 

  9. Jinzhou Titanium Industry Co., Ltd.

 

  10. The Kerala Minerals and Metals Ltd.

 

  11. Kronos Worldwide, Inc.

 

  12. Schtleben Chemie GmbH (a Rockwood Holdings, Inc. company)

 

  13. Sakai Chemical Industry Co., Ltd.

 

  14. Sichuan LOMON Corporation

 

  15. Tayca Corporation

Primary Mineral Sands Producers

 

  1. Iluka Resources Limited

 

  2. Rio Tinto PLC

 

  3. BHP Billiton (Dual listed Company (DLC) BHP Billiton Ltd and BHP Billiton
Plc)

 

  4. NL Industries, Inc. (holding company with significant interest in Kronos
Worldwide, Inc.)

 

  5. Ostchem Holding, AG

 

  6. Kenmare Resources PLC

 

  7. Indian Rare Earths Limited

 

  8. Cristal Australia Party Limited

 

  9. V.V. Mineral

 

  10. Sibelco Australia and New Zealand formerly Unimin (2011 Unimin Australia
Ltd.and New Zealand adopt parent company name ‘Sibelco’)

 

  11. Eramet Group

 

  12. Panzhihua Iron & Steel (Group) Co., Ltd.



--------------------------------------------------------------------------------

Schedule 1.01(f)

Freight Forwarders

 

1. Marisol International

     2424 West Kingsley, Suite C

     Springfield, Missouri 65807

 

2. VAT Logistics

     Sonstraat 8

     3199 LW Maasvlakte, The Netherlands

 

3. MariTeam Shipping Agencies

     3081 AB Rotterdam

     Harbour No. 1359, The Netherlands

 

4. Page & Jones

     52 North Jackson Street

     Mobile, Alabama 36602



--------------------------------------------------------------------------------

Schedule 1.01(g)

Transaction Summary

Holdings will become the ultimate parent company of each of the Borrowers and
each of the other Loan Parties.

 

  a) Tronox LLC (“Tronox LLC”), a Delaware limited liability company, will
distribute shares in Tronox Western Australia Pty Ltd (Western Australia)
(“TWA”) to Tronox Worldwide LLC (“Worldwide”), a Delaware limited liability
company, resulting in TWA becoming Worldwide’s direct Subsidiary.

 

  b) Worldwide will transfer its shares in Tronox LLC and its shares in each of
its other US Subsidiaries (the “US Subsidiaries”) to US Holdings such that the
US Subsidiaries will become directly owned Subsidiaries of US Holdings.

 

  c) Tronox Incorporated will transfer ownership of Worldwide and its non-US
Subsidiaries to Australian Subsidiaries directly and indirectly owned by Tronox
Incorporated, resulting in, among other things, Worldwide becoming a direct,
wholly-owned Australian Subsidiary of Holdings.

 

  d) A United Kingdom financing entity will be formed that will be a wholly
owned Affiliate of Tronox Incorporated.

 

  e) As a result of certain transactions, including a merger among Affiliates,
Tronox Incorporated becomes a wholly-owned indirect Subsidiary of Holdings.

 

  f) In connection with the acquisition of the Australian Acquired Companies and
in consideration of shares issued by Holdings, certain intercompany loans are
created amongst one or more of Holdings’ indirect wholly-owned Subsidiaries
(such Subsidiaries to become Loan Parties subject to the requirements of
Section 5.10). As a result of the acquisition of the Australian Acquired
Companies, one or more of Holdings’ indirect wholly owned Subsidiaries will
become the owner of a Netherlands Subsidiary and Australian Subsidiaries which
hold a 50% interest in the Tiwest Joint Venture.

 

  g) In connection with the acquisition of the South African Acquired Companies,
certain Subsidiaries of Holdings will be assigned the right of payment under
certain intercompany loans payable from the South African Acquired Companies.

 

  h) Tronox Pigments (Netherlands) B.V. will become a direct wholly-owned
Subsidiary of a Netherlands co-op.

Following implementation and completion, and as a result of, the Reorganization
and the Exxaro Acquisition:

 

  1. Holdings will own, directly or indirectly, (i) 100% of the shares of each
Subsidiary other than the South African Subsidiaries and (ii) more than 70% of
the shares of the South African Subsidiaries;



--------------------------------------------------------------------------------

  2. Tronox Incorporated will own, directly or indirectly, 100% of the shares of
each Subsidiary existing under the laws of the US;

 

  3. Worldwide will own, directly or indirectly, (i) 100% of the shares of the
Netherlands co-op, a separate legal entity, that is the direct parent of Tronox
Pigments (Netherlands) B.V., (ii) 100% of the shares of the Australian company
that owns 50% of the Tiwest Joint Venture (with an indirect wholly-owned
Subsidiary of Tronox Incorporated owning the remaining 50%) and (iii) 100% of
the shares of Tronox Pigments Limited, the Bahamas company.

 

  4. Tronox Incorporated and Worldwide will be owned, indirectly, by Tronox
Global Holdings Pty Ltd, an Australian holding company and direct, wholly-owned
Subsidiary of Holdings.

 

  5. Holdings’ funding entity, Tronox International Finance LLP, will hold,
among other obligations, certain Indebtedness owed by the South African
Subsidiaries.

 

  6. Except to the extent expressly permitted or provided in the Agreement, no
Cash Investments will be made in any Subsidiary or Excluded Entity in connection
with the Reorganization or Exxaro Acquisition except to the extent that such
Person is a Loan Party or will become a Loan Party subject to the provisions of
Section 5.10 and the terms of the Agreement.

 

11



--------------------------------------------------------------------------------

Schedule 1.01(h)

Eligible Multinational Account Debtors

 

1. Akzo Nobel

 

2. Bang & Bonsomer

 

3. BASF

 

4. Dulux

 

5. Hempel

 

6. International Paint

 

7. Jotun

 

8. Lanco

 

9. PPG Industries, Inc.

 

10. Sherwin Williams

 

11. Sun Chemical Company ltd.

 

12. Valspar



--------------------------------------------------------------------------------

Schedule 2.22(b)

Accounts and Lockboxes

 

Financial Institution Financial Institution Financial Institution

Owner

  

Financial Institution

   Account Number   Currency Tronox LLC    Wells Fargo    41222150501  
U.S. Dollars    JP Morgan Chase    5907632   U.S. Dollars    Royal Bank of
Canada    1747401   Canadian Dollars    Wells Fargo (Lockbox 101377)   
147704416   U.S. Dollars    Wells Fargo (Lockbox 774775)    147704416   U.S.
Dollars    Wells Fargo    4122150527   U.S. Dollars Tronox Pigments Ltd.    JP
Morgan Chase    77012201*   euros    JP Morgan Chase    77012202*   Pounds
Sterling    JP Morgan Chase    77012204*   Yen    JP Morgan Chase    77012211*  
Krone    JP Morgan Chase    77012205*   Swiss Franc    JP Morgan Chase   
77012212*   New Zealand Dollar    JP Morgan Chase    5750547*   U.S. Dollars   
Australia and New Zealand Bank    837375437*   Australian Dollars    Australia
and New Zealand Bank    867697*   U.S. Dollars Tiwest Sales Pty  Ltd1    Westpac
Banking Corporation    034702612445   U.S. Dollars    Westpac Banking
Corporation    034002903436   Australian Dollars Tronox Western Australia Pty
Ltd    Australia and New Zealand Bank    837375453   Australian Dollars   
Citibank    40708724   U.S. Dollars

 

1 

Tiwest Sales Pty Ltd is not a Loan Party on the Closing Date. Therefore, the
Control Agreement requirement is not required until Tiwest Sales Pty Ltd joins
as a Guarantor.

* These Tronox Pigment Limited accounts will not be pledged or subject to a
Control Agreement, but after the Bahamian Effective Date, the accounts into
which funds in these accounts are swept will be subject to a perfected security
interest and control agreement.

 

13



--------------------------------------------------------------------------------

Schedule 2.22(c)

Accounts Covered by Control Agreements

 

Owner

 

Financial Institution

 

Account Number

 

Currency

Tronox LLC

  Wells Fargo   41222150501   U.S. Dollars   JP Morgan Chase   5907632   U.S.
Dollars   Royal Bank of Canada   1747401   Canadian Dollars  

Wells Fargo

(Lockbox 101377)

  147704416   U.S. Dollars  

Wells Fargo

(Lockbox 774775)

  147704416   U.S. Dollars   Wells Fargo   4122150527   U.S. Dollars

Tronox Pigments Ltd.

  JP Morgan Chase   77012201*   euros   JP Morgan Chase   77012202*   Pounds
Sterling   JP Morgan Chase   77012204*   Yen   JP Morgan Chase   77012211*  
Krone   JP Morgan Chase   77012205*   Swiss Franc   JP Morgan Chase   77012212*
  New Zealand Dollar   JP Morgan Chase   5750547*   U.S. Dollars   Australia and
New Zealand Bank   837375437*   Australian Dollars   Australia and New Zealand
Bank   867697*   U.S. Dollars

Tiwest Sales Pty Ltd2

  Westpac Banking Corporation   034702612445   U.S. Dollars   Westpac Banking
Corporation   034002903436   Australian Dollars

Tronox Western Australia Pty Ltd

  Australia and New Zealand Bank   837375453   Australian Dollars   Citibank  
40708724   U.S. Dollars

 

 

2 

Tiwest Sales Pty Ltd is not a Loan Party on the Closing Date. Therefore, the
Control Agreement requirement is not required until Tiwest Sales Pty Ltd joins
as a Guarantor.

* These Tronox Pigment Limited accounts will not be pledged or subject to a
Control Agreement, but after the Bahamian Effective Date, the accounts into
which funds in these accounts are swept will be subject to a perfected security
interest and control agreement.

 

12



--------------------------------------------------------------------------------

Schedule 3.02

Equity Interests, Ownership and Jurisdiction

 

    

Company

  

Jurisdiction of
Organization

  

Owner

   Ownership
Percentage   1.    Tronox Incorporated    Delaware    Tronox US Holdings Inc.   
  100 %  2.    Tronox Worldwide LLC3   

Delaware

Australia (June 2012)

   Tronox Australia Holdings Pty Ltd      100 %  3.    Triple S Refining
Corporation    Delaware    Tronox Incorporated      100 %  4.    Southwestern
Refining Company, Inc.    Delaware    Triple S Refining Corporation      100 % 
5.    Tronox LLC    Delaware    Tronox Incorporated      100 %  6.    Tronox
Holdings, Inc.    Delaware    Tronox LLC      100 %  7.    Tronox Limited   
Australia   

Class A Shares publically listed (or to be publically listed) on the NYSE

 

Class B Shares held by Exxaro Sellers

    

 

 

100

 

100

% 

 

% 

8.    Tronox Holdings Europe C.V.    The Netherlands   

Tronox Worldwide LLC

 

Tronox Limited

    

 

 

99.9

 

0.1

% 

 

% 

9.    Tronox Pigments (Netherlands) B.V.    The Netherlands    Tronox Holdings
Coöperatief U.A.      100 %  10.    Tronox Pigments (Holland) B.V.    The
Netherlands    Tronox Pigments (Netherlands) B.V.      100 %  11.    Tronox GmbH
   Germany   

Tronox Pigments (Holland) B.V.

 

Tronox Holdings Europe C.V.

    

 

 

93.96

 

6.04

% 

 

% 

12.    Tronox Pigments GmbH    Germany    Tronox GmbH      100 %  13.    Tronox
Pigments Ltd.    Bahamas    Tronox Worldwide LLC      100 %  14.    Tronox
Pigments Singapore Pte Ltd.    Singapore    Tronox Worldwide LLC      100 %  15.
   Tronox US Holdings Inc.    Delaware    Tronox Global Holdings Pty Limited   
  100 % 

 

3 

To be re-domiciled to Australia in June 2012.

 

13



--------------------------------------------------------------------------------

    

Company

  

Jurisdiction of
Organization

  

Owner

   Ownership
Percentage   16.    Tronox Australia Holdings Pty Limited    Australia    Tronox
Global Holdings Pty Limited      100 %  17.    Tronox Australia Pigments
Holdings Pty Limited    Australia    Tronox Incorporated      100 %  18.   
Tronox Pigments Australia Holdings Pty Limited    Australia    Tronox Australia
Pigments Holdings Pty Limited      100 %  19.    Tronox Pigments Australia Pty
Limited    Australia    Tronox Pigments Australia Holdings Pty Limited      100
%  20.    Tronox Pigments Western Australia Pty Limited    Australia    Tronox
Pigments Australia Pty Limited      100 %  21.    Tronox Global Holdings Pty
Limited    Australia    Tronox Limited      100 %  22.    Tronox Sands Holdings
Pty Limited    Australia    Tronox Global Holdings Pty Limited      100 %  23.
   Tronox (Luxembourg) Holdings S.a.r.l.    Luxembourg    Tronox Holdings Europe
CV      100 %  24.    Tronox (Switzerland) Holding GmbH    Switzerland    Tronox
(Luxembourg) Holdings S.a.r.l.      100 %  25.    Tronox Luxembourg S.a.r.l.   
Luxembourg    Tronox (Switzerland) Holding GmbH      100 %  26.    Tronox
Pigments International GmbH    Switzerland    Tronox Luxembourg S.a.r.l.     
100 %  27.    Tronox Holdings Coöperatief U.A.    The Netherlands   

Tronox Holdings Europe C.V.

 

Tronox Worldwide LLC

 

Tronox Holdings, Inc.

    

 

 

 

 

60.0

 

39.996

 

0.004

% 

 

% 

 

% 

28.    Tronox International Finance LLP    United Kingdom   

Tronox Limited

 

Tronox Global Holdings Pty Limited

    

 

 

1

 

99

% 

 

% 

29.    Tronox Western Australia Pty Ltd    Australia    Tronox Worldwide LLC   
  100 %  30.    Tiwest Pty Ltd    Australia   

Tronox Western Australia Pty Ltd

 

Yalgoo Minerals Pty. Ltd

    

 

 

50

 

50

% 

 

% 

 

14



--------------------------------------------------------------------------------

    

Company

  

Jurisdiction of
Organization

  

Owner

   Ownership
Percentage   31.    Exxaro Sands Holdings BV4    The Netherlands    Tronox
Pigments Western Australia Pty Ltd      100 %  32.   

Tronox Holdings (Australia) Pty Ltd.

 

f/k/a/ Exxaro Holdings (Australia) Pty Ltd (“EHAPL”)

   Australia   

Tronox Pigments Australia Pty Limited

 

Exxaro Sands Holdings BV (“ESHBV”) / Tronox Pigments Western Australia Pty Ltd
(“TPWA”)5

    

 

 

51

 

49

% 

 

% 

33.   

Tronox Investments (Australia) Pty Ltd

 

f/k/a Exxaro Investments (Australia) Pty Ltd

   Australia   

Tronox Holdings (Australia) Pty Ltd.

 

f/k/a/ Exxaro Holdings (Australia) Pty Ltd

     100 %  34.   

Tronox Australia Sands Pty Ltd

 

f/k/a Exxaro Australia Sands Pty Ltd

   Australia   

Tronox Investments (Australia) Pty Ltd

 

f/k/a Exxaro Investments (Australia) Pty Ltd

     100 %  35.    Ticor Resources Pty Ltd    Australia   

Tronox Australia Sands Pty Ltd

 

f/k/a Exxaro Australia Sands Pty Ltd

     100 %  36.    Ticor Finance (A.C.T.) Pty Ltd    Australia   

Tronox Australia Sands Pty Ltd

 

f/k/a Exxaro Australia Sands Pty Ltd

     100 %  37.    TiO2 Corporation Pty Ltd    Australia    Ticor Resources Pty
Ltd      100 %  38.    Tific Pty. Ltd    Australia    TiO2 Corporation Pty Ltd
     100 %  39.    Yalgoo Minerals Pty. Ltd    Australia    TiO2 Corporation Pty
Ltd      100 %  40.    Tiwest Sales Pty Ltd    Australia    Yalgoo Minerals Pty.
Ltd      100 %  41.    Senbar Holdings Pty Ltd    Australia    Yalgoo Minerals
Pty. Ltd      100 % 

 

4 

To be dissolved on or about June 20, 2012.

5 

On or about June 20th, ESHBV will distribute its shares in EHAPL to TPWA and
subsequently thereafter ESHBV will be liquidated.

 

15



--------------------------------------------------------------------------------

    

Company

  

Jurisdiction of Organization

  

Owner

   Ownership
Percentage   42.    Synthetic Rutile Holdings Pty Ltd    Australia    Yalgoo
Minerals Pty. Ltd      100 %  43.    Pigment Holdings Pty Ltd    Australia   
Yalgoo Minerals Pty. Ltd      100 %  44.    Tronox Sands LLP    United Kingdom
  

Tronox Global Holdings Pty Limited

 

Exxaro Resources Limited

    

 

 

74

 

26

% 

 

% 

45.    Tronox Sands Investment Funding Limited    United Kingdom    Tronox Sands
LLP      100 %  46.    Tronox UK Finance Limited    United Kingdom    Tronox
Sands Investment Funding Limited      100 %  47.    Tronox KZN Sands Pty Ltd   
South Africa   

Tronox Sands Holdings Pty Limited

 

Exxaro Resources Limited

    

 

 

74

 

26

% 

 

% 

48.    Tronox SA Mineral Sands (Proprietary) Ltd    South Africa   

Tronox Sands Holdings Pty Limited

 

Exxaro Resources Limited

    

 

 

74

 

26

% 

 

% 

 

  •  

Redeemable preferred shares were issued in connection with the Reorganization.

 

  •  

Exxaro will retain a 26.0% ownership interest in the South African operations
that are part of Exxaro Mineral Sands in order to comply with ownership
requirements imposed by current Black Economic Empowerment legislation in South
Africa. The ownership interest in the South African operations may be exchanged
for Class B Shares under certain circumstances, which could result in Exxaro
owning approximately 41.7% of the voting shares of Tronox Limited after such
exchange (based on the total number of issued voting shares immediately after
completion of the transactions contemplated by the Transaction Agreement and
assuming the exchange of all Exchangeable Shares and no subsequent issuances of
Tronox Limited shares).

 

16



--------------------------------------------------------------------------------

Schedule 3.09

Real Estate Assets

(i) Owned Property

 

Property Location

  

Owner

Hamilton, Mississippi, 40401 Highway 45 (approximately 2754.09 acre site)   
Tronox LLC Hamilton, Mississippi, 40401 Highway 45 (approximately 2754.09 acre
site)    Tronox LLC 3301 N.W. 150th Street Oklahoma City, OK 73134    Tronox LLC
Western Australia, Certificate of Title Volume 1643 Folio 532 in relation to
Melbourne Location 3750 (Original) dated May 18, 1983.    Yalgoo Minerals Pty
Ltd and Tronox Western Australia Pty Ltd, as tenants in common Western
Australia, Certificate of Title Volume 1980 Folio 817 in relation to portion of
Melbourne Location 3906 (Original x 1, Duplicate x 1) dated November 11, 1993.
   Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty Ltd, as tenants in
common Western Australia, Certificate of Title Volume 1845 Folio 479 in relation
to portion of Swan Location 1352 and being Lot M1261 the subject of Diagram 5326
(Original) dated October 13, 1989.    Yalgoo Minerals Pty Ltd and Tronox Western
Australia Pty Ltd, as tenants in common Western Australia, Certificate of Title
Volume 1833 Folio 381 in relation to portion of Melbourne Location 941 and being
Lot 102 the subject of Diagram 75608 (Original) dated April 6, 1989.    Yalgoo
Minerals Pty Ltd and Tronox Western Australia Pty Ltd, as tenants in common
Western Australia, Certificate of Title Volume 2170 Folio 746 in relation to
Dandaragan Lot 48 (Duplicate) dated November 23, 1999.    Yalgoo Minerals Pty
Ltd and Tronox Western Australia Pty Ltd, as tenants in common Western
Australia, Crown Grant (Certificate of Title) Volume 1894 Folio 902 in relation
to Dandaragan Lot 36 (Original) dated April 30, 1991.    Yalgoo Minerals Pty Ltd
and Tronox Western Australia Pty Ltd, as tenants in common Western Australia,
Crown Grant (Certificate of Title) Volume 1891 Folio 091 in relation to
Dandaragan Lot 38 (Original) dated April 30, 1991.    Yalgoo Minerals Pty Ltd
and Tronox Western Australia Pty Ltd, as tenants in common Western Australia,
Crown Grant (Certificate of Title) Volume 1891 Folio 077 in relation to
Dandaragan Lot 44 (Original) dated May 7, 1991.    Yalgoo Minerals Pty Ltd and
Tronox Western Australia Pty Ltd, as tenants in common Western Australia, Crown
Grant (Certificate of Title) Volume 1891 Folio 073 in relation to Dandaragan Lot
46 (Original) dated May 7, 1991.    Yalgoo Minerals Pty Ltd and Tronox Western
Australia Pty Ltd, as tenants in common

 

17



--------------------------------------------------------------------------------

Western Australia, Crown Grant (Certificate of Title) Volume 1891 Folio 072 in
relation to Dandaragan Lot 50 (Original) dated April 30, 1991.    Yalgoo
Minerals Pty Ltd and Tronox Western Australia Pty Ltd, as tenants in common
Western Australia, Crown Grant (Certificate of Title) Volume 2079 Folio 841 in
relation to Dandaragan Lot 58 (Original) dated April 4, 1997.    Yalgoo Minerals
Pty Ltd and Tronox Western Australia Pty Ltd, as tenants in common Western
Australia, Certificate of Title Volume 2151 Folio 260 in relation to Cockburn
Location 244, Lot 22 Mason Road    Yalgoo Minerals Pty Ltd and Tronox Western
Australia Pty Ltd, as tenants in common

(ii) Leased Property

 

Property Location

  

Lessee

  

Landlord

560 West Lake Mead Drive, Henderson,

NV 89015

   Tronox LLC    LE Petomane XXVII, Inc.6 Lot 100 on Plan 22963 being the land
compromised on Certificate of Title Volume 2165 Folio 606    Yalgoo Minerals Pty
Ltd and Tronox Western Australia Pty Ltd    The State of Western Australia
acting through the Minister for Lands, a body corporate under the Land
Administration Act 1997 care of Department of Regional Development and Lands
(“Western Australia”) Lot 101 on Plan 22963 being the land compromised on
Certificate of Title Volume 2165 Folio 607    Yalgoo Minerals Pty Ltd and Tronox
Western Australia Pty Ltd    Western Australia Lot 11248 on Plan 189272,
Chittering, Volume LR3121 Folio 696 dated November 17, 2000    Yalgoo Minerals
Pty Ltd and Tronox Western Australia Pty Ltd    Western Australia Part of
Western Australia, Certificate of Title Volume 2151 Folio 260 in relation to
Cockburn Location 244, Lot 22 Mason Road    Coogee Chlor Alkali Pty Ltd   
Tiwest Pty Ltd Part Level 2, 24 Outram Street, West Perth, WA, 6005    Exxaro
Australia Sands Pty Ltd (f/k/a Ticor Ltd)    Hossean Pourzand and Jenny Maria
Pourzand

 

6 

Not individually but solely in its representative capacity as the trustee of the
Nevada Environmental Response Trust.

 

18



--------------------------------------------------------------------------------

Special Lease 3116/10319 (Crown Lease No 152/1989) in relation to Dandaragan Lot
48    Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty Ltd    Western
Australia Special Lease 3116/10385 (Crown Lease No 134/1990) in relation to Swan
Location 11248    Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty Ltd
   Western Australia Crown Lease No 152/1989    Yalgoo Minerals Pty Ltd and
Tronox Western Australia Pty Ltd    Western Australia Lot 22 the subject of
Diagram 88339, Part Volume 2103 Folio 147    Electricity Generation Corporation,
trading as Verve    Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty Ltd
Cockburn Sound Location P13, Part Volume 2054 Folio 502    Tiwest Pty Ltd   
Container Handlers Pty Ltd Cockburn Sound Location P13 and P14, Part Volume 2054
Folio 502 and Part Volume 1929 Folio 11    Tiwest Pty Ltd    Container Handlers
Pty Ltd

1 Brodie Hall Drive

Technology Park

Bently, Western Australia 6102

   Tiwest Pty Ltd    Rednall Nominees Pty Ltd

Henderson Warehouse

Russell and Rockinghame Roads

Henderson, Western Australia 6166

   Tiwest Pty Ltd    ISPT Pty Ltd

Bunbury Warehouse

Birth 8 Inner Harbor

Leschenault Road

Bunbury, Western Australia 6983

   Tiwest Pty Ltd    Bunbury Port Authority

One Stamford Plaza

263 Tresser Blvd.

Stamford, CT 06901

USA

   Tronox LLC   

Four Stamford Plaza Owner LLC

c/o RFR Realty

263 Tresser Blvd.

Stamford, CT 06901

 

19



--------------------------------------------------------------------------------

TENEMENTS

G = General Purpose Lease

 

Tenement ID

  

Holders

  

Encumbrances

  

Location

Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty Ltd

G 70/88   

YALGOO MINERALS PTY LTD (48/96)

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/89   

YALGOO MINERALS PTY LTD (48/96)

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/90   

YALGOO MINERALS PTY LTD (48/96)

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/165   

YALGOO MINERALS PTY LTD (48/96)

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/166   

YALGOO MINERALS PTY LTD (48/96)

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

 

20



--------------------------------------------------------------------------------

Tenement ID

  

Holders

  

Encumbrances

  

Location

G 70/167   

YALGOO MINERALS PTY LTD (48/96)

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/168   

YALGOO MINERALS PTY LTD (48/96)

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

 

21



--------------------------------------------------------------------------------

Schedule 3.10

Environmental Matters

None.

 

22



--------------------------------------------------------------------------------

Schedule 3.12(a)

Material Contracts

Raw Materials

 

1. Sales Contract No. CL-14-148 by and between Olin Corporation and Tronox LLC,
dated as of July 25, 2006, as amended by the First Amendment to Sales Contract
No. CL-14-148, dated as of June 1, 2008.

 

2. Sales Contract No. MA-14-135 by and between Olin Corporation and Tronox LLC,
dated as of July 1, 2007, as amended by the First Amendment to Sales Contract
No. MA-14-135, dated as of June 1, 2008, Second Amendment dated July 1, 2010 and
Third Amendment dated June 30, 2011.

 

3. Chlorine Sales Agreement by and between PPG Industries, Inc. and Tronox LLC,
dated as of January 1, 2010.

 

4. Liquid Caustic Soda Contract No. CA-14-229 by and between Olin Corporation
and Tronox LLC, successor to Kerr-McGee Chemical LLC, as amended by the First
Amendment to the Liquid Caustic Soda Contract No. CA-14-229, dated as of
December 12, 2001, and the Second Amendment to the Liquid Caustic Soda Contract
No. CA-14-299, dated as of January 17, 2006.

 

5. Supply Agreement by and between Southern Ionics Incorporated and Tronox LLC,
dated as of May 5, 2008.

 

6. Product Supply Agreement by and between Orica Australia Pty. Ltd. and Tiwest
Pty. Ltd., dated as of August 9, 2004.

 

7. Sodium Silicate Sales Agreement between PPG Industries, Inc. and Tronox LLC,
dated April 22, 2008.

 

8. Sale Agreement between Rain CII Carbon LLC and Tronox LLC dated January 1,
2011 for Calcined Petroleum Coke.

 

9. Amended and Restated Agreement for the Sale and Purchase of Rutile by and
between Kenmare Moma Processing (Mauritius) Limited, Tronox Pigment (Holland)
B.V. and Tronox LLC, dated as of July 1, 2011 and related Guarantee made by
Tronox Incorporated in favor of Kenmare Moma Processing (Mauritius) Limited,
dated as of July 1, 2011.

 

10. Sales Agreement by and between Exxaro TSA Sands (Pty) Ltd and Tronox LLC for
the supply and purchase of Rutile, dated March 4, 2010.

 

11. Richards Bay Chloride Slag Sales Agreement between Richards Bay Iron and
Titanium (Proprietary) Limited and Tronox LLC, dated June 1, 2011.

 

12. Amended and Restated UGS Sales Agreement by and between QIT-Fer Et Titane,
Inc. and Tronox LLC dated as of March 1, 2011, but effective as of January 1,
2011.

 

23



--------------------------------------------------------------------------------

13. Logistics and Supply Services Agreement between Kinder Morgan Amory LLC and
Tronox LLC, dated July 1, 2005.

 

14. Long Term Sales Contract (Synthetic Rutile) between Tiwest Sales Pty Ltd.
and Tronox LLC, dated May 29, 2009; Amended November 2, 2009.

 

15. Long Term Sales Contract (Rutile) between Tiwest Sales Pty Ltd. and Tronox
LLC, dated May 29, 2009; Amended November 19, 2009.

 

16.

DSA® Coating Lease Agreement between Eltech Systems Corporation and Tronox LLC,
formerly Kerr-McGee Chemical LLC, dated October 28 2004.

 

17. Tiwest Pty Ltd contract with Air Liquide WA Pty Ltd for supply of oxygen and
nitrogen to the Kwinana pigment plant.

 

18. Tiwest Pty Ltd contracts with Coogee Chlor Alkali Pty Ltd for the supply of
chlorine gas, caustic, and sulphuric acid and sulphur.

 

19. Tiwest Pty Ltd contract with Redox Chemicals for supply of AlCl3 to Tiwest
Kwinana plant.

 

20. Tiwest Pty Ltd contract with ConocoPhillips for the supply of calcined
petroleum coke to Tiwest Kwinana plant.

 

21. Tiwest Pty Ltd contract with Premier Coal for the supply of coal to the SR
plant at Chandala.

Warehouse and Logistics

 

1. Amendment 4 to Rail Transportation Contract by and between Tronox LLC (f/k/a
Kerr McGee Chemical LLC) and Alabama & Gulf Coast Railway Company LLC, effective
as of January 1, 2008.

 

2. Revised Rider No. 15 to Car Service Contract No. 7320 between Tronox LLC and
GATX Corporation, successor by merger to GATX Financial Corporation, dated as of
September 1, 2007.

 

3. Rider No. 16 to Car Service Contract No. 7320 between Tronox LLC and GATX
Corporation, successor by merger to GATX Financial Corporation, dated as of
October 1, 2008

 

4. Rider No. 17 to Car Service Contract No. 7320 between Tronox LLC and GATX
Corporation, successor by merger to GATX Financial Corporation, dated as of
October 1, 2008.

 

5. Letter Amendment to Rider No. 1 Renewal No. 1 to the Car Leasing Agreement
4899-97 by and between General Electric Railcar Services Corporation and Tronox
LLC (f/k/a Kerr-McGee Chemicals LLC), dated as of April 30, 2007.

 

24



--------------------------------------------------------------------------------

6. Tronox LLC f/k/a Kerr-McGee Chemical LLC (successor to Kerr-McGee Chemical
Corporation) and General Electric Railcar Services Corporation, as amended by
Revised Amendment No. 1 dated August 23, 1995.

 

7. Car Leasing Agreement 4899-9 Rider No. 42 Renewal No. 1 by and between
General Electric Railcar Services Corporation and Tronox LLC, dated as of
June 13, 2007.

 

8. Car Leasing Agreement 4899-9 Rider No. 41 Renewal No. 1, by and between
General Electric Railcar Services Corporation and Tronox LLC, dated as of
May 18, 2007.

 

9. Master Service Agreement No. MSC 4-8960 between American Railcar Leasing Inc.
and Tronox LLC, dated May 6, 2011.

 

10. Tiwest contract with Giacci Bros Pty Ltd for bulk product transport and
handling.

 

11. Tiwest Pty Ltd contract with BIS Industrial Logistics for the road haulage
of bulk raw materials and waste material.

 

12. Tiwest Pty Ltd contract with Piacentini and Sons Pty Ltd for mining services
at Cooljarloo.

Power and Utilities

 

1. Gas Transportation Agreement by and between Tennessee Gas Pipeline Company
and Tronox LLC f/k/a Kerr-McGee Chemical LLC (successor to Kerr-McGee Chemical
Corporation), dated as of July 1, 1997.

 

2. NAESB Base Contract for Sale and Purchase of Natural Gas, General Terms and
Conditions Related Thereto and the Special Provisions attached thereto and the
Agreement and Gas Portfolio Management Agreement, each dated January 16, 2009
between BP Energy Company and Tronox LLC, as Amended December 2, 2011 and the
Asset Management Addendum, effective December 2, 2011.

 

3. Contract No. P05-70 between Colorado River Commission and Tronox LLC f/k/a
Kerr-McGee Chemical LLC (successor to Kerr-McGee Chemical Corporation) for the
Sale of Electric Power from the Parker Davis Project, dated December 15, 1983,
as amended by Amendment No. 1 to Contract P-05-70, dated June 8, 1994 and
Renewal Contract No. P05-70R between the Colorado River Commission of Nevada and
Tronox LLC for the Sale of Electric Power from the Parker-Davis Project
effective as of May 1, 2006.

 

4. Contract No. P05-50 between the Colorado River Commission of Nevada and
Kerr-McGee Chemical Corporation for the Sale of Electric Power from the Boulder
Canyon Project effective as of January 1, 1987, as amended by Contract No.
P05-50A1 between the Colorado River Commission of Nevada and Tronox LLC for the
sale of Electric Power from the Bolder Canyon Project effective as of June 23,
1994;

 

5. Contract No. P05-65 between the Colorado River Commission of Nevada and
Tronox LLC (f/k/a Kerr-McGee Chemical LLC) for Transmission Service effective as
of August 14, 2001.

 

25



--------------------------------------------------------------------------------

6. Operational Agreement No. P20-55R3 by and among the Colorado River Commission
of Nevada, American Pacific Corporation, Basic Water Company, Chemical Lime
Company of America, Southern Nevada Water Authority, Titanium Metals Corporation
and Tronox LLC effective as of October 1, 2006.

 

7. Agreement to Advance Funds for Parker-Davis Project Generation Facilities,
Contract No. P20-77 among the Colorado River Commission and Certain Electric
Service Contractors, including Kerr-McGee Chemical, LLC, effective as of
October 1, 1998. Agreement to Share Costs of Implementation of Lower Colorado
River Multi-Species Conservation Program, Contract No. P20-49 among the Colorado
River Commission and Certain Electric Service Contractors, including Tronox LLC
(f/k/a Kerr-McGee Chemical LLC), effective as of an unspecified CRC approval
date.

 

8. Contract No. P05-59 Scheduling Agreement among the Colorado River Commission
and Certain Electric Service Contractors including Tronox LLC (f/k/a Kerr-McGee
Chemical LLC) effective November 1, 1989.

 

9. Contract P05-62 Supplemental Electric Supply Services Agreement among the
Colorado River Commission and Certain Electric Service Contractors including
Tronox LLC (f/k/a Kerr-McGee Chemical LLC).

 

10. Agreement for Delivery of Water to Basic Management, Inc. between U.S.
Department of Interior and Basic Management, Inc. dated September 18, 1969, as
amended and assigned from time to time.

 

11. Master Work Agreement between Basic Management, Inc. and Tronox LLC dated
May 17, 1994.

 

12. 911 System Maintenance Agreement between Basic Management, Inc. and Tronox
LLC dated February 1, 2000.

 

13. Producing Companies Water Delivery Contract between Basic Management, Inc.
and Tronox LLC dated June 4, 2002.

 

14. Amended and Restated Common Electric Facilities Agreement between Basic
Management, Inc. and Tronox LLC as amended.

 

15. Agreement Regarding Permit to Discharge between Basic Management, Inc. and
Tronox LLC dated July 14, 1993.

 

16. Cooljarloo Mining Joint Venture Agreement, dated as of November 3, 1988, by
and among Yalgoo, Tronox Australia and the other parties thereto, as amended by
that certain Amending Deed to the Cooljarloo Mining Joint Venture Agreement,
dated March 26, 1991, by and among Yalgoo, Tronox Australia and the other
parties thereto.

 

17.

Processing Joint Venture Agreement, dated November 3, 1988, by and among Yalgoo,
Tronox Australia and the other parties thereto, as amended by that certain
Amending Deed to the Processing Joint Venture Agreement, dated March 26, 1991,
by and among Yalgoo,

 

26



--------------------------------------------------------------------------------

  Tronox Australia and the other parties thereto as further amended by the
Supplemental Deed to Processing Joint Venture Agreement, dated as of June 30,
2008, by and among Yalgoo, Tronox Australia, Exxaro Sands and the other parties.

 

18. Jurien Exploration Joint Venture Agreement, dated March 9, 1989, by and
among Exxaro Sands, Tific, Tronox Australia and the other parties thereto.

 

19. Co-Operation Deed, dated November 3, 1988, by and among Exxaro Sands, Tronox
Australia and the other parties thereto.

 

20. Operations Management Agreement, dated as of December 16, 1988, by and among
Yalgoo, Tronox Australia and the other parties thereto, as amended by that
certain Supplemental Deed to the Operations Management Agreement dated as of
July 23, 2008 by and among Yalgoo, Tronox Australia and the other parties
thereto.

 

21. Development Agreement, dated as of March 25, 2008, by and among Tronox LLC,
Tronox Australia, Yalgoo, Exxaro Sands and other parties thereto as amended by
that certain Supplemental Deed to the Development Agreement, dated March 24,
2010.

 

22. Mineral Sands (Cooljarloo) Mining and Processing Agreement, dated
November 8, 1988 by and among the State of Western Australia, Yalgoo, Tronox
Australia and other parties thereto

 

23. Bunbury Port Authority Lease of Port Facilities Bunbury, dated October 21,
2010 (commencement date of November 1, 2009), by and between Bunbury Port
Authority and Tiwest;.

 

24. Russell Park, Henderson Warehouse Lease, dated December 11, 1996 and
extended by a Deed of Renewal dated August 1, 2007 (effective November 3, 2007),
by and between ISPT Pty Ltd and Tiwest.

 

25. Tiwest Pty Ltd contracts with Synergy for supply of natural gas for Chandala
and Kwinana operations and the Kwinana Cogeneration plant.

 

26. Tiwest Pty Ltd contract with Perth Energy for the supply of electricity to
Chandala and Cooljarloo operations.

 

27



--------------------------------------------------------------------------------

Schedule 3.12(b)

Exceptions to Material Contracts Being in Full Force;

Material Defaults under Material Contracts

None.

 

28



--------------------------------------------------------------------------------

Schedule 3.17

Certain Fees

None.

 

29



--------------------------------------------------------------------------------

Schedule 3.24

Deposit Accounts and Securities Accounts

 

Entity

  

Bank Name

  

Account Number

  

Purpose

Tronox LLC    Citibank    40008808    General    Citibank    38558173   
Controlled Disbursing    Bank of Oklahoma    187554    General    Bank of
Oklahoma    804579201    Payroll    JP Morgan Chase    5907632    General    JP
Morgan Chase    23850    Lockbox    Wells Fargo    2000147704416    Lockbox   
Royal Bank of Canada    1747401    CAD Lockbox    Cadence Bank    0801035   
Local fees / Local Payroll    Wells Fargo    0832402358    Local fees / Local
Payroll    Wells Fargo    4122150527    General    Wells Fargo    4122150501   
Lockbox    Wells Fargo    9600148753    Controlled Disbursing Tronox Pigments
Ltd.    JP Morgan Chase    5750547    General    JP Morgan Chase    5758424   
Check Disbursement    JP Morgan Chase    77012201    Collection    JP Morgan
Chase    77012202    Collection    JP Morgan Chase    77012204    Collection   
JP Morgan Chase    77012205    Collection    JP Morgan Chase    77012211   
Collection    JP Morgan Chase    77012212    Collection    Australia and New
Zealand Bank    016263-837375437    Collection    Australia and New Zealand Bank
   016263-837375445    Local fees / Local Payroll    Australia and New Zealand
Bank    010505018489600    Local fees / Local Payroll    Australia and New
Zealand Bank    867689USD00001    Local fees / Local Payroll    Australia and
New Zealand Bank    867697USD00001    Collection Tronox Worldwide LLC   
Citibank    38726253    Controlled Disbursing    Citibank    30815972    General
   Wells Fargo    9600148753    Controlled Disbursing

 

30



--------------------------------------------------------------------------------

Entity

 

Bank Name

 

Account Number

 

Purpose

Tronox Australia Sands Pty Ltd (Yalgoo)7*

  Westpac Banking Corporation  

WBCA 034002 991560

WBCUS 034702 495904

  General

Tiwest Sales Pty Ltd*

  Westpac Banking Corporation  

WBCA 036037 316521

WBCA 034002 903436

WBCUS 034702 612445

  General

Yalgoo Minerals Pty Ltd*

  Australia and New Zealand Banking Group  

016498-835538458

236315USD00001

  General

Yalgoo Minerals Pty Ltd*

  Australia and New Zealand Banking Group   8318-03154   General

Tronox Australia Sands Pty Ltd8*

  National Australia Bank Limited   634494815   General

Tiwest Pty Ltd*

  Westpac Banking Corporation   WBCA 034002 903428   General   Westpac Banking
Corporation   WBCA 036106 116866   Imprest   Westpac Banking Corporation   WBCA
036043 272473   Imprest   Westpac Banking Corporation   WBCA 036000 907344  
Imprest   Westpac Banking Corporation   WBCUS 034702 616024   General

Tronox Western Australia Pty Ltd

  Australia and New Zealand Bank   016263-837375453   General   Citibank  
40708724   General

Tiwest Pty Ltd*

  Westpac Banking Corporation   034002 903428   AUD current general   Westpac
Banking Corporation   034702 616024   USD current general   Westpac Banking
Corporation   036106 116866   Mine Local fees / Local Payroll    

036043 272473

  Chandala Local fees / Local Payroll     034702 616024   Kwinana Local fees /
Local Payroll

 

 

7 

In the name of Exxaro Australia Sands Pty Ltd.

8 

In the name of Exxaro Australia Sands Pty Ltd.

* To be joined post-Closing in accordance with the terms of the Credit
Agreement.

 

31



--------------------------------------------------------------------------------

Schedule 3.25

Mortgage Recording Offices

 

1. Oklahoma County Clerk’s Office, Oklahoma County, Oklahoma, with respect to
the Oklahoma City, Oklahoma Mortgaged Property.

 

2. Monroe County Chancery Clerk’s Office, Monroe County, Mississippi, with
respect to the Hamilton, Mississippi Mortgaged Properties.

 

3. Landgate Western Australia, with respect to the properties in Western
Australia.

 

32



--------------------------------------------------------------------------------

Schedule 3.29

Insurance

 

Type of Insurance

  

Carrier

  

Policy Number

   Policy Term

Property Insurance “All Risk”

  

Chartis Energy

 

Liberty Mutual Insurance Company

 

Starr Tech (ACE American)

 

XL Insurance America

 

Swiss Re

 

Scor (General Security Indemnity Co of Arizona)

  

61628337

 

3D433688007

 

 

PGL N0511360A

 

US00009678PR12A

 

31-3-74894

 

DP888312

   6/1/2012 - 6/1/2013

Property Insurance - Terrorism

   Lloyd’s of London    PX046312    6/1/2012 - 6/1/2013

Cargo Insurance

  

XL Special Insurance Company

 

Indemnity Insurance Company of North America

  

UM0002339MA12A

 

N10689181-001

   6/1/2012 - 6/1/2013

Primary General Liability Front (GL)

   National Union Fire Insurance Company (Chartis)    GL 6576466    6/1/2012 -
6/1/2013

Primary Automobile Liability (AL)

   National Union Fire Insurance Company (Chartis)    CA 5775826    6/1/2012 -
6/1/2013

International Casualty

  

AIG Worldsource

 

(includes local general liability and workers compensation/employers liability
in Singapore and general liability in the Netherlands and South Africa)

  

80-0270552

 

83-55588

   6/1/2012 - 6/1/2013

Charterers Liability

   STARR Marine    MASILSE00004612    6/1/2012 - 6/1/2013

Workers Compensation and Employers Liability

   The Insurance Company of the State of Pennsylvania (Chartis)    WC 25889942
   6/1/2012 - 6/1/2013

 

33



--------------------------------------------------------------------------------

Crime & Fidelity

   Federal Insurance Company    8207-8117    1/1/2012 - 1/1/2013

Fiduciary Liability - Primary Layer

   Federal Insurance Company (Chubb)    8211-5275    3/30/2012 - 3/30/2013

Fiduciary Liability - Excess Layer

   Twin City Fire (Hartford)    00IA023011712    3/30/2012 - 3/30/2013

Directors & Officers Liability - Primary Layer

   Chartis Europe    QB084412    6/15/2012 - 6/15/3013

Directors & Officers Liability - 1st Excess Layer

   Zurich Insurance plc    QB084612    6/15/2012 - 6/15/3013

Directors & Officers Liability - 2nd Excess Layer

   XL Insurance Company Ltd.    QB084712    6/15/2012 - 6/15/3013

Directors & Officers Liability - 3rd Excess Layer

   Liberty Mutual Insurance Europe Ltd.    OB    6/15/2012 - 6/15/3013

Directors & Officers Liability - 4th Excess Layer

   Navigators Lloyds Syndicate NAV 1221    QB04912    6/15/2012 - 6/15/3013

Directors & Officers Liability - 5th Excess Layer

   Axis Specialty Europe plc    QB085012    6/15/2012 - 6/15/3013

Side A DIC

   CV Starr - Lloyd’s Consortium, QBE Lloyds Syndicate, Catlin-Lloyds Syndicate,
Brit-Lloyds Syndicate    OB084512    6/15/2012 - 6/15/3013

Directors & Officers Liability - Run-Off

  

Chartis

 

Zurich American

 

ACE American

 

Federal

 

Navigators

 

Allied World National Assurance

 

Hudson

 

New Hampshire

  

15852242

 

DOC475580301

 

G26792034002

 

82233778

 

NY12DOL417672IV

 

3063860

 

HN03032910021512

 

16007115

   6/15/2012 - 6/15/3018

Environmental Liability (Henderson, NV)

   ACE    PPL G24540431002   

 

34



--------------------------------------------------------------------------------

Tiwest Pty Ltd, Tronox Worldwide LLC, Tronox Western Australia Pty Ltd, Tronox
Pigments Ltd., Tronox LLC, Tronox Australia Sands Pty Ltd, Ticor Resources Pty
Ltd, Yalgoo Minerals Pty Ltd, TiO2 Corporation Pty Ltd, Tific Pty. Ltd, Pigment
Holdings Pty Ltd, Synthetic Rutile Holdings Pty Ltd and Senbar Pty Ltd are
insured under the following policies:

 

Type of Insurance

  

Carrier

  

Policy Number

   Policy Term

Industrial Special Risks

   FM Global       1/5/2012 - 1/5/2013

Combined General Liability

   QBE Insurance (Australia) Limited       1/5/2012 - 1/5/2013

Umbrella Liability

   QBE Insurance (Australia) Limited       1/5/2012 - 1/5/2013

Excess Umbrella Liability

   Vero Insurance Ltd       1/5/2012 - 1/5/2013

Directors’ & Officers’ Liability & Company Reimbursement

   Chubb Insurance Company of Australia       1/5/2012 - 1/5/2013

Business Practice Protection

   Specialist Underwriting Agency on behalf of Axis Specialty Australia      
1/5/2012 - 1/5/2013

Motor Vehicle

   CGU Insurance Limited       1/5/2012 - 1/5/2013

Corporate Travel

   Accident & Health International       1/5/2012 - 1/5/2013

Excess Kidnap & Random

   Liberty International Underwriting       1/5/2012 - 1/5/2013

Fidelity

   Chubb Insurance Company of Australia Limited       1/5/2012 - 1/5/2013

Workers’ Compensation WA

   Allianz Australian Insurance Limited       1/5/2012 - 1/5/2013

 

35



--------------------------------------------------------------------------------

The Exxaro Legacy Entities are insured under the following policies:

 

Type of Insurance

  

Carrier

  

Policy Number

   Policy Term

Assets All Risk

   Exxaro Insurance Company Limited       Until 7/1/2012

SASRIA

   Exxaro Insurance Company (on behalf of South African Special Risks Insurance
Association)       Until 7/1/2012

Riot Wrap Around

   Emerald Risk Transfer (on behalf of Santam)       Until 7/1/2012

General Public and Products Liability

   Exxaro Insurance Company    S01500    Until 7/1/2012

General Public and Products Liability, 1st Umbrella Policy

   Exxaro Insurance Company    B0518N110023    Until 7/1/2012

General Public and Products Liability, 2nd Umbrella Policy

   Exxaro Insurance Company    B0518N110024    Until 7/1/2012

Directors & Officers Liability

   Stalker Hutchinson Admiral (on behalf of Santam Limited)    F00441    Until
7/1/2012

Motor Liabilities

   Stalker Hutchinson Admiral (on behalf of Santam Limited)    A0119    Until
7/1/2012

Blanket Fidelity Guarantee

   Etana Insurance Company    FGA0050084    Until 7/1/2012

Aviation Liability/Hull Insurance (Rotor Wing)

   Lloyd’s of London       Until 7/1/2012

Special Accident

   APJ Asset Protection Jersey       Until 7/1/2012

Rehabilitation Trust

   Stalker Hutchinson Admiral (on behalf of Santam)    F00444    Until 7/1/2012

Chairmans & Foundation Trust

   Stalker Hutchinson Admiral (on behalf of Santam)    F02439    Until 7/1/2012

Motor Specified

   Zurich Insurance Company    SA COM 4615379    Until 7/1/2012

Group Personal Accident & Dread Disease

   Praesidio Risk Managers (on behalf of Lloyds)       Until 7/1/2012

 

36



--------------------------------------------------------------------------------

Schedule 3.30

Location of Material Inventory

 

 

Tronox LLC

3301 NW 150th Street

Oklahoma City, OK 73134

   

Tronox LLC

560 West Lake Mead

Henderson, NV 89015

United States

   

Tronox LLC

40036 Tronox Road

Hamilton, MS 39746

United States

   

ANRO WAREHOUSE

4770 Hwy 162

Hollywood, SC 29449

USA

   

Springs Global U.S., Inc.

205 N. White Street

Fort Mill, SC 29715

   

CSX Transflow Warehouse

1 Exchange Street Extension

Albany, NY 12205

USA

   

Filkins Warehouse

3 Riverview Drive

Lenox Dale, MA 01242

USA

   

Warehouse Specialists, Inc.

2743 Thompson Creek Rd

Pomona, CA 91767

USA

   

Bushnell Warehouse Corp.

2950 N.W. 29th Avenue

Portland, OR 97210

USA

   

Warehouse

130 W. Edgerton Ave.

Milwaukee, WI 53207

USA

 

 

37



--------------------------------------------------------------------------------

 

S & J Warehouse

40935 Old Hwy 45 South

Lackey, MS 39730

USA 39730

   

Port City Logistics

600 Expansion Blvd.

Savannah, GA 31407

   

Rock Transfer & Storage, Inc.

130 W. Edgerton Avenue

Milwaukee, WI 53207

 

 

Company

  

Foreign Warehouse

  

Address

  

Postal

Code

  

City

  

State

  

Country

Tronox Pigments Ltd.    Alfons greiwing gmbh    Dubliner str 2    47229   
Duisburg       DE Tronox Pigments Ltd.    Greiwing kwinana    Dubliner str. 2   
47229    Duisburg    DE    DE Tronox Pigments Ltd.    Alfons greiwing gmbh   
Dubliner str 2    47229    Duisburg       DE Tronox Pigments Ltd.   
Korea plant warehouse    303-4 sanmak-dong yang san    Na    Kyungnam       KR
Tronox Pigments Ltd.    OOCL Logistics    65 Chulia Street    49513    Singapore
      SG Tronox Pigments Ltd.    Melbourne warehouse    35-37 tullamarine park
road    3043    Tullamarine    VIC    AU Tronox Pigments Ltd.    8ocl warehouse
      79906    Singapore    .    SG Tronox Pigments Ltd.    Singapore plant
warehouse    Port road, #06-31/33 jurong    619115    Singapore    .    SG
Tronox Pigments Ltd.    8sng warehouse    31 jurong port road    619115   
Singapore       SG Tronox Pigments Ltd.    Linfox Logistics (NZ) Ltd.    PO Box
36016 Moera       Wellington       NZ Tiwest Pty Ltd    Cooljarloo Mine    Brand
Highway    6507    Cataby    WA    AU    Chandala Processing Plant    Lot M1261,
Brand Highway    6501    Muchea    WA    AU

Tiwest Pty Ltd, Tronox Western Australia Pty Ltd, Yalgoo Minerals Pty Ltd

   Kwinana Pigment Plant    Mason Road    6167    Kwinana    WA    AU

Tiwest Pty Lrd, Tronox Western Australia Pty Ltd

     

1 Brodie Hall Drive

Technology Park

   6102    Bentley    WA    AU

 

38



--------------------------------------------------------------------------------

Lawrenceville Lawrenceville Lawrenceville Lawrenceville

Address

   City    State/Prov    Zip Code    Country

400 S 13th Street

   Louisville    KY    40203    US

1020 Olympic Drive

   Batavia    IL    60510    US

10800 South 13

   Oak Creek    WI    53154    US

14800 Emery Avenue

   Cleveland    OH    44135    US

3530 Lang Road

   Houston    TX    77092    US

500 Pittsburgh Avenue

   McCarran    NV    89434    US

760 Pittsburgh Drive

   Delaware    OH    43015    US

10 Plum Street

   Verona    PA    15147    US

1377 Oak Leigh Drive

   East Point    GA    30344    US

1886 Lynnbury Woods Rd

   Dover    DE    19904    US

2150 West Sandlake Road

   Orlando    FL    32809    US

2802 West Miller Road

   Garland    TX    75041    US

6595 South Main Street

   Morrow    GA    30260    US

224 Catherine Street

   Fort Erie    ON    L2A 5M9    CA

725 Raco Drive

   Lawrenceville    GA    30045    US

14 Industrial Park

   Flora    IL    62839    US

630 E 13th Street

   Andover    KS    67002    US

2325 Hollins Ferry Rd

   Baltimore    MD    21230    US

404 E Mallory Avenue

   Memphis    TN    38109    US

1025 Howard Street

   Greensboro    NC    27403    US

145 Caldwell Drive

   Cincinnati    OH    45216    US

2373 Lena Landegger Highway

   Perdue Hill    AL    36478    US

1 Buckeye Road

   Perry    FL    32348    US

27270 US Highway 80 West

   Demopolis    AL    36732    US

Highway 4, Near Rohwer

   McGehee    AR    71654    US

3131 E First Street

   Maryville    MO    64468    US

2331 Carl Drive

   Asheboro    NC    27203    US

Bldg 5, Unit 36 /1449 Middlesex St

   Lowell    MA    1851    US

Vitalisstrasse 198-226

   Koeln       50827    DE

Divisione Wood /Via Sprangaro 1

   Peseggia di
Scorze       30030    IT

Tyne & Wear, Felling/Stonegate Lane

   Gateshead       NE10 OJY    UK

56 Rue de L’Agriculture

   Monbrison       42600    FR

Woodside Dunmow/Bishops Stortford

   Hertfordshire       CM23 5RG    UK

Instrie Stelz,Kirchberg/Beschichtungspulver

   Wil       9500    CH

Waldhaeuser Strasse 41

   Aalen       73432    DE

Ul. Wolkowyska 32

   Poznan       61-132    PL

 

39



--------------------------------------------------------------------------------

Rubi Barcelona Rubi Barcelona Rubi Barcelona Rubi Barcelona

Address

   City    State/Prov    Zip Code    Country

Ctra.Gracia a Manresa KM 19.2

   Rubi Barcelona       8191    ES

Usine de Genlis /Zi du Layer Voie Romaine

   Genlis       2111110    FR

Strada Stalale 87 KM 16, 460 Stabilmento di Calvano

   Calvano       80023    IT

Tweemonstraat 104

   Deurne       2100    BE

Camino Romeral, S/N

   Castellon       12004    ES

Estrade Nacional No 1

   Albergaria-A-
Velha       3850    PT

P O Box 5160

   Brendale    QLD    4500    AU

9-15 Radford Road

   Reservoir    VIC    3073    AU

Philip Highway

   Elizabeth    Adelaide    5112    AU

25 King Edward Road

   Osborne Park    WA    6017    AU

CNR Johnstone & South Pine Road

   Brendale    QLD    4500    AU

35 Alfred Road

   Chipping Norton    NSW    2170    AU

15-21 Nukuwatu Street

   Lami          Fiji

Aircorps Road

   Lae       411    PG

137 Diana Drive

   Auckland       622    NZ

25 Euston Street

   Rydalmere    NSW    2701    AU

1404 Lowell Street

   Elyria    OH    44035    US

4403 A Pasadena Freeway (Highway 225W)

   Pasadena    TX    77051    US

3100 North 35th Street

   Terra Haute    IN    47803    US

6595 South Main Street

   Morrow    GA    30260    US

11700 S. Cottage Grove

   Chicago    IL    60628    US

404 East Mallory Ave

   Memphis    TN    38109    US

224 Catherine Street

   Fort Erie    ON    L2A 5M9    Canada

All locations described on Schedule 3.09 are incorporated herein by reference.

 

40



--------------------------------------------------------------------------------

Schedule 4.01(g)

Local Counsel

 

  1. King & Wood Mallesons, Australian counsel to the Administrative Agent.

 

  2. Skadden, Arps, Slate, Meagher & Flom LLP (London), UK counsel to the
Administrative Agent.

 

  3. Harry B. Sands, Lobosky and Co. (“HBS”), Bahamian counsel to the
Administrative Agent.

 

41



--------------------------------------------------------------------------------

Schedule 4.01(n)(vi)

Landlord Access Agreements

None.

 

42



--------------------------------------------------------------------------------

Schedule 5.14

Post-Closing Matters

 

  1. On or before the third Business Day following the Closing Date (or such
later date as may be agreed by the Administrative Agent in its discretion), the
Administrative Borrower shall have delivered or caused to be delivered to the
Administrative Agent a fully executed and assembled certificate of Tronox
Pigment Ltd. in compliance with the requirements of Section 4.01(b) of the
Credit Agreement (or electronic copies of same).

 

  2. On or before the third Business Day following the Closing Date (or such
later date as may be agreed by the Administrative Agent in its discretion), the
Administrative Borrower shall have provided evidence to the Administrative Agent
that the Term Loan Agent or its appointed designee is in possession of (1) a
stock power, endorsed in blank, with respect to the stock certificate #1 Issued
by Tronox Incorporated to Tronox US Holdings Inc. and (2) a stock certificate
and accompanying stock power, endorsed in blank, with respect to the equity
ownership of Triple S Refining Corporation by Tronox Incorporated.

 

43



--------------------------------------------------------------------------------

Schedule 6.01(i)

Certain Indebtedness

 

  1. See Exhibit 6.01A (Sureties).

 

  2. Guaranty made as of March 21, 2006 by Tronox Incorporated in favor of ARI
Fleet LT, in connection with that certain l Lease and Fleet Management Services
Agreement dated as of March 21, 2006 between ARI Fleet LT and Automotive
Rentals, Inc. and Tronox LLC for the lease of vehicles.

 

  3. To the extent constituting Indebtedness, the obligations of Tronox Pigments
Ltd. (“TPL”) in favor of Yalgoo Minerals Pty Ltd. (“Yalgoo”) pursuant to the
Amended and Restated Supply Agreement dated as of December 17, 2008 between TPL
and Yalgoo.

 

  4. Deed of Cross Charge between Yalgoo Minerals Pty Ltd, Senbar Holdings Pty
Ltd, KMCC Western Australia Pty. Ltd.*, Cooljarloo Management Services Pty Ltd
and KMM Australia International Pty Ltd, dated March 26, 1991.

 

  5. Deed of Guarantee and Indemnity between Minproc Chemical Company Pty Ltd,
Minproc Holdings Limited, TIO2 Corporation N.L., KMCC Western Australia Pty.
Ltd.*, Kerr-McGee Chemical Corporation and Yalgoo Minerals Pty. Ltd., dated as
of March 17, 1989.

 

  6. Deed of Guarantee and Indemnity between Kerr-McGee Chemical Corporation,
TIO2 Corporation N.L., Yalgoo Minerals Pty Ltd and KMCC Western Australia Pty.
Ltd.*, dated as of March 17, 1989.

 

  7. Cooljarloo Mining Joint Venture Deed of Cross Charge between Yalgoo
Minerals Pty Ltd, Senbar Holdings Pty Ltd, KMCC Western Australia Pty. Ltd.,
Cooljarloo Management Services Pty Ltd and KMM Australia International Pty Ltd,
dated November 3, 1988 as amended by Amending Deed to the Cooljarloo Mining
Joint Venture Deed of Cross Charge between Yalgoo Minerals Pty Ltd, Senbar
Holdings Pty Ltd, KMCC Western Australia Pty. Ltd.*, Cooljarloo Management
Services Pty Ltd and Tiwest Pty Ltd, dated March 26, 1991.

 

  8. Processing Joint Venture Deed of Cross Charge between Yalgoo Minerals Pty
Ltd, Synthetic Rutile Holdings Pty Ltd, Pigment Holdings Pty Ltd, KMCC Western
Australia Pty. Ltd.*, Cooljarloo Management Services Pty Ltd and KMM Australia
International Pty Ltd, dated November 3, 1988, as amended by Amending Deed to
the Processing Joint Venture Deed of Cross Charge between Yalgoo Minerals Pty
Ltd, Synthetic Rutile Holdings Pty Ltd, Pigment Holdings Pty Ltd, KMCC Western
Australia Pty. Ltd., Cooljarloo Management Services Pty Ltd and Tiwest Pty.
Ltd., dated March 26, 1991 and Deed of Variation of Cross Charge between Yalgoo
Minerals Pty Ltd., Synthetic Rutile Holdings Pty Ltd., Pigment Holdings Pty
Ltd., Tronox Western Australia Pty Ltd., and Tiwest Pty Ltd, dated July 23,
2008.

 

 

* KMCC Western Australia Pty. Ltd. is now known as Tronox Western Australia Pty.
Ltd.

 

44



--------------------------------------------------------------------------------

  9. To the extent constituting Indebtedness, the obligations of Foreign
Subsidiaries under existing lease agreements.

 

  10. Indebtedness under the following lease agreements:

 

  a. DSA Coating Lease Agreement between Eltech Systems Corporation and Tronox
LLC (f/k/a Kerr-McGee Chemical LLC), dated as of October 28, 2004.

 

  b. Equipment Lease executed January 17, 2008 between Pitney Bowes and Tronox
LLC.

 

  c. Leases set forth on Exhibit 6.01(i)(B) (Henderson Leases).

 

  11. Capital lease obligation to Verve for the purchase of the Kwinana
Cogeneration plant with outstanding balance of A$11,550,000 as of May 31, 2012.

 

  12. Exxaro Holdings (Australia) Pty Ltd – Redeemable Preference Shares –
A$226m

 

  13. Indebtedness in connection with the letters of credit specified on
Schedule 6.01(q) which is hereby incorporated by reference.

 

45



--------------------------------------------------------------------------------

EXHIBIT 6.01A to SCHEDULE 6.01(i)

 

Bond
Number(s)

  

Principal(s)

   Individual
Surety
Liability
Amount
(USD unless
specified)      Bond Type    Bond Description    State Of
Obligation     

Obligee(s)

   Bond
Effective
Date      Bond
Expiration
Date      Accumulated
Premium for
the Term
(USD unless
specified)      Surety(s)

110705001

   TRONOX LLC    $ 60,000.00       United States
Customs         OK, USA       DEPARTMENT OF THE TREASURY UNITED STATES CUSTOMS
SERVICES      8/2/2011         8/2/2012       $ 310.80       Liberty
Mutual
Insurance
Company

2971100-2457

   TRONOX LLC (as KERR-MCGEE CHEMICAL LLC)    $ 220,000.00       Self Insurer
Workers
Compensation         CA, USA       STATE OF CALIFORNIA      5/1/2011        
5/1/2012       $ 1,276.00       SAFECO
Insurance
Company
of
America

2971100-2536

   TRONOX WORLDWIDE LLC (as successor to KERR-MCGEE COAL CORPORATION)    $
3,425,000.00       Self Insurer
Workers
Compensation         IL, USA       INDUSTRIAL COMMISSION OF ILLINOIS     
10/1/2011         10/1/2012       $ 19,865.00       SAFECO
Insurance
Company
of
America

2971100-2602

   TRONOX LLC (as KERR-MCGEE CHEMICAL LLC)    $ 577,886.00       Self Insurer
Workers
Compensation         NM, USA       DIRECTOR OF THE NEW MEXICO WORKERS’
COMPENSATION ADMINISTRATION      3/10/2011         3/10/2012       $ 3,352.00   
   SAFECO
Insurance
Company
of
America

2971100-2676

   TRONOX LLC (as KERR-MCGEE CHEMICAL LLC)    $ 38,250.00       Mine Closure/
Post Closure    RECLAMATION      MS, USA       MISSISSIPPI DEPARTMENT OF
ENVIRONMENTAL QUALITY      3/30/2011         3/30/2012       $ 198.00      
SAFECO
Insurance
Company
of
America

2971100-2677

   TRONOX LLC (as KERR-MCGEE CHEMICAL LLC)    $ 50,000.00       Oil and Gas
Lease    CRUDUP NO. 1,
MCKINLEY
FIELD,
MONROE
COUNTY; API
ID 23-095-20306      MS, USA       MISSISSIPPI STATE OIL AND GAS BOARD     
4/14/2011         4/14/2012       $ 259.00       SAFECO
Insurance
Company
of
America

 

46



--------------------------------------------------------------------------------

Bond
Number(s)

  

Principal(s)

   Individual
Surety
Liability
Amount
(USD unless
specified)      Bond Type    Bond Description    State Of
Obligation     

Obligee(s)

   Bond
Effective
Date      Bond
Expiration
Date      Accumulated
Premium for
the Term
(USD unless
specified)      Surety(s)

2971100- 2685

   TRONOX PIGMENTS (SAVANNAH), INC. (as KERR-MCGEE PIGMENTS (SAVANNAH), INC.)   
$ 270,000.00       Self Insurer
Workers
Compensation    BOND
REQUIRED
OF
EMPLOYER
TO
OPERATE
AS SELF-
INSURER      GA, USA       GA STATE BOARD OF WORKERS’ COMP, SELF INSUR GUARANTY
TRUST FUND      3/20/2011         3/20/2012       $ 1,566.00       SAFECO
Insurance
Company of
America

6375666

   TRONOX LLC    $ 406,214.94       Utility
Payment         NV, USA       COLORADO RIVER COMMISSION - NEVADA      12/16/2010
        12/16/2011       $ 2,104       SAFECO
Insurance
Company of
America

6393361

   TRONOX, LLC.    $ 500.00       Sales Tax         NV, USA       NEVADA
DEPARTMENT OF TAXATION      1/13/2011         1/13/2012       $ 100.00      
SAFECO
Insurance
Company of
America

6393410

   TRONOX LLC    $ 110,000.00       Self Insurer
Workers
Compensation         NV, USA       STATE OF NEVADA LABOR COMMISSIONER     
2/16/2011         2/16/2012       $ 858.00       SAFECO
Insurance
Company of
America

6393416-0000

   TRONOX INCORPORATED    $ 1,050,000.00       Self Insurer
Workers
Compensation         OK, USA       STATE OF OKLAHOMA, WORKERS COMPENSATION COURT
     3/2/2011         3/2/2012       $ 6,090.00       SAFECO
Insurance
Company of
America

6411385-0000

   TRONOX LLC    $ 31,183.64       Utility
Payment    ELECTRIC
POWER
AND / OR
STEAM
HEAT      AL, USA       ALABAMA POWER COMPANY      9/16/2011         9/16/2012
      $ 162.00       SAFECO
Insurance
Company of
America

6411407

   TRONOX LLC    $ 15,000.00       Utility
Payment         OK, USA       CITY OF OKLAHOMA, UTILITIES DIVISION     
11/8/2011         11/8/2012       $ 100.00       SAFECO
Insurance
Company of
America

 

47



--------------------------------------------------------------------------------

Bond
Number(s)

  

Principal(s)

   Individual
Surety
Liability
Amount
(USD unless
specified)    Bond Type   Bond Description    State Of
Obligation   

Obligee(s)

   Bond
Effective
Date    Bond
Expiration
Date    Accumulated
Premium for
the Term
(USD unless
specified)    Surety(s)

022005428

   TRONOX LLC (CANADA)    CAD
5,000.00    Non-Resident
Goods &
Services Tax
Bond
(Canadian)      CN, CAN    HER MAJESTY THE QUEEN IN RIGHT OF CANADA, MINISTER OF
NATIONAL REVENUE OF CANADA    4/19/2011    4/19/2012    CAD
120.00    The
Guarantee
Company
of North
America

13

   Total:    $5,852,819.64                  Total:    $34,256.80   

 

48



--------------------------------------------------------------------------------

Exhibit 6.01(B)

Henderson Leases

HENDERSON PLANT LEASE COMMITMENTS

 

Location

  Unit Type   Lease
Company     Manufacturer   Model
Number   Serial
Number   Lease
Period   Monthly
Lease     Annual
Costs     Total
Commitment  

Administration

  Copier     Lease Direct      Ricoh   5500MP   L8075500102   36 months   $
420.91      $ 5,050.92      $ 15,152.76   

Purchasing

  Copier     Lease Direct      Ricoh   3025   K8565201818   36 months   $ 213.64
     $ 2,563.63      $ 7,690.89   

Engineering

  Copier     Lease Direct      Ricoh   3260C   5960400069   36 months   $ 739.57
     $ 8,874.89      $ 26,624.68   

ER

  Mailing Mach.     Pitney Bowes      Pitney Bowes   SFXF   2172272   51 months
  $ 128.67      $ 1,544.00      $ 6,562.00      Mailing Mach.     Pitney Bowes
     Pitney Bowes   F95A   —        

Total Henderson Plant

            $ 1,502.79      $ 18,033.44      $ 6,562.00                 

 

 

   

 

 

   

 

 

 

 

49



--------------------------------------------------------------------------------

Schedule 6.01(q)

Certain Letters of Credit

 

Entity

   Issuing Bank   

Beneficiary

   Maturity
Date    Country     

Purpose

   USD Equivalent  

Tronox

Worldwide LLC

   JPMorgan   

Citibank NY support German Workers Union Guaranty

(€ 424,600)

   1-May-13      US       Uerdingen Severance    $ 526,673.84   

Tiwest Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A      AU       Performance
   $ 14,186.00   

Tiwest Pty Ltd

   Westpac    Minister for Mining Act of 1978    N/A      AU       Performance
   A$ 93,000   

Tiwest Pty Ltd

   Westpac    Independent Market Operator (IMO)    N/A      AU       Performance
   A$ 150,897   

Tiwest Pty Ltd

   Westpac    Synergy    31 Mar 15       Supplier payment security    A$
1,600,000   

Tiwest Pty Ltd

   Westpac    Synergy    31 Mar 15       Supplier payment security    A$
1,000,000   

Tronox Worldwide LLC

   JPMorgan    Republic Insurance Company    3-Jul-12      US       Workers Comp
   $ 150,000.00   

Tronox Incorporated

   Wells Fargo    Liberty Mutual Insurance Company    6-Jun-13      US      
Collateral for surety    $ 5,945,659.80   

Tronox Incorporated

   Wells Fargo    ACE American Insurance Company    6-Jun-13      US      
Workers Comp    $ 2,785,052.00   

Tronox LLC

   Wells Fargo    US Bank    17-Jun-13      US       Performance - freight    $
2,500,000.00   

Tronox LLC

   Wells Fargo    Tennessee Gas Pipeline Company    16-Jun-13      US      
Performance - NG    $ 378,000.00   

Tronox Incorporated

   Wells Fargo    AIU Insurance Co.    6-Jul-12      US       GL / AL / WC    $
4,800,500.00   

Tronox LLC

   Wells Fargo    Colorado River Commission    28-Dec-12      US      
Performance - Elec    $ 440,232.49   

Tronox LLC

   Wells Fargo    Tennessee Valley Authority    2-Feb-13      US      
Performance - Elec    $ 8,700,000.00   

Tronox LLC

   Wells Fargo    One Stamford Plaza Owner LLC    2-Apr-13      US       Lease
Security Deposit    $ 624,335.00   

Tronox Worldwide LLC

   Wells Fargo    The Royal Bank of Scotland (€2,500,000)    26-Mar-13      US
      Collateral for Portugal LC    $ 3,139,750.00   

 

50



--------------------------------------------------------------------------------

Schedule 6.02(l)

Certain Liens

None.

 

51



--------------------------------------------------------------------------------

Schedule 6.03

Certain Negative Pledges

None.

 

52



--------------------------------------------------------------------------------

Schedule 6.05

Certain Restrictions on Subsidiary Distributions

None.

 

53



--------------------------------------------------------------------------------

Schedule 6.06(i)

Certain Investments as of the Closing Date

 

1. To the extent constituting Investments, the Investments specified on Schedule
6.01(i), which are incorporated herein by reference.

 

2. Tronox Western Australia Pty Ltd.’s 50% interest in the Jurien (Exploration)
Joint Venture.

 

3. Loan from Exxaro Australia Sands Pty Ltd to Exxaro Resources Ltd (South
Africa) of AUD 2,546,139.

 

54



--------------------------------------------------------------------------------

Schedule 6.08

Certain Asset Sales

None.

 

55



--------------------------------------------------------------------------------

Schedule 6.11

Certain Affiliate Transactions

 

1. Administrative, corporate and marketing costs for the operation of offices
and maintenance of business activities incurred by one entity which benefit all
entities and are allocated and billed based upon a transfer pricing methodology
created by Ernst & Young. Such selling, generating and administrative costs
(SG&A) are incurred and allocated from Tronox LLC and Tronox Incorporated to all
the other Subsidiaries, primarily Tronox Pigments Ltd., Tronox Western Australia
Pty Ltd., Botlek and Tronox Pigments (Singapore) Pte Ltd. based upon such
transfer pricing methodology. SG&A costs are also allocated from Tronox Western
Australia Pty Ltd. to Tronox Pigments Ltd. and from Tronox Pigments (Singapore)
Pte Ltd. to Tronox Pigments Ltd.

 

2. Trademark License Agreement between Tronox Worldwide LLC and Tronox Pigments
(Holland) B.V.

 

3. Technology License Agreement dated as of January 1, 2009 between Tronox LLC
and Tronox Pigments (Holland) B.V.

 

4. Supply Agreement between Tronox Pigments (Holland) B.V. and Tronox Pigments
Ltd., dated April 1, 2008.

 

5. Supply Agreement between Tronox Pigments (Holland) B.V. and Tronox LLC, dated
April 1, 2008.

 

6. Supply Agreement between Tronox Western Australia Pty Ltd. and Tronox
Pigments Ltd., dated April 1, 2003.

 

7. Research and development costs with the Tiwest joint venture and reimbursed
to Tronox LLC by the Tiwest joint venture.

 

8. Interest on intercompany indebtedness and cash advances permitted pursuant to
Sections 6.01 and 6.06.

 

56



--------------------------------------------------------------------------------

Schedule 6.19

Post-Acquisition Loan Parties

 

1. Tronox Incorporated

 

2. Tronox Worldwide LLC

 

3. Triple S Refining Corporation

 

4. Southwestern Refining Company, Inc.

 

5. Tronox LLC

 

6. Tronox Holdings, Inc.

 

7. Tronox Limited.

 

8. Tronox Pigments Ltd

 

9. Tronox US Holdings Inc.

 

10. Tronox Australia Holdings Pty Limited

 

11. Tronox Australia Pigments Holdings Pty Limited

 

12. Tronox Pigments Australia Holdings Pty Limited

 

13. Tronox Pigments Australia Pty Limited

 

14. Tronox Pigments Western Australia Pty Limited

 

15. Tronox Global Holdings Pty Limited

 

16. Tronox Sands Holdings Pty Limited

 

17. Tronox International Finance LLP

 

18. Tronox Western Australia Pty Ltd

 

19. Tiwest Pty Ltd

 

20. Tronox Investments (Australia) Pty Ltd. f/k/a Exxaro Investments (Australia)
Pty Ltd

 

21. Tronox Holdings (Australia) Pty Ltd Exxaro Holdings (Australia) Pty Ltd

 

22. Tronox Australia Sands Pty Ltd Exxaro Australia Sands Pty Ltd

 

23. Ticor Resources Pty Ltd

 

24. Ticor Finance (A.C.T.) Pty Ltd

 

25. TiO2 Corporation Pty Ltd

 

26. Tific Pty. Ltd

 

27. Yalgoo Minerals Pty. Ltd

 

28. Tiwest Sales Pty Ltd

 

29. Senbar Holdings Pty Ltd

 

30. Synthetic Rutile Holdings Pty Ltd

 

31. Pigment Holdings Pty Ltd

 

57



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

ADMINISTRATIVE QUESTIONNAIRE

[BORROWER]

 

Agent Address:   

UBS AG, Stamford Branch      

677 Washington Boulevard      

Stamford, Connecticut 06901    

  

Return form to: [Daniel Goldenberg]

Telephone: [(203) 719-3000]            

Facsimile: [(203) 719-4176]        

E-mail: [daniel.goldenberg@ubs.com]

      It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

Signature Block Information:                                          
                                         
                                                                      

 

  •   Signing Credit Agreement    ¨    Yes    ¨    No   •   Coming in via
Assignment    ¨    Yes    ¨    No

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

Lender Parent:                                          
                                         
                                         
                                                      

 

Domestic Address      Eurodollar Address

 

    

 

 

    

 

 

    

 

 

A-1



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

    

Primary Credit Contact

  

Secondary Credit Contact

Name:

 

 

  

 

Company:

 

 

  

 

Title:

 

 

  

 

Address:

 

 

  

 

 

 

  

 

Telephone:

 

 

  

 

Facsimile:

 

 

  

 

E-Mail Address:

 

 

  

 

    

Primary Credit Contact

  

Secondary Credit Contact

Name:

 

 

  

 

Company:

 

 

  

 

Title:

 

 

  

 

Address:

 

 

  

 

 

 

  

 

Telephone:

 

 

  

 

Facsimile:

 

 

  

 

E-Mail Address:

 

 

  

 

    

Bid Contact

  

L/C Contact

Name:

 

 

  

 

Company:

 

 

  

 

Title:

 

 

  

 

Address:

 

 

  

 

 

 

  

 

Telephone:

 

 

  

 

Facsimile:

 

 

  

 

E-Mail Address:

 

 

  

 

 

A-2



--------------------------------------------------------------------------------

Lender’s Domestic Wire Instructions

 

Bank Name:

 

 

ABA/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 

Lender’s Foreign Wire Instructions  

Currency:

 

 

Bank Name:

 

 

Swift/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 

 

Agent’s Wire Instructions

 

[The Agent’s wire instructions will be disclosed at the time of closing.]

 

Bank Name:

 

 

ABA/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 

 

A-3



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non- U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a Lender under the Credit
Agreement. Failure to provide the proper tax form when requested may subject
your institution to U.S. tax withholding.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

[Form of]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:                                 
                                                                         2.   
Assignee:                                 
                                                                              
[and is an Affiliate/Approved Fund of [identify Lender]1]       [and is a
professional market company]2 3.    Borrower(s):   
                                                                       
                              

 

1 

Select as applicable.

 

2 

Select as applicable.

 

B-1



--------------------------------------------------------------------------------

4. Administrative Agent: UBS AG, Stamford Branch, as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: The Revolving Syndicated Facility Agreement, dated as of
[            ], 2012 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time), among TRONOX
INCORPORATED, a Delaware corporation and certain of its Subsidiaries party
thereto, as U.S. Borrowers and Guarantors (collectively, the “Initial U.S.
Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian public limited
company incorporated in the Commonwealth of Australia (“Holdings”) and certain
of its Subsidiaries party thereto, as Australian Borrowers and Guarantors
(collectively, the “Initial Australian Borrowers”; and together with the Initial
U.S. Borrowers and any Additional Co-Borrowers who become party thereto,
collectively, the “Borrowers” and each, a “Borrower”), the Subsidiary
Guarantors, the Lenders, UBS SECURITIES LLC, as lead arranger (in such capacity,
“Arranger”), as documentation agent (in such capacity, the “Documentation
Agent”) and as syndication agent (in such capacity, the “Syndication Agent”),
UBS LOAN FINANCE LLC, as swingline lender (in such capacity, the “Swingline
Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, the
“Issuing Bank”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties and the Issuing Bank and UBS AG,
STAMFORD BRANCH, as Australian security trustee (in such capacity, the
“Australian Security Trustee”).

 

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans3  

Revolving Loans

   $         $           %   

 

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-2



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]4

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

Consented to and Accepted:

[ADMINISTRATIVE BORROWER]5

By:  

 

  Name:   Title:

UBS AG, STAMFORD BRANCH,

as Administrative Agent and Issuing Bank

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

4 

This date may not be fewer than 5 Business Days after the date of assignment
unless the Administrative Agent otherwise agrees.

 

5 

To be completed to the extent consent is required under Section 10.04(b).

 

B-3



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Swingline Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

B-4



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, any Borrower, any of their Subsidiaries or Affiliates or
any other person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, any Borrower, any of their Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Sections 4.01(e) or 5.01 thereof, as applicable, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based
upon such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vii) if it is not already a Lender under the
Credit Agreement, attached to the Assignment and Assumption an Administrative
Questionnaire in the form of Exhibit A to the Credit Agreement, (viii) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Effective Date and (ix) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.15 of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (including by facsimile and other electronic transmission), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be construed in accordance with
and governed by, the law of the State of New York without regard to conflicts of
principles of law that would require the application of the laws of another
jurisdiction.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

[Form of]

BORROWING REQUEST

UBS AG, Stamford Branch,

as Administrative Agent for

the Lenders referred to below,

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: [            ]

Re: [Borrower]

[Date]

Ladies and Gentlemen:

Reference is made to the Revolving Syndicated Facility Agreement, dated as of
[            ], 2012 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TRONOX INCORPORATED, a Delaware corporation and certain of
its Subsidiaries party thereto, as U.S. Borrowers and Guarantors (collectively,
the “Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian
public limited company incorporated in the Commonwealth of Australia
(“Holdings”) and certain of its Subsidiaries party thereto, as Australian
Borrowers and Guarantors (collectively, the “Initial Australian Borrowers”; and
together with the Initial U.S. Borrowers and any Additional Co-Borrowers who
become party thereto, collectively, the “Borrowers” and each, a “Borrower”), the
Subsidiary Guarantors, the Lenders, UBS SECURITIES LLC, as lead arranger (in
such capacity, “Arranger”), as documentation agent (in such capacity, the
“Documentation Agent”) and as syndication agent (in such capacity, the
“Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender (in such
capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in
such capacity, the “Issuing Bank”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties and the Issuing Bank
and UBS AG, STAMFORD BRANCH, as Australian security trustee (in such capacity,
the “Australian Security Trustee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

The Administrative Borrower hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)   Class of Borrowing

  

[U.S. Revolving Borrowing]

[Australian Revolving Borrowing]

[Dutch Revolving Borrowing]

[Swingline Loan]

(B)   Principal amount of Borrowing6

  

 

(C)   Date of Borrowing

         (which is a Business Day)

  

 

(D)   Type of Borrowing

   [ABR] 7 [Eurodollar]

(E)   Interest Period and the last day thereof8

  

 

(F)    Funds are requested to be disbursed to the applicable Borrower’s account
with UBS AG, Stamford Branch.

  

Applicable Borrower  ________________________________

 

Account No.  ______________________________________

(G)   Approved Currency

   [dollars] [euros]

The Administrative Borrower hereby represents and warrants that the conditions
to lending specified in Sections 4.02(b) and (c) of the Credit Agreement will be
satisfied as of proposed date of the borrowing.

[Signature Page Follows]

 

 

 

 

 

6 

ABR and Eurodollar Loans must be in an amount that is at least $5,000,000 and an
integral multiple of $1,000,000 or equal to the remaining available balance of
the applicable Commitments.

 

7 

Only available for Dollar Denominated Loans and which shall be ABR for Swingline
Loans and for all Loans on the Closing Date.

 

8 

Shall be subject to the definition of “Interest Period” in the Credit Agreement
and applicable only for Eurodollar Revolving Loans.

 

C-2



--------------------------------------------------------------------------------

[                                                     ], as the Administrative
Borrower By:  

 

 

Name:

Title: [Responsible Officer]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[Form of]

COMPLIANCE CERTIFICATE

Reference is made to that certain Revolving Syndicated Facility Agreement, dated
as of [            ], 2012 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TRONOX INCORPORATED, a Delaware corporation and certain of
its Subsidiaries party thereto, as U.S. Borrowers and Guarantors (collectively,
the “Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian
public limited company incorporated in the Commonwealth of Australia
(“Holdings”) and certain of its Subsidiaries party thereto, as Australian
Borrowers and Guarantors (collectively, the “Initial Australian Borrowers”; and
together with the Initial U.S. Borrowers and any Additional Co-Borrowers who
become party thereto, collectively, the “Borrowers” and each, a “Borrower”), the
Subsidiary Guarantors, the Lenders, UBS SECURITIES LLC, as lead arranger (in
such capacity, “Arranger”), as documentation agent (in such capacity, the
“Documentation Agent”) and as syndication agent (in such capacity, the
“Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender (in such
capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in
such capacity, the “Issuing Bank”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties and the Issuing Bank
and UBS AG, STAMFORD BRANCH, as Australian security trustee (in such capacity,
the “Australian Security Trustee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement.

I, [                    ], the [Financial Officer] of
[                            ] (in such capacity and not in my individual
capacity), hereby certify that:

A. no Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate;9

B. attached hereto as Schedule 1 are detailed calculations10 setting forth
computations in reasonable detail satisfactory to the Administrative Agent
calculating the Consolidated Fixed Charge Coverage Ratio (whether or not a
Covenant Testing Period exists) [.Holdings is in compliance Section 6.07 of the
Credit Agreement as of the date hereof]11;

 

9 

If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the correction action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).

 

10 

Which calculations shall be in reasonable detail satisfactory to the
Administrative Agent and shall include, among other things, an explanation of
the methodology used in such calculations and a breakdown of the components and
calculations.

 

11 

To be included during a Covenant Testing Period.

 

D-1



--------------------------------------------------------------------------------

C. attached hereto as Schedule 2 is a reconciliation of Consolidated EBITDA to
the net income set forth on the statement of income; and

[D. Attached hereto as Schedule 3 is the report of [Grant Thornton LLP.]] 12

 

12 

To accompany annual financial statements only beginning with the Fiscal Year
ending December 31, 2012.

 

D-2



--------------------------------------------------------------------------------

[            ] has caused this Compliance Certificate to be executed and
delivered by its [Financial Officer] as of the date first written above.

 

[                                                                      
                   ] By:  

 

 

Name:

Title: [Financial Officer]

 

D-3



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Covenant

 

Consolidated Fixed Charge Coverage Ratio: the ratio of (a) the sum of (i)
Consolidated Adjusted EBITDA minus (ii) the aggregate amount of Consolidated
Capital Expenditures (other than financed with the incurrence of Indebtedness
(other than Loans or loans under the Term Loan Agreement)) to (b) Consolidated
Fixed Charges    (a) Consolidated Adjusted EBITDA for the four quarter period
ended [            ], 20[    ], less   

 

Consolidated Capital Expenditures for such period (other than financed with the
incurrence of Indebtedness (other than Loans or loans under the Term Loan
Agreement)    (b) Consolidated Fixed Charges:   

 

consolidated interest expense for such period of Holdings and its Subsidiaries
(calculated in accordance with GAAP) paid or payable in cash, minus, the total
consolidated interest income of the Companies for such period, minus, any
one-time financing fees to the extent included in consolidated interest expense
for such period (provided the foregoing shall be calculated after giving effect
to net payments, if any, made and received pursuant to interest rate Hedging
Agreements with to respect to Indebtedness);   

 

all cash payments in respect of income taxes made during such period (net of any
cash refund in respect of income taxes actually received during such period);   

 

the principal amount of all scheduled amortization payments on all Indebtedness
paid or payable in cash (including the principal component of all Capital Lease
Obligations, but excluding (i) such amortization payments on Indebtedness
incurred to finance Capital Expenditures included in clause (a) of the
definition of “Consolidated Fixed Charge Coverage Ratio” in such period or any
prior period) of Holdings and its Subsidiaries for such period (as determined on
the first day of the respective period and after giving effect to any reduction
thereof due to mandatory or permitted prepayments on such Indebtedness) and
(ii) for the avoidance of doubt, any principal payments at final maturity made
with identifiable proceeds of Indebtedness or equity to the extent such
Indebtedness or equity was incurred to refinance, replace or refund the entire
outstanding principal amount of such Indebtedness;   

 



--------------------------------------------------------------------------------

the product of (i) all cash dividend payments on any series of Disqualified
Capital Stock of Holdings or any of its Subsidiaries (other than dividend
payments to any Borrower or any of its Subsidiaries) multiplied by (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
Holdings and its Subsidiaries, expressed as a decimal;   

                                  

the product of (i) all cash dividend payments on any Preferred Stock (other than
Disqualified Capital Stock) of Holdings or any of its Subsidiaries (other than
dividend payments to any Borrower or any of its Subsidiaries) multiplied by
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of Holdings and its Subsidiaries, expressed as a decimal; and    the aggregate
amount of Restricted Junior Payments made in cash pursuant to Section 6.04(b)
and (c) of the Credit Agreement during such period (but excluding Restricted
Junior Payments to the extent funded by an issuance by the Borrowers of
Indebtedness permitted under Section 6.01 of the Credit Agreement, the issuance
of Equity Interests or capital contributions to the Borrowers).   

 

Consolidated Adjusted EBITDA to Consolidated Fixed Charges

   [    ]:1.00

Covenant Requirement

   Greater than or equal to 1.00:1.00

 

2



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

INTEREST ELECTION REQUEST

UBS AG, Stamford Branch,

as Administrative Agent

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: [            ]

[Date]

Re: [Borrower]

Ladies and Gentlemen:

This Interest Election Request is delivered to you pursuant to Section 2.08(b)
of the Revolving Syndicated Facility Agreement, dated as of [            ], 2012
(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among TRONOX
INCORPORATED, a Delaware corporation and certain of its Subsidiaries party
thereto, as U.S. Borrowers and Guarantors (collectively, the “Initial U.S.
Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian public limited
company incorporated in the Commonwealth of Australia (“Holdings”) and certain
of its Subsidiaries party thereto, as Australian Borrowers and Guarantors
(collectively, the “Initial Australian Borrowers”; and together with the Initial
U.S. Borrowers and any Additional Co-Borrowers who become party thereto,
collectively, the “Borrowers” and each, a “Borrower”), the Subsidiary
Guarantors, the Lenders, UBS SECURITIES LLC, as lead arranger (in such capacity,
“Arranger”), as documentation agent (in such capacity, the “Documentation
Agent”) and as syndication agent (in such capacity, the “Syndication Agent”),
UBS LOAN FINANCE LLC, as swingline lender (in such capacity, the “Swingline
Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, the
“Issuing Bank”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties and the Issuing Bank and UBS AG,
STAMFORD BRANCH, as Australian security trustee (in such capacity, the
“Australian Security Trustee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement.

Administrative Borrower hereby requests that on [            ]13 (the “Interest
Election Date”),

 

13 

Shall be a Business Day that is (a) the date hereof in the case of a conversion
into ABR Loans to the extent this Interest Election Request is delivered to the
Administrative Agent prior to 9:00 a.m., New York City time on the date hereof,
otherwise the Business Day following the date of delivery hereof, and (b) three
Business Days following the date hereof in the case of a conversion
into/continuation of Eurodollar Loans to the extent this Interest Election
Request is delivered to the Administrative Agent prior to 11:00 a.m. New York
City time on the date hereof, otherwise the fourth Business Day following the
date of delivery hereof, in each case.

 

E-1



--------------------------------------------------------------------------------

  1. $[            ] of the presently outstanding principal amount of the Loans
originally made on [            ],

 

  2. and all presently being maintained as [ABR Loans] [Eurodollar Loans],

 

  3. be [converted into] [continued as],

 

  4.

[Eurodollar Loans having an Interest Period of
[one/two/three/six[/nine/twelve]14 months] [ABR Loans].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);

(b) no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].

[Signature Page Follows]

 

14 

If agreed to by all Lenders.

 

E-2



--------------------------------------------------------------------------------

The Administrative Borrower has caused this Interest Election Request to be
executed and delivered by its duly authorized officer as of the date first
written above.

 

[                                                             ], as

the Administrative Borrower

By:  

 

 

Name:

Title:

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

[Form of]

JOINDER AGREEMENT

Reference is made to the Revolving Syndicated Facility Agreement, dated as of
[            ], 2012 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TRONOX INCORPORATED, a Delaware corporation and certain of
its Subsidiaries party thereto, as U.S. Borrowers and Guarantors (collectively,
the “Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian
public limited company incorporated in the Commonwealth of Australia
(“Holdings”) and certain of its Subsidiaries party thereto, as Australian
Borrowers and Guarantors (collectively, the “Initial Australian Borrowers”; and
together with the Initial U.S. Borrowers and any Additional Co-Borrowers who
become party thereto, collectively, the “Borrowers” and each, a “Borrower”), the
Subsidiary Guarantors, the Lenders, UBS SECURITIES LLC, as lead arranger (in
such capacity, “Arranger”), as documentation agent (in such capacity, the
“Documentation Agent”) and as syndication agent (in such capacity, the
“Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender (in such
capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in
such capacity, the “Issuing Bank”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties and the Issuing Bank
and UBS AG, STAMFORD BRANCH, as Australian security trustee (in such capacity,
the “Australian Security Trustee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Guarantors have entered into the Credit Agreement and the Security
Agreement in order to induce the Lenders to make the Loans and the Issuing Bank
to issue Letters of Credit to or for the benefit of Borrower;

WHEREAS, pursuant to Section 5.10 of the Credit Agreement, (i) each Subsidiary
(other than an Exempt Entity) that was not in existence on the date of the
Credit Agreement and (ii) each Exempt Entity that has ceased to be an Exempt
Entity is required to become a Guarantor under the Credit Agreement by executing
a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”) is
executing this joinder agreement (“Joinder Agreement”) to the Credit Agreement
in order to induce the Lenders to make additional Revolving Loans and the
Issuing Bank to issue Letters of Credit and as consideration for the Loans
previously made and Letters of Credit previously issued.

NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:

 

F-1



--------------------------------------------------------------------------------

1. Guarantee. In accordance with Section 5.10 of the Credit Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Credit Agreement
with the same force and effect as if originally named therein as a Guarantor.

2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to [each of] the schedules to the Credit Agreement
applicable to it.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 10.01 of the
Credit Agreement.

7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Pages Follow]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW GUARANTOR] By:  

 

  Name:   Title: Address for Notices: UBS AG, STAMFORD BRANCH, as
  Administrative Agent and Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

[Note: Schedules to be attached.]

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

[Form of]

LANDLORD ACCESS AGREEMENT

[Provided under separate cover.]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT G

LANDLORD ACCESS AGREEMENT

THIS LANDLORD ACCESS AGREEMENT (this “Agreement”) is made and entered into as of
[            ], by and between [                    ], having an office at
[                            ] (the “Landlord”) and UBS AG, Stamford Branch, as
collateral agent (in such capacity, the “Collateral Agent”) for the benefit of
the Secured Parties under the Credit Agreement (as hereinafter defined).

R E C I T A L S :

A. The Landlord is the record title holder and owner of the real property
described in Schedule A attached hereto (the “Real Property”).

B. The Landlord has leased all or a portion of the Real Property (the “Leased
Premises”) to [            ] (the “Lessee”) pursuant to a certain lease
agreement or agreements described in Schedule B attached hereto (collectively,
and as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Lease”).

C. The Lessee and the Collateral Agent, among others, are entering into a Credit
Agreement, dated as of [                    ], 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement;” capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement), by and among the
Lessee, the other Borrowers and Guarantors party thereto, the several lenders
and financial institutions from time to time parties thereto (the “Lenders”),
the Collateral Agent, UBS AG, Stamford Branch, as Administrative Agent, and
[            ] as Co-Collateral Agent pursuant to which the Lenders have agreed
to make certain loans to the Borrowers (collectively, the “Loans”).

D. Pursuant to the Security Agreement (the “Security Agreement,” and together
with the Credit Agreement and the other documents evidencing and securing the
Loans, collectively, the “Loan Documents”), dated as of [                    ],
2012, by the Borrowers, the Lessee and the other Grantors (as defined in the
Security Agreement) party thereto in favor of the Collateral Agent, the
Collateral Agent (for its benefit and the benefit of the Secured Parties) has a
security interest in and lien upon all of the Lessee’s personal property,
inventory, accounts, goods, machinery, equipment, furniture and fixtures
(together with all additions, substitutions, replacements and improvements to,
and proceeds of, the foregoing, collectively, the “Personal Property”).

E. Pursuant to the Credit Agreement and the Security Agreement, the
Administrative Agent and the Collateral Agent have requested that the Landlord
execute this Agreement.

 

1



--------------------------------------------------------------------------------

A G R E E M E N T :

NOW, THEREFORE, for and in consideration of the Leased Premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Landlord hereby represents, warrants, covenants and agrees
with and in favor of the Collateral Agent, as follows:

1. The Landlord certifies that (i) the Landlord is the landlord under the Lease
described in Schedule B attached hereto, (ii) the Lease is in full force and
effect and has not been amended, modified or supplemented except as set forth in
Schedule B hereto and (iii) the Landlord is not aware of any existing default
under the Lease.

2. The Landlord agrees that the Personal Property is and will remain personal
property and not fixtures even though it may be affixed to or placed on the
Leased Premises. The Landlord acknowledges the validity of the Collateral
Agent’s lien on the Personal Property and waives any interest in the Personal
Property and agrees not to levy or distrain upon any Personal Property or to
claim or assert any lien, right or other claim against any Personal Property for
any reason. The Landlord further agrees that the Collateral Agent has the right
to remove the Personal Property from the Leased Premises at any time in
accordance with the terms of the Loan Documents; provided that the Collateral
Agent shall repair, or reimburse the Landlord for, any physical damage actually
caused by such removal (ordinary wear and tear excluded). The Landlord further
agrees that it will not hinder the Collateral Agent’s actions in removing
Personal Property from the Leased Premises or the Collateral Agent’s actions in
otherwise enforcing its security interest in the Personal Property. The
Collateral Agent shall not be liable for any diminution in value of the Leased
Premises caused by the absence of Personal Property actually removed or by the
need to replace the Personal Property after such removal or for any other matter
except as specifically set forth herein. The Landlord acknowledges that the
Collateral Agent shall have no obligation to remove or dispose of any of the
Personal Property or other property of Lessee from the Leased Premises. The
Landlord agrees that the Personal Property may be inspected and evaluated by the
Collateral Agent or its designee, without necessity of court order, at any time
without payment of any fee.

3. The Landlord acknowledges and agrees that Lessee’s granting of a security
interest in the Personal Property in favor of the Collateral Agent (for the
benefit of the Secured Parties) shall not constitute a default under the Lease
nor permit the Landlord to terminate the Lease or re-enter or repossess the
Leased Premises or otherwise be the basis for the exercise of any remedy by the
Landlord and the Landlord hereby expressly consents to the granting of such
security interest and agrees that such security interest shall be superior to
any lien of the Landlord (statutory or otherwise) in the Personal Property.

4. The Landlord agrees to give notice to the Collateral Agent of the occurrence
of any default by the Lessee under the Lease resulting in termination of the
Lease (a “Default Notice”) and agrees to permit the Collateral Agent to cure any
such default within 15 days of the Collateral Agent’s receipt of such Default
Notice, but neither the Collateral Agent nor any Lender shall be under any
obligation to cure any default by the Lessee under the Lease. No action by the
Collateral Agent or any Lender pursuant to this Agreement shall be deemed to

 

2



--------------------------------------------------------------------------------

be an assumption by the Collateral Agent or the Lenders of any obligation under
the Lease, and except as expressly provided in paragraphs 2 and 5 herein, the
Collateral Agent shall not have any obligation to the Landlord.

5. In the event of default by the Lessee in the payment or performance of the
Obligations under the Loan Documents or if the Landlord takes possession of the
Leased Premises for any reason, including because of termination of the Lease
(each a “Disposition Event”), the Landlord agrees that, at the Collateral
Agent’s option, the Personal Property may remain upon the Leased Premises for a
period not to exceed 180 days (the “Disposition Period”) after (a) the
Collateral Agent takes possession of the Leased Premises or (b) receipt by the
Collateral Agent of a Default Notice; provided that the Collateral Agent pays
rent on a per diem basis for the period of time the Collateral Agent remains on
the Leased Premises, based upon the amount of rent set forth in the Lease. If
any injunction or stay is issued (including an automatic stay due to a
bankruptcy proceeding) that prohibits the Collateral Agent from removing the
Personal Property, commencement of the Disposition Period shall be deferred
until such injunction or stay is lifted or removed.

6. During any Disposition Period, the Collateral Agent, or its designee may,
without necessity of court order, (a) enter upon the Leased Premises at any time
to inspect or remove all or any Personal Property from the Leased Premises
without interference by the Landlord, and the Collateral Agent or its designee
may sell, transfer, or otherwise dispose of that Personal Property free of all
liens, claims, demands, rights and interests that the Landlord may have in that
Personal Property by law or agreement, including, without limitation, by public
auction or private sale (and the Collateral Agent may advertise and conduct such
auction or sale at the Leased Premises, and shall use reasonable efforts to
notify the Landlord of its intention to hold any such auction or sale), in each
case, without interference by the Landlord and (b) shall make the Leased
Premises available for inspection by the Landlord and prospective tenants and
shall cooperate in the Landlord’s reasonable efforts to re-lease the Leased
Premises.

7. If any order or injunction is issued or stay granted which prohibits the
Collateral Agent from exercising any of its rights hereunder, then, at the
option of the Collateral Agent, the Disposition Period shall be stayed during
the period of such prohibition and shall continue thereafter for the greater of
(a) the number of days remaining in the Disposition Period or (b) ninety (90)
days.

8. The terms and provisions of this Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the Landlord (including, without
limitation, any successor owner of the Real Property) and the Collateral Agent.
The Landlord will disclose the terms and conditions of this Agreement to any
purchaser or successor to the Landlord’s interest in the Leased Premises. The
person signing this Agreement on behalf of the Landlord represents to the Agent
that he/she has the authority to do so on behalf of the Landlord.

9. All notices to any party hereto under this Agreement shall be in writing and
sent to such party at its respective address set forth above (or at such other
address as shall be designated by such party in a written notice to the other
party) complying as to delivery with the terms of this Section 9 by certified
mail, postage prepaid, return receipt requested or by overnight delivery
service.

 

3



--------------------------------------------------------------------------------

10. Without affecting the validity of this Agreement, any of the Obligations may
be extended, amended, or otherwise modified without the consent of the Landlord
and without giving notice thereof to the Landlord. The provisions of this
Agreement shall continue in effect until the Landlord shall have received
Collateral Agent’s written certification that the Loans have been paid in full
and all of the Borrowers’ other Obligations under the Credit Agreement and the
other Loan Documents have been satisfied.

11. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA (INCLUDING THE BANKRUPTCY CODE).

12. The Landlord agrees to execute, acknowledge and deliver such further
instruments as the Collateral Agent may reasonably request to allow for the
proper recording of this Agreement (including, without limitation, a revised
landlord access agreement in form and substance sufficient for recording) or to
otherwise accomplish the purposes of this Agreement.

13. WAIVER OF SPECIAL DAMAGES. THE LANDLORD WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE LANDLORD MAY HAVE TO CLAIM OR RECOVER FROM THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER IN ANY LEGAL ACTION OR
PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

14. JURY WAIVER. THE LANDLORD AND THE COLLATERAL AGENT HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THE LANDLORD AND THE COLLATERAL
AGENT IN ANY WAY RELATED TO THIS AGREEMENT.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Landlord and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

                                                                  
                                     ,

as Landlord

By:

 

 

 

  Name:   Title:

 

                                                                   
                                    ,

as Collateral Agent

By:

 

 

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

Description of Real Property



--------------------------------------------------------------------------------

Schedule B

Description of Lease

 

Lessor

   Lessee    Dated    Modification    Location/
Property
Address



--------------------------------------------------------------------------------

EXHIBIT H

[Form of]

LC REQUEST [AMENDMENT]

Dated (1 5)

UBS AG, Stamford Branch, as Administrative Agent under the Revolving Syndicated
Facility Agreement, dated as of [            ], 2012 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time), among TRONOX INCORPORATED, a Delaware corporation and certain of
its Subsidiaries party thereto, as U.S. Borrowers and Guarantors (collectively,
the “Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian
public limited company incorporated in the Commonwealth of Australia
(“Holdings”) and certain of its Subsidiaries party thereto, as Australian
Borrowers and Guarantors (collectively, the “Initial Australian Borrowers”; and
together with the Initial U.S. Borrowers and any Additional Co-Borrowers who
become party thereto, collectively, the “Borrowers” and each, a “Borrower”), the
Subsidiary Guarantors, the Lenders, UBS SECURITIES LLC, as lead arranger (in
such capacity, “Arranger”), as documentation agent (in such capacity, the
“Documentation Agent”) and as syndication agent (in such capacity, the
“Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender (in such
capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in
such capacity, the “Issuing Bank”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties and the Issuing Bank
and UBS AG, STAMFORD BRANCH, as Australian security trustee (in such capacity,
the “Australian Security Trustee”).

Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Daniel Goldenberg

F: 203-719-4176

daniel.goldenberg@ubs.com

Ladies and Gentlemen:

We hereby request that [name of proposed Issuing Bank], as Issuing Bank under
the Credit Agreement, [issue] [amend] [renew] [extend] [a] [an existing]
[Standby] [Commercial]

 

15 

Date of LC Request.

 

H-1



--------------------------------------------------------------------------------

Letter of Credit for the account of the undersigned(16) on (17) (the “Date of
[Issuance] [Amendment] [Renewal] [Extension]”) in the aggregate stated amount of
(18). [Such Letter of Credit was originally issued on [date].] The requested
Letter of Credit [shall be] [is] denominated in [dollars] [euros].

For purposes of this LC Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit [will be] [is] (19), and such
Letter of Credit [will be] [is] in support of (20) and [will have] [has] a
stated expiration date of (21). [Describe the nature of the amendment, renewal
or extension.]

We hereby certify that:

(1) Each of Borrower and each other Loan Party is in compliance in all material
respects with all the terms and provisions set forth in each Loan Document on
its part to be observed or performed, and, as of today and at the time of and
immediately after giving effect to the [issuance] [amendment] [renewal]
[extension] of the Letter of Credit requested herein, no Default has or will
have occurred and be continuing.

(2) Each of the representations and warranties made by any Loan Party set forth
in any Loan Document are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) on and as of
today’s date and with the same effect as though made on and as of today’s date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

16 

Note that if the LC Request is for the account of a Subsidiary of a Borrower,
such Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account or in favor of any
Subsidiary.

 

17 

Date of Issuance [Amendment] [Renewal] [Extension] which shall be at least three
Business Days after the date of this LC Request, if this LC Request is delivered
to the Issuing Bank by 1:00 p.m., New York City time (or such shorter period as
is acceptable to the Issuing Bank).

 

18 

Aggregate initial stated amount of Letter of Credit.

 

19 

Insert name and address of beneficiary.

 

20 

Insert description of the obligation to which it relates in the case of Standby
Letters of Credit and a description of the commercial transaction which is being
supported in the case of Commercial Letters of Credit.

 

21 

Insert last date upon which drafts may be presented which shall be at or prior
to the close of business on the earlier of (A) in the case of a Standby Letter
of Credit, (x) the date which is one year after the date of the issuance of such
Standby Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (y) the Letter of Credit
Expiration Date, (B) in the case of a Commercial Letter of Credit, (x) the date
that is 180 days after the date of issuance of such Commercial Letter of Credit
(or, in the case of any renewal or extension thereof, 180 days after such
renewal or extension) and (y) the Letter of Credit Expiration Date and (C) in
the case of an Auto-Renewal Letter of Credit, the Letter of Credit Expiration
Date.

 

H-2



--------------------------------------------------------------------------------

(3) After giving effect to the request herein, (i) the LC Exposure will not
exceed the LC Commitment and (ii) the total Revolving Exposures will not exceed
the the total Revolving Commitments.

Copies of (i) the documents to be presented by the beneficiary in connection
with any drawing, (ii) the full text of any certificate to be presented by such
beneficiary in connection with any drawing and (iii) all other documentation as
the Issuing Bank may reasonably require with respect to the supported
transaction are attached hereto.

 

[                                         ], as

the Administrative Borrower

By:

 

 

  Name:   Title:

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

[Form of]

LENDER ADDENDUM

Reference is made to the Revolving Syndicated Facility Agreement, dated as of
[            ], 2012 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TRONOX INCORPORATED, a Delaware corporation and certain of
its Subsidiaries party thereto, as U.S. Borrowers and Guarantors (collectively,
the “Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian
public limited company incorporated in the Commonwealth of Australia
(“Holdings”) and certain of its Subsidiaries party thereto, as Australian
Borrowers and Guarantors (collectively, the “Initial Australian Borrowers”; and
together with the Initial U.S. Borrowers and any Additional Co-Borrowers who
become party thereto, collectively, the “Borrowers” and each, a “Borrower”), the
Subsidiary Guarantors, the Lenders, UBS SECURITIES LLC, as lead arranger (in
such capacity, “Arranger”), as documentation agent (in such capacity, the
“Documentation Agent”) and as syndication agent (in such capacity, the
“Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender (in such
capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in
such capacity, the “Issuing Bank”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties and the Issuing Bank
and UBS AG, STAMFORD BRANCH, as Australian security trustee (in such capacity,
the “Australian Security Trustee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement.

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.15 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
hereto, effective as of the Closing Date.

THIS LENDER ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this day of [            ], 20[    ].

 

                                                                     
                ,22 as a Lender


[Please type legal name of Lender above]

  By:  

 

    Name:     Title:   [If second signature is necessary:]   By:  

 

    Name:     Title:  

 

22 

Use this form of signature page if there is a syndicate of lenders to avoid
having to keep track of correct legal names.

 

I-2



--------------------------------------------------------------------------------

Accepted and agreed: [BORROWERS] By:  

 

  Name:   Title:

UBS AG, STAMFORD BRANCH, as

Administrative Agent

By:

 

 

  Name:   Title: By:  

 

  Name:   Title:

 

I-3



--------------------------------------------------------------------------------

Schedule 1

COMMITMENTS AND NOTICE ADDRESS

 

1.      Name of Lender:

 

 

 

         Notice Address:

 

 

   

 

   

 

 

         Attention:

 

 

 

         Telephone:

 

 

 

         Facsimile:

 

 

   

 

 

         Facsimile:

 

 

 

2.      Commitment:

 

 

 

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J

[Intentionally omitted]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K-1

[Form of]

REVOLVING NOTE

$            

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby, jointly and
severally, promise to pay to [                    ] (the “Lender”) on the
Revolving Maturity Date (as defined in the Credit Agreement referred to below),
in lawful money of the United States and in immediately available funds, the
principal amount of the lesser of (a)             DOLLARS ($            ) and
(b) the aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement referred to below. The Borrowers further
agree, jointly and severally, to pay interest in like money at such office
specified in Section 2.14 of the Credit Agreement on the unpaid principal amount
hereof from time to time from the date hereof at the rates, and on the dates,
specified in Section 2.06 of such Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of the
Borrowers hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Revolving Syndicated Facility
Agreement, dated as of [            ], 2012 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time), among TRONOX INCORPORATED, a Delaware corporation and certain of its
Subsidiaries party thereto, as U.S. Borrowers and Guarantors (collectively, the
“Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian
public limited company incorporated in the Commonwealth of Australia
(“Holdings”) and certain of its Subsidiaries party thereto, as Australian
Borrowers and Guarantors (collectively, the “Initial Australian Borrowers”; and
together with the Initial U.S. Borrowers and any Additional Co-Borrowers who
become party thereto, collectively, the “Borrowers” and each, a “Borrower”), the
Subsidiary Guarantors, the Lenders, UBS SECURITIES LLC, as lead arranger (in
such capacity, “Arranger”), as documentation agent (in such capacity, the
“Documentation Agent”) and as syndication agent (in such capacity, the
“Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender (in such
capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in
such capacity, the “Issuing Bank”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties and the Issuing Bank
and UBS AG, STAMFORD BRANCH, as Australian security trustee (in such capacity,
the “Australian Security Trustee”).

 

K-1-1



--------------------------------------------------------------------------------

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable, all as provided in the
Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]

 

K-1-2



--------------------------------------------------------------------------------

TRONOX INCORPORATED

TRONOX WORLDWIDE LLC

TRIPLE S REFINING CORPORATION

SOUTHWESTERN REFINING COMPANY, INC.

TRONOX LLC

TRONOX HOLDINGS, INC.

TRONOX US HOLDINGS INC.,

as U.S. Borrowers

By:

 

 

Name:   Title:  

 

K-1-3



--------------------------------------------------------------------------------

SIGNED, SEALED AND DELIVERED by

 

as attorney for

TRONOX AUSTRALIA PIGMENTS

HOLDINGS PTY LTD

TRONOX PIGMENTS AUSTRALIA

HOLDINGS PTY LTD

TRONOX PIGMENTS AUSTRALIA

PTY LTD

TRONOX PIGMENTS WESTERN

AUSTRALIA PTY LIMITED

TRONOX LIMITED

TRONOX GLOBAL HOLDINGS

PTY LIMITED

TRONOX SANDS HOLDINGS PTY

LIMITED

TRONOX AUSTRALIA HOLDINGS

PTY LIMITED

TRONOX WESTERN AUSTRALIA

PTY LTD

under power of attorney dated

 

in the presence of:

 

 

Signature of witness

 

 

Name of witness (block letters)

    


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

)


)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

  


  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

 

By executing this deed the attorney states that the attorney has received no
notice of revocation of the power of attorney

 

K-1-4



--------------------------------------------------------------------------------

EXHIBIT K-2

[Form of]

SWINGLINE NOTE

 

$                New York, New York    [Date]

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby, jointly and
severally, promise to pay to [                    ] (the “Lender”) on the
Revolving Maturity Date (as defined in the Credit Agreement referred to below),
in lawful money of the United States and in immediately available funds, the
principal amount of the lesser of (a)                      ($            ) and
(b) the aggregate unpaid principal amount of all Swingline Loans made by Lender
to the undersigned pursuant to Section 2.17 of the Credit Agreement referred to
below. The Borrowers further agree, jointly and severally, to pay interest on
the unpaid principal amount hereof in like money at such office specified in
Section 2.17(c) of the Credit Agreement from time to time from the date hereof
at the rates and on the dates specified in Section 2.06 of the Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
the amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal thereof; provided that the failure of Lender to make
such recordation (or any error in such recordation) shall not affect the
obligations of the Borrowers hereunder or under the Credit Agreement.

 

5. This Note is one of the Notes referred to in the Revolving Syndicated
Facility Agreement, dated as of [            ], 2012 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time), among TRONOX INCORPORATED, a Delaware corporation and certain of
its Subsidiaries party thereto, as U.S. Borrowers and Guarantors (collectively,
the “Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian
public limited company incorporated in the Commonwealth of Australia
(“Holdings”) and certain of its Subsidiaries party thereto, as Australian
Borrowers and Guarantors (collectively, the “Initial Australian Borrowers”; and
together with the Initial U.S. Borrowers and any Additional Co-Borrowers who
become party thereto, collectively, the “Borrowers” and each, a “Borrower”), the
Subsidiary Guarantors, the Lenders, UBS SECURITIES LLC, as lead arranger (in
such capacity, “Arranger”), as documentation agent (in such capacity, the
“Documentation Agent”) and as syndication agent (in such capacity, the
“Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender (in such
capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in
such capacity, the “Issuing Bank”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties and the Issuing Bank
and UBS AG, STAMFORD BRANCH, as Australian security trustee (in such capacity,
the “Australian Security Trustee”).

 

K-2-1



--------------------------------------------------------------------------------

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]

 

K-2-2



--------------------------------------------------------------------------------

TRONOX INCORPORATED

TRONOX WORLDWIDE LLC

TRIPLE S REFINING CORPORATION

SOUTHWESTERN REFINING

COMPANY, INC.

TRONOX LLC

TRONOX HOLDINGS, INC.

TRONOX US HOLDINGS INC.,

as U.S. Borrowers

By:

 

 

Name: Title:

 

K-2-3



--------------------------------------------------------------------------------

SIGNED, SEALED AND       )               DELIVERED by       )             )   
   as attorney for       )       TRONOX AUSTRALIA       )       PIGMENTS
HOLDINGS PTY LTD       )       TRONOX PIGMENTS       )       AUSTRALIA HOLDINGS
PTY LTD       )       TRONOX PIGMENTS       )       AUSTRALIA PTY LTD       )   
   TRONOX PIGMENTS       )       WESTERN AUSTRALIA PTY       )       LIMITED   
   )       TRONOX LIMITED       )       TRONOX GLOBAL HOLDINGS       )       PTY
LIMITED       )       TRONOX SANDS HOLDINGS       )       PTY LIMITED       )   
   TRONOX AUSTRALIA       )       HOLDINGS PTY LIMITED       )       TRONOX
WESTERN       )       AUSTRALIA PTY LTD       )       under power of attorney
dated       )             )       in the presence of:       )             )   
         )             )             )      

 

      )       Signature of witness       )   

 

         )    By executing this deed the attorney   

 

         states that the attorney has received    Name of witness (block
letters)          no notice of revocation of the power             of attorney
  

 

 

K-2-4



--------------------------------------------------------------------------------

EXHIBIT L-1

[Form of]

PERFECTION CERTIFICATE

[Provided under separate cover]

 

L-1-1



--------------------------------------------------------------------------------

EXECUTION VERSION

PERFECTION CERTIFICATE

Reference is hereby made to that certain REVOLVING SYNDICATED FACILITY AGREEMENT
(the “Credit Agreement”) dated as of June     , 2012, among TRONOX INCORPORATED,
a Delaware corporation and certain of its Subsidiaries party thereto, as U.S.
Borrowers and Guarantors (collectively, the “Initial U.S. Borrowers”), TRONOX
LIMITED (ACN 153 348 111), an Australian public limited company incorporated in
the Commonwealth of Australia (“Holdings”) and certain of its Subsidiaries party
thereto, as Australian Borrowers and Guarantors (collectively, the “Initial
Australian Borrowers”; and together with the Initial U.S. Borrowers and any
Additional Co-Borrowers who become party thereto, collectively, the “Borrowers”
and each, a “Borrower”), the Subsidiary Guarantors, the Lenders, UBS SECURITIES
LLC, as lead arranger (in such capacity, “Arranger”), as documentation agent (in
such capacity, the “Documentation Agent”) and as syndication agent (in such
capacity, the “Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender
(in such capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing
bank (in such capacity, the “Issuing Bank”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties and the
Issuing Bank and UBS AG, STAMFORD BRANCH, as Australian security trustee (in
such capacity, the “Australian Security Trustee”). Capitalized terms used herein
but not otherwise defined shall have the meanings assigned to them in the Credit
Agreement.

We confirm your authority to file any and all financing statements or other
records naming each of the Tronox Legacy Companies and identifying all of its
assets as collateral as you deem necessary or advisable in connection with the
pursuit of the proposed financing.

The undersigned hereby certify to the Administrative Agent as follows, in each
case on the Closing Date:

 

1. THE COMPANIES

 

a. The full and correct name of each Borrower and each Guarantor (exactly as it
appears in its respective articles of incorporation or other organizational
document) as of the Closing Date is:

1. Tronox Incorporated

2. Tronox Worldwide LLC

3. Triple S Refining Corporation

4. Southwestern Refining Company, Inc.

5. Tronox LLC

6. Tronox Holdings, Inc.

7. Tronox Limited

8. Tronox Pigments Ltd.

9. Tronox US Holdings Inc.



--------------------------------------------------------------------------------

10. Tronox Australia Holdings Pty Limited

11. Tronox Australia Pigments Holdings Pty Limited

12. Tronox Pigments Australia Holdings Pty Limited

13. Tronox Pigments Australia Pty Limited

14. Tronox Pigments Western Australia Pty Limited

15. Tronox Global Holdings Pty Limited

16. Tronox Sands Holdings Pty Limited

17. Tronox International Finance LLP

18. Tronox Western Australia Pty Ltd

The following will be joined post-Closing in accordance with the terms of the
Credit Agreement:

19. Tiwest Pty Ltd

20. Tronox Investments (Australia) Pty Ltd f/k/a Exxaro Investments (Australia)
Pty Ltd

21. Tronox Holdings (Australia) Pty Ltd f/k/a Exxaro Holdings (Australia) Pty
Ltd

22. Tronox Australia Sands Pty Ltd f/k/a Exxaro Australia Sands Pty Ltd

23. Ticor Resources Pty Ltd

24. Ticor Finance (A.C.T.) Pty Ltd

25. TiO2 Corporation Pty Ltd

26. Tific Pty. Ltd

27. Yalgoo Minerals Pty. Ltd

28. Tiwest Sales Pty Ltd

29. Senbar Holdings Pty Ltd

30. Synthetic Rutile Holdings Pty Ltd

31. Pigment Holdings Pty Ltd

;hereinafter, each individually, a “Company”, collectively, the “Companies”,
Companies 1-18 (the “Tronox Legacy Companies”) and Companies 19-31 (the “Exxaro
Legacy Companies”);

 

b. Since November 30, 2010, each Company has had the following corporate names:

 

Company

  

Other Corporate Name

Tronox Incorporated   

Concordia Acquisition Corp.

Concordia Merger Corp.

Tronox Worldwide LLC    N/A Triple S Refining Corporation    N/A Southwestern
Refining Company, Inc.    N/A Tronox LLC    Tronox Oklahoma LLC – OK Tronox
Holdings, Inc.    N/A Tronox Limited    N/A Tronox Pigments Ltd.    N/A Tronox
US Holdings Inc.    N/A Tronox Australia Holdings Pty Limited    N/A

 

2



--------------------------------------------------------------------------------

Company

  

Other Corporate Name

Tronox Australia Pigments Holdings Pty Limited    N/A Tronox Pigments Australia
Holdings Pty Limited    N/A Tronox Pigments Australia Pty Limited    N/A Tronox
Pigments Western Australia Pty Limited    N/A Tronox Global Holdings Pty Limited
   N/A Tronox Sands Holdings Pty Limited    N/A Tronox International Finance LLP
   N/A Tronox Western Australia Pty Ltd    N/A Tiwest Pty Ltd    N/A Tronox
Investments (Australia) Pty Ltd    Exxaro Investments (Australia) Pty Ltd Tronox
Holdings (Australia) Pty Ltd    Exxaro Holdings (Australia) Pty Ltd Tronox
Australia Sands Pty Ltd    Exxaro Australia Sands Pty Ltd Ticor Resources Pty
Ltd    N/A Ticor Finance (A.C.T.) Pty Ltd    N/A TiO2 Corporation Pty Ltd    N/A
Tific Pty. Ltd    N/A Yalgoo Minerals Pty. Ltd    N/A Tiwest Sales Pty Ltd   
N/A Senbar Holdings Pty Ltd    N/A Synthetic Rutile Holdings Pty Ltd    N/A
Pigment Holdings Pty Ltd    N/A

 

c. During the past 5 years, each Company has used the following trade name(s)
and/or trade style(s):

 

Company

  

Trade Name

  

Date Used

Tronox Incorporated    N/A    N/A Tronox Worldwide LLC   

Tronox,

TRONA

   9/12/2005 to Present Triple S Refining Corporation    N/A    N/A Southwestern
Refining Company, Inc.    N/A    N/A Tronox LLC    N/A    N/A Tronox Holdings,
Inc.    N/A    N/A Tronox Limited    N/A    N/A Tronox Pigments Ltd.    N/A   
N/A Tronox US Holdings Inc.    N/A    N/A Tronox Australia Holdings Pty Limited
   N/A    N/A Tronox Australia Pigments Holdings Pty Limited    N/A    N/A
Tronox Pigments Australia Holdings Pty Limited    N/A    N/A Tronox Pigments
Australia Pty Limited    N/A    N/A

 

3



--------------------------------------------------------------------------------

Company

  

Trade Name

  

Date Used

Tronox Pigments Western Australia Pty Limited    N/A    N/A Tronox Global
Holdings Pty Limited    N/A    N/A Tronox Sands Holdings Pty Limited    N/A   
N/A Tronox International Finance LLP    N/A    N/A Tronox Western Australia Pty
Ltd    N/A    N/A Tiwest Pty Ltd    N/A    N/A Tronox Investments (Australia)
Pty Ltd    N/A    N/A Tronox Holdings (Australia) Pty Ltd    N/A    N/A Tronox
Australia Sands Pty Ltd    N/A    N/A Ticor Resources Pty Ltd    N/A    N/A
Ticor Finance (A.C.T.) Pty Ltd    N/A    N/A TiO2 Corporation Pty Ltd    N/A   
N/A Tific Pty. Ltd    N/A    N/A Yalgoo Minerals Pty. Ltd    N/A    N/A Tiwest
Sales Pty Ltd    N/A    N/A Senbar Holdings Pty Ltd    N/A    N/A Synthetic
Rutile Holdings Pty Ltd    N/A    N/A Pigment Holdings Pty Ltd    N/A    N/A

 

d. Each Company was incorporated or organized on the date listed below and in
the jurisdiction listed below. Each Company is in good standing (or, to the
extent formed in a jurisdiction outside of the U.S., to the extent applicable)
under the laws of the state or other jurisdiction of its incorporation or
organization. Each Company has qualified to do business in the following states
or other jurisdiction. Except as set forth below, no Company has changed its
jurisdiction of incorporation or organization at any time during the past year.

 

Company

  

Type of
Organization

  

Jurisdiction of
Organization

  

Date of
Organization

  

Jurisdictions
of
Qualification

Tronox Incorporated    Corporation    Delaware    May 17, 2005    Oklahoma
Tronox Worldwide1 LLC    Limited Liability Company    Delaware    October 1,
2002   

Louisiana

Oklahoma

   Proprietary Limited Company    Australia    June, 2012    N/A

 

1 

To be re-domiciled to Australia in June 2012.

 

4



--------------------------------------------------------------------------------

Company

  

Type of

Organization

  

Jursidiction of

Organization

  

Date of

Organization

  

Jursidictions

of

Qualification

Triple S Refining Corporation    Corporation    Delaware    February 14, 1975   

Alabama

Arkansas

Florida

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Minnesota

Mississippi

Missouri

Nebraska

New Mexico

North Dakota

Oklahoma

South Dakota

Tennessee

Texas

Virginia

Wisconsin

Southwestern Refining Company, Inc.    Corporation    Delaware    January 14,
1974    Texas

 

5



--------------------------------------------------------------------------------

Company

  

Type of

Organization

  

Jursidiction of

Organization

  

Date of

Organization

  

Jursidictions

of

Qualification

Tronox LLC    Limited Liability Company    Delaware    November 17, 1997   

Alabama

Arkansas

California

Colorado

Florida

Georgia

Idaho

Illinois

Indiana

Kentucky

Louisiana

Mississippi

Missouri

Nevada

New Jersey

New York

N. Carolina

Ohio

Oklahoma

Oregon

Pennsylvania

Tennessee

Texas

W. Virginia

Wisconsin

Tronox Holdings, Inc.    Corporation    Delaware    May 6, 1985    N/A Tronox
Limited    Corporation    Australia    September 21,2011    N/A Tronox Pigments
Ltd.    International Business Company    Bahamas    May 16, 1991    Western
Australia Tronox US Holdings Inc.    Corporation    Delaware    December 28,
2011    N/A Tronox Australia Holdings Pty Limited    Proprietary Limited Company
   Australia    January 20, 2012    N/A Tronox Australia Pigments Holdings Pty
Limited    Proprietary Limited Company    Australia    January 20 2012    N/A
Tronox Pigments Australia Holdings Pty Limited    Proprietary Limited Company   
Australia    January 12, 2012    N/A Tronox Pigments Australia Pty Limited   
Proprietary Limited Company    Australia    January 19, 2012    N/A

 

6



--------------------------------------------------------------------------------

Company

  

Type of

Organization

  

Jurisdiction of

Organization

  

Date of

Organization

  

Jurisdictions

of

Qualification

Tronox Pigments Western Australia Pty Limited    Proprietary Limited Company   
Australia    January 19, 2012    N/A Tronox Global Holdings Pty Limited   
Proprietary Limited Company    Australia    December 8, 2011    N/A Tronox Sands
Holdings Pty Limited    Proprietary Limited Company    Australia    December 9,
2011    N/A Tronox International Finance LLP    Limited Liability Partnership   
United Kingdom    May 10, 2012    N/A Tronox Western Australia Pty Ltd   
Proprietary Limited Company    Australia       N/A Tiwest Pty Ltd    Proprietary
Limited Company    Australia    September 27, 1998    N/A Tronox Investments
(Australia) Pty Ltd    Proprietary Limited Company    Australia    September 8,
1995    N/A Tronox Holdings (Australia) Pty Ltd    Proprietary Limited Company
   Australia    September 8, 1995    N/A Tronox Australia Sands Pty Ltd   
Proprietary Limited Company    Australia    January 31, 1984    N/A Ticor
Resources Pty Ltd    Proprietary Limited Company    Australia    March 1, 1982
   N/A Ticor Finance (A.C.T.) Pty Ltd    Proprietary Limited Company   
Australia    January 24, 1990    N/A TiO2 Corporation Pty Ltd    Proprietary
Limited Company    Australia    March 6, 1985    N/A Tific Pty. Ltd   
Proprietary Limited Company    Australia    February 26, 1985    N/A Yalgoo
Minerals Pty. Ltd    Proprietary Limited Company    Australia    December 22,
1980    N/A Tiwest Sales Pty Ltd    Proprietary Limited Company    Australia   
September 30, 1988    N/A Senbar Holdings Pty Ltd    Proprietary Limited Company
   Australia    May 19, 1988    N/A

 

7



--------------------------------------------------------------------------------

Company

  

Type of

Organization

  

Jurisdiction of

Organization

  

Date of

Organization

  

Jurisdictions

of

Qualification

Synthetic Rutile Holdings Pty Ltd    Proprietary Limited Company    Australia   
May 13, 1988    N/A Pigment Holdings Pty Ltd    Proprietary Limited Company   
Australia    May 19, 1988    N/A

 

e. The federal taxpayer identification number of each Company is:

 

Company

  

Federal Taxpayer Identification Number

Tronox Incorporated

   20-2868245

Tronox Worldwide LLC

   11-36635402

Triple S Refining Corporation

   73-0974954

Southwestern Refining Company, Inc.

   73-0960164

Tronox LLC

   41-2070700

Tronox Holdings, Inc.

   51-0284593

Tronox Limited

   98-1026700

Tronox Pigments Ltd.

   47-0934867

Tronox US Holdings Inc.

   45-4154060

Tronox Australia Holdings Pty Limited

   68-0682438

Tronox Australia Pigments Holdings Pty Limited

   72-1621945

Tronox Pigments Australia Holdings Pty Limited

   98-1034342

Tronox Pigments Australia Pty Limited

   None.

Tronox Pigments Western Australia Pty Limited

   98-1034346

Tronox Global Holdings Pty Limited

   98-1034351

Tronox Sands Holdings Pty Limited

   98-1034353

Tronox International Finance LLP

   N/A

Tronox Western Australia Pty Ltd

   85 326 844

Tiwest Pty Ltd

   879 828 74

Tronox Investments (Australia) Pty Ltd

   80 635 780

Tronox Holdings (Australia) Pty Ltd

   092 127 184

Tronox Australia Sands Pty Ltd

   82 639 862

Ticor Resources Pty Ltd

   83 105 046

Ticor Finance (A.C.T.) Pty Ltd

   86 629 414

TiO2 Corporation Pty Ltd

   82 995 246

Tific Pty. Ltd

   82 659 891

 

2 

To receive a new number in June, 2012 due to re-domiciliation.

 

8



--------------------------------------------------------------------------------

Company

  

Federal Taxpayer Identification Number

Yalgoo Minerals Pty. Ltd    93 477 805 Tiwest Sales Pty Ltd    87 982 709 Senbar
Holdings Pty Ltd    87 671 111 Synthetic Rutile Holdings Pty Ltd    87 671 014
Pigment Holdings Pty Ltd    87 648 820

 

f. The organizational number of each Company is:

 

Company

  

Organizational Number

Tronox Incorporated    3970787 Tronox Worldwide LLC    3575442 Triple S Refining
Corporation    0809676 Southwestern Refining Company, Inc.    0797861 Tronox LLC
   2822045 Tronox Holdings, Inc.    2061208 Tronox Limited    153 348 111 Tronox
Pigments Ltd.    5182 Tronox US Holdings Inc.    5087251 Tronox Australia
Holdings Pty Limited    155 254 274 Tronox Australia Pigments Holdings Pty
Limited    155 120 728 Tronox Pigments Australia Holdings Pty Limited    155 235
304 Tronox Pigments Australia Pty Limited    155 254 336 Tronox Pigments Western
Australia Pty Limited    155 319 430 Tronox Global Holdings Pty Limited    154
691 826 Tronox Sands Holdings Pty Limited    154 709 332 Tronox International
Finance LLP    OC375032 Tronox Western Australia Pty Ltd    56 009 331 195
Tiwest Pty Ltd.    59 009 343 364 Tronox Investments (Australia) Pty Ltd    53
071 040 152 Tronox Holdings (Australia) Pty Ltd    90 071 040 750 Tronox
Australia Sands Pty Ltd    28 009 084 851 Ticor Resources Pty Ltd    27 002 376
847 Ticor Finance (A.C.T.) Pty Ltd    58 008 659 363 TiO2 Corporation Pty Ltd   
50 009 124 181 Tific Pty. Ltd    69 009 123 451 Yalgoo Minerals Pty. Ltd    21
008 948 383 Tiwest Sales Pty Ltd    40 009 344 094 Senbar Holdings Pty Ltd    86
009 313 062 Synthetic Rutile Holdings Pty Ltd    38 009 312 047 Pigment Holdings
Pty Ltd    53 009 312 994

 

g. Reserved.

 

9



--------------------------------------------------------------------------------

h. Except with respect to the Transaction Agreement or the Reorganization,
during the preceding 5 year period, no Company has been a party to any merger,
consolidation, stock acquisition or purchase of a substantial portion of the
assets of any person or entity, except as follows (if none, so state):

Tronox Worldwide LLC purchased 6.04% of the shares in Tronox GmbH 12/10/2007

Tronox Worldwide LLC acquired 99.9% of Tronox Holdings Europe C.V. on 10/20/2010

Tronox Limited contributed 100% of its shares in Concordia Acquisition
Corporation to Tronox US Holdings Inc. on 01/17/2012

Tronox Worldwide LLC sold its 6.04% ownership interest in Tronox GmbH and 100%
of its shares in Tronox Luxembourg Holdings S.a.r.l. to Tronox Holdings Europe
C.V. on January 17, 2012

Yalgoo Minerals Pty Ltd had temporary 96.1% ownership of the Kwinana Pigment
Plant Expansion from 1 July 2010 to 30 June 2011

 

2. LOCATIONS OF COMPANIES

 

a. The chief executive office of each Company is currently located at, and
additional locations at which the Company maintains any books or records are at
the following addresses (including county and ZIP code, to the extent
applicable):

 

Company

  

Chief Executive Office

  

Additional Locations of Books and Records

Tronox Incorporated   

One Stamford Plaza

263 Tresser Boulevard

Stamford, CT 06901, USA

  

3301 N.W. 150th Street

Oklahoma City, OK 73134 USA

Tronox Worldwide LLC   

One Stamford Plaza

263 Tresser Boulevard

Stamford, CT 06901, USA

  

3301 N.W. 150th Street

Oklahoma City, OK 73134 USA

Triple S Refining Corporation   

One Stamford Plaza

263 Tresser Boulevard

Stamford, CT 06901, USA

  

3301 N.W. 150th Street

Oklahoma City, OK 73134 USA

Southwestern Refining Company, Inc.   

One Stamford Plaza

263 Tresser Boulevard

Stamford, CT 06901, USA

  

3301 N.W. 150th Street

Oklahoma City, OK 73134 USA

Tronox LLC   

One Stamford Plaza

263 Tresser Boulevard

Stamford, CT 06901, USA

  

3301 N.W. 150th Street

Oklahoma City, OK 73134 USA

560 West Lake Mead Drive,

Henderson, NV 89015 USA

40036 Tronox Road

Hamilton, MS 39746 USA

Tronox Holdings, Inc.   

One Stamford Plaza

263 Tresser Boulevard

Stamford, CT 06901, USA

  

3301 N.W. 150th Street

Oklahoma City, OK 73134 USA

 

10



--------------------------------------------------------------------------------

Company

  

Chief Executive Office

  

Additional Locations of Books and Records

Tronox Limited   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

  

3301 N.W. 150th Street

Oklahoma City, OK 73134 USA

Tronox Pigments Ltd.   

One Stamford Plaza

263 Tresser Boulevard

Stamford, CT 06901, USA

  

3301 N.W. 150th Street

Oklahoma City, OK 73134 USA

Tronox US Holdings Inc.   

One Stamford Plaza

263 Tresser Boulevard

Stamford, CT 06901, USA

  

3301 N.W. 150th Street

Oklahoma City, OK 73134 USA

Tronox Australia Holdings Pty Limited   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tronox Australia Pigments Holdings Pty Limited   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tronox Pigments Australia Holdings Pty Limited   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tronox Pigments Australia Pty Limited   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tronox Pigments Western Australia Pty Limited   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tronox Global Holdings Pty Limited   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tronox Sands Holdings Pty Limited   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tronox International Finance LLP   

7 Albemarle Street

London W1S 4HQ

United Kingdom

   None Tronox Western Australia Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tiwest Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tronox Investments (Australia) Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None

 

11



--------------------------------------------------------------------------------

Company

  

Chief Executive Office

  

Additional Locations of Books and Records

Tronox Holdings (Australia) Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tronox Australia Sands Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Ticor Resources Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Ticor Finance (A.C.T.) Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None TiO2 Corporation Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tific Pty. Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Yalgoo Minerals Pty. Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Tiwest Sales Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Senbar Holdings Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Synthetic Rutile Holdings Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None Pigment Holdings Pty Ltd   

1 Brodie Hall Drive

Technology Park

Bentley, Western Australia 6102

   None

 

b. During the past 5 years, the chief executive office of each Company has been
located at the following additional addresses (including county and ZIP code):

All Tronox Legacy Companies:

One Leadership Square

211 N. Robinson, Suite 300

Oklahoma City, (Oklahoma County) OK 73102, USA

All Exxaro Legacy Companies

Level 2, 24 Outram Street, West Perth, Western Australia, 6005

 

12



--------------------------------------------------------------------------------

c. The following are all of the locations where each Company maintains (or
within the past four months has maintained) any equipment, inventory or other
tangible personal property in excess of $100,000 (including county and ZIP
code):

See attached Schedule 2(c)

 

d. The following are the names and addresses of all warehousemen, bailees, or
consignees who have possession of any of the inventory in excess of $250,000 of
each Company:

See attached Schedule 2(d)

 

e. The following are all the locations where each Company owns, leases or
occupies any real property:

See attached Schedule 2(e)

 

3. SPECIAL TYPES OF COLLATERAL

 

a. The following are all of the registrations of and applications for patents,
trademarks, servicemarks, and copyrights, owned by each Company or their
subsidiaries:

See attached Schedule 3(a)

 

b. Any Company owns the following kinds of assets:

Stocks, bonds, or other securities (other than Cash Equivalents or its direct
and indirect wholly owned subsidiaries):

Yes  ¨    No   x            

Promissory notes, or other instruments or evidence of indebtedness (other than
Intercompany Notes) in excess of $2,000,000 (or $5,000,000 in the aggregate) or
Intercompany Notes in favor of such person:

Yes   x    No  ¨            

 

  •  

Master intercompany note in connection with Term Loan Agreement

 

  •  

Promissory Note, between Tronox Worldwide LLC and Tronox LLC as promisee in the
amount of $67,326.16 maturing on Dec 31, 2013

 

  •  

Between Tronox Luxembourg, S.a r.l. and Tronox LLC as promisee in the amount of
$293,787.37 maturing on Dec 31, 2013

 

  •  

Between Tronox Luxembourg S.a r.l. and Tronox LLC as promisee in the amount
of $60,300,423.45 maturing on Dec 31, 2013

 

13



--------------------------------------------------------------------------------

Leases of equipment, security agreements naming such person as secured party, or
other chattel paper in excess of $2,000,000 (or $5,000,000 in the aggregate):

Yes  ¨    No   x            

If the answer is yes to any of the above, please provide a detailed description
of such assets as well as copies of any recent certificates, agreements or other
documents relating thereto.

 

c. The following are all banks, savings institutions, or other institutions at
which each Company maintains deposit accounts or securities accounts:

See attached Schedule 3(c)

 

d. The following are all of the providers of credit card clearinghouse or credit
card payment processing services to each Company.

None.

 

e. The following is a true and correct list of all Commercial Tort Claims (as
defined in the U.S. Security Agreement) held by each Company, including a brief
description thereof:

 

f. The following is a true and correct list of all Letters of Credit in favor of
each Company, as beneficiary thereunder.

 

  •  

Irrevocable Standby Letter Of Credit Number IS00010420, for $400,000 issued
March 7, 2012 to Ozark Materials, LLC for the benefit of Tronox, LLC

 

  •  

Tiwest Sales Pty Ltd operates a Letters of Credit arrangement for settlement of
mineral sands debtors on an ‘as required’ basis. Tiwest Sales Pty Ltd is a
beneficiary under LCs issued by third party customers to secure revenues arising
from mineral sands product sales.

 

g. The following is a true and correct list of all motor vehicles (covered by
certificates of title or ownership) valued at over $250,000 individually and
owned by each Company, and the owner and approximate value of such motor
vehicles.

 

4. OWNERSHIP OF THE COMPANIES

 

a. Reserved.

 

14



--------------------------------------------------------------------------------

b. Subject to the Transaction Summary, the following collectively own 100% of
the equity interests of each Company:

 

Company

  

Owner

  

Ownership Percentage

Tronox Limited   

Class A Shares publivally listed (or to be publically listed) on the NYSE

 

Class B Shares held by Exxaro Sellers

  

100%

 

100%

Tronox Incorporated    Tronox US Holdings Inc.    100% Tronox Worldwide LLC   
Tronox Australia Holdings Pty Ltd    100% Triple S Refining Corporation   
Tronox Incorporated    100% Southwestern Refining Company, Inc.    Triple S
Refining Corporation    100% Tronox LLC    Tronox Incorporated    100% Tronox
Holdings, Inc.    Tronox LLC    100% Tronox Pigments Ltd.    Tronox Worldwide
LLC    100% Tronox US Holdings Inc.    Tronox Global Holdings Pty Limited   
100% Tronox Australia Holdings Pty Limited    Tronox Global Holdings Pty Limited
   100% Tronox Australia Pigments Holdings Pty Limited    Tronox Incorporated   
100% Tronox Pigments Australia Holdings Pty Limited    Tronox Australia Pigments
Holdings Pty Limited    100% Tronox Pigments Australia Pty Limited    Tronox
Pigments Australia Holdings Pty Limited    100% Tronox Pigments Western
Australia Pty Limited    Tronox Pigments Australia Pty Limited    100% Tronox
Global Holdings Pty Limited    Tronox Limited    100% Tronox Sands Holdings Pty
Limited    Tronox Global Holdings Pty Limited    100% Tronox International
Finance LLP   

Tronox Limited

 

Tronox Global Holdings Pty Limited

  

1%

 

99%

Tronox Western Australia Pty Ltd    Tronox Worldwide LLC    100% Tiwest Pty Ltd
  

Tronox Western Australia Pty Ltd

 

Yalgoo Minerals Pty. Ltd

  

50%

 

50%

 

15



--------------------------------------------------------------------------------

Company

  

Owner

  

Ownership Percentage

Tronox Holdings (Australia) Pty Ltd (“THAPL”)   

Tronox Pigments Australia Pty Limited

 

Exxaro Sands Holdings BV (“ESHBV”) / Tronox Pigments Western Australia Pty Ltd
(“TPWA”)3

  

51%

    

49%

Tronox Investments (Australia) Pty Ltd    Tronox Holdings (Australia) Pty Ltd.
   100% Tronox Australia Sands Pty Ltd    Tronox Investments (Australia) Pty Ltd
   100% Ticor Resources Pty Ltd    Tronox Australia Sands Pty Ltd    100% Ticor
Finance (A.C.T.) Pty Ltd    Tronox Australia Sands Pty Ltd    100% TiO2
Corporation Pty Ltd    Ticor Resources Pty Ltd    100% Tific Pty. Ltd    TiO2
Corporation Pty Ltd    100% Yalgoo Minerals Pty. Ltd    TiO2 Corporation Pty Ltd
   100% Tiwest Sales Pty Ltd    Yalgoo Minerals Pty. Ltd    100% Senbar Holdings
Pty Ltd    Yalgoo Minerals Pty. Ltd    100% Synthetic Rutile Holdings Pty Ltd   
Yalgoo Minerals Pty. Ltd    100% Pigment Holdings Pty Ltd    Yalgoo Minerals
Pty. Ltd    100%

 

3 

On or about June 20, 2012, ESHBV will distribute its shares in THAPL to TPWA and
subsequently thereafter ESHBV will be liquidated.

 

16



--------------------------------------------------------------------------------

5. OFFICERS OF THE COMPANIES

 

a. The officers of each Company are as follows:

 

Company

  

Name and Title of Corporate

Officers

  

Board of Directors /

Managers

Tronox Incorporated   

Chief Executive Officer: Thomas Casey

 

Executive Vice President: John D. Romano

 

Vice President, General Counsel & Secretary: Michael J. Foster

 

Chief Financial Officer: Daniel Greenwell

 

Vice President, Administration & Materials Procurement: Robert C. Gibney

 

Controller & Chief Accounting Officer: Edward G. Ritter

  

Michael J. Foster

Daniel Greenwell

John D. Romano

Tronox Worldwide LLC   

President: Robert C. Gibney

 

Vice President & Secretary: Michael J. Foster

 

Vice President: John D. Romano

 

Treasurer: Michael A. Smith

 

Asst. Secretary: Matthew A. Paque

  

Michael J. Foster

Robert C. Gibney

John D. Romano

Triple S Refining Corporation   

President: Robert C. Gibney

 

Vice President & Secretary: Michael J. Foster

 

Treasurer: Michael A. Smith

 

Asst. Secretary: Matthew A. Paque

  

Michael J. Foster

Robert C. Gibney

Michael A. Smith

 

17



--------------------------------------------------------------------------------

Company

  

Name and Title of Corporate

Officers

  

Board of Directors /

Managers

Southwestern Refining Company, Inc.   

President: Robert C. Gibney

 

Vice President & Secretary: Michael J. Foster

 

Treasurer: Michael A. Smith

 

Asst. Secretary: Matthew A. Paque

  

Michael J. Foster

Robert C. Gibney

John Hatmaker

John D. Romano

Michael A. Smith

Tronox LLC   

President: Robert C. Gibney

 

Vice President & Secretary: Michael J. Foster

 

Vice President: John D. Romano

 

Treasurer: Michael A. Smith

 

Asst. Secretary: Matthew A. Paque

  

Michael J. Foster

Robert C. Gibney

John D. Romano

Tronox Holdings, Inc.   

President: Robert C. Gibney

 

Vice President & Secretary: Michael J. Foster

 

Treasurer: Michael A. Smith

 

Asst. Secretary: Matthew A. Paque

  

Michael J. Foster

Robert C. Gibney

John D. Romano

Tronox Limited   

Chief Executive Officer: Thomas Casey

 

Senior Vice President & Chief Financial Officer: Daniel Greenwell

 

Senior Vice President & President Pigment and Electrolytic Operations: John D.
Romano

 

Senior Vice President, General Counsel & Company Secretary: Michael J. Foster

 

Senior Vice President Global Supply Chain & Chief Administrative Officer: Robert
C. Gibney

 

Controller & Chief Accounting Officer: Edward G. Ritter

 

Senior Vice President & President

Mineral Sands: Trevor Arran

 

Senior Vice President & President Strategic Planning and Business Development:
Willem van Niekerk

  

Tronox directors:

Thomas Casey

Andrew P. Hines

Wayne A. Hinman

Ilan Kaufthal

Jeffry N. Quinn

Logan Armstrong

 

Exxaro directors:

Daniel Blue

Wim de Klerk

Sipho Nkosi

 

18



--------------------------------------------------------------------------------

Company

  

Name and Title of Corporate

Officers

  

Board of Directors /

Managers

Tronox Pigments Ltd.   

President: Robert C. Gibney

 

Vice President & Secretary: Michael J. Foster

 

Vice President: John D. Romano

 

Asst. Secretary: Matthew A. Paque

 

Treasurer: Michael A. Smith

  

Robert Kirton

Anthony M. Orrell

John D. Romano

Tronox US Holdings Inc.   

President: Michael J. Foster

 

Vice President: John D. Romano

 

Secretary: Matthew A. Paque

   Michael J. Foster Tronox Australia Holdings Pty Limited   

Secretary: Charles Baird

 

Secretary: Michael J. Foster

Public Officer: Anthony M. Orrell

Secretary: Matthew Paque

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Tronox Australia Pigments Holdings Pty Limited   

Secretary: Michael J. Foster

 

Public Officer: Anthony M. Orrell

 

Secretary: Charles Baird

Secretary: Matthew Paque

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Tronox Pigments Australia Holdings Pty Limited   

Secretary: Michael J. Foster

 

Public Officer: Anthony M. Orrell

 

Secretary: Charles Baird

Secretary: Matthew Paque

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Tronox Pigments Australia Pty Limited   

Secretary: Charles Baird

 

Secretary: Michael J. Foster

Public Officer: Anthony M. Orrell

Secretary: Matthew Paque

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Tronox Pigments Western Australia Pty Limited   

Secretary: Charles Baird

 

Secretary: Michael J. Foster

Public Officer: Anthony M. Orrell

Secretary: Matthew Paque

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Tronox Global Holdings Pty    Secretary: Michael J. Foster    Michael J. Foster
Limited   

 

Public Officer: Anthony M. Orrell

 

Secretary: Charles Baird

Secretary: Matthew Paque

  

Anthony M. Orrell

Daniel Davis Greenwell

 

19



--------------------------------------------------------------------------------

Company

  

Name and Title of Corporate

Officers

  

Board of Directors /

Managers

Tronox Sands Holdings Pty Limited   

Secretary: Michael J. Foster

 

Public Officer: Anthony M. Orrell

 

Secretary: Charles Baird

Secretary: Matthew Paque

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Tronox International Finance LLP    Designated Member: Tronox Global Holdings
Pty Ltd   

Michael J. Foster

Representative of Tronox

Global Holdings Pty Ltd

   Designated Member: Tronox Limited   

Daniel D. Greenwell

Representative of Tronox Limited

Tronox Western Australia Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Robert Kirton

John David Romano

Robert Charles Gibney

Tiwest Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Robert Kirton

Anthony M. Orrell

Tronox Investments (Australia) Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Tronox Holdings (Australia) Pty Ltd.   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Tronox Australia Sands Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Ticor Resources Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Ticor Finance (A.C.T.) Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

TiO2 Corporation Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Tific Pty. Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Yalgoo Minerals Pty. Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

 

20



--------------------------------------------------------------------------------

Company

  

Name and Title of Corporate

Officers

  

Board of Directors /

Managers

Tiwest Sales Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Senbar Holdings Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Synthetic Rutile Holdings Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

Pigment Holdings Pty Ltd   

Secretary: Matthew A. Paque

Secretary: Kym Abbott

  

Michael J. Foster

Anthony M. Orrell

Daniel Davis Greenwell

 

b. The members of the Board of Directors and/or the Managers of each Company
are:

See (a) above.

 

c. The individuals identified on incumbency certificates delivered to you at
closing will have signatory powers as to all your transactions with each
respective Company.

 

6. ADDITIONAL INFORMATION

 

a. The Companies maintain or contribute to the listed benefit plans:

The Tronox Incorporated Retirement Plan;

Tronox Incorporated Defined Contribution Restoration Plan;

Tronox Incorporated Health and Protection Plan, which includes various medical,
dental and vision plans, disability plans and life and accidental death and
dismemberment insurance plans;

Employee Assistance Plan;

Vacation, sick, holiday pay and approved leaves of absence;

Tronox Incorporated Retiree Health and Protection Plan, which includes medical
and life insurance coverage;

Tronox Incorporated Flexible Benefit Plan;

Business Travel Accident Insurance;

Tuition Assistance (suspended);

Adoption Assistance (suspended);

2005 Long Term Incentive Plan which provides stock options, restricted stock,
restricted stock units, stock appreciated rights and performance awards;

2011 Tronox Incorporated My Share Incentive Award Program; and

2010 Management Equity Plan

 

b. Reserved.

 

21



--------------------------------------------------------------------------------

c. Reserved.

 

d. The Companies will be represented by the law firm of:

U.S. Counsel

 

Name of Firm:   Kirkland & Ellis LLP    Address:   601 Lexington Avenue    Phone
Number:   212-446-4800    Partner Handling Relationship:   Leonard Klingbaum   

 

e. The Certified Public Accountants for the Companies is/are the firm of:

 

Name of Firm:   Grant Thornton LLP    Address:   211 N. Robinson Avenue, Suite
1200 Oklahoma City, OK 73102    Phone Number:   405-415-3550   

 

f. The following firm(s) provides insurance services for the Companies:

 

Name of Firm:   Marsh USA Risk & Insurance Services Inc.    Address:   15 West
South Temple, Suite 700
Salt Lake City, UT 84101    Phone Number:   801-533-3643   

 

g. The Companies fiscal year end is: December 31

 

h. Schedule 6(h) provides the following information for any current indebtedness
of any Company that is to be paid off at the closing of the proposed financing:
each creditor’s name and the approximate amount of such indebtedness to be paid
off. To the extent available, copies of all applicable documents related to such
indebtedness are provided herewith.

 

i. Reserved.

 

j. Reserved.

 

22



--------------------------------------------------------------------------------

By the execution and delivery hereof, we hereby represent and warrant to you
that all of the foregoing information is true, correct, and complete in all
material respects as of the date hereof.

 

Very truly yours,

SOUTHWESTERN REFINING COMPANY

TRIPLE S REFINING CORPORATION

TRONOX HOLDINGS, INC.

TRONOX INCORPORATED

TRONOX LLC

TRONOX WORLDWIDE LLC

TRONOX US HOLDINGS INC.

By:

 

 

Name:

 

Title:

 

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

SIGNED by

     )               )         

as attorney for

     )          TRONOX AUSTRALIA HOLDINGS      )          PTY LIMITED (ACN 155
254 274)      )          TRONOX AUSTRALIA PIGMENTS      )          HOLDINGS PTY
LIMITED (ACN 155      )          120 728)      )          TRONOX GLOBAL HOLDINGS
PTY      )          LIMITED (ACN 154 691 826)      )          TRONOX LIMITED
(ACN 153 348      )          111)      )          TRONOX PIGMENTS AUSTRALIA     
)          HOLDINGS PTY LIMITED (ACN 155          235 304)          TRONOX
PIGMENTS AUSTRALIA          PTY LIMITED (ACN 155 254 336)          TRONOX
PIGMENTS WESTERN          AUSTRALIA PTY LIMITED (ACN          155 319 430)      
   TRONOX SANDS HOLDINGS PTY          LIMITED (ACN 154 709 332)          TRONOX
WESTERN AUSTRALIA          PTY LTD (ACN 009 331 195) under         

power of attorney dated

        

in the presence of:

              

 

By executing this agreement the attorney states that the attorney has received
no notice of revocation of the power of attorney

  

 

Signature of witness

        

 

Name of witness (block letters)

        

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

TRONOX INTERNATIONAL FINANCE LLP By:  

 

Name:   Title:  

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

TRONOX PIGMENTS LTD By:  

 

Name:   Title:  

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

SCHEDULE 2(c)

Locations of equipment, inventory and tangible property

 

Location

  

Grantor

Tronox LLC

3301 NW 150th Street

Oklahoma City, OK 73134

   Tronox LLC

Tronox LLC

560 West Lake Mead

Henderson, NV 89015

United States

   Tronox LLC

Tronox LLC

40036 Tronox Road

Hamilton, MS 39746

United States

   Tronox LLC

ANRO WAREHOUSE

4770 Hwy 162

Hollywood, SC 29449

USA

   Tronox LLC

Springs Global U.S., Inc.

205 N. White Street

Fort Mill, SC 29715

   Tronox LLC

CSX Transflow Warehouse

1 Exchange Street Extension

Albany, NY 12205

USA

   Tronox LLC

Filkins Warehouse

3 Riverview Drive

Lenox Dale, MA 01242

USA

   Tronox LLC

Warehouse Specialists, Inc.

2743 Thompson Creek Rd

Pomona, CA 91767

USA

   Tronox LLC

Bushnell Warehouse Corp.

2950 N.W. 29th Avenue

Portland, OR 97210

USA

   Tronox LLC

Warehouse

130 W. Edgerton Ave.

Milwaukee, WI 53207

USA

   Tronox LLC

S & J Warehouse

40935 Old Hwy 45 South

Lackey, MS 39730

USA 39730

   Tronox LLC

 

27



--------------------------------------------------------------------------------

Location

  

Grantor

Port City Logistics

600 Expansion Blvd.

Savannah, GA 31407

   Tronox LLC

Rock Transfer & Storage, Inc.

130 W. Edgerton Avenue

Milwaukee, WI 53207

   Tronox LLC

All locations described in Sections 2(a), (d) and (e) are incorporated herein by
reference.

Foreign

 

Grantor

  

Foreign Warehouse

  

Address

   Postal
Code   

City

   State    Country Tronox Pigments Ltd.    Alfons greiwing gmbh    Dubliner str
2    47229    Duisburg       DE Tronox Pigments Ltd.    Greiwing kwinana   
Dubliner str. 2    47229    Duisburg    DE    DE Tronox Pigments Ltd.    Alfons
greiwing gmbh    Dubliner str 2    47229    Duisburg       DE Tronox Pigments
Ltd.    Korea plant warehouse    303-4 sanmak-dong yang san    Na    Kyungnam   
   KR Tronox Pigments Ltd.    OOCL Logistics    65 Chulia Street    49513   
Singapore       SG Tronox Pigments Ltd.    Melbourne warehouse    35-37
tullamarine park road    3043    Tullamarine    VIC    AU Tronox Pigments Ltd.
   8ocl warehouse       79906    Singapore       SG Tronox Pigments Ltd.   
Singapore plant warehouse    Port road, #06-31/33 jurong    619115    Singapore
      SG Tronox Pigments Ltd.    8sng warehouse    31 jurong port road    619115
   Singapore       SG Tronox Pigments Ltd.    Linfox Logistics (NZ) Ltd.    PO
Box 36016 Moera       Wellington       NZ Tiwest Pty Ltd    Cooljarloo Mine   
Brand Highway    6507    Cataby    WA    AU    Chandala Processing Plant    Lot
M1261, Brand Highway    6501    Muchea    WA    AU Tiwest Pty Ltd, Tronox
Western Australia Pty Ltd, Yalgoo Minerals Pty Ltd    Kwinana Pigment Plant   
Mason Road    6167    Kwinana    WA    AU Tiwest Pty Ltd    Henderson Warehouse
   Russell and Rockingham Roads    6166    Henderson    WA    AU    Bunbury
Warehouse, Birth 8 Inner Harbor    Leschenault Road    6983    Bunbury    WA   
AU Tiwest Pty Ltd, Tronox Western Australia Pty Ltd      

1 Brodie Hall Drive

Technology Park

   6102    Bentley    WA    AU

 

28



--------------------------------------------------------------------------------

Schedule 2(d)

Locations of Inventory on Consignment

 

Company

 

Address

  

City

  

State/Prov

  

Zip Code

  

Country

Tronox LLC   400 S 13th Street    Louisville    KY    40203    US Tronox LLC  
1020 Olympic Drive    Batavia    IL    60510    US Tronox LLC   10800 South 13
   Oak Creek    WI    53154    US Tronox LLC   14800 Emery Avenue    Cleveland
   OH    44135    US Tronox LLC   3530 Lang Road    Houston    TX    77092    US
Tronox LLC   500 Pittsburgh Avenue    McCarran    NV    89434    US Tronox LLC  
760 Pittsburgh Drive    Delaware    OH    43015    US Tronox LLC   10 Plum
Street    Verona    PA    15147    US Tronox LLC   1377 Oak Leigh Drive    East
Point    GA    30344    US Tronox LLC   1886 Lynnbury Woods Rd    Dover    DE   
19904    US Tronox LLC   2150 West Sandlake Road    Orlando    FL    32809    US
Tronox LLC   2802 West Miller Road    Garland    TX    75041    US Tronox LLC  
6595 South Main Street    Morrow    GA    30260    US Tronox LLC   224 Catherine
Street    Fort Erie    ON    L2A 5M9    CA Tronox LLC   725 Raco Drive   
Lawrenceville    GA    30045    US Tronox LLC   14 Industrial Park    Flora   
IL    62839    US Tronox LLC   630 E 13th Street    Andover    KS    67002    US
Tronox LLC   2325 Hollins Ferry Rd    Baltimore    MD    21230    US Tronox LLC
  404 E Mallory Avenue    Memphis    TN    38109    US Tronox LLC   1025 Howard
Street    Greensboro    NC    27403    US Tronox LLC   145 Caldwell Drive   
Cincinnati    OH    45216    US Tronox LLC   2373 Lena Landegger Highway   
Perdue Hill    AL    36478    US Tronox LLC   1 Buckeye Road    Perry    FL   
32348    US

 

29



--------------------------------------------------------------------------------

Company

 

Address

  

City

  

State/Prov

  

Zip Code

  

Country

Tronox LLC   27270 US Highway 80 West    Demopolis    AL    36732    US Tronox
LLC   Highway 4, Near Rohwer    McGehee    AR    71654    US Tronox LLC   3131 E
First Street    Maryville    MO    64468    US Tronox LLC   2331 Carl Drive   
Asheboro    NC    27203    US Tronox LLC   Bldg 5, Unit 36 /1449 Middlesex St   
Lowell    MA    1851    US Tronox Pigments Ltd.   Vitalisstrasse 198-226   
Koeln       50827    DE Tronox Pigments Ltd.   Divisione Wood /Via Sprangaro 1
   Peseggia di Scorze       30030    IT Tronox Pigments Ltd.   Tyne & Wear,
Felling/Stonegate Lane    Gateshead       NE10 OJY    UK Tronox Pigments Ltd.  
56 Rue de L’Agriculture    Monbrison       42600    FR Tronox Pigments Ltd.  
Woodside Dunmow/Bishops Stortford    Hertfordshire       CM23 5RG    UK Tronox
Pigments Ltd.   Instrie Stelz,Kirchberg/Beschichtungspulver    Wil       9500   
CH Tronox Pigments Ltd.   Waldhaeuser Strasse 41    Aalen       73432    DE
Tronox Pigments Ltd.   Ul. Wolkowyska 32    Poznan       61-132    PL Tronox
Pigments Ltd.   Ctra.Gracia a Manresa KM 19.2    Rubi Barcelona       8191    ES
Tronox Pigments Ltd.   Usine de Genlis /Zi du Layer Voie Romaine    Genlis      
2111110    FR Tronox Pigments Ltd.   Strada Stalale 87 KM 16, 460 Stabilmento di
Calvano    Calvano       80023    IT Tronox Pigments Ltd.   Tweemonstraat 104   
Deurne       2100    BE Tronox Pigments Ltd.   Camino Romeral, S/N    Castellon
      12004    ES Tronox Pigments Ltd.   Estrade Nacional No 1   
Albergaria-A-Velha       3850    PT Tronox Pigments Ltd.   P O Box 5160   
Brendale    QLD    4500    AU Tronox Pigments Ltd.   9-15 Radford Road   
Reservoir    VIC    3073    AU Tronox Pigments Ltd.   Philip Highway   
Elizabeth    Adelaide    5112    AU Tronox Pigments Ltd.   25 King Edward Road
   Osborne Park    WA    6017    AU Tronox Pigments Ltd.   CNR Johnstone & South
Pine Road    Brendale    QLD    4500    AU Tronox Pigments Ltd.   35 Alfred Road
   Chipping Norton    NSW    2170    AU

 

30



--------------------------------------------------------------------------------

Company

  

Address

  

City

  

State/Prov

  

Zip
Code

  

Country

Tronox Pigments Ltd.    15-21 Nukuwatu Street    Lami          Fiji Tronox
Pigments Ltd.    Aircorps Road    Lae       411    PG Tronox Pigments Ltd.   
137 Diana Drive    Auckland       622    NZ Tronox Pigments Ltd.    25 Euston
Street    Rydalmere    NSW    2701    AU Tronox LLC    1404 Lowell Street   
Elyria    OH    44035    US Tronox LLC    4403 A Pasadena Freeway (Highway 225W)
   Pasadena    TX    77051    US Tronox LLC    3100 North 35th Street    Terra
Haute    IN    47803    US Tronox LLC    6595 South Main Street    Morrow    GA
   30260    US Tronox LLC    11700 S. Cottage Grove    Chicago    IL    60628   
US Tronox LLC    404 East Mallory Ave    Memphis    TN    38109    US Tronox LLC
   224 Catherine Street    Fort Erie    ON    L2A 5M9    Canada

All warehouse names and addresses on Schedule 2(c) are incorporated herein by
reference. No consignee holds inventory in excess of $10M of each Company.

 

31



--------------------------------------------------------------------------------

Schedule 2(e)

Owned Real Property

 

1. Oklahoma City Oklahoma, 3301 NW 150th Street, approximately 83 acre site used
for a Technical Centre and owned by Tronox LLC.*

 

2. Hamilton, Mississippi, 40401 Highway 45, also described as 40036 Tronox Road,
approximately 2754.09 acre site used for a Pigment Plant, owned by Tronox LLC.*

 

3. Hamilton, Mississippi, 40401 Highway 45, also described as 40036 Tronox Road,
approximately 47.91 acre site used for an Electrolytic Plant, owned by Tronox
LLC.*

 

4. Western Australia, Certificate of Title Volume 1643 Folio 532 in relation to
Melbourne Location 3750 (Original) dated
May, 18 1983.  

 

5. Western Australia, Certificate of Title Volume 1980 Folio 817 in relation to
portion of Melbourne Location 3906 (Original x 1, Duplicate x 1) dated
November 11, 1993.

 

6. Western Australia, Certificate of Title Volume 1845 Folio 479 in relation to
portion of Swan Location 1352 and being Lot M1261 the subject of Diagram 5326
(Original) dated October 13, 1989.

 

7. Western Australia, Certificate of Title Volume 1833 Folio 381 in relation to
portion of Melbourne Location 941 and being Lot 102 the subject of Diagram 75608
(Original) dated April 6, 1989.

 

8. Western Australia, Certificate of Title Volume 2170 Folio 746 in relation to
Dandaragan Lot 48 (Duplicate) dated November 23, 1999.  

 

9. Western Australia, Crown Grant (Certificate of Title) Volume 1894 Folio 902
in relation to Dandaragan Lot 36 (Original) dated April 30, 1991.

 

10. Western Australia, Crown Grant (Certificate of Title) Volume 1891 Folio 091
in relation to Dandaragan Lot 38 (Original) dated dated April 30, 1991.

 

11. Western Australia, Crown Grant (Certificate of Title) Volume 1891 Folio 077
in relation to Dandaragan Lot 44 (Original) dated May 7, 1991.

 

12. Western Australia, Crown Grant (Certificate of Title) Volume 1891 Folio 073
in relation to Dandaragan Lot 46 (Original) dated May 7, 1991.

 

13. Western Australia, Crown Grant (Certificate of Title) Volume 1891 Folio 072
in relation to Dandaragan Lot 50 (Original) dated April 30, 1991.

 

32



--------------------------------------------------------------------------------

14. Western Australia, Crown Grant (Certificate of Title) Volume 2079 Folio 841
in relation to Dandaragan Lot 58 (Original) dated April 4, 1997.

 

15. Western Australia, Certificate of TItle Volume 2151 Folio 260 in relation to
Cockburn Location 244, Lot 22 Mason Road.

 

* These locations to be covered by Mortgages pursuant to Section 5.14(a) of the
Credit Agreement.

Leased Real Property

 

Property Location

  

Lessee

  

Landlord

560 West Lake Mead Drive, Henderson, NV 89015    Tronox LLC    LE Petomane
XXVII, Inc.4 Lot 100 on Plan 22963 being the land compromised on Certificate of
Title Volume 2165 Folio 606    Yalgoo Minerals Pty Ltd and Tronox Western
Australia Pty Ltd    The State of Western Australia acting through the Minister
for Lands, a body corporate under the Land Administration Act 1997 care of
Department of Regional Development and Lands (“Western Australia”) Lot 101 on
Plan 22963 being the land compromised on Certificate of Title Volume 2165 Folio
607    Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty Ltd    Western
Australia Lot 11248 on Plan 189272, Chittering, Volume LR3121 Folio 696 dated
November 17, 2000    Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty
Ltd    Western Australia Part of Western Australia, Certificate of Title Volume
2151 Folio 260 in relation to Cockburn Location 244, Lot 22 Mason Road    Coogee
Chlor Alkali Pty Ltd    Tiwest Pty Ltd Part Level 2, 24 Outram Street, West
Perth, WA, 6005    Exxaro Australia Sands Pty Ltd (f/k/a Ticor Ltd)    Hossean
Pourzand and Jenny Maria Pourzand Special Lease 3116/10319 (Crown Lease No
152/1989) in relation to Dandaragan Lot 48    Yalgoo Minerals Pty Ltd and Tronox
Western Australia Pty Ltd    Western Australia

 

4 

Not individually but solely in its representative capacity as the trustee of the
Nevada Environmental Response Trust.

 

33



--------------------------------------------------------------------------------

Special Lease 3116/10385 (Crown Lease No 134/1990) in relation to Swan Location
11248    Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty Ltd    Western
Australia Crown Lease No 152/1989    Yalgoo Minerals Pty Ltd and Tronox Western
Australia Pty Ltd    Western Australia Lot 22 the subject of Diagram 88339, Part
Volume 2103 Folio 147    Electricity Generation Corporation, trading as Verve   
Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty Ltd Cockburn Sound
Location P13, Part Volume 2054 Folio 502    Tiwest Pty Ltd    Container Handlers
Pty Ltd Cockburn Sound Location P13 and P14, Part Volume 2054 Folio 502 and Part
Volume 1929 Folio 11    Tiwest Pty Ltd    Container Handlers Pty Ltd

1 Brodie Hall Drive

Technology Park

Bently, Western Australia 6102

   Tiwest Pty Ltd    Rednall Nominees Pty Ltd

Henderson Warehouse

Russell and Rockinghame Roads

Henderson, Western Australia 6166

   Tiwest Pty Ltd    ISPT Pty Ltd

Bunbury Warehouse

Birth 8 Inner Harbor

Leschenault Road

Bunbury, Western Australia 6983

   Tiwest Pty Ltd    Bunbury Port Authority

One Stamford Plaza

263 Tresser Blvd.

Stamford, CT 06901

USA

   Tronox LLC   

Four Stamford Plaza Owner LLC

c/o RFR Realty

263 Tresser Blvd.

Stamford, CT 06901

 

34



--------------------------------------------------------------------------------

TENEMENTS

G = General Purpose Lease

 

Tenement ID

  

Holders

  

Encumbrances

  

Location

Yalgoo Minerals Pty Ltd and Tronox Western Australia Pty Ltd

  

G 70/88

  

YALGOO MINERALS PTY LTD (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/89

  

YALGOO MINERALS PTY LTD (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/90

  

YALGOO MINERALS PTY LTD (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/165

  

YALGOO MINERALS PTY LTD (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/166

  

YALGOO MINERALS PTY LTD (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/167

  

YALGOO MINERALS PTY LTD (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

G 70/168

  

YALGOO MINERALS PTY LTD (48/96)

 

TRONOX WESTERN AUSTRALIA PTY LTD (48/96)

  

Mortgage 370376 (over Tronox shares) – mortgagees: Yalgoo Minerals Pty Ltd;
Tiwest Pty Ltd

 

Mortgage 370382 (over Yalgoo shares) – mortgagees: Tronox Western Australia Pty
Ltd; Tiwest Pty Ltd

  

Lot M1261

Brand Highway

Muchea WA 6501

Australia

 

35



--------------------------------------------------------------------------------

Schedule 3(a)

Patents owned by each Company or their subsidiaries

 

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 0989-B   US   08/452226   METHOD AND APPARATUS FOR ENHANCING
PRODUCTION OF TIO2   5/26/1995   5556600   9/17/1996   Issued   TRONOX LLC 940  
US   07/866705   DURABLE PIGMENT   4/10/1992   5203916   4/20/1993   Issued  
TRONOX LLC 955   US   08/905706   GRAFT POLYMERIZED METAL OXIDE COMPOSITIONS AND
METHODS   8/4/1997   5777001   7/7/1998   Issued   TRONOX LLC 964   US  
08/156743   TITANIUM DIOXIDE DISPERSIBILITY   11/24/1993   5332433   7/26/1994  
Issued   TRONOX LLC 985   CN   95190048.X   ZIRCONIUM SILICATE GRINDING MEDIUM  
1/24/1995   ZL95190048.X   1/9/1999   Issued   TRONOX LLC 989   AU   78955/94  
METHODS AND APPARATUS FOR ENHANCING PRODUCTION OF TiO2   11/22/1994   678301  
11/22/1994   Issued   TRONOX LLC 989   EP   94308631.4   METHODS AND APPARATUS
FOR ENHANCING PRODUCTION OF TiO2   11/23/1994   654446   3/24/1999   Issued  
TRONOX LLC 1026   US   08/540116   METHOD OF PREPARING Li1+xMn2-x04 FOR USE AS
SECONDARY BATTERY ELECTRODE   10/6/1995   5702679   12/30/1997   Issued  
TRONOX LLC 1041   AU   37269/97   METHOD AND APPARATUS FOR PRODUCING TITANIUM
DIOXIDE   7/24/1997   716808   6/22/2000   Issued   TRONOX LLC 1041   DE  
97934143-5   METHOD AND APPARATUS FOR PRODUCING TITANIUM DIOXIDE   7/24/1997  
852568   6/7/2000   Filed   TRONOX LLC 1041   EP   97934143.5   METHOD AND
APPARATUS FOR PRODUCING TITANIUM DIOXIDE   7/24/1997   852568   6/7/2000  
Issued   TRONOX LLC 1041   GB   9734143-5   METHOD AND APPARATUS FOR PRODUCING
TITANIUM DIOXIDE   7/24/1997   852568   6/7/2000   Filed   TRONOX LLC

 

36



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 1041   NL   9734143-5   METHOD AND APPARATUS FOR PRODUCING
TITANIUM DIOXIDE   7/24/1997   852568   6/7/2000   Filed   TRONOX LLC 1041   TW
  86110624   METHOD AND APPARATUS FOR PRODUCING TITANIUM DIOXIDE   7/25/1997  
NI-112040   2/18/2002   Issued   TRONOX LLC 1041   US   08/687280   METHOD AND
APPARATUS FOR PRODUCING TITANIUM DIOXIDE   7/25/1996   5840112   11/24/1998  
Issued   TRONOX LLC 1047   US   09/640598   METHODS OF EXTRACTING LIQUID
HYDROCARBON CONTAMINANTS FROM UNDERGROUND   8/17/2000   6413016   7/2/2002  
Issued   TRONOX LLC 1057   US   10/261617   REACTOR AND PROCESS FOR REDUCING
EMISSIONS OF CO AND NOx   9/30/2002   7175821   2/13/2007   Issued   TRONOX LLC
1060   AU   765967   METHOD OF PRODUCING HIGH DISCHARGE CAPACITY ELECTROLYTIC
MANGANESE DIOXIDE   12/20/1999   765967   1/21/2010   Issued   TRONOX LLC 1060  
BR   P9917004-3   METHOD OF PRODUCING HIGH DISCHARGE CAPACITY ELECTROLYTIC
MANGANESE DIOXIDE   12/20/1999       Filed   TRONOX LLC 1060   EP   99966482.4  
METHOD OF PRODUCING HIGH DISCHARGE CAPACITY ELECTROLYTIC MANGANESE DIOXIDE  
12/20/1999       Filed   TRONOX LLC 1060   GE   2001004437   METHOD OF PRODUCING
HIGH DISCHARGE CAPACITY ELECTROLYTIC MANGANESE DIOXIDE   12/20/1999   3412  
12/20/1999   Issued   TRONOX LLC 1060   JP   2000-589762   METHOD OF PRODUCING
HIGH DISCHARGE CAPACITY ELECTROLYTIC MANGANESE DIOXIDE   12/20/1999       Filed
  TRONOX LLC

 

37



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 1060   KR   10-2001-7007776   METHOD OF PRODUCING HIGH DISCHARGE
CAPACITY ELECTROLYTIC MANGANESE DIOXIDE   12/20/1999   610596   8/2/2006  
Issued   TRONOX LLC 1060   TW   88122117   METHOD OF PRODUCING HIGH DISCHARGE
CAPACITY ELECTROLYTIC MANGANESE DIOXIDE   12/16/1999   NI-153784   4/21/2002  
Issued   TRONOX LLC 1060   US   09/217168   METHOD OF PRODUCING HIGH DISCHARGE
CAPACITY ELECTROLYTIC MANGANESE DIOXIDE   12/21/1998   6214198   4/10/2001  
Issued   TRONOX LLC 1060   VE   2517-99   METHOD OF PRODUCING HIGH DISCHARGE
CAPACITY ELECTROLYTIC MANGANESE DIOXIDE   12/20/1999       Filed   TRONOX LLC
1060   ZA   2001/3667   METHOD OF PRODUCING HIGH DISCHARGE CAPACITY ELECTROLYTIC
MANGANESE DIOXIDE   12/20/1999   2001/3667   12/20/1999   Issued   TRONOX LLC
1062   AU   66088/00   PROCESSES AND APPARATUS FOR REACTING GASEOUS REACTANTS
CONTAINING SOLID PARTICLES   7/26/2000   756041   4/17/2003   Issued   TRONOX
LLC 1062   BE   953679.8   PROCESSES AND APPARATUS FOR REACTING GASEOUS
REACTANTS CONTAINING SOLID PARTICLES   7/26/2000   7/26/2000   7/26/2000  
Issued   TRONOX LLC 1062   CN   810857.9   PROCESSES AND APPARATUS FOR REACTING
GASEOUS REACTANTS CONTAINING SOLID PARTICLES   7/26/2000   810857.9   3/15/2006
  Issued   TRONOX LLC 1062   DE   953679.8   PROCESSES AND APPARATUS FOR
REACTING GASEOUS REACTANTS CONTAINING SOLID PARTICLES   7/26/2000   60045599-8  
2/2/2011   Issued   TRONOX LLC

 

38



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 1062   EP   953679.8   PROCESSES AND APPARATUS FOR REACTING
GASEOUS REACTANTS CONTAINING SOLID PARTICLES   7/26/2000       Filed  
TRONOX LLC 1062   GB   953679.8   PROCESSES AND APPARATUS FOR REACTING GASEOUS
REACTANTS CONTAINING SOLID PARTICLES   7/26/2000   1228002   2/2/2011   Issued  
TRONOX LLC 1062   MX   PA/a/2002/000904   PROCESSES AND APPARATUS FOR REACTING
GASEOUS REACTANTS CONTAINING SOLID PARTICLES   7/26/2000   251655   11/21/2007  
Issued   TRONOX LLC 1062   NL   953679.8   PROCESSES AND APPARATUS FOR REACTING
GASEOUS REACTANTS CONTAINING SOLID PARTICLES   7/26/2000   1228002   2/2/2011  
Issued   TRONOX LLC 1062   TW   89114920   PROCESSES AND APPARATUS FOR REACTING
GASEOUS REACTANTS CONTAINING SOLID PARTICLES   7/26/2000   NI156462   6/1/2002  
Issued   TRONOX LLC 1062   US   09/361003   PROCESSES AND APPARATUS FOR REACTING
GASEOUS REACTANTS CONTAINING SOLID PARTICLES   7/27/1999   6350427   2/26/2002  
Issued   TRONOX LLC 1062-B   US   09/822565   PROCESSES AND APPARATUS FOR
REACTING GASEOUS REACTANTS CONTAINING SOLID PARTICLES   3/30/2001   6835361  
12/28/2004   Issued   TRONOX LLC 1064   US   09/408043   ATHODE INTERCALATION
COMPOSITIONS PRODUCTION METHODS AND RECHARGEABLE LITHIUM BATTERIES CONTAININ  
9/29/1999   6248477   6/19/2001   Issued   TRONOX LLC 1067   AU   2001295046  
PROCESS FOR PRODUCING AND COOLING TITANIUM DIOXIDE   9/17/2001   2001295046  
2/24/2006   Issued   TRONOX LLC 1067   BE   1975754.1   PROCESS FOR PRODUCING
AND COOLING TITANIUM DIOXIDE   9/17/2001   1326804   1/19/2011   Issued   TRONOX
LLC

 

39



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 1067   CN   18157734   PROCESS FOR PRODUCING AND COOLING TITANIUM
DIOXIDE   9/17/2001   ZL01815773.4   4/20/2005   Issued   TRONOX LLC 1067   DE  
1975754.1   PROCESS FOR PRODUCING AND COOLING TITANIUM DIOXIDE   9/17/2001  
60143902-3   1/19/2011   Issued   TRONOX LLC 1067   EP   1975754.1   PROCESS FOR
PRODUCING AND COOLING TITANIUM DIOXIDE   9/17/2001       Filed   TRONOX LLC 1067
  GB   1975754.1   PROCESS FOR PRODUCING AND COOLING TITANIUM DIOXIDE  
9/17/2001   1326804   1/19/2011   Issued   TRONOX LLC 1067   NL   1975754.1  
PROCESS FOR PRODUCING AND COOLING TITANIUM DIOXIDE   9/27/2001   1326804  
1/19/2011   Issued   TRONOX LLC 1067   TW   90122995   PROCESS FOR PRODUCING AND
COOLING TITANIUM DIOXIDE   9/19/2001   NI203768   6/21/2004   Issued   TRONOX
LLC 1067   US   09/664334   PROCESS FOR PRODUCING AND COOLING TITANIUM DIOXIDE  
9/18/2000   6419893   7/16/2002   Issued   TRONOX LLC 1069   US   09/519538  
PROCESS FOR REMOVING DISSOLVED URANIUM FROM WATER   3/6/2000   6419832  
7/16/2002   Issued   TRONOX LLC 1076   US   09/774441   STABILIZED SPINEL
BATTERY CATHODE MATERIAL   1/31/2001   6558844   5/6/2003   Issued   TRONOX LLC
1081   AU   2003297555   DENSIFICATION OF AERATED POWDERS USING POSITIVE
PRESSURE   11/21/2003   2003297555   9/16/2010   Issued   TRONOX LLC 1081 Div  
AU   2010201780  

DENSIFICATION OF AERATED

POWDERS USING POSITIVE

PRESSURE

  5/5/2010       Issued   TRONOX LLC 1081   CN   200380105826.4   DENSIFICATION
OF AERATED POWDERS USING POSITIVE PRESSURE   11/21/2003   200380105826.4  
9/12/2007   Issued   TRONOX LLC 1081   EP   3814633.8   DENSIFICATION OF AERATED
POWDERS USING POSITIVE PRESSURE   11/21/2003       Filed   TRONOX LLC

 

40



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 1081   PC   PCT/US03/037448   DENSIFICATION OF AERATED POWDERS
USING POSITIVE PRESSURE   11/21/2003       Filed   TRONOX LLC 1081   TW  
92132931   DENSIFICATION OF AERATED POWDERS USING POSITIVE PRESSURE   11/24/2003
  I271356   1/21/2007   Issued   TRONOX LLC 1082   AU   2004215401   IMPROVED
PROCESS FOR MAKING TITANIUM DIOXIDE   2/23/2004   2004215401   4/8/2010   Issued
  TRONOX LLC 1082   CN   200480003812.6.5   IMPROVED PROCESS FOR MAKING TITANIUM
DIOXIDE   2/23/2004   200480003812-6   5/28/2008   Issued   TRONOX LLC 1082   EP
  4713732.8   IMPROVED PROCESS FOR MAKING TITANIUM DIOXIDE   2/23/2004      
Filed   TRONOX LLC 1082-A   EP   10013090.5   IMPROVED PROCESS FOR MAKING
TITANIUM DIOXIDE   2/23/2004       Filed   TRONOX LLC 1082-B   EP   10013091.3  
IMPROVED PROCESS FOR MAKING TITANIUM DIOXIDE   2/23/2004       Filed   TRONOX
LLC 1082   TW   93103923   IMPROVED PROCESS FOR MAKING TITANIUM DIOXIDE  
2/18/2004   NI255295   5/21/2006   Issued   TRONOX LLC 1082   US   10/374266  
IMPROVED PROCESS FOR MAKING TITANIUM DIOXIDE   2/25/2003   7182931   2/27/2007  
Issued   TRONOX LLC 1088   AU   2003294476   CIRCUMFERENTIAL AIR KNIFE AND
APPLICATIONS   11/21/2003   2003294476   1/8/2009   Filed   TRONOX LLC 1088   BE
  3789961.4   CIRCUMFERENTIAL AIR KNIFE AND APPLICATIONS   11/21/2003   1569736
  2/9/2011   Filed   TRONOX LLC 1088   CN   200380105444-1   CIRCUMFERENTIAL AIR
KNIFE AND APPLICATIONS   11/21/2003   200380105444-1   11/21/2003   Issued  
TRONOX LLC 1088   DE   3789961.4   CIRCUMFERENTIAL AIR KNIFE AND APPLICATIONS  
11/21/2003   60336007-6   2/9/2011   Issued   TRONOX LLC 1088   EP   3789961.4  
CIRCUMFERENTIAL AIR KNIFE AND APPLICATIONS   11/21/2003   1569736   2/9/2011  
Issued   TRONOX LLC 1088   GB   3789961.4   CIRCUMFERENTIAL AIR KNIFE AND
APPLICATIONS   11/21/2003   1569736   2/9/2011   Issued   TRONOX LLC 1088   NL  
3789961.4   CIRCUMFERENTIAL AIR KNIFE AND APPLICATIONS   11/21/2003   1569736  
2/9/2011   Issued   TRONOX LLC 1088   TW   92132910   CIRCUMFERENTIAL AIR KNIFE
AND APPLICATIONS   11/24/2003   I268803   12/21/2006   Issued   TRONOX LLC 1088
  US   10/318796   CIRCUMFERENTIAL AIR KNIFE AND APPLICATIONS   12/13/2002  
6752858   6/22/2004   Issued   TRONOX LLC

 

41



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 1089   CN   200380110124-5   PRODUCTION OF SLURRY PRODUCT FROM
MICRONIZER TAILS   11/21/2003   200380110124-5   8/13/2008   Filed   TRONOX LLC
1089   US   10/400376   PRODUCTION OF SLURRY PRODUCT FROM MICRONIZER TAILS  
3/27/2003   6699317   3/2/2004   Issued   TRONOX LLC 1090   AU   2005236428  
LIQUID FUEL INJECTION   3/23/2005   2005236428   10/21/2010   Issued   TRONOX
LLC 1090   CN   200580012219-2   LIQUID FUEL INJECTION   3/23/2005  
200580012219-2   12/2/2009   Issued   TRONOX LLC 1090   DE   05731479-1   LIQUID
FUEL INJECTION   3/23/2005   1733170   6/18/2008   Issued   TRONOX LLC 1090   EP
  5731479.1   LIQUID FUEL INJECTION   3/23/2005   1733170   6/18/2008   Issued  
TRONOX LLC 1090   GB   05731479-1   LIQUID FUEL INJECTION   3/23/2005   1733170
  6/18/2008   Issued   TRONOX LLC 1090   NL   05731479-1   LIQUID FUEL INJECTION
  3/23/2005   1733170   6/18/2008   Issued   TRONOX LLC 1090   TW   94109849  
LIQUID FUEL INJECTION   3/29/2005       Filed   TRONOX LLC 1090   US   10/821641
  LIQUID FUEL INJECTION   4/9/2004   7150416   12/19/2006   Issued   TRONOX LLC
1094   US   10/666625   FLUID BARRIERS   9/18/2003   6851896   2/8/2005   Issued
  TRONOX LLC 1095   AU   2008246295   INJECTOR ASSEMBLY   3/20/2008       Filed
  TRONOX LLC 1095   CN   200880014665-0   INJECTOR ASSEMBLY   3/20/2008      
Filed   TRONOX LLC 1095   EP   8727020.3   INJECTOR ASSEMBLY   3/20/2008      
Filed   TRONOX LLC 1095   JP   2010-506190   INJECTOR ASSEMBLY   3/20/2008      
Filed   TRONOX LLC 1095   MY   PI20094596   INJECTOR ASSEMBLY   3/20/2008      
Filed   TRONOX LLC 1095   SG   200906878-4   INJECTOR ASSEMBLY   3/20/2008      
Filed   TRONOX LLC 1095   TW   97112890   INJECTOR ASSEMBLY   4/9/2008      
Filed   TRONOX LLC 1095   US   11/799875   INJECTOR ASSEMBLY   3/20/2008      
Filed   TRONOX LLC 1097   AU   2004280455   CHANGING FLUID FLOW DIRECTION  
8/30/2004       Filed   TRONOX LLC 1097   CN   200480027695-7   CHANGING FLUID
FLOW DIRECTION   8/30/2004   200480027695-7   6/10/2009   Issued   TRONOX LLC
1097   DE   4782590.6   CHANGING FLUID FLOW DIRECTION   8/30/2004  
602004014515-7   6/18/2008   Issued   TRONOX LLC 1097   EP   4782590.6  
CHANGING FLUID FLOW DIRECTION   8/30/2004   1668258   6/18/2008   Issued  
TRONOX LLC 1097   GB   4782590.6   CHANGING FLUID FLOW DIRECTION   8/30/2004  
1668258   6/18/2008   Issued   TRONOX LLC 1097   NL   4782590.6   CHANGING FLUID
FLOW DIRECTION   8/30/2004   1668258   6/18/2008   Issued   TRONOX LLC 1097   RU
  2006113368   CHANGING FLUID FLOW DIRECTION   8/30/2004       Filed   TRONOX
LLC

 

42



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 1097   TW   93127048   CHANGING FLUID FLOW DIRECTION   9/7/2004  
    Filed   TRONOX LLC 1097   US   10/670981   CHANGING FLUID FLOW DIRECTION  
9/25/2003       Filed   TRONOX LLC 1098   US   10/789212   GAS SEPARATION
APPARATUS AND METHODS   2/27/2004   7115157   10/3/2006   Issued   TRONOX LLC
2002   AU   2004242111   METHOD FOR THE ANALYSIS OF GAS PRODUCED BY A TITANIUM
TETRACHLORIDE FLUIDIZED BED REACTOR   5/12/2004   2004242111   1/7/2010   Issued
  TRONOX LLC 2002   CN   200480013506-0   METHOD FOR THE ANALYSIS OF GAS
PRODUCED BY A TITANIUM TETRACHLORIDE FLUIDIZED BED REACTOR   5/12/2004  
200480013506-0   2/13/2008   Filed   TRONOX LLC 2002   DE   04752003-6   METHOD
FOR THE ANALYSIS OF GAS PRODUCED BY A TITANIUM TETRACHLORIDE FLUIDIZED BED
REACTOR   5/12/2004   602004004651-5   2/7/2007   Filed   TRONOX LLC 2002   EP  
4752003.6   METHOD FOR THE ANALYSIS OF GAS PRODUCED BY A TITANIUM TETRACHLORIDE
FLUIDIZED BED REACTOR   5/12/2004   1625351   2/7/2007   Issued   TRONOX LLC
2002   FR   04752003-6   METHOD FOR THE ANALYSIS OF GAS PRODUCED BY A TITANIUM
TETRACHLORIDE FLUIDIZED BED REACTOR   5/12/2004   1625351   2/7/2007   Filed  
TRONOX LLC 2002   GB   04752003-6   METHOD FOR THE ANALYSIS OF GAS PRODUCED BY A
TITANIUM TETRACHLORIDE FLUIDIZED BED REACTOR   5/12/2004   1625351   2/7/2007  
Filed   TRONOX LLC 2002   NL   04752003-6   METHOD FOR THE ANALYSIS OF GAS
PRODUCED BY A TITANIUM TETRACHLORIDE FLUIDIZED BED REACTOR   5/12/2004   1625351
  2/7/2007   Filed   TRONOX LLC 2002   TW   93111367   METHOD FOR THE ANALYSIS
OF GAS PRODUCED BY A TITANIUM TETRACHLORIDE FLUIDIZED BED REACTOR   4/23/2004  
NI241403   10/11/2005   Issued   TRONOX LLC

 

43



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing Date   Patent Number   Issue Date   Case
Status   Owner 2002   US   10/440702   METHOD FOR THE ANALYSIS OF GAS PRODUCED
BY A TITANIUM TETRACHLORIDE FLUIDIZED BED REACTOR   5/19/2003   7183114  
2/27/2007   Issued   TRONOX LLC 2003   US   10/743077   HIGH VOLTAGE LAMINAR
CATHODE MATERIALS FOR LITHIUM RECHARGEABLE BATTERIES   12/23/2003   7238450  
7/3/2007   Issued   TRONOX LLC 2007   AU   2004280456   LINER WEAR DETECTION  
8/31/2004   2004280456   7/9/2010   Issued   TRONOX LLC 2007   CN  
200480027247-7   LINER WEAR DETECTION   8/31/2004   200480027247   5/14/2008  
Issued   TRONOX LLC 2007   DE   4782636.7   LINER WEAR DETECTION   8/31/2004  
602004014396-0   6/11/2008   Issued   TRONOX LLC 2007   EP   4782636.7   LINER
WEAR DETECTION   8/31/2004   1676073   6/11/2008   Filed   TRONOX LLC 2007   GB
  4782636.7   LINER WEAR DETECTION   8/31/2004   1676073   6/11/2008   Issued  
TRONOX LLC 2007   NL   4782636.7   LINER WEAR DETECTION   8/31/2004   1676073  
6/11/2008   Issued   TRONOX LLC 2007   TW   93127046   LINER WEAR DETECTION  
9/7/2004       Filed   TRONOX LLC 2007   US   10/670586   LINER WEAR DETECTION  
9/25/2003   6962434   11/8/2005   Issued   TRONOX LLC 2010   AU   2004280457  
PIPING ELBOW LINERS   8/31/2004   2004280457   7/9/2010   Issued   TRONOX LLC
2010   CN   200480027921-1   PIPING ELBOW LINERS   8/31/2004   200480027921-1  
5/7/2008   Issued   TRONOX LLC 2010   EP   4782688.8   PIPING ELBOW LINERS  
8/31/2004       Filed   TRONOX LLC 2010   TW   93127044   PIPING ELBOW LINERS  
9/7/2004   NI-1328662   8/11/2010   Issued   TRONOX LLC 2010   US   10/670653  
PIPING ELBOW LINERS   9/25/2003   6994117   2/7/2006   Issued   TRONOX LLC 2021
  AU   2005245362   SCOUR MEDIA FOR TITANIUM DIOXIDE PRODUCTION   4/29/2005    
  Filed   TRONOX LLC 2021   CN   200580014014-8   SCOUR MEDIA FOR TITANIUM
DIOXIDE PRODUCTION   4/29/2005   200580014014-8   9/2/2009   Issued   TRONOX LLC
2021   EP   5779225.1   SCOUR MEDIA FOR TITANIUM DIOXIDE PRODUCTION   4/29/2005
      Filed   TRONOX LLC 2021   TW   94114322   SCOUR MEDIA FOR TITANIUM DIOXIDE
PRODUCTION   5/3/2005       Filed   TRONOX LLC 2022   AU   2004324174   IMPROVED
METHOD AND APPARATUS FOR CONCENTRATING A SLURRY   10/15/2004   2004324174  
7/9/2010   Issued   TRONOX LLC 2022   CN   200480044605-5   IMPROVED METHOD AND
APPARATUS FOR CONCENTRATING A SLURRY   10/15/2004       Filed   TRONOX LLC

 

44



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing Date   Patent
Number   Issue Date   Case
Status   Owner 2022   EP   4795306.2   IMPROVED METHOD AND APPARATUS FOR
CONCENTRATING A SLURRY   10/15/2004       Filed   TRONOX LLC 2022   US  
10/590090   IMPROVED METHOD AND APPARATUS FOR CONCENTRATING A SLURRY  
10/15/2004   7285225   10/23/2007   Issued   TRONOX LLC 2043   AU   2005332085  
FLUID MIXING APPARATUS AND METHOD   5/20/2005       Filed   TRONOX LLC 2043   CN
  200580049785-0   FLUID MIXING APPARATUS AND METHOD   5/20/2005       Filed  
TRONOX LLC 2043   EP   5783931.8   FLUID MIXING APPARATUS AND METHOD   5/20/2005
      Filed   TRONOX LLC 2043   US   11/915010   FLUID MIXING APPARATUS AND
METHOD   5/20/2005       Filed   TRONOX LLC 2046   US   11/126941   PERCHLORATE
REMOVAL FROM SODIUM CHLORATE PROCESS (Electrolytic/Hamilton)   5/11/2005  
7250144   7/31/2007   Issued   TRONOX LLC 2048   AU   2006241051   PRODUCTION OF
TIITANIUM TETRACHLORIDE USING A FLUIDIZED BEST REACTOR   4/26/2006       Filed  
TRONOX
WORLDWIDE
LLC 2059   AU   2005336980   METHODS OF CONTROLLING THE PARTICLE SIZE OF
TITANIUM DIOXIDE PRODUCED BY THE CHLORIDE PROCESS   9/16/2005   2005336980  
6/2/2011   Issued   TRONOX LLC 2059   CN   200580052053-7   METHODS OF
CONTROLLING THE PARTICLE SIZE OF TITANIUM DIOXIDE PRODUCED BY THE CHLORIDE
PROCESS   9/16/2005       Filed   TRONOX LLC 2059   BE   5796757.2   METHODS OF
CONTROLLING THE PARTICLE SIZE OF TITANIUM DIOXIDE PRODUCED BY THE CHLORIDE
PROCESS   9/16/2005   1943190   11/9/2010   Issued   TRONOX LLC

 

45



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing Date   Patent Number   Issue Date   Case
Status   Owner 2059   DE   5796757.2   METHODS OF CONTROLLING THE PARTICLE SIZE
OF TITANIUM DIOXIDE PRODUCED BY THE CHLORIDE PROCESS   9/16/2005  
602005024723-8   11/9/2010   Issued   TRONOX LLC 2059   EP   5796757.2   METHODS
OF CONTROLLING THE PARTICLE SIZE OF TITANIUM DIOXIDE PRODUCED BY THE CHLORIDE
PROCESS   9/16/2005   1943190   11/9/2010   Issued   TRONOX LLC 2059   HK  
91202838.3   METHODS OF CONTROLLING THE PARTICLE SIZE OF TITANIUM DIOXIDE
PRODUCED BY THE CHLORIDE PROCESS   9/16/2005       Filed   TRONOX LLC 2059   JP
  2008-531067   METHODS OF CONTROLLING THE PARTICLE SIZE OF TITANIUM DIOXIDE
PRODUCED BY THE CHLORIDE PROCESS   9/16/2005       Filed   TRONOX LLC 2059   NL
  5796757.2   METHODS OF CONTROLLING THE PARTICLE SIZE OF TITANIUM DIOXIDE
PRODUCED BY THE CHLORIDE PROCESS   9/16/2005   1943190   11/9/2010   Issued  
TRONOX LLC 2059   US   12/067091   METHODS OF CONTROLLING THE PARTICLE SIZE OF
TITANIUM DIOXIDE PRODUCED BY THE CHLORIDE PROCESS   3/17/2008   7854917  
12/21/2010   Issued   TRONOX LLC 2075   AU   2007243591   IMPROVED HANDLING OF
WASTE SOLIDS FROM THE CHLORINATION OF TITANIUM-BEARING ORES   4/4/2007      
Filed   TRONOX LLC 2075   BE   7754900.4   IMPROVED HANDLING OF WASTE SOLIDS
FROM THE CHLORINATION OF TITANIUM-BEARING ORES   4/26/2007   2010684   9/28/2011
  Issued   TRONOX LLC

 

46



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 2075   CN   2009-80015020.4   IMPROVED HANDLING OF WASTE SOLIDS
FROM THE CHLORINATION OF TITANIUM-BEARING ORES   4/26/2006       Filed  
TRONOX LLC 2075   DE   7754900.4   IMPROVED HANDLING OF WASTE SOLIDS FROM THE
CHLORINATION OF TITANIUM-BEARING ORES   4/26/2007   602007017534   9/28/2011  
Issued   TRONOX LLC 2075   EP   7754900.4   IMPROVED HANDLING OF WASTE SOLIDS
FROM THE CHLORINATION OF TITANIUM-BEARING ORES   4/26/2007   2010684   9/28/2011
  Issued   TRONOX LLC 2075   NL   7754900.4   IMPROVED HANDLING OF WASTE SOLIDS
FROM THE CHLORINATION OF TITANIUM-BEARING ORES   4/26/2007   2010684   9/28/2011
  Issued   TRONOX LLC 2075   HK   9106112.1   IMPROVED HANDLING OF WASTE SOLIDS
FROM THE CHLORINATION OF TITANIUM-BEARING ORES   4/4/2007       Filed   TRONOX
LLC 2075   JP   2009-507695   IMPROVED HANDLING OF WASTE SOLIDS FROM THE
CHLORINATION OF TITANIUM-BEARING ORES   4/4/2007       Filed   TRONOX LLC 2075  
PC   PCT/US07/008461   IMPROVED HANDLING OF WASTE SOLIDS FROM THE CHLORINATION
OF TITANIUM-BEARING ORES   4/4/2007       Filed   TRONOX LLC 2075   GB  
7754900.4   IMPROVED HANDLING OF WASTE SOLIDS FROM THE CHLORINATION OF
TITANIUM-BEARING ORES   4/26/2007   2010684   9/28/2011   Issued   TRONOX LLC
2075   TW   96110816   IMPROVED HANDLING OF WASTE SOLIDS FROM THE CHLORINATION
OF TITANIUM-BEARING ORES   3/28/2007       Filed   TRONOX LLC

 

47



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 2075   US   11/412816   IMPROVED HANDLING OF WASTE SOLIDS FROM
THE CHLORINATION OF TITANIUM-BEARING ORES   4/27/2006       Filed   TRONOX LLC
2089   AU   2006295235   SCOUR MEDIUM FOR TITANIUM DIOXIDE PRODUCTION  
8/25/2006       Filed   TRONOX LLC 2089   CN   200680034316-6   SCOUR MEDIUM FOR
TITANIUM DIOXIDE PRODUCTION   8/25/2006       Filed   TRONOX LLC 2089   DE  
06802364-7   SCOUR MEDIUM FOR TITANIUM DIOXIDE PRODUCTION   8/25/2006   190743  
4/8/2009   Issued   TRONOX LLC 2089   EP   6802364.7   SCOUR MEDIUM FOR TITANIUM
DIOXIDE PRODUCTION   8/25/2006   194073   4/8/2009   Filed   TRONOX LLC 2089  
FR   06802364-7   SCOUR MEDIUM FOR TITANIUM DIOXIDE PRODUCTION   8/25/2006  
190743   4/8/2009   Issued   TRONOX LLC 2089   GB   06802364-7   SCOUR MEDIUM
FOR TITANIUM DIOXIDE PRODUCTION   8/25/2006   190743   4/8/2009   Issued  
TRONOX LLC 2089   HK   914583.6   SCOUR MEDIUM FOR TITANIUM DIOXIDE PRODUCTION  
8/25/2006       Filed   TRONOX LLC 2089   JP   2008-5322238   SCOUR MEDIUM FOR
TITANIUM DIOXIDE PRODUCTION   8/5/2006       Filed   TRONOX LLC 2089   NL  
06802364-7   SCOUR MEDIUM FOR TITANIUM DIOXIDE PRODUCTION   8/25/2006   190743  
4/8/2009   Issued   TRONOX LLC 2089   PC   PCT/US06/033319   SCOUR MEDIUM FOR
TITANIUM DIOXIDE PRODUCTION   8/25/2006       Filed   TRONOX LLC 2089   TW  
95131903   SCOUR MEDIUM FOR TITANIUM DIOXIDE PRODUCTION   8/30/2006       Filed
  TRONOX LLC

 

48



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 2089   US   11/234996   SCOUR MEDIUM FOR TITANIUM DIOXIDE
PRODUCTION   9/26/2005       Filed   TRONOX LLC 2095   AU   2006351884   AN
IMPROVED JET FOR USE IN A JET MILL MICRONIZER   12/14/2006       Filed   TRONOX
LLC 2095   CN   200680056641-2   AN IMPROVED JET FOR USE IN A JET MILL
MICRONIZER   12/14/2006       Filed   TRONOX LLC 2095   EP   6845418   AN
IMPROVED JET FOR USE IN A JET MILL MICRONIZER   12/14/2006       Filed   TRONOX
LLC 2095   JP   2009-541277   AN IMPROVED JET FOR USE IN A JET MILL MICRONIZER  
12/14/2006       Filed   TRONOX LLC 2095   MY   PI20092366   AN IMPROVED JET FOR
USE IN A JET MILL MICRONIZER   12/14/2006       Filed   TRONOX LLC 2095   PC  
PCT/US06/047707   AN IMPROVED JET FOR USE IN A JET MILL MICRONIZER   12/14/2006
      Filed   TRONOX LLC 2095   SG   200903961-1   AN IMPROVED JET FOR USE IN A
JET MILL MICRONIZER   12/14/2006       Filed   TRONOX LLC 2095   TW   96145433  
AN IMPROVED JET FOR USE IN A JET MILL MICRONIZER   11/29/2007       Filed  
TRONOX LLC 2095   US   12/518867   AN IMPROVED JET FOR USE IN A JET MILL
MICRONIZER   6/11/2009       Filed   TRONOX LLC 2099   AU   2007277440  
IMPROVED PROCESS FOR MANUFACTURING TITANIUM DIOXIDE PIGMENTS   6/28/2007  
2007277440   8/25/2011   Issued   TRONOX LLC 2099   BE   7796548.1  

IMPROVED PROCESS FOR

MANUFACTURING TITANIUM

DIOXIDE PIGMENTS

  6/28/2007   2052036   4/13/2011   Issued   TRONOX LLC 2099   CN  
200780031490.X   IMPROVED PROCESS FOR MANUFACTURING TITANIUM DIOXIDE PIGMENTS  
6/28/2007       Filed   TRONOX LLC 2099   DE   7796548.1  

IMPROVED PROCESS FOR

MANUFACTURING TITANIUM

DIOXIDE PIGMENTS

  6/28/2007   20110622   4/13/2011   Issued   TRONOX LLC 2099   EP   7796548.1  
IMPROVED PROCESS FOR MANUFACTURING TITANIUM DIOXIDE PIGMENTS   6/28/2007      
Filed   TRONOX LLC 2099   GB   7796548.1  

IMPROVED PROCESS FOR

MANUFACTURING TITANIUM

DIOXIDE PIGMENTS

  6/28/2007   2052036   4/13/2011   Issued   TRONOX LLC

 

49



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 2099   NL   7796548.1  

IMPROVED PROCESS FOR

MANUFACTURING TITANIUM

DIOXIDE PIGMENTS

  6/28/2007   2052036   4/13/2011   Issued   TRONOX LLC 2099   JP   2009-521749
  IMPROVED PROCESS FOR MANUFACTURING TITANIUM DIOXIDE PIGMENTS   6/28/2007      
Filed   TRONOX LLC 2099   PC   PCT/US07/15041   IMPROVED PROCESS FOR
MANUFACTURING TITANIUM DIOXIDE PIGMENTS   6/28/2007       Filed   TRONOX LLC
2099   SG   200900526-5   IMPROVED PROCESS FOR MANUFACTURING TITANIUM DIOXIDE
PIGMENTS   6/28/2007   149558   11/15/2011   Issued   TRONOX LLC 2099   TW  
96124907   IMPROVED PROCESS FOR MANUFACTURING TITANIUM DIOXIDE PIGMENTS  
7/9/2007       Filed   TRONOX LLC 2106   TW   96130745   IMPROVED PROCESS FOR
MANUFACTURE OF ORGANOSILICON COMPOUND-TREATED PIGMENTS   8/20/2007       Filed  
TRONOX LLC 2106   US   11/516157  

IMPROVED PROCESS FOR

MANUFACTURE OF

ORGANOSILICON COMPOUNDTREATED

PIGMENTS

  9/6/2006   7250080   7/31/2007   Issued   TRONOX LLC 2110   AU   2007320043  
SURFACE TREATED PIGMENT   10/18/2007       Filed   TRONOX LLC 2110   CN  
200780042056-1   SURFACE TREATED PIGMENT   10/18/2007       Filed   TRONOX LLC
2110   EP   7839675.1   SURFACE TREATED PIGMENT   10/18/2007       Filed  
TRONOX LLC 2110   BE   7839675.1   SURFACE TREATED PIGMENT   10/18/2007  
2092024   5/25/2011   Issued   TRONOX LLC 2110   DE   7839675.1   SURFACE
TREATED PIGMENT   10/18/2007   602007014893.6   5/25/2011   Issued   TRONOX LLC
2110   GB   7839675.1   SURFACE TREATED PIGMENT   10/18/2007   2092024  
5/25/2011   Issued   TRONOX LLC 2110   NL   7839675.1   SURFACE TREATED PIGMENT
  10/18/2007   2092024   5/25/2011   Issued   TRONOX LLC 2110   IT   7839675.1  
SURFACE TREATED PIGMENT   10/18/2007   2092024   5/25/2011   Issued   TRONOX LLC
2110   FI   7839675.1   SURFACE TREATED PIGMENT   10/18/2007   2092024  
5/25/2011   Issued   TRONOX LLC 2110   ES   7839675.1   SURFACE TREATED PIGMENT
  10/18/2007   2092024   5/25/2011   Issued   TRONOX LLC 2110   JP   2009-536233
  SURFACE TREATED PIGMENT   10/18/2007       Filed   TRONOX LLC 2110   MY   PI
20091918   SURFACE TREATED PIGMENT   10/18/2007       Filed   TRONOX LLC 2110  
PC   PCT/US2007/22255   SURFACE TREATED PIGMENT   10/18/2007       Filed  
TRONOX LLC

 

50



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 2110   SG   200903240-0   SURFACE TREATED PIGMENT   10/18/2007  
    Filed   TRONOX LLC 2110   TW   96141482   SURFACE TREATED PIGMENT  
11/2/2007       Filed   TRONOX LLC 2110   US   11/598309   SURFACE TREATED
PIGMENT   11/13/2006   7935753   5/3/2011   Issued   TRONOX LLC 2112   AU  
2007297813   PROCESS FOR MAKING PIGMENTARY TITANIUM DIOXIDE   8/20/2007      
Filed   TRONOX LLC 2112   CN   200780034626-2   PROCESS FOR MAKING PIGMENTARY
TITANIUM DIOXIDE   8/20/2007       Filed   TRONOX LLC 2112   EP   7837049.1  
PROCESS FOR MAKING PIGMENTARY TITANIUM DIOXIDE   8/20/2007       Filed   TRONOX
LLC 2112   JP   2009-528229   PROCESS FOR MAKING PIGMENTARY TITANIUM DIOXIDE  
8/20/2007       Filed   TRONOX LLC 2112   PC   PCT/US07/18369   PROCESS FOR
MAKING PIGMENTARY TITANIUM DIOXIDE   8/20/2007       Filed   TRONOX LLC 2112  
SG   200901781-5   PROCESS FOR MAKING PIGMENTARY TITANIUM DIOXIDE   8/20/2007  
    Filed   TRONOX LLC 2112   TW   96130890   PROCESS FOR MAKING PIGMENTARY
TITANIUM DIOXIDE   8/21/2007       Filed   TRONOX LLC 2112   US   11/522702  
PROCESS FOR MAKING PIGMENTARY TITANIUM DIOXIDE   9/18/2006       Filed   TRONOX
LLC 2113   AU   2007322294   PROCESS FOR MANUFACTURING ZIRCONIA-TREATED TITANIUM
DIOXIDE PIGMENTS   10/15/2007       Filed   TRONOX LLC 2113   BE   7839595.1  

PROCESS FOR MANUFACTURING

ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS

  10/15/2007   2094791   1/19/2011   Issued   TRONOX LLC

 

51



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 2113   CN   200780042447-3   PROCESS FOR MANUFACTURING
ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS   10/15/2007       Filed   TRONOX LLC
2113   DE   7839595.1  

PROCESS FOR MANUFACTURING

ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS

  10/15/2007   602007012143-4   1/19/2011   Issued   TRONOX LLC 2113   EP  
7839595.1   PROCESS FOR MANUFACTURING ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS
  10/15/2007       Filed   TRONOX LLC 2113   ES   7839595.1  

PROCESS FOR MANUFACTURING

ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS

  10/15/2007   2094791   1/19/2011   Issued   TRONOX LLC 2113   FI   7839595.1  

PROCESS FOR MANUFACTURING

ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS

  10/15/2007   2094791   1/19/2011   Issued   TRONOX LLC 2113   GB   7839595.1  

PROCESS FOR MANUFACTURING

ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS

  10/15/2007   2094791   1/19/2011   Issued   TRONOX LLC 2113   IT   7839595.1  

PROCESS FOR MANUFACTURING

ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS

  10/15/2007   2094791   1/19/2011   Issued   TRONOX LLC 2113   JP   2009-537146
  PROCESS FOR MANUFACTURING ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS  
10/15/2007       Filed   TRONOX LLC

 

52



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 2113   MY   PI20092000   PROCESS FOR MANUFACTURING
ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS   10/15/2007       Filed   TRONOX LLC
2113   NL   7839595.1  

PROCESS FOR MANUFACTURING

ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS

  10/15/2007   2094791   1/19/2011   Issued   TRONOX LLC 2113   PC  
PCT/US07/22059   PROCESS FOR MANUFACTURING ZIRCONIA-TREATED TITANIUM DIOXIDE
PIGMENTS   11/16/2006       Filed   TRONOX LLC 2113   SG   200903242-6   PROCESS
FOR MANUFACTURING ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS   10/15/2007      
Filed   TRONOX LLC 2113   TW   96141871   PROCESS FOR MANUFACTURING
ZIRCONIA-TREATED TITANIUM DIOXIDE PIGMENTS   11/6/2007       Filed   TRONOX LLC
2113   US   11/600643   PROCESS FOR MANUFACTURING ZIRCONIA-TREATED TITANIUM
DIOXIDE PIGMENTS   11/16/2006   7238231   7/3/2007   Issued   TRONOX LLC 2118  
AU   2008248294   IMPROVED PROCESS FOR MANUFACTURING CO-PRECIPITATED MIXED
OXIDE-TREATED TITANIUM DIOXIDE PIGMENTS   4/25/2008       Filed   TRONOX LLC
2118   CN   200880014618.6   IMPROVED PROCESS FOR MANUFACTURING CO-PRECIPITATED
MIXED OXIDE-TREATED TITANIUM DIOXIDE PIGMENTS   4/25/2008       Filed   TRONOX
LLC

 

53



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 2118   EP   8743324.9   IMPROVED PROCESS FOR MANUFACTURING
CO-PRECIPITATED MIXED OXIDE-TREATED TITANIUM DIOXIDE PIGMENTS   4/25/2008  
2142605   7/20/2011   Issued   TRONOX LLC 2118   DE   8743324.9  

IMPROVED PROCESS FOR

MANUFACTURING COPRECIPITATED MIXED OXIDETREATED TITANIUM DIOXIDE PIGMENTS

  4/25/2008   602008008384.5   7/20/2011   Issued   TRONOX LLC 2118   NL  
8743324.9  

IMPROVED PROCESS FOR

MANUFACTURING COPRECIPITATED MIXED OXIDETREATED TITANIUM DIOXIDE PIGMENTS

  4/25/2008   2142605   7/20/2011   Issued   TRONOX LLC 2118   GB   8743324.9  

IMPROVED PROCESS FOR

MANUFACTURING COPRECIPITATED MIXED OXIDETREATED TITANIUM DIOXIDE PIGMENTS

  4/25/2008   2142605   7/20/2011   Issued   TRONOX LLC 2118   FI   8743324.9  

IMPROVED PROCESS FOR

MANUFACTURING COPRECIPITATED MIXED OXIDETREATED TITANIUM DIOXIDE PIGMENTS

  4/25/2008   2142605   7/20/2011   Issued   TRONOX LLC 2118   ES   8743324.9  

IMPROVED PROCESS FOR

MANUFACTURING COPRECIPITATED MIXED OXIDETREATED TITANIUM DIOXIDE PIGMENTS

  4/25/2008   2142605   7/20/2011   Issued   TRONOX LLC 2118   IT   8743324.9  

IMPROVED PROCESS FOR

MANUFACTURING COPRECIPITATED MIXED OXIDETREATED TITANIUM DIOXIDE PIGMENTS

  4/25/2008   2142605   7/20/2011   Issued   TRONOX LLC

 

54



--------------------------------------------------------------------------------

Co #

  C/J  

App No

 

Title

  Filing
Date  

Patent Number

  Issue Date   Case
Status   Owner

2118

  JP   2010-506281   IMPROVED PROCESS FOR MANUFACTURING CO-PRECIPITATED MIXED
OXIDE-TREATED TITANIUM DIOXIDE PIGMENTS   4/25/2008       Filed   TRONOX LLC

2118

  MY   PI20094359   IMPROVED PROCESS FOR MANUFACTURING CO-PRECIPITATED MIXED
OXIDE-TREATED TITANIUM DIOXIDE PIGMENTS   4/25/2008       Filed   TRONOX LLC

2118

  PC   8743324.9   IMPROVED PROCESS FOR MANUFACTURING CO-PRECIPITATED MIXED
OXIDE-TREATED TITANIUM DIOXIDE PIGMENTS   4/25/2008       Filed   TRONOX LLC

2118

  SG   200906865-1   IMPROVED PROCESS FOR MANUFACTURING CO-PRECIPITATED MIXED
OXIDE-TREATED TITANIUM DIOXIDE PIGMENTS   4/25/2008       Filed   TRONOX LLC

2118

  TW   97116402   IMPROVED PROCESS FOR MANUFACTURING CO-PRECIPITATED MIXED
OXIDE-TREATED TITANIUM DIOXIDE PIGMENTS   4/25/2008       Filed   TRONOX LLC

2118

  US   11/799876   IMPROVED PROCESS FOR MANUFACTURING CO-PRECIPITATED MIXED
OXIDE-TREATED TITANIUM DIOXIDE PIGMENTS   5/3/2007       Filed   TRONOX LLC

0941D

  US   08/451896   ATTENUTATION OF POLYMER SUBSTRATE DEGRADATION DUE TO ULTRA  
5/26/1995   5571855   11/5/1996   Issued   TRONOX LLC

0985-A

  CN   95191549.5   ZIRCONIUM SILICATE GRINDING METHOD AND MEDIUM   12/8/1995  
ZL 95191549.5   1/8/2003   Issued   TRONOX LLC

0985-A

  US   08/359219   ZIRCONIUM SILICATE GRINDING METHOD AND MEDIUM   12/19/1994  
5544817   8/13/1996   Issued   TRONOX LLC

 

55



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status   Owner 0989-A   US   08/390190   METHOD FOR ENHANCING PRODUCTION OF
TITANIUM DIOXIDE   2/17/1995   5573744   11/12/1996   Issued   TRONOX LLC 1011-A
  US   08/807732   PIGMENT PROCESS FOR DURABLE PIGMENTS   2/27/1997   5976237  
11/2/1999   Issued   TRONOX LLC 1024A   US   08/926167   TITANIUM DIOXIDE
PIGMENTS   9/9/1997   6139617   10/31/2000   Issued   TRONOX LLC 1026-A   US  
08/815558   METHOD OF PREPARING Li1+xMn2-x04 FOR USE AS SECONDARY BATTERY
ELECTRODE   3/12/1997   5874058   2/23/1999   Issued   TRONOX LLC 1040-B   US  
09/131259   PROCESS FOR SEPARATING RADIOACTIVE AND HAZARDOUS METAL CONTAMINANTS
FROM   8/7/1998   6102053   8/15/2000   Issued   TRONOX LLC 1041-A   US  
08/887649   METHOD AND APPARATUS FOR PRODUCING TITANIUM DIOXIDE   7/3/1997  
6207131   3/27/2001   Issued   TRONOX LLC 1041-A RE   US   10/389636   METHOD
AND APPARATUS FOR PRODUCING TITANIUM DIOXIDE   3/14/2003   RE39068   4/18/2006  
Issued   TRONOX LLC 1060-A   US   09/610821   HIGH DISCHARGE CAPACITY
ELECTROLYTIC MANGANESE DIOXIDE AND METHODS OF   7/6/2000   6638401   10/28/2003
  Issued   TRONOX LLC 1060-C   US   09/745519   HIGH DISCHARGE CAPACITY
ELECTROLYTIC MANGANESE DIOXIDE AND METHODS OF   12/22/2000   6527941   3/4/2003
  Issued   TRONOX LLC 1060-C   TW   90126180   HIGH DISCHARGE CAPACITY
ELECTROLYTIC MANGANESE DIOXIDE AND METHODS OF   10/23/2001   NI-172943  
3/1/2003   Issued   TRONOX LLC 1062-B   US   09/822565   PROCESSES AND APPARATUS
FOR REACTING GASEOUS REACTANTS CONTAINING SOLID   3/30/2001   6835361  
12/28/2004   Issued   TRONOX LLC 1081-A   US   10/802244   DENSIFICATION OF
AERATED POWDERS USING POSITIVE PRESSURE   3/17/2004   6843282   1/18/2005  
Issued   TRONOX LLC

 

56



--------------------------------------------------------------------------------

Co #

  C/J   App No  

Title

  Filing
Date   Patent Number   Issue Date   Case
Status  

Owner

1081-B   US   10/949691   DENSIFICATION OF AERATED POWDERS USING POSITIVE
PRESSURE   9/23/2004   7114533   10/3/2006   Issued   TRONOX LLC 1089-A   US  
10/614424   TITANIUM DIOXIDE SLURRIES   7/7/2003   6981666   1/3/2006   Issued  
TRONOX LLC 2021-A   US   11/187470   SCOUR MEDIA FOR TITANIUM DIOXIDE PRODUCTION
  5/4/2004       Filed   TRONOX LLC 2026-A   US   10/935003   SURFACE-TREATED
PIGMENTS   9/7/2004   6958091   10/25/2005   Issued   TRONOX LLC 2027-AA   US  
11/166472   SURFACE-TREATED PIGMENTS   8/30/2004   7011703   3/14/2006   Issued
  TRONOX LLC 2030-A   US   10/935001   SURFACE TREATED PIGMENTS   9/7/2004  
7138011   11/21/2006   Issued   TRONOX LLC 2031-A   US   10/934983  
SURFACE-TREATED PIGMENTS   9/7/2004   6946028   9/20/2005   Issued   TRONOX LLC
2099-A   US   11/983345   PROCESS FOR MANUFACTURING TITANIUM DIOXIDE PIGMENT  
11/8/2007       Filed   TRONOX LLC 2120   US             Preliminary   2129   US
  13/044297   [NOT PUBLISHED]   3/9/2011       Pending   2130   US            
Preliminary   2131   US   13/337839   [NOT PUBLISHED]   11/27/2011       Pending
    AU   2000072404   SEPARATION OF ZIRCON FROM ALUMINOSILICATES   12/19/2000  
776607   1/6/2005   Issued   K.M.C.C. Western Australia Pty Ltd; Yalgoo Minerals
Pty Ltd   AU   1997042830   SEPARATION OF ZIRCON FROM ALUMINOSILICATES  
10/24/1997   725713   2/1/2001   Issued   K.M.C.C. Western Australia Pty Ltd;
Yalgoo Minerals Pty Ltd

 

57



--------------------------------------------------------------------------------

Trademarks Owned by Each Company or their subsidiaries

 

Jurisdiction

 

Mark

 

Appln. No./Date

   Registration No./Date    Registered Owner US   TRONA   72024025
2/8/1957    651632
9/16/1957    Tronox LLC US   TRONOX   72156853
11/8/1962    769354
5/12/1964    Tronox LLC South Korea   KERR-MCGEE PIGMENTS   40-2001-0049155
11/8/2001    40054436500000
4/3/2003    Tronox LLC South Korea  

KM

LOGO [g369573g92b58.jpg]

 

  40-2001-0049158
11/8/2001    4005532920000
7/9/2003    Tronox LLC South Korea   KMP   40-2001-0049157
11/8/2001    4005443660000
4/3/2003    Tronox LLC South Korea   TRONOX   40-2001-0049154
11/8/2001    4005443640000
4/3/2003    Tronox LLC US   TRONA      651,632
9/17/1957    Tronox LLC US   TRONOX      769,354
5/12/1964    Tronox LLC

 

58



--------------------------------------------------------------------------------

Jurisdiction

  Mark   Appln. No./Date   Registration No./Date   Registered Owner Australia  
HIPO2L Design


LOGO [g369573g23b56.jpg]  

  999133
4/22/2004   999133
4/22/2004   Tronox Worldwide LLC Australia   TRONOX   894021
11/2/2001   894021
11/2/2001   Tronox Worldwide LLC Brazil   TRONOX   825510651
5/19/2003   825510651
8/25/2009   Tronox Worldwide LLC Brazil   TRONOX   825510643
5/19/2003   825510643
1/26/2010   Tronox Worldwide LLC Canada   TRONOX   112696700
1/2/2002   TMA595603
11/24/2003   Tronox Worldwide LLC China   CR-828


LOGO [g369573g92a09.jpg]  

  3594918
6/16/2003   3594918
9/14/2005   Tronox Worldwide LLC China   CR-828


LOGO [g369573g92a09.jpg]  

  3594919
6/16/2003   3594919
4/21/2005   Tronox Worldwide LLC China   TENUO


LOGO [g369573g16k86.jpg]  

  3594920
6/16/2003   3594920
3/28/2005   Tronox Worldwide LLC

 

59



--------------------------------------------------------------------------------

Jursidiction

  

Mark

  

Appln. No./Date

  

Registration No./Date

  

Registered Owner

   LOGO [g369573g16k86.jpg]          China    TENUO
   3594921
6/16/2003    3594921
4/21/2005    Tronox Worldwide LLC China    TRONOX    3594922
6/16/2003    3594922
3/28/2005    Tronox Worldwide LLC China    TRONOX    3594923
6/16/2003    3594923
4/21/2005    Tronox Worldwide LLC CTM   

HIPO2L Design


LOGO [g369573g23b56.jpg]

   3803211
4/22/2004    3803211
8/12/2005    Tronox Worldwide LLC CTM    TRONOX    256677
5/23/1996    256677
3/2/1999    Tronox Worldwide LLC France    TRONOX    INPI 937076
6/27/1988    N 1473382
   Tronox Worldwide LLC Japan    TRONOX    2002-006321
1/30/200    4629619
12/13/2002    Tronox Worldwide LLC Japan    TRONOX    2001-098486
11/2/2001    4607924
9/27/2002    Tronox Worldwide LLC Mexico    HIPO2L    653009
4/22/2004    847129
8/17/2004    Tronox Worldwide LLC Mexico    TRONOX    527274
1/11/2002    751652
6/26/2002    Tronox Worldwide LLC New Zealand    LOGO [g369573g23b56.jpg]   
711353
4/22/2004    711353
12/9/2004    Tronox Worldwide LLC

 

60



--------------------------------------------------------------------------------

Jursidiction

  

Mark

  

Appln. No./Date

  

Registration No./Date

  

Registered Owner

New Zealand    TRONOX    648046
11/5/2001    648046
6/10/2002    Tronox Worldwide LLC Poland   

HIPO2L Design


LOGO [g369573g23b56.jpg]

   279622
4/21/2004    279622
   Tronox Worldwide LLC South Korea    HIPO2L Design
   40-2004-0017810
4/21/2004    4006158140000
4/26/2005    Tronox Worldwide LLC Switzerland    HIPO2L    1590/2004
4/30/2004    524714
   Tronox Worldwide LLC Switzerland    TRONOX    12/2002
1/3/2002    P-497911
4/17/2002    Tronox Worldwide LLC

Copyrights Owned by Each Company or their subsidiaries

 

Title

  

Registration No.

  

Registration Date

  

Registered Owner

GENIE2K/NUTRANL COMPUTER PROGRAM    TX5474632    3/19/01    Tronox Worldwide LLC
GENIE2K/NUTRANL OPERATION MANUAL    TX5361537    3/19/01    Tronox Worldwide LLC

 

61



--------------------------------------------------------------------------------

Schedule 3(c)

Deposit and Securities Accounts

 

Grantor

  

Bank Name

  

Account Number

  

Purpose

Tronox LLC    Citibank    40008808    General    Citibank    38558173   
Controlled Disbursing    Bank of Oklahoma    187554    General    Bank of
Oklahoma    804579201    Payroll    JP Morgan Chase    5907632    General    JP
Morgan Chase    23850    Lockbox    Wells Fargo    2000147704416    Lockbox   
Royal Bank of Canada    1747401    CAD Lockbox    Cadence Bank    0801035   
local fees / local payroll    Wells Fargo    0832402358    local fees / local
payroll    Wells Fargo    4122150527    General    Wells Fargo    4122150501   
Lockbox    Wells Fargo    9600148753    Controlled Disbursing Tronox Pigments
Ltd.    JP Morgan Chase    5750547    General    JP Morgan Chase    5758424   
Check Disbursement    JP Morgan Chase    77012201    Collection    JP Morgan
Chase    77012202    Collection    JP Morgan Chase    77012204    Collection   
JP Morgan Chase    77012205    Collection    JP Morgan Chase    77012211   
Collection    JP Morgan Chase    77012212    Collection    Australia and New
Zealand Bank    016263-837375437    Collection

 

62



--------------------------------------------------------------------------------

Grantor

  

Bank Name

  

Account Number

  

Purpose

   Australia and New Zealand Bank    016263-837375445   
local fees / local payroll    Australia and New Zealand Bank    010505018489600
   local fees / local payroll    Australia and New Zealand Bank   
867689USD00001    local fees / local payroll    Australia and New Zealand Bank
   867697USD00001    Collection

Tronox Worldwide LLC

   Citibank    38726253    Controlled Disbursing    Citibank    30815972   
General    Wells Fargo    9600148753    Controlled Disbursing

Tronox Australia Sands Pty Ltd (Yalgoo)5*

   Westpac Banking Corporation   

WBCA 034002 991560

WBCUS 034702 495904

   General

Tiwest Sales Pty Ltd*

   Westpac Banking Corporation   

WBCA 036037 316521

WBCA 034002 903436

WBCUS 034702 612445

   General

Yalgoo Minerals Pty Ltd*

   Australia and New Zealand Banking Group   

016498-835538458

236315USD00001

   General

Yalgoo Minerals Pty Ltd*

   Australia and New Zealand Banking Group    8318-03154    General

Tronox Australia Sands Pty Ltd6*

   National Australia Bank Limited    634494815    General

Tiwest Pty Ltd*

   Westpac Banking Corporation    WBCA 034002 903428    General    Westpac
Banking Corporation    WBCA 036106 116866    local fees / local payroll   
Westpac Banking Corporation    WBCA 036043 272473    local fees / local payroll
   Westpac Banking Corporation    WBCA 036000 907344   
local fees / local payroll    Westpac Banking Corporation    WBCUS 034702 616024
   General

Tronox Western Australia Pty Ltd

   Australia and New Zealand Bank    016263-837375453    General    Citibank   
40708724    General

 

5 

In the name of Exxaro Australia Sands Pty Ltd.

6 

In the name of Exxaro Australia Sands Pty Ltd.

 

63



--------------------------------------------------------------------------------

Grantor

  

Bank Name

  

Account Number

  

Purpose

Tiwest Pty Ltd*

   Westpac Banking Corporation    034002 903428    AUD current general   
Westpac Banking Corporation    034702 616024    USD current general       036106
116866    Mine local fees / local payroll   

 

Westpac Banking Corporation

   036043 272473    Chandala local fees / local payroll       034702 616024   
Kwinana local fees / local payroll

 

* To be joined post-Closing in accordance with the terms of the Credit
Agreement.

 

64



--------------------------------------------------------------------------------

Schedule 6(h)

Indebtedness to be Paid Off

Credit Agreement dated February 14, 2011 between, inter alia, Wells Fargo
Capital Finance, LLC as lender and Tronox LLC as borrower

 



--------------------------------------------------------------------------------

EXHIBIT L-2

[Form of]

PERFECTION CERTIFICATE SUPPLEMENT

[Provided under separate cover]

 

L-2-1



--------------------------------------------------------------------------------

EXHIBIT L-2

TO CREDIT AGREEMENT

Form of

PERFECTION CERTIFICATE SUPPLEMENT

This Perfection Certificate Supplement, dated as of                     ,
20    , is delivered pursuant to that certain Revolving Syndicated Facility
Agreement dated as of June [    ], 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TRONOX INCORPORATED, a Delaware corporation and certain of its
Subsidiaries party thereto, as U.S. Borrowers and Guarantors (“Initial U.S.
Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian public limited
company incorporated in the Commonwealth of Australia (“Holdings”) and certain
of its Subsidiaries party hereto, as Australian Borrowers and Guarantors
(collectively, the “Initial Australian Borrowers;” and together with the Initial
U.S. Borrowers and any Additional Co-Borrowers who became party thereto,
collectively, the “Borrowers” and each a “Borrower”), the Subsidiary Guarantors
(together with the Borrowers, in such capacities and together with any
successors in such capacities, the “Companies,” and each, a “Company”), the
Lenders, UBS Securities LLC, as Arranger, as Documentation Agent and as
Syndication Agent, UBS Loan Finance LLC, as Swingline Lender, UBS AG, Stamford
Branch, as Issuing Bank, as Administrative Agent for the Lenders and as
Collateral Agent for the Secured Parties and UBS AG, Stamford Branch, as
Australian Security Trustee.

The undersigned hereby certifies, on behalf of itself and the other Companies,
to the Administrative Agents that, as of the date hereof, there has been no
change in the information described in the Perfection Certificate delivered on
the Closing Date [as supplemented on                     ,     20    ] (the
“Prior Perfection Certificate”) [other than as follows].

 

1. THE COMPANIES. Except as listed on Schedule 1(a) through 1(h) attached hereto
and made a part hereof:

 

a. The full and correct name of each Company (exactly as it appears in its
respective articles of incorporation or other organizational document) is set
forth in Schedule 1(a) to the Prior Perfection Certificate.

 

b. Set forth in Schedule 1(b) to the Prior Perfection Certificate are any other
corporate or organizational names each Company has had since November 30, 2010.

 

c. Set forth in Schedule 1(c) to the Prior Perfection Certificate is a list of
trade name(s) and or trade style(s) used by each Company during the past five
years.

 

d. Each Company is the type of entity disclosed next to its name in Schedule
1(d) to the Prior Perfection Certificate, was incorporated, formed or organized
on the date listed thereon and under the laws of the jurisdiction disclosed next
to its name in Schedule 1(d) to the Prior Perfection Certificate and is in good
standing (to the extent formed in a jurisdiction outside the U.S., to the extent
applicable) in such jurisdiction except to the extent disclosed in Schedule 1(d)
to the Prior Perfection Certificate.



--------------------------------------------------------------------------------

e. Set forth in Schedule 1(e) to the Prior Perfection Certificate is the federal
taxpayer identification number of each Company.

 

f. Set forth in Schedule 1(f) to the Prior Perfection Certificate is the
organizational identification number of each Company.

 

g. [Reserved]

 

h. Set forth in Schedule 1(h) to the Prior Perfection Certificate is any Company
that has been a party to any merger, consolidation, stock acquisition or
purchase of a substantial portion of the assets of any person or entity.

 

2. CURRENT LOCATIONS. Except as listed on Schedule 2(a) through 2(e), attached
hereto and made a part hereof:

 

a. Set forth in Schedule 2(a) to the Prior Perfection Certificate is the current
address of the chief executive office of each Company, and additional locations
at which the Company maintains any books or records (including county and ZIP
code, to the extent applicable).

 

b. Set forth in Schedule 2(b) to the Prior Perfection Certificate are the
additional addresses at which the chief executive office of each Company has
been located in the past 5 years.

 

c. Set forth in Schedule 2(c) to the Prior Perfection Certificate are all of the
locations where each Company maintains (or within the past four months has
maintained) any equipment, inventory or other tangible personal property in
excess of $500,000 (including county and Zip code).

 

d. Set forth in Schedule 2(d) to the Prior Perfection Certificate are the names
and addresses of all warehousemen, bailees, or consignees who have possession of
any of the inventory in excess of $500,000 of each Company.

 

e. Set forth in Schedule 2(e) to the Prior Perfection Certificate are all of the
locations where each Company owns, leases or occupies any real property.

 

3. SPECIAL TYPES OF COLLATERAL. Except as listed on Schedule 3(a) through 3(g)
attached hereto and made a part hereof:

 

a. Set forth in Schedule 3(a) to the Prior Perfection Certificate are all of the
registrations of and applications for patents, trademarks, servicemarks, and
copyrights, owned by each Company or their subsidiaries.

 

b. Set forth in Schedule 3(b) to the Prior Perfection Certificate are any
stocks, bonds, or other securities owned by any company (other than Cash
Equivalents or of its direct and indirect wholly owned subsidiaries). Set forth
in Schedule 3(b) to the Prior Perfection Certificate promissory notes, or other
instruments or evidence of indebtedness (other than Intercompany Notes) in
excess of $2,000,000 (or $5,000,000 in aggregate) or Intercompany Notes owned by
any Company in favor of such Company. Set forth in Schedule 3(b) to the Prior
Perfection Certificate are any leases of equipment, security agreements naming
such persons as secured party or, any other chattel paper in excess of
$2,000,000 (or $5,000,000 in the aggregate) owned by any Company.

 

c. Set forth in Schedule 3(c) to the Prior Perfection Certification are all
banks, savings institutions, or other institutions at which each Company
maintains deposit accounts or securities accounts.

 

-2-



--------------------------------------------------------------------------------

d. Set forth in Schedule 3(d) to the Prior Perfection Certification are all of
the providers of credit card clearinghouse or credit card payment processing
services to each Company.

 

e. Set forth in Schedule 3(e) to the Prior Perfection Certification is a true
and correct list of all Commercial Tort Claims (as defined in the U.S. Security
Agreement) held by each Company, including a brief description thereof.

 

f. Set forth in Schedule 3(f) to the Prior Perfection Certification is a true
and correct list of all Letters of Credit in favor of each Company, as
beneficiary thereunder.

 

g. Set forth in Schedule 3(g) to the Prior Perfection Certification is a true
and correct list of all motor vehicles (covered by certificates of title or
ownership) valued at over $250,000 individually and owned by each Company, and
the owner and approximate value of such motor vehicles.

 

4. OWNERSHIP OF THE COMPANIES. Except as listed on Schedule 4(a) through 4(b),
attached hereto and made a part hereof:

 

a. [Reserved]

 

b. Set forth in Schedule 4(b) to the Prior Perfection Certification are the
persons or companies who collectively own 100% of the equity interests of each
Company.

 

5. OFFICERS OF THE COMPANIES. Except as listed on Schedule 5(a) through 5(b)
attached hereto and made a part hereof:

 

a. Set forth in Schedule 5(a) to the Prior Perfection Certification are all of
the officers of each Company.

 

b. Set forth in Schedule 5(b) to the Prior Perfection Certification are all of
the members of the Board of Directors and/or the Managers of each Company.

 

c. [Reserved]

 

6. ADDITIONAL INFORMATION. Except as listed on Schedule 6(a) through 6(j)
attached hereto and made a part hereof:

 

a. Set forth in Schedule 6(a) to the Prior Perfection Certification are all of
the pension plans that the Companies maintains or contributes to.

 

b. [Reserved]

 

c. [Reserved]

 

d. Set forth in Schedule 6(d) is the law firm that represents the Companies in
connection with the Credit Agreement.

 

e. Set forth in Schedule 6(e) to the Prior Perfection Certification are the
Certified Public Accountants for the Companies.

 

f. Set forth in Schedule 6(f) to the Prior Perfection Certification are the
firms that provide insurance services for the Companies.

 

-3-



--------------------------------------------------------------------------------

g. Set forth in Schedule 6(g) to the Prior Perfection Certification is the
fiscal year end of the Companies.

 

h. [Reserved]

 

i. [Reserved]

 

j. [Reserved]

[The remainder of this page has been intentionally left blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed this Perfection
Certificate Supplement as of the date of delivery set forth above.

 

[                    ] By:      

Name:

Title: [Financial Officer]



--------------------------------------------------------------------------------

[Attach Relevant Schedules]

 

-6-



--------------------------------------------------------------------------------

EXHIBIT M-1

[Form of]

U.S. SECURITY AGREEMENT

[Provided under separate cover]

 

M-1-1



--------------------------------------------------------------------------------

EXHIBIT M-2

[Form of]

AUSTRALIAN GENERAL SECURITY DEED

[Provided under separate cover]

 

M-2-1



--------------------------------------------------------------------------------

EXHIBIT M-3

[Form of]

AUSTRALIAN SPECIFIC SECURITY DEED

[Provided under separate cover]

 

M-3-1



--------------------------------------------------------------------------------

EXHIBIT M-4

[Form of]

U.K. DEBENTURE

[Provided under separate cover]

 

M-4-1



--------------------------------------------------------------------------------

EXHIBIT N

[Intentionally omitted]

 

N-1



--------------------------------------------------------------------------------

EXHIBIT O

[Form of]

SOLVENCY CERTIFICATE

[DATE]

I, the undersigned, [financial officer] of Tronox Limited (ACN 153 348 111), an
Australian public limited liability company incorporated in the Commonwealth of
Australia (“Holdings”), DO HEREBY CERTIFY on the date hereof on behalf of
Holdings and its Subsidiaries that:

1. This Certificate is furnished pursuant to Section 4.01(h) of the Revolving
Syndicated Facility Agreement, dated as of [            ], 2012 (as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among TRONOX INCORPORATED, a
Delaware corporation and certain of its Subsidiaries party thereto, as U.S.
Borrowers and Guarantors (collectively, the “Initial U.S. Borrowers”), TRONOX
LIMITED (ACN 153 348 111), an Australian public limited company incorporated in
the Commonwealth of Australia (“Holdings”) and certain of its Subsidiaries party
thereto, as Australian Borrowers and Guarantors (collectively, the “Initial
Australian Borrowers”; and together with the Initial U.S. Borrowers and any
Additional Co-Borrowers who become party thereto, collectively, the “Borrowers”
and each, a “Borrower”), the Subsidiary Guarantors, the Lenders, UBS SECURITIES
LLC, as lead arranger (in such capacity, “Arranger”), as documentation agent (in
such capacity, the “Documentation Agent”) and as syndication agent (in such
capacity, the “Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender
(in such capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing
bank (in such capacity, the “Issuing Bank”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties and the
Issuing Bank and UBS AG, STAMFORD BRANCH, as Australian security trustee (in
such capacity, the “Australian Security Trustee”). Capitalized terms not
otherwise defined herein shall be as defined in the Credit Agreement.

2. Each of the Borrowers and each other Australian Subsidiary that is a Material
Entity (after giving effect to rights of contribution) is, and Holdings and its
Subsidiaries, taken as a whole, are, and immediately following the consummation
of the Transactions and immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan on the date
hereof, will be, Solvent.

[Signature Page Follows]

 

O-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.

 

TRONOX LIMITED By:  

 

  Name:   Title: [Financial Officer]

 

O-2



--------------------------------------------------------------------------------

EXHIBIT P

[Form of]

INTERCOMPANY NOTE

 

mm/dd/yyyy    New York, New York

FOR VALUE RECEIVED, each of the undersigned entities listed on the signature
page23 hereto as a Payor and any entity becoming a party hereto by executing a
counterpart signature hereto, in each case to the extent a borrower from time to
time (each, in such capacity, a “Payor”), hereby promises to pay on demand to
the order of each of the undersigned entities listed on the signature page
hereto as a Payee and each entity becoming a party hereto by executing a
counterpart signature hereto, in each case to the extent a lender to any Payor
from time to time (each, in such capacity, a “Payee”), as the case may be, in
lawful money of the United States of America, or such other currency as may be
agreed between the applicable Payor and Payee, in immediately available funds,
at such location as a Payee shall from time to time designate, the unpaid
principal amount of all indebtedness for borrowed money incurred by such Payor
to such Payee. Each Payor promises also to pay interest on the unpaid principal
amount of all such indebtedness for borrowed money in like money at said
location from the date of incurrence of such indebtedness until paid at such
rate per annum as shall be agreed upon from time to time by such Payor and such
Payee.

This note (“Note”) is an Intercompany Note referred to in the Revolving
Syndicated Facility Agreement, dated as of [            ], 2012 (as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time), among TRONOX INCORPORATED, a Delaware corporation and
certain of its Subsidiaries party thereto, as U.S. Borrowers and Guarantors
(collectively, the “Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153 348 111),
an Australian public limited company incorporated in the Commonwealth of
Australia (“Holdings”) and certain of its Subsidiaries party thereto, as
Australian Borrowers and Guarantors (collectively, the “Initial Australian
Borrowers”; and together with the Initial U.S. Borrowers and any Additional
Co-Borrowers who become party thereto, collectively, the “Borrowers” and each, a
“Borrower”), the Subsidiary Guarantors, the Lenders, UBS SECURITIES LLC, as lead
arranger (in such capacity, “Arranger”), as documentation agent (in such
capacity, the “Documentation Agent”) and as syndication agent (in such capacity,
the “Syndication Agent”), UBS LOAN FINANCE LLC, as swingline lender (in such
capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in
such capacity, the “Issuing Bank”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties and the Issuing Bank
and UBS AG, STAMFORD BRANCH, as Australian security trustee (in such capacity,
the “Australian Security Trustee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement.

 

23 

Signature pages to be updated if necessary

 

P-6



--------------------------------------------------------------------------------

Each Payee hereby acknowledges and agrees that the Collateral Agent may exercise
all rights provided in the Credit Agreement and the Security Agreement with
respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness for
borrowed money evidenced by this Note among Holdings and its Subsidiaries or
among Holdings’ Subsidiaries shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to all
Obligations of such Payor that is a Credit Party, if any, under the Credit
Agreement, including, without limitation, where applicable, under such Payor’s
guarantee (if any) of the Obligations under the Credit Agreement (such
Obligations under the Credit Agreement, including interest thereon accruing
after the commencement of any proceedings referred to in clause (i) below,
whether or not such interest is an allowed claim in such proceeding, being
hereinafter collectively referred to as “Senior Indebtedness”) until the
repayment in full of all Senior Indebtedness and the termination of any
commitments to lend thereunder:

(i) in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note (excluding demands by
the Collateral Agent exercising its rights under any collateral assignment of
the rights of such Payees) and (y) until the holders of Senior Indebtedness are
paid in full in cash in respect of all amounts constituting Senior Indebtedness,
any payment or distribution to which such Payee would otherwise be entitled
under this Note shall be made to the holders of Senior Indebtedness;

(ii) if any Event of Default occurs and is continuing with respect to any Senior
Indebtedness and the Payor has received written notice from the Administrative
Agent, then, except as required by applicable law, no payment or distribution of
any kind or character shall be made by the Payor that is a Credit Party with
respect to this Note to any Person that is not a Credit Party or that is not the
Administrative Agent; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property, in respect of this Note shall (despite these
subordination provisions) be received by any Payee in violation of clause (i) or
(ii) before all Senior Indebtedness shall have been paid in full in cash, such
payment or distribution shall be held in trust for the benefit of, and shall be
paid over or delivered to, the holders of Senior Indebtedness (or their
representatives) in a manner to be determined by the holders of Senior
Indebtedness.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note (if applicable to such Payee and Payor) is for the benefit of the holders
of Senior Indebtedness and the Collateral Agent may proceed to enforce the
subordination provisions herein.

 

P-2



--------------------------------------------------------------------------------

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor to pay to such Payee the principal of and interest on this Note as and
when due and payable in accordance with its terms, or is intended to or will
affect the relative rights of such Payee and other creditors of such Payor other
than the holders of Senior Indebtedness.

IN THE EVENT OF A CONFLICT BETWEEN THIS NOTE AND THE CREDIT AGREEMENT, THE
PROVISIONS OF THE CREDIT AGREEMENT WILL GOVERN.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

Each Payee is hereby authorized to record all indebtedness for borrowed money
evidenced hereby and advances made by it to any Payor (all of which shall be
evidenced by this Note), and all repayments or prepayments thereof, in its books
and records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

Additional Payors and Payees may become parties to this Note by executing a
counterpart signature page to this Note. Upon delivery of such counterpart
signature page, notice of which is waived by all parties hereto, such Payor or
Payee, as the case may be, shall become a party hereto as fully as if it were an
original signatory hereto. Each Payor agrees that its obligations under or
evidenced by this Note shall not be diminished or impaired by the addition of an
additional Payor. Any party executing a counterpart signature page to this Note
will become both a Payor and a Payee hereunder.

[Signature Pages to Follow]

 

P-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

As Payors

 

TRONOX PIGMENTS (NETHERLANDS) B.V. TRONOX INCORPORATED TRONOX WORLDWIDE LLC
TRIPLE S REFINING CORPORATION SOUTHWESTERN REFINING COMPANY, INC. TRONOX LLC
TRONOX HOLDINGS, INC. TRONOX HOLDINGS EUROPE C.V. TRONOX PIGMENTS LTD. CONCORDIA
ACQUISITION CORPORATION CONCORDIA MERGER CORPORATION TRONOX US HOLDINGS INC.

 

By:  

 

Name:   Title:  

 

P-4



--------------------------------------------------------------------------------

As Payors:             SIGNED, SEALED AND       )               DELIVERED by   
   )             )       as attorney for       )       TRONOX AUSTRALIA       )
      PIGMENTS HOLDINGS PTY       )       LTD       )       TRONOX PIGMENTS   
   )       AUSTRALIA HOLDINGS PTY       )       LTD       )       TRONOX
PIGMENTS       )       AUSTRALIA PTY LTD       )       TRONOX PIGMENTS       )
      WESTERN AUSTRALIA PTY       )       LIMITED       )       TRONOX LIMITED
      )       TRONOX GLOBAL HOLDINGS       )       PTY LIMITED       )      
TRONOX SANDS HOLDINGS       )       PTY LIMITED       )       TRONOX AUSTRALIA
      )       HOLDINGS PTY LIMITED       )       TRONOX WESTERN       )      
AUSTRALIA PTY LTD       )       under power of attorney dated       )         
   )       in the presence of:       )             )             )      

 

      )       Signature of witness       )   

 

         )    By executing this deed the attorney   

 

         states that the attorney has received    Name of witness (block
letters)          no notice of revocation of the power             of attorney
  

 

P-5



--------------------------------------------------------------------------------

EXECUTED BY TRONOX

INTERNATIONAL FINANCE LLP:

      

 

   

 

   Signature of Director     Signature of Director/Secretary   

 

   

 

   Name     Name   

 

P-6



--------------------------------------------------------------------------------

EXECUTED BY TRONOX

PIGMENTS LIMITED:

     

 

   

 

  Signature of Director     Signature of Director/Secretary  

 

   

 

  Name     Name  

 

P-7



--------------------------------------------------------------------------------

As Payor:

 

Tronox Pigments Singapore Pte Ltd. By:  

 

Name:   Title:  

 

P-8



--------------------------------------------------------------------------------

As Payees:

 

TRONOX PIGMENTS (NETHERLANDS) B.V.

TRONOX INCORPORATED

TRONOX WORLDWIDE LLC

TRIPLE S REFINING CORPORATION

SOUTHWESTERN REFINING COMPANY, INC.

TRONOX LLC

TRONOX HOLDINGS, INC.

TRONOX HOLDINGS EUROPE C.V.

TRONOX PIGMENTS LTD.

CONCORDIA ACQUISITION CORPORATION

CONCORDIA MERGER CORPORATION

TRONOX US HOLDINGS INC.

By:  

 

Name:   Title:  

 

P-9



--------------------------------------------------------------------------------

As Payees:             SIGNED, SEALED AND       )               DELIVERED by   
   )             )       as attorney for       )       TRONOX AUSTRALIA       )
      PIGMENTS HOLDINGS PTY LTD       )       TRONOX PIGMENTS       )      
AUSTRALIA HOLDINGS PTY LTD       )       TRONOX PIGMENTS       )       AUSTRALIA
PTY LTD       )       TRONOX PIGMENTS       )       WESTERN AUSTRALIA PTY      
)       LIMITED       )       TRONOX LIMITED       )       TRONOX GLOBAL
HOLDINGS       )       PTY LIMITED       )       TRONOX SANDS HOLDINGS       )
      PTY LIMITED       )       TRONOX AUSTRALIA       )       HOLDINGS PTY
LIMITED       )       TRONOX WESTERN       )       AUSTRALIA PTY LTD       )   
   under power of attorney dated       )             )       in the presence of:
      )             )             )             )             )      

 

      )       Signature of witness       )   

 

         )    By executing this deed the attorney   

 

         states that the attorney has received    Name of witness (block
letters)          no notice of revocation of the power             of attorney
  

 

 

P-10



--------------------------------------------------------------------------------

EXECUTED BY TRONOX

INTERNATIONAL FINANCE LLP:

      

 

   

 

   Signature of Director     Signature of Director/Secretary   

 

   

 

   Name     Name   

 

P-11



--------------------------------------------------------------------------------

EXECUTED BY TRONOX

PIGMENTS LIMITED:

      

 

   

 

   Signature of Director     Signature of Director/Secretary   

 

   

 

   Name     Name   

 

P-12



--------------------------------------------------------------------------------

As Payee:

 

Tronox Pigments Singapore Pte Ltd. By:  

 

  Name:     Title:    

 

P-13



--------------------------------------------------------------------------------

EXHIBIT Q

[Form of]

NON-BANK CERTIFICATE

[Date]

Reference is made to the Revolving Syndicated Facility Agreement, dated as of
[            ], 2012 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time), among TRONOX
INCORPORATED, a Delaware corporation and certain of its Subsidiaries party
thereto, as U.S. Borrowers and Guarantors (collectively, the “Initial U.S.
Borrowers”), TRONOX LIMITED (ACN 153 348 111), an Australian public limited
company incorporated in the Commonwealth of Australia (“Holdings”) and certain
of its Subsidiaries party thereto, as Australian Borrowers and Guarantors
(collectively, the “Initial Australian Borrowers”; and together with the Initial
U.S. Borrowers and any Additional Co-Borrowers who become party thereto,
collectively, the “Borrowers” and each, a “Borrower”), the Subsidiary
Guarantors, the Lenders, UBS SECURITIES LLC, as lead arranger (in such capacity,
“Arranger”), as documentation agent (in such capacity, the “Documentation
Agent”) and as syndication agent (in such capacity, the “Syndication Agent”),
UBS LOAN FINANCE LLC, as swingline lender (in such capacity, the “Swingline
Lender”), UBS AG, STAMFORD BRANCH, as issuing bank (in such capacity, the
“Issuing Bank”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties and the Issuing Bank and UBS AG,
STAMFORD BRANCH, as Australian security trustee (in such capacity, the
“Australian Security Trustee”).

The undersigned is not (i) a “bank” (as such term is used in
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”)), (ii) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and no payments in connection with
the Loan Documents are effectively connected with the undersigned’s conduct of a
U.S. trade or business.

[signature page follows]

 

Q-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

    Name:     Title:   [ADDRESS]

 

Q-2



--------------------------------------------------------------------------------

EXHIBIT R

[Form of]

INTERCREDITOR AGREEMENT

[Provided under separate cover]

 

R-1



--------------------------------------------------------------------------------

EXHIBIT S

[Form of]

BORROWING BASE CERTIFICATE

[Provided under separate cover]

 

S-1



--------------------------------------------------------------------------------

EXHIBIT T

UK BORROWER TERMS AND CONDITIONS

At the request of the Administrative Borrower, the Administrative Agent and the
Loan Parties shall amend the Revolving Syndicated Facility Agreement to add one
or more Borrowers organized under the laws of the UK and incorporate the
following terms:

 

1. UK Borrower: a Subsidiary of Holdings organized under the laws of the UK (the
“Proposed UK Borrower”).

 

2. Availability Currencies: dollars and euros.

 

3. Aggregate Borrowing Base: the sum of (a) the lesser of (i) the sum of the
Australian Borrowing Base plus the UK Borrowing Base; and (ii) the lesser of (x)
$125.0 million and (y) 50% of the aggregate Revolving Commitments in effect at
such time; plus (b) the Dutch Borrowing Base; plus (c) the U.S. Borrowing Base.

 

4. UK Borrowing Base: subject to adjustment as provided in Section 2.21, an
amount equal to the sum (expressed in dollars, based on the Dollar Equivalent
thereof) of, without duplication, the lesser of:

 

  (a) (i)       the book value of the UK Eligible Accounts multiplied by the
advance rate of 85%; minus

 

  (ii) any UK Reserves then in effect established from time to time by the
Administrative Agent, in the exercise of its Permitted Discretion; and

 

  (b) the lesser of, (i) $125.0 million and (ii) 50% of the aggregate Revolving
Commitments in effect at such time.

The UK Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent with such adjustments as the Administrative Agent deems appropriate, in
its Permitted Discretion to correct errors, to implement Reserves or to adjust
for fluctuations in the currency exchange rate relating to assets comprising the
UK Borrowing Base.

 

5. UK Eligible Accounts: the eligibility criteria for the Accounts owned by the
Proposed UK Borrower shall be substantially similar to the criteria for the US
Eligible Accounts, Australian Eligible Accounts and the Dutch Eligible Accounts
with such modifications as are necessary to reflect UK law.

 

6.

UK Priority Payable Reserves: on any date of determination, a reserve in such
amount as the Administrative Agent may determine in its Permitted Discretion
(but not exceeding any statutory limit on any such amounts) which reflects the
full amount of any liabilities or amounts which (by virtue of any Liens, choate
or inchoate, or any statutory provision) rank or are capable of ranking in
priority to the Collateral Agent’s, the Security Trustee’s

 

1



--------------------------------------------------------------------------------

  and/or the Secured Parties’ Liens and/or for amounts which may represent costs
relating to the enforcement of the Collateral Agent’s Liens including, without
limitation, but only to the extent prescribed pursuant to UK law and statute
then in force, (a) amounts due to employees in respect of unpaid wages and
holiday pay; (b) an amount equal to the maximum prescribed part of the proceeds
from realising any assets covered by a floating charge which must be set aside
and made available to satisfy unsecured debts (being £600,000 at the date of
this Agreement); (c) the expenses of any liquidation or administration including
any expenses and liabilities incurred by any administrator (or other insolvency
officer) and any remuneration of such administrator (or other insolvency
officer); and (d) the amount of any unpaid contributions to occupational pension
schemes and state scheme premiums.

 

7. UK Reserves: the sum (without duplication) of the UK Priority Payables
Reserve and such additional reserves, in such amounts and with respect to such
matters, as the Administrative Agent may establish from time to time in its
Permitted Discretion.

 

8. UK Tax Gross-Up: Customary UK tax provisions (including provisions relating
to gross-up, tax indemnity, VAT and documentary and registration taxes) will be
added to the Agreement.

 

9. Additional Conditions. The addition of any Proposed UK Borrower shall be
subject solely to satisfaction of the following conditions:

 

  (a) all of the conditions set forth in the definition of “Additional
Co-Borrower” shall be satisfied;

 

  (b) if the Proposed UK Borrower is not already a Guarantor:

 

  (i) the Proposed UK Borrower shall have entered into a fully perfected UK
Security Agreement, substantially in the form of the UK Security Agreement
delivered on the Closing Date with such changes as reasonably necessary to
reflect the fact that assets owned by a UK Borrower will be included in the UK
Borrowing Base, pursuant to which it shall grant security over all of its assets
(the “UK Security Agreement”) including a fixed charge over receivables;

 

  (ii) the UK Security Agreement shall require the Proposed UK Borrower to pay
all Accounts into a bank account in the sole name of the Proposed UK Borrower
(which shall be located in the UK, Australia or the United States) over which a
fixed charge has been created pursuant to the terms of the UK Security
Agreement, a U.S. Security Agreement or an Australian Security Agreement, as
applicable and subject to a Control Agreement to the extent required1 (the
“Receivables Account”);

 

1  Any such Control Agreement shall contain provisions comparable to clauses
(iii)(1) through (4) below.

 

2



--------------------------------------------------------------------------------

  (iii) with respect to Receivables Accounts located in the UK or Australia, the
UK Security Agreement or the Australian Security Agreement, as applicable, shall
require the Proposed UK Borrower to serve notice of charge on any account bank
who holds the Receivables Account pursuant to which the Account Bank shall by
way of acknowledgment of the notice of charge (the “Acknowledgment of Charge”):

 

  (1) agree not to permit any withdrawals by, or take any furthers instructions
from, the Proposed UK Borrower in relation to the Receivables Account;

 

  (2) agree not to claim or exercise any right of set-off, counter-claim or
other right relating to the Receivables Account;

 

  (3) confirm it has not received notice that the Proposed UK Borrower has
assigned its rights to the Receivables Account to a third party or created any
other interest (whether by way of security or otherwise) over the Receivables
Account in favour of a third party;

 

  (4) agree, at the end of each Business Day, to transfer all monies standing to
the credit of the Receivables Account to an account designated by the Collateral
Agent; and

 

  (iv) the Administrative Agent and the Security Trustee or the Australian
Security Trustee, as applicable, shall have received a signed copy of the
Acknowledgment of Charge in relation to the Receivables Account; and

 

  (v) counsel to the Administrative Agent shall have provided the Administrative
Agent with a legal opinion (addressing the subject matters described by the
legal opinions of UK counsel to the Administrative Agent delivered on the
Closing Date).

 

  (c) if the Proposed UK Borrower is a already a Guarantor:

 

  (i) the existing Collateral that the Proposed UK Borrower has provided
pursuant to a UK Security Agreement shall have been amended and/or supplemented
in such manner and to the extent that counsel to the Administrative Agent deems
necessary (acting reasonably) in order to ensure that the Security Trustee has a
fixed charge over both the receivables and any Receivables Account;

 

  (ii) the terms of any amended and/or supplemented UK Security Agreement shall
comply with the requirements set out in clauses (b)(iii) and (b)(iv) above; and

 

  (iii) counsel to the Administrative Agent shall have provided the
Administrative Agent with a legal opinion (addressing the subject matters
described by the legal opinions of UK counsel to the Administrative Agent
delivered on the Closing Date).

 

3



--------------------------------------------------------------------------------

  (d) no Default or Event of Default shall have occurred and be continuing on
the date of such amendment; and

 

  (e) each of the representations and warranties made by any Loan Party set
forth in Article III or in any other Loan Document shall be true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of such amendment with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; and

 

  (f) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Administrative Borrower confirming compliance with
the conditions set forth in clauses (d) and (e) above.

 

4